Exhibit 10.6






SUPERPRIORITY JUNIOR LIEN SECURED DEBTOR-IN-POSSESSION
CREDIT AGREEMENT




Dated as of November 29, 2018
among
SEARS HOLDINGS CORPORATION,
a debtor and a debtor-in-possession,
as Holdings,
SEARS ROEBUCK ACCEPTANCE CORP.
and
KMART CORPORATION,
each debtors and debtors-in-possession,
as Borrowers,
THE LENDERS NAMED HEREIN,
and
CANTOR FITZGERALD SECURITIES,
as Agent and Collateral Agent




































Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[**]





--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
Page
 
 
ARTICLE I
 
 
 
 
 
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01
 
Certain Defined Terms
2


Section 1.02
 
Computation of Time Periods
32


Section 1.03
 
Accounting Terms
32


Section 1.04
 
Other Interpretive Provisions
33


 
 
 
 
 
 
ARTICLE II
 
 
 
 
 
 
 
AMOUNTS AND TERMS OF THE TERM LOANS
 
Section 2.01
 
Term Loan Commitments.
33


Section 2.02
 
Making the Term Loans
34


Section 2.03
 
Commitment Fee; Other Fees
34


Section 2.04
 
Repayment of Extensions of Credit
35


Section 2.05
 
Interest
35


Section 2.06
 
Interest Rate Determination
36


Section 2.07
 
Optional Conversion of Term Loan Borrowings
37


Section 2.08
 
Optional and Mandatory Prepayments of Term Loan.
37


Section 2.09
 
Increased Costs
38


Section 2.10
 
Illegality
39


Section 2.11
 
Payments and Computations
39


Section 2.12
 
Taxes
40


Section 2.13
 
Sharing of Payments, Etc
43


Section 2.14
 
Use of Proceeds of Term Loan
43


Section 2.15
 
Superpriority Claims; Security and Priority of Liens
44


Section 2.16
 
Extension Option.
47


 
 
 
 
 
 
ARTICLE III
 
[Reserved]
 
47
 
 
 
 
 
 
 
ARTICLE IV
 
 
 
 
 
 
 
CONDITIONS TO EFFECTIVENESS
 
Section 4.01
 
Conditions Precedent to Effectiveness
47


Section 4.02
 
Conditions Precedent to Each Extension of Credit
50


Section 4.03
 
Conditions Precedent to Subsequent DIP Loans.
51








--------------------------------------------------------------------------------





 
 
ARTICLE V
 
 
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.01
 
Representations and Warranties of Holdings and the Borrowers.
52


 
 
ARTICLE VI
 
 
 
 
 
 
 
COVENANTS
 
Section 6.01
 
Affirmative Covenants
59


Section 6.02
 
Negative Covenants
73


Section 6.03
 
Approved Budget.
75


 
 
ARTICLE VII
 
 
 
 
 
 
 
EVENTS OF DEFAULT
 
Section 7.01
 
Events of Default
77


Section 7.02
 
Remedies.
81


Section 7.03
 
Application of Proceeds.
83


Section 7.04
 
Lift of Automatic Stay.
84


Section 7.05
 
License; Cooperation.
84


 
 
ARTICLE VIII
 
 
 
 
 
 
 
THE AGENT AND COLLATERAL AGENT
 
Section 8.01
 
Appointment
84


Section 8.02
 
Delegation of Duties; Lender Advisors
85


Section 8.03
 
Exculpatory Provisions
85


Section 8.04
 
Reliance by Agent
86


Section 8.05
 
Notice of Default
86


Section 8.06
 
Non-Reliance on Agents and Other Lenders
86


Section 8.07
 
Reports and Financial Statements
87


Section 8.08
 
Indemnification of Agent Indemnitees.
87


Section 8.09
 
Agent in Its Individual Capacity
88


Section 8.10
 
Successor Agent
88


Section 8.11
 
Defaulting Lenders
89


Section 8.12
 
Certain ERISA Matters
90


Section 8.13
 
Credit Bidding
91


 
 
ARTICLE IX
 
 
 
 
 
 
 
MISCELLANEOUS
 
Section 9.01
 
Amendments, Etc.
94


Section 9.02
 
Notices, Etc.
94








--------------------------------------------------------------------------------







Section 9.03
 
No Waiver; Remedies
95


Section 9.04
 
Costs and Expenses
86


Section 9.05
 
Right of Set-off
97


Section 9.06
 
Binding Effect; Effectiveness
97


Section 9.07
 
Assignments and Participations
98


Section 9.08
 
Confidentiality
100


Section 9.09
 
Governing Law
101


Section 9.10
 
Execution in Counterparts
101


Section 9.11
 
Jurisdiction, Etc.
101


Section 9.12
 
WAIVER OF JURY TRIAL
101


Section 9.13
 
Release of Collateral or Guarantee Obligation
102


Section 9.14
 
PATRIOT Act Notice
102


Section 9.15
 
Integration
102


Section 9.16
 
Replacement of Lenders
102


Section 9.17
 
No Advisory or Fiduciary Capacity
103


Section 9.18
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
103


Section 9.19
 
DIP Intercreditor Agreement; Financing Orders.
104








--------------------------------------------------------------------------------





SCHEDULES
Schedule 1.03    Designated Real Estate
Schedule 1.04    Existing Debt
Schedule 1.05    Existing Investments
Schedule 1.06    Existing Liens
Schedule 1.07    Initial Specified Store Closing Locations
Schedule 1.08    Secondary Specified Store Closing Locations
Schedule 1.09    Go Forward Store
Schedule 4.01    Loan Documents
Schedule 5.01(l)(A)    Owned and Ground Leased Unencumbered Real Property
Schedule 5.01(l)(B)    Leased Unencumbered Real Property
Schedule 5.01(n)    Pension Plan Issues
Schedule 5.01(p)     UCC Filing Jurisdictions
Schedule 5.01(s)    Equity Interests in Subsidiaries
Schedule 5.01(t)    Labor Matters
Schedule 6.01(m)    Blocked Accounts
Schedule 6.01(q)(i)    Case Milestones
Schedule 6.01(q)(ii)
Go Forward Plan

Schedule 6.01(v)
Post-Effective Date Requirements

EXHIBITS
Exhibit A            Form of Notice of Borrowing
Exhibit B            Form of Assignment and Acceptance
Exhibit C            Form of Compliance Certificate
Exhibit D            Form of Approved Budget
Exhibit E            Form of Final Financing Order
Exhibit F            Form of Budget Certificate





--------------------------------------------------------------------------------





Exhibit G-1             Forms of U.S. Tax Compliance Certificates
through G-4    


Exhibit H            Form of Credit Card Notification


Exhibit I            Form of Compliance Certificate            





--------------------------------------------------------------------------------






SUPERPRIORITY JUNIOR LIEN SECURED DEBTOR-IN-POSSESSION
CREDIT AGREEMENT
This SUPERPRIORITY JUNIOR LIEN SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
(this “Agreement”), dated as of November 29, 2018, by and among SEARS HOLDINGS
CORPORATION, a Delaware corporation and a debtor and debtor-in-possession
(“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation and a
debtor and debtor-in-possession (“SRAC”), KMART CORPORATION, a Michigan
corporation and a debtor and debtor-in-possession (“Kmart Corp.”; Kmart Corp.
together with SRAC, the “Borrowers”), the several banks, financial institutions
or entities from time to time party hereto as Term Lenders hereunder (each a
“Lender” and collectively, the “Lenders”), and CANTOR FITZGERALD SECURITIES, as
administrative agent (in such capacity, together with any of its successors and
permitted assigns, the “Agent”) and collateral agent (in such capacity, together
with any of its successors and permitted assigns, “Collateral Agent”).
RECITALS
WHEREAS, on October 15, 2018 (the “Petition Date”), Holdings, SRAC, Kmart Corp.
and certain of the Borrowers’ Subsidiaries (together with any Subsidiary joining
in the Chapter 11 Cases after the Petition Date, collectively, the “Debtors”)
filed voluntary petitions for relief under Chapter 11 of Title 11 of the United
States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the Southern District of New York (together with any other court having
jurisdiction over the Chapter 11 Cases or any proceeding therein from time to
time, the “Bankruptcy Court”);
WHEREAS, the Debtors are continuing to operate their businesses and manage their
properties as debtors-in-possession under sections 1107 and 1108 of the
Bankruptcy Code;
WHEREAS, the Borrowers have requested that the Lenders provide a superpriority
junior secured debtor-in-possession multiple draw term loan facility in an
aggregate principal amount up to $350,000,000 (the “DIP Junior Facility”), and
the Lenders have indicated their willingness to lend on the terms and conditions
set forth herein;
WHEREAS, each Borrower and each other Loan Party has agreed to secure all of its
Obligations under the Loan Documents by granting to the Collateral Agent, for
the benefit of the Collateral Agent and the other Credit Parties, a security
interest in and lien upon substantially all of their existing and after-acquired
personal and real property;
WHEREAS, the business of the Borrowers and the other Loan Parties is a mutual
and collective enterprise and the Borrower and the other Loan Parties believe
that the Total Extensions of Credit and other financial accommodations provided
to the Borrowers under this Agreement will enhance the aggregate borrowing
powers of the Borrowers and facilitate the administration of the Chapter 11
Cases and their loan relationship with the Agent, the Collateral Agent and the
Lenders, all to the mutual advantage of the Borrowers and the other Loan
Parties;
WHEREAS, each Borrower and each other Loan Party acknowledges that it will
receive substantial direct and indirect benefits by reason of the making of
Extensions of Credit and other financial accommodations to the Borrowers as
provided in this Agreement and the Financing Orders; and
WHEREAS, the willingness of the Agent, the Collateral Agent, and the Lenders to
extend financial accommodations to the Borrowers, as more fully set forth in
this Agreement and the other Loan Documents, is done solely as an accommodation
to the Borrowers and the other Loan Parties and at the request


1



--------------------------------------------------------------------------------





of the Borrowers and the other Loan Parties and in furtherance of the mutual and
collective enterprise of the Borrowers and the other Loan Parties.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged (these recitals being an integral part of this
Agreement), the parties hereto hereby agree as follows:

ARTICLE I    

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:
“Acceptable Plan of Reorganization” means a plan of reorganization for each of
the Chapter 11 Cases that provides for the termination of the Term Commitments
and the payment in full in cash and full discharge of the Obligations at
emergence.
“ACH” means automated clearing house transfers.
“Acquisition” means, with respect to any Person (a) a purchase or other
acquisition of more than 50% of, or other controlling interest in, the Equity
Interests of any other Person, (b) a purchase or other acquisition of all or
substantially all of the assets or properties of, another Person or of any
business unit of another Person, or (c) any merger or consolidation of such
Person with any other Person or other transaction or series of transactions
resulting in the acquisition of all or substantially all of the assets of any
Person, or more than 50% of, or other controlling interest in, the Equity
Interests of any Person, in each case in any single transaction or series of
related transactions.
“Adequate Protection Liens” has the meaning assigned to the term “Adequate
Protection Liens” in the Final ABL Financing Order.
“Adequate Protection Superpriority Claims” has the meaning assigned to the term
“Adequate Protection Claims” in the Final ABL Financing Order.
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings, any Borrower, and Subsidiary Guarantor or
any Subsidiary of the foregoing), at law or in equity, or before or by any
Governmental Authority, domestic or foreign, whether pending or, to the
knowledge of Holding, any Borrower or any Subsidiary Guarantor, threatened
against Holdings, any Borrower, any Subsidiary Guarantor or any Subsidiary of
the foregoing or any property thereof.
“Affiliate” means, as to any Person, any other Person, (a) that directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person, (b) that beneficially owns
10% or more of the Voting Stock or any class of Equity Interests of such first
Person; (c) at least 10% of whose Voting Stock or any class of Equity Interests
is beneficially owned, directly or indirectly, by such first Person; or (d) who
is an officer, director, partner or managing member of such first Person. For
purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person by contract or
otherwise.


2



--------------------------------------------------------------------------------





“Agent” has the meaning specified therefor in the preamble hereto.
“Agent’s Account” shall mean the Term Loan Collateral Account”.
“Agent Fee Letter” means the fee letter, dated the date hereof, among Holdings,
the Borrowers, and the Agent.
“Agent Indemnitees” means the Agent, the Collateral Agent and their respective
Related Parties.
“Agreement” has the meaning specified therefor in the preamble hereto.
“AML Laws” means (i) the Currency and Foreign Transactions Reporting Act, its
amendments, and other statutes relating to the subject matter of that Act (which
have come to be collectively referred to as the Bank Secrecy Act), including
applicable provisions of the PATRIOT Act, and regulations promulgated under any
of the foregoing, including 31 C.F.R. Chapter X; and (ii) similar laws,
regulations, directives adopted by the European Union, any European Union Member
State, the United Kingdom, and any jurisdiction where any Group Member operates.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance, and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Approved Budget” means the Approved Initial Budget, as the same may be updated,
modified or supplemented from time to time as provided in Section 6.03.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Initial Budget” means budget prepared by the Borrowers in the form of
Exhibit D and which is approved by, and in form and substance satisfactory to
the Agent in its sole and absolute discretion.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit B hereto.
“Authorized Officer” means, as to Holdings, any Borrower or any other Loan
Party, its Chief Restructuring Officer, president, chief executive officer,
chief financial officer, vice president and controller, vice president and
treasurer, vice president, finance or executive vice president, finance. Any
document delivered hereunder that is signed by an Authorized Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Authorized Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Automatic Stay” means the automatic stay provided under section 362 of the
Bankruptcy Code.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


3



--------------------------------------------------------------------------------





“Bankruptcy Code” has the meaning specified therefor in the recitals hereto.
“Bankruptcy Court” has the meaning specified therefor in the recitals hereto.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b)
the Eurodollar Rate (calculated utilizing a one-month Interest Period) plus one
percent (1.00%), or (c) the rate of interest quoted in The Wall Street Journal,
Money Rates Section as the “prime rate,” as in effect from time to time. The
“prime rate” is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. The Agent or any other Lender may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
“Base Rate Advance” means a Term Loan Borrowing that bears interest as provided
in Section 2.05(a)(i).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA section 3(42) or otherwise for purposes of Title I of ERISA or section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan.”
“Blocked Accounts” means the deposit accounts set forth on Schedule 6.01(m) and
any deposit accounts that become subject to Blocked Account Agreements pursuant
to Section 6.01(i)(iii).
“Blocked Account Agreement” means with respect to a Blocked Account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the Collateral Agent, establishing control (as defined in the UCC) of such
account by the Collateral Agent and whereby the bank maintaining such account
agrees to comply only with the instructions originated by the Collateral Agent
(or any other agent which shall succeed the Collateral Agent thereunder),
without the further consent of any other Person in all respects subject to the
DIP Intercreditor Agreement and the Financing Orders.
“Blocked Account Bank” means Bank of America, N.A. and each other bank with whom
deposit accounts are maintained in which funds of any of the Loan Parties are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.
“Board of Governors” means the Board of Governors of the Federal Reserve System.
“Borrower Information” has the meaning specified therefor in Section 9.08.
“Borrower Materials” has the meaning specified therefor in Section 9.02(d).
“Borrowers” has the meaning specified therefor in the preamble hereto.
“Budget Certificate” mean a certificate, substantially in the form of Exhibit F
hereto, by which Holdings certifies, among other things, compliance with the
covenants contained in Section 6.03(b).


4



--------------------------------------------------------------------------------





“Budget Variance Report” means a weekly report certified by an Authorized
Officer of Holdings to the Agent (a) showing, in each case, by line item the
actual cash receipts, disbursements, inventory receipts and consignment receipts
for each week, in a comparable form to the Approved Budget, noting therein the
variance of the Borrower’s Net Cash Flow, on a cumulative basis, for the
Cumulative Four-Week Period, from the projected Net Cash Flow set forth for the
Cumulative Four-Week Period in the Approved Budget, (b) including explanations
for all material variances (including whether such variance is permanent in
nature or timing related) and (b) for any report delivered on the Wednesday
following a Budget Testing Date, containing an analysis demonstrating the
Borrowers are in compliance with the budget covenant set forth in Section
6.03(b), all in a form, and containing such supporting information, as is
satisfactory to the Agent in its sole discretion.
“Budget Testing Date” has the meaning specified therefor in Section 6.03(b).
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York and, if the applicable Business
Day relates to any Eurodollar Rate Advances, a day of the year on which dealings
are carried on in the London interbank market.
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Carve-Out” has the meaning specified therefor in paragraph 21(a) of the Final
ABL Financing Order.
“Carve-Out Account” has the meaning specified therefor in paragraph 21(f) of the
Final ABL Financing Order or paragraph 20(b) of the Interim Financing Order, as
applicable.
“Carve-Out Reserve” has the meaning specified therefor in paragraph 21(e) of the
Final ABL Financing Order.
“Case Milestones” has the meaning specified therefor in Section 6.01(q)(i).
“Cash Equivalents” means (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. government,
maturing within 12 months of the date of acquisition; (b) certificates of
deposit, time deposits and bankers’ acceptances maturing within 12 months of the
date of acquisition, and overnight bank deposits, in each case which are issued
by Bank of America or a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank described in clause (b); (d) commercial paper
issued by Bank of America or rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s, and maturing within nine months of the date of acquisition; and (e)
shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P.
“Cash Management Order” means that certain Interim Order Authorizing Debtors to
(I) Continue Using Existing Cash Management System, Bank Accounts, and Business
Forms, (II) Implement Ordinary Course Changes to Cash Management System, (III)
Continue Intercompany Transactions, and (IV) Provide Administrative Expense
Priority for Postpetition Intercompany Claims and Granting Related Relief
(Docket


5



--------------------------------------------------------------------------------





No. 102), entered by the Bankruptcy Court on October 16, 2018, and any similar
final order entered by the Bankruptcy Court.
“Class” means the class consisting of Term Lenders. For clarity, except as
expressly provided herein, each Lender shall have the same rights and
obligations under this Agreement and the other Loan Documents.
“Change in Law” means the occurrence, after the date hereof, of (a) the
adoption, taking effect or phasing in of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, that “Change
in Law” shall include, regardless of the date enacted, adopted or issued, all
requests, rules, guidelines, requirements or directives (i) under or relating to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or (ii)
promulgated pursuant to Basel III by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any similar authority) or any other
Governmental Authority.
“Chapter 11 Cases” means the chapter 11 cases of the Debtors pending in the
Bankruptcy Court.
“Collateral Agent” has the meaning specified therefor in the preamble hereto.
“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document,
including the Prepetition ABL Collateral and all other assets of the Loan
Parties, whether now owned or hereafter acquired, and all proceeds thereof, and
any claims and causes of action of the Loan Parties of any kind or nature
(including proceeds of any actions for preferences, fraudulent conveyances and
other avoidance power claims under sections 502(d), 544, 545, 547, 548, 549, 550
and 553 of the Bankruptcy Code); it being understood that “Collateral” shall
include all such property irrespective of whether any such property was excluded
pursuant to the Prepetition Loan Documents.
“Compliance Certificate” means a certificate of an Authorized Officer of
Holdings as to compliance with the terms of this Agreement and the other Loan
Documents in the form of Exhibit C.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with any Borrower within the meaning of section 4001 of
ERISA or is part of a group that includes any Borrower and that is treated as a
single employer under section 414 of the Internal Revenue Code.
“Convert”, “Conversion” and “Converted” each refers to a conversion of a Term
Loan Borrowing of one Type into a Term Loan Borrowing of the other Type pursuant
to Section 2.07.
“Credit Card Accounts Receivable” means each Account or Payment Intangible (each
as defined in the UCC) together with all income, payments and proceeds thereof,
owed by a credit card payment processor or an issuer of credit cards to a Loan
Party resulting from charges by a customer of a Loan Party on credit cards
processed by such processor or issued by such issuer in connection with the sale
of goods by a Loan Party or services performed by a Loan Party, in each case in
the ordinary course of its business.
“Credit Card Notification” has the meaning specified in Section 6.01(m)(iii).


6



--------------------------------------------------------------------------------





“Credit Card Processors” means the credit card clearinghouses and processors
used by the Loan Parties and listed in the Perfection Certificate as of the date
of this Agreement, or otherwise disclosed in writing to the Agent by the Loan
Parties from time to time following the date of this Agreement.
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent and (iii) the Collateral Agent and (b)
collectively, all of the foregoing.
“Cumulative Four-Week Period” means the four-week period up to and through the
Saturday of the most recent week then ended.
“Customs Broker Agreement” means an agreement, in form and substance acceptable
to the Agent in its discretion, or such other form as the Agent may reasonably
agree, by and among a Loan Party, a customs broker or other carrier, and the
Collateral Agent, in which the customs broker or other carrier acknowledges that
it has control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Collateral Agent and agrees, upon notice from
the Collateral Agent, to hold and dispose of the subject Inventory solely as
directed by the Collateral Agent in all respects subject to the DIP
Intercreditor Agreement and the Financing Orders.
“DC” means any distribution center owned or leased and operated by any Loan
Party.
“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.
“De Minimis Asset Sale Order” means the (CORRECTED) Order Signed on 11/21/2018
Authorizing and Establishing Procedures for De Minimis Asset Sales and De
Minimis Asset Abandonments (Docket No. 856), as entered by the Bankruptcy Court
on November 21, 2018.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred and
being paid in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all direct and contingent obligations of such Person
arising under banker’s acceptances, letters of credit (including standby and
commercial), bank guaranties, surety bonds and similar instruments, (e) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (f) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as Capital Lease Obligations, (g) all direct recourse payment
obligations of such Person in respect of any accounts receivable sold by such
Person, (h) all net obligations of such Person under any Swap Obligations, (i)
all obligations of such Person in respect of Disqualified Equity Interests, (j)
all Debt of others referred to in clauses (a) through (i) above or clause (k)
below and other payment obligations guaranteed directly or indirectly in any
manner by such Person, or in effect guaranteed directly or indirectly by such
Person through an agreement (1) to pay or purchase such Debt or to advance or
supply funds for the payment or purchase of such Debt, (2) to purchase, sell or
lease (as lessee or lessor) property, or to purchase or sell services, primarily
for the purpose of enabling the debtor to make payment of such Debt or to assure
the holder of such Debt against loss, (3) to supply funds to or in any other
manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) or (4) otherwise to assure a creditor against loss, and (k) all Debt
referred to in clauses (a) through (i) above secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including accounts and contract rights)


7



--------------------------------------------------------------------------------





owned by such Person, even though such Person has not assumed or become liable
for the payment of such Debt.
“Debtor Advisors” has the meaning specified therefor in Section 6.01(r).
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Debtors” has the meaning specified therefor in the recitals hereto.
“Default” means any Event of Default or any event or condition that, with the
lapse of time or giving of notice or both, would constitute an Event of Default.
“Defaulting Lender” means any Lender (as reasonably determined by the Agent)
that (a) has failed to fund any portion of the Term Loans required to be funded
by it hereunder within two Business Days of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Agent or any other Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due, (c) has failed, within three Business Days after request by
the Agent, to confirm in writing that it will comply with the terms of this
Agreement relating to its Term Commitments, provided, that such Lender shall
cease to be a Defaulting Lender under this clause (c) upon the Agent’s receipt
of such confirmation, (d) has notified the Borrowers or the Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, or (e) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law or Bail-In Action, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Designated Real Estate” means Real Estate constituting Prepetition Unencumbered
Assets and set forth on Schedule 1.03.
“DIP ABL Loan Agent” means (i) Bank of America, N.A., in its capacity as
administrative agent and co-collateral agent for the DIP ABL Facility and (ii)
Wells Fargo Bank, National Association, in its capacity as co-collateral agent
for the DIP ABL Facility.
“DIP ABL Credit Agreement” means that certain Superpriority Senior Secured
Debtor-in-Possession Asset Based Credit Agreement, dated as of the date hereof,
among Holdings, the Borrowers, the DIP ABL Loan Agent and the lenders named
therein, as in effect on the date hereof.
“DIP ABL Loan Obligations” means the “Obligations” as defined in the DIP ABL
Credit Agreement.
“DIP ABL Facility” means the superpriority senior secured debtor-in-possession
asset-based credit facility provided by the Credit Parties to the Borrowers
under the DIP ABL Credit Agreement, as in effect on the date hereof.


8



--------------------------------------------------------------------------------





“DIP Junior Facility” has the meaning specified therefor in the preamble hereto.
“DIP Intercreditor Agreement” means that certain DIP Intercreditor Agreement,
dated as of the date hereof, by and among the Agent, the Collateral Agent, the
DIP ABL Loan Agent and the Loan Parties, as amended, restated, supplemented or
otherwise modified from time to time.
“DIP Motion” means the Debtors’ Motion for Authority to (A) Obtain Postpetition
Financing, (B) Use Cash Collateral, (C) Grant Certain Protections to Prepetition
Secured Parties, and (D) Schedule Second Interim Hearing and Final Hearing
(Docket No. 7) filed by the Debtors on October 15, 2018.
“Disposition” means any sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction), whether in one transaction or in
a series of transactions, of any property (including, without limitation, the
issuance or sale, transfer or other disposition of any Equity Interests).
“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, in each case on or
prior to the date that is 91 days after the Scheduled Termination Date.
“Dollars” and “$” refers to lawful money of the United States.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” on the signature pages hereof
or in the Assignment and Acceptance pursuant to which it became a Lender, or
such other office of such Lender as such Lender may from time to time specify to
the Borrowers and the Agent.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the first day on which all of the conditions precedent
set forth in Section 4.01 are satisfied or waived in accordance with the terms
hereof.
“Eligible Assignee” means (a) a commercial bank or any other Person (other than
a natural Person) engaged in the business of making commercial loans, or any
fund or other Person (other than a natural Person) that invests in loans, which
bank, Person or fund, together with its Affiliates, has a combined capital and


9



--------------------------------------------------------------------------------





surplus in excess of $1,000,000,000 and which bank, Person or fund is approved
by the Agent in its discretion, (b) an existing Lender or an Affiliate of an
existing Lender or an Approved Fund, and (c) during any Event of Default, any
other Person (other than a natural Person) acceptable to Agent in its
discretion; provided, that notwithstanding the foregoing, neither the Borrowers
nor any Affiliate of the Borrowers, nor any Permitted Holder, nor any holder of
any Debt under the Prepetition Second Lien Facilities, nor any other Loan Party,
nor any Subsidiary of any of the foregoing, shall qualify as an Eligible
Assignee.
“Employee Wage Order” means the Final Order (I) Authorizing But Not Directing
the Debtors to (A) Pay Certain Prepetition Wages and Reimbursable Employee
Expenses, (B) Pay and Honor Employee Medical and Other Benefits, and (C)
Continue Employee Benefits Programs, and (II) Granting Related Relief (Docket
No. 798), entered by the Bankruptcy Court on November 16, 2018.
“Enforcement Action” means any rightful action to enforce any Obligations or
Loan Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of account debtors, exercise of setoff or recoupment, or
otherwise).
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including those relating to
the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), of Holdings, the Borrowers, or
any of their Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the presence, generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and issued thereunder.


10



--------------------------------------------------------------------------------





“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with such
Borrower, within the meaning of section 414 of the Internal Revenue Code.
“ERISA Event” means (a) (i) the occurrence of a Reportable Event, as defined
herein, or (ii) the requirements of subsection (1) of section 4043(b) of ERISA
(without regard to section 4043(b)(2)) are met with respect to a contributing
sponsor, as defined in section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to section 4041(a)(2) of ERISA (including any
without limitation any such notice with respect to a plan amendment referred to
in section 4041(e) of ERISA); (d) the cessation of operations at a facility of
any Borrower or any ERISA Affiliate in the circumstances described in
section 4062(e) of ERISA; (e) the withdrawal by any Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in section 4001(a)(2) of ERISA; (f) the
conditions for the imposition of a lien under section 430 of the Internal
Revenue Code, sections 303(k) or 4068(a) of ERISA shall have been met with
respect to any Plan; (g) the institution by the PBGC of proceedings to terminate
a Plan pursuant to section 4042 of ERISA, or the occurrence of any event or
condition described in section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan, (h) the
Borrowers or any ERISA Affiliate incur any liability under Title IV of ERISA
(other than premiums due and not delinquent under section 4007 of ERISA) with
respect to the termination of any Plan or by application of section 4069 of
ERISA; (i) the incurrence by any Borrower or any ERISA Affiliate of any
liability with respect to the “complete withdrawal” or “partial withdrawal” (as
defined under ERISA section 4203 and 4205, respectively) from any Multiemployer
Plan or notification that a Multiemployer Plan is insolvent (within the meaning
of section 4245 of ERISA) or in “endangered”, “critical” or “critical and
declining” status (within the meaning of section 432 of the Internal Revenue
Code or section 305 of ERISA); or (j) a failure by any Borrower or any ERISA
Affiliate to make a required contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association, as in effect from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors, as in effect from time to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” on the signature pages
hereof or in the Assignment and Acceptance pursuant to which it became a Lender
(or, if no such office is specified, its Domestic Lending Office), or such other
office of such Lender as such Lender may from time to time specify to the
Borrowers and the Agent.
“Eurodollar Rate” means,
(a)    for any Interest Period with respect to a Eurodollar Rate Advance, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is chosen by the Agent, as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and


11



--------------------------------------------------------------------------------





(b)    for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
provided, that (i) to the extent a comparable or successor rate is selected by
the Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further, that to the extent such
market practice is not administratively feasible for the Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Agent and (ii) in the event that the Eurodollar Rate as determined above would
otherwise be less than 0.00%, such Eurodollar Rate shall be deemed to be 0.00%.
“Eurodollar Rate Advance” means a Term Loan Borrowing that bears interest as
provided in Section 2.05(a)(ii).
“Eurodollar Rate Reserve Percentage” for any Interest Period for a Eurodollar
Rate Advance by any Lender means the reserve percentage applicable to such
Lender two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors for determining
the minimum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities (or with respect to any other category
of liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
“Events of Default” has the meaning specified therefor in Section 7.01.
“Excess Availability” has the meaning specified therefor in the DIP ABL Credit
Agreement.
“Excluded Accounts” means payroll, trust and Tax withholding accounts funded in
the ordinary course of business.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated
and including any Taxes imposed in lieu of income Taxes), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Recipient with respect to an applicable interest
in any Extension of Credit or Term Commitment pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in such Extension of
Credit or Term Commitment (other than pursuant to an assignment request by the
Borrower under Section 9.16) or (ii) in the case of a Lender, such Lender
changes its Applicable Lending Office, except in each case to the extent that,
pursuant to Section 2.12, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.12(e) or Section 2.12(f) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.
“Extended Budget Period” has the meaning specified therefor in Section 6.03.
“Extensions of Credit” means the outstanding principal amount of the Term Loans.
“Extension Option” has the meaning specified therefor in Section 2.16.


12



--------------------------------------------------------------------------------





“Extraordinary Expenses” means all reasonable and documented out-of-pocket
costs, expenses or advances that the Agent, the Collateral Agent or Lead Lender
may incur, whether prior to or after the occurrence and continuance of a Default
or Event of Default, and whether prior to, after or during the pendency of the
Chapter 11 Cases or any other Insolvency Proceeding of any Loan Party, including
those relating to (a) any audit, inspection, repossession, storage, repair,
appraisal, insurance, manufacture, preparation or advertising for sale, sale,
collection, or other preservation of or realization upon any Collateral; (b) any
action, arbitration or other proceeding (whether instituted by or against the
Agent, the Collateral Agent, any Lender, any Loan Party, any representative of
creditors of a Loan Party or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of the
Collateral Agent’s Liens with respect to any Collateral), Loan Documents or
Obligations, including any lender liability or other claims; (c) the exercise,
protection or enforcement of any rights or remedies of Agent, the Collateral
Agent or Lead Lender in, or the monitoring of, any Insolvency Proceeding; (d)
settlement or satisfaction of any taxes, charges or Liens with respect to any
Collateral; (e) any Enforcement Action; or (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to
any Loan Documents or Obligations. Such costs, expenses and advances include
transfer fees, taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, financial advisor fees, appraisal
fees, brokers’ fees and commissions, auctioneers’ fees and commissions,
accountants’ fees, environmental study fees, wages and salaries paid to
employees of any Loan Party or independent contractors in liquidating any
Collateral (including the Liquidation Agent), and travel expenses.
“FATCA” means sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities implementing such sections of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing reasonably selected by it;
provided, that if such rate shall be less than zero, the Federal Funds Rate
shall be deemed to be zero for the purposes of this Agreement and the other Loan
Documents.
“Final ABL Financing Order” mean the Final Order (I) Authorizing the Debtors to
(A) Obtain Post-petition Financing, (B) Grant Senior Secured Priming Liens and
Superpriority Administrative Expense Claims, and (C) Utilize Cash Collateral;
(II) Granting Adequate Protection to the Prepetition Secured Parties; (III)
Modifying the Automatic Stay; and (IV) Granting Related Relief (Docket No. ___,
entered by the Bankruptcy Court on November 30, 2018).
“Final Closing Date” has the meaning specified therefor in Section 4.03.
“Final Financing Order” means an order of the Bankruptcy Court, in the form and
substance satisfactory to the Agent and the Debtors, with any changes thereto
that are satisfactory to the Agent in its sole and absolute discretion, which
order shall have been entered not later than December 28, 2018, authorizing and
approving the DIP Junior Facility on a final basis in form and substance
satisfactory to the Agent in its sole and absolute discretion.


13



--------------------------------------------------------------------------------





“Financing Orders” means, collectively, the Interim Financing Order, Final ABL
Financing Order and the Final Financing Order.
“Flood Documentation” means, for any Real Property, (i) evidence as to whether
the applicable Real Property is located in a Special Flood Hazard Area pursuant
to a completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination form ordered and received by Agent (and if the flood hazard
determination states that such Real Property is located in a Special Flood
Hazard Area, the applicable Loan Party’s written acknowledgment of receipt of
written notification from the Collateral Agent), (ii) in the event such Real
Property is located in a Special Flood Hazard Area with respect to which flood
insurance has been made available under the Flood Insurance Laws, evidence of
flood insurance in an amount and otherwise sufficient to comply with the
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws, in form and substance reasonably acceptable to Agent, and (iii) any other
reasonable documents or information reasonably requested by any Lender (through
the Agent) to enable such Lender to comply, in the determination of the
Collateral Agent, with any applicable Flood Insurance Laws.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004
and (v) the Biggert-Waters Flood Insurance Reform Act of 2012.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” has the meaning specified therefor in Section 1.03.
“Go Forward Plan” means that certain Go Forward Plan of the Debtors attached
hereto as Schedule 6.01(q)(ii).
“Go Forward Stores” means the stores identified on Schedule 1.09.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), any group or body charged with
setting regulatory capital rules or standards (including the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing) and any securities
exchange and any self-regulatory organization (including the National
Association of Insurance Commissioners).
“Group Members” means, collectively, Holdings, the Borrowers and their
respective Subsidiaries.
“Guarantee and Collateral Agreement” means a that certain junior
Debtor-in-Possession Guarantee and Collateral Agreement, dated as of the date
hereof, by and among the entities on the signature pages thereof and Collateral
Agent.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous, toxic; a
pollutant, contaminant or words of a similar import under any Environmental Law.


14



--------------------------------------------------------------------------------





“Holdings” has the meaning specified therefor in the preamble hereto.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.
“Indemnified Party” has the meaning specified therefor in Section 9.04(b).
“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of section 4245 of ERISA.
“Insolvency Proceeding” means any case or proceeding (other than the Chapter 11
Cases) commenced by or against a Person under any state, federal or foreign law
for, or any agreement of such Person to, (a) the entry of an order for relief
under the Bankruptcy Code, or any other insolvency, debtor relief or debt
adjustment law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; or (c) an assignment or trust mortgage for the benefit of creditors.
“Insolvent” means pertaining to a condition of Insolvency.
“Intellectual Property” has the meaning specified therefor in the Guarantee and
Collateral Agreement.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Term Loan Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
applicable Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
applicable Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be two weeks or one month, as the applicable Borrower may,
upon notice received by the Agent not later than 12:00 noon on the third
Business Day prior to the first day of such Interest Period, select; provided,
that:
(a)    a Borrower may not select any Interest Period with respect to a Term Loan
Borrowing that ends after the Scheduled Termination Date;
(b)    Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Term Loan Borrowing shall be of the same duration;
(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, that if such
extension would cause the last day of such Interest Period of one month or
longer to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and
(d)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Interim Financing Order” means that certain Interim Order (I) Authorizing the
Debtors to (A) Obtain Post-Petition Financing and (B) Grant Secured Priming
Liens and Superpriority Administrative


15



--------------------------------------------------------------------------------





Expense Claims; (II) Modifying the Automatic Stay; (III) Scheduling Final
Hearing; and (IV) Granting Related Relief (Docket No. ___), entered by the
Bankruptcy Court on November 30, 2018.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Inventory” as defined in the UCC.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition.
“Junior DIP Facility Superpriority Claims” has the meaning specified therefor in
Section 2.15(a).
“Kmart” means Kmart Holding Corporation, a Delaware corporation.
“Kmart Corp.” has the meaning specified therefor in the preamble hereto.
“Lease” means any agreement, whether written or oral, no matter how styled or
structured, and all amendments, guaranties and other agreements relating
thereto, pursuant to which a Loan Party is entitled to the use or occupancy of
any Real Property for any period of time.
“Lead Lender” means Cyrus Capital Partners, G.P. or any of its Affiliates in a
capacity as a Lender hereunder.
“Lenders” has the meaning specified therefor in the preamble hereto.
“Lender Advisors” has the meaning specified therefor in Section 8.02(b).
“Lender Professionals” means attorneys, accountants, appraisers (including real
estate appraisers), auditors, business valuation experts, environmental
engineers or consultants, turnaround consultants, and other professionals and
experts retained by the Lead Lender, including, for the avoidance of doubt, the
Lender Advisors.
“Lien” means any lien, security interest, mortgage or other charge or
encumbrance of any kind or any other type of preferential arrangement, including
the lien or retained security title of a conditional vendor, and any easement,
right of way or other encumbrance on title to real property, but excluding
consignments or bailments of goods of third parties and the interests of lessors
under operating leases.
“Liquidation” means the exercise by the Agent or the Collateral Agent of those
rights and remedies accorded to the Agent and/or the Collateral Agent under the
Loan Documents and applicable law as a creditor of the Loan Parties with respect
to the realization on the Collateral, including (after the occurrence and
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Agent and the Collateral Agent, of any public, private or
“going-out-of-business”, “store closing” or other similar sale or any other
Disposition of the Collateral for the purpose of liquidating the Collateral.
“Liquidation Agent” has the meaning specified therefor in Section 6.01(r).
“Loan Documents” means this Agreement, the Security Documents, the DIP
Intercreditor Agreement, the Agent Fee Letter, the Notes, each Financing Order,
each Approved Budget, each Rolling


16



--------------------------------------------------------------------------------





Budget, any other document or instrument now or hereafter designated by the
Borrowers and the Agent as a “Loan Document” and any amendment, waiver,
supplement or other modification to any of the foregoing.
“Loan Parties” means each Group Member that is a party to a Loan Document.
“Luxottica Reserve Account” has the meaning specified therefor in paragraph
66(b) of the Interim Financing Order.
“Material Adverse Effect” means the effect of any event, condition, circumstance
or contingency that, taken alone or in conjunction with other events,
conditions, circumstances or contingencies (in each case, other than as
customarily occurs as a result of events leading up to and following the
commencement of a proceeding under chapter 11 of the Bankruptcy Code and the
commencement of the Chapter 11 Cases), has or could reasonably be expected to
have a material adverse effect on (a) the business, condition (financial or
otherwise), operations or assets of Holdings and its Subsidiaries taken as a
whole, (b) the ability of the Loan Parties taken as a whole to perform their
obligations under the Loan Documents or (c) the validity or enforceability of
the Loan Documents or the rights and remedies of the Agent, the Collateral Agent
or the Lenders thereunder (including, but not limited to, the enforceability or
priority of any Liens granted to the Collateral Agent under the Loan Documents).
“Material Assets” means property (including, without limitation, the issuance or
sale, transfer or other disposition of any Equity Interests) with a value and/or
cost, in the aggregate, in excess of $2,500,000.
“Material Documents” means all pleadings, documents, proposed forms of order, or
other items filed by the Debtors in the Chapter 11 Cases that relate to the
following: (a) rejection or assumption of material leases, (b) any plan of
reorganization or liquidation, (c) any debtor-in-possession financing or use of
cash collateral that does not result in payment in full in cash of all
Obligations, DIP ABL Loan Obligations and Prepetition First Lien ABL Obligations
upon consummation of such financing or use of cash collateral, (d) any sale or
other disposition of Collateral outside of the ordinary course of business or
(e) any other item that would materially and adversely affect the Credit
Parties’ or Prepetition Credit Parties’ claims.
“Mortgaged Properties” means each Real Property that, upon request of the
Collateral Agent, shall be encumbered by a Mortgage pursuant to Section
6.01(i)(v).
“Mortgages” means, collectively, the mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignments of leases and rents, debentures, and other
security documents securing the Obligations (including amendments to any of the
foregoing) executed and delivered by a Loan Party to the Collateral Agent with
respect to Mortgaged Properties (either as stand-alone documents or forming part
of other Security Documents), each in form and substance satisfactory to the
Collateral Agent and the Borrowers, in each case, as amended, supplemented or
otherwise modified from time to time.
“Multiemployer Plan” means a multiemployer plan, as defined in
section 4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions or
may otherwise have any liability or obligation.
“Multiple Employer Plan” means a single employer plan, as defined in
section 4001(a)(15) of ERISA, that (a) is maintained for current and/or former
employees of Holdings or any ERISA Affiliate and at least one Person other than
Holdings and the ERISA Affiliates or (b) was so maintained and in respect of
which Holdings or any ERISA Affiliate could have liability under section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.


17



--------------------------------------------------------------------------------





“Net Cash Flow” means, for any Cumulative Four-Week Period, the Borrowers’ total
net cash flow, excluding (i) proceeds from Dispositions, except for proceeds
from the sale of Inventory, (ii) financing related items and (iii) fees and
expenses of the professionals and advisors of the Debtors and the Creditors’
Committee (as defined in the Interim Financing Order).
“Net Proceeds” means, (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries of any property (other than property disposed of
pursuant to clauses (a), (b), (c), (e), or (j) of the definition of Permitted
Dispositions) or any casualty or condemnation of such property, the excess, if
any, of (i) the sum of cash and cash equivalents received in such transaction
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any Debt
(other than Debt owed to Holdings or any of its Subsidiaries, the payment of
which in connection with any Permitted Disposition or other transaction shall
not, for the avoidance of doubt, be deemed to reduce the amount of Net Proceeds
for any purposes under this Agreement) that is secured by the applicable asset
by a Lien permitted hereunder which is senior to the Collateral Agent’s Lien, if
any, on such asset and that is required, and permitted under this Agreement, to
be repaid (or to establish an escrow for the future repayment thereof) in
connection with such transaction, (B) the reasonable and customary out-of-pocket
expenses incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, reasonable and customary attorneys’
fees, accountants’ fees, investment banking fees, appraisals, and brokerage,
legal, title and recording or transfer Tax expenses and commissions) paid by any
Loan Party or any of its Subsidiaries to third parties (other than Affiliates),
(C) transfer Taxes paid as a result thereof and (D) amounts required to be paid
by any Loan Party or any of its Subsidiaries pursuant to the Financing Orders or
other applicable order of the Bankruptcy Court in order to consummate such
transaction, (b) with respect to any loss or damage to any property or assets of
any Loan Party, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such event over (ii) cash and cash equivalents that
are applied to restoration of a property or are applied to repayment of the
principal amount of any Debt that is secured by the applicable asset by a Lien
permitted hereunder which is senior to the Collateral Agent’s Lien, if any, on
such asset and that is required, and permitted under this Agreement, to be
repaid and (c) with respect to any issuance of Equity Interests of any Loan
Party or capital contribution made to any Loan Party (other than an issuance of
Equity Interests to a Loan Party or a capital contribution made by a Loan Party)
or any incurrence of Debt other than Permitted Debt, the excess, if any, of (i)
the sum of cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party in
connection therewith.
“Non-Consenting Lender” has the meaning specified therefor in Section 9.16.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Loan Party” means each Group Member that is not a Loan Party.
“Note” means a promissory note of any Borrower payable to any Lender evidencing
the Term Loan of such Lender.
“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).
“Obligations” has the meaning set forth in the Guarantee and Collateral
Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed


18



--------------------------------------------------------------------------------





its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Extension of Credit or
Loan Document pursuant to an assignment request by the Borrowers under Section
9.16).
“Other Taxes” has the meaning specified therefor in Section 2.12(b).
“PACA” means the Perishable Agricultural Commodities Act of 1930, as amended.
“Participant Register” has the meaning specified therefor in Section 9.07(f).
“PASA” means the Packers and Stockyards Act of 1921, as amended.
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings or any
ERISA Affiliate or to which Holdings or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
“Perfection Certificate” means a certificate dated as of the Effective Date with
respect to the Borrowers and the other Loan Parties in form reasonably
satisfactory to the Collateral Agent.
“Permitted Debt” means each of the following as long as no Default or Event of
Default exists at the time of incurrence thereof or would arise from the
incurrence thereof:
(a)    Debt outstanding on the date of this Agreement and listed on Schedule
1.04;
(b)    Debt of any Loan Party to any other Loan Party;
(c)    Debt of any Group Member to any Subsidiary of Holdings which is not a
Loan Party; provided, that (i) at the time of incurrence of any such Debt and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing and (ii) such Debt is by its terms
subordinated or junior in right of payment or security to the Obligations on
terms acceptable to the Agent in its reasonable discretion.
(d)    the Obligations;
(e)    Debt under the DIP ABL Credit Agreement as in effect on the date hereof
and subject at all times to the Financing Orders and the DIP Intercreditor
Agreement;
(f)    Debt in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations (including, in each
case, letters of credit issued to provide such bonds, guaranties and similar
obligations), in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;


19



--------------------------------------------------------------------------------





(g)    Debt arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided, that (x) such Debt is extinguished within
ten Business Days of notification to the applicable Loan Party of its incurrence
and (y) such Debt is subject to the Cash Management Order;
(h)    Debt arising from agreements providing for indemnification, adjustment of
purchase price or similar obligations incurred in connection with any Specified
Store Closing Sales or any Specified Sale Transaction, in each case on terms and
pursuant to documentation (including documentation regarding subordination)
acceptable to the Agent in its sole and absolute discretion; and
(i)    any other Debt in an aggregate principal amount not to exceed $1,000,000
at any one time outstanding.
Notwithstanding the foregoing, and except for the Carve-Out, no Permitted Debt
shall be permitted to have an administrative expense claim status under the
Bankruptcy Code senior to or pari passu with the superpriority administrative
expense claims of (i) the Credit Parties in respect of the Obligations and (ii)
the DIP ABL Credit Parties (as defined in the Final ABL Financing Order) in
respect of the DIP ABL Loan Obligations, in each case as set forth in the
Financing Orders, as applicable.
“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment (from the perspective of a
secured lender).
“Permitted Dispositions” means any of the following, as long as, if so required
pursuant to Section 2.08, as applicable, all Net Proceeds are remitted to Agent
for application to the Obligations:
(a)    transfers and Dispositions of Inventory in the ordinary course of
business (it being agreed and understood that bulk sales, “going-out-of-business
sales,” store closing sales and similar sales are not in the ordinary course of
business);
(b)    transfers and Dispositions among the Loan Parties;
(c)    transfers and Dispositions by any Subsidiary of Holdings which is not a
Loan Party to any Loan Party;
(d)    the sale of surplus, obsolete or worn out equipment or other property
(other than Inventory) in the ordinary course of business by the Borrowers or
any Subsidiary; provided, that it is understood and agreed that “going out of
business sales”, store closing sales, bulk sales with respect to furniture,
fixtures and equipment, and, in each case, similar sales, are in not in the
ordinary course of business;
(e)    transfers and Dispositions which constitute Permitted Investments that
are otherwise permitted hereunder;
(f)    [reserved];
(g)    the sale or Disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the other account party thereon
and not as part of an accounts receivable financing transaction; provided that
no Disposition shall be made under this clause (g) to any Permitted Holder,
unless such Disposition is made pursuant to an order of the Bankruptcy Court and
consented to by the Agent (such consent not to be unreasonably withheld);


20



--------------------------------------------------------------------------------





(h)    any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind (other
than, in each case, with respect to rights to license Intellectual Property,
unless the limited license granted to the Collateral Agent in such Intellectual
Property pursuant to the Loan Documents remains in effect and is acknowledged by
the licensee) to the extent that any of the foregoing could not reasonably be
expected to have a Material Adverse Effect and provided that no such surrender,
waiver, settlement, release or recovery shall be made in respect of any
contract, tort or other claim with or in respect of any Permitted Holder, unless
such surrender, waiver release, or recovery is made pursuant to an order of the
Bankruptcy Court and consented to by the Agent(such consent not to be
unreasonably withheld);
(i)    sales of Inventory determined by the management of the applicable Loan
Party not to be saleable in the ordinary course of business of such Loan Party
or any of the Loan Parties with such sales to be consistent with prior
practices;
(j)    non-exclusive licenses to Intellectual Property granted to third parties
in the ordinary course of business or in connection with a Disposition permitted
under Section 6.02(i), and which do not materially interfere with the ordinary
conduct of business of the Loan Parties;
(k)    dispositions in the ordinary course of business consisting of the
abandonment of Intellectual Property rights which, in the reasonable good faith
determination of the Borrowers, are no longer economically practicable to
maintain or useful in the conduct of the business of the Loan Parties;
(l)    the Specified Store Closing Sales; and
(m)    any Specified Sale Transaction;
“Permitted Holder” means ESL Investments, Inc. and any of its Affiliates other
than a Group Member.
“Permitted Investments” means each of the following as long as no Default or
Event of Default exists at the time of the making such of Investment or would
arise from the making of such Investment:
(a)    Investments existing on the date of this Agreement and listed on Schedule
1.05;
(b)    (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date of this Agreement and described
in the Perfection Certificate, (ii) Investments by any Loan Party and its
Subsidiaries in Loan Parties, and (iii) Investments by Subsidiaries that are not
Loan Parties in Holdings or any Subsidiary; provided, that in the case of clause
(iii), if such Investment is a loan it is subordinated to the Obligations on
subordination terms satisfactory to the Agent in its reasonable discretion;
(c)    Investments in connection with Specified Sale Transactions and a
Specified Store Closing Sale;
(d)    Investments arising out of the receipt of non-cash consideration for the
sale of assets otherwise permitted under this Agreement in an amount not to
exceed $1,000,000 in the aggregate outstanding at any time;


21



--------------------------------------------------------------------------------





(e)    Cash Equivalents that are subject to Agent’s Lien and control, pursuant
to documentation in form and substance satisfactory to Agent;
(f)    to the extent not prohibited by applicable law, (i) advances to officers,
directors and employees and consultants of the Loan Parties made for travel,
entertainment, relocation and other ordinary business purposes to extent
provided for in the Approved Budget, and (ii) advances to officers, directors
and employees and consultants of non-Loan Parties made for travel,
entertainment, relocation and other ordinary business purposes, provided, in the
case of this clause (ii), such advances are made by non-Loan Parties and not
with the proceeds of any Investments made by any Loan Party in such Non-Loan
Party unless otherwise permitted hereunder; provided that such Investments shall
not exceed $1,000,000 in the aggregate at any one time outstanding;
(g)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by any Group Member as a result of a foreclosure by any
Loan Party with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;
(h)    accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business;
(i)    Guarantees by Holdings or any Subsidiary of (i) operating leases (other
than Capital Lease Obligations) in the ordinary course of business and
consistent with past practice, or (ii) other obligations that do not constitute
Debt in the ordinary course of business;
(j)    (i) to the extent provided for in the Approved Budget, advances in the
form of a prepayment of expenses of any Loan Party, so long as such expenses are
being paid in accordance with customary trade terms of the applicable Loan
Party; and (ii) advances in the form of a prepayment of expenses of any Non-Loan
Party, so long as such expenses are being paid in accordance with customary
trade terms of the applicable Non-Loan Party; provided, that in the case of
clause (ii), any such advances are made solely with respect to non-Loan Parties
and not with the proceeds of any Investments made by any Loan Party in such
Non-Loan Party; provided, further, for the avoidance of doubt, clause (ii) shall
only apply in respect of Investments of a Non-Loan Party to another Non-Loan
Party; and
(k)    other Investments in an amount not to exceed $1,500,000 in the aggregate
outstanding at any time; provided, that any cash returns on such Investments
shall be applied to the Obligations in accordance with Section 2.08(b).
“Permitted Liens” means:
(a)    Liens for Taxes, assessments and governmental charges or levies to the
extent such Taxes, assessments or governmental charges are being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained;
(b)    Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days or that are being contested in good faith by appropriate
proceedings and as to which appropriate reserves are being maintained;


22



--------------------------------------------------------------------------------





(c)    Landlords’ Liens arising in the ordinary course of business securing (i)
rents not yet due and payable, (ii) rent for Stores in an amount not to exceed
the monthly base rent due for the immediately preceding calendar month and (iii)
rents for Stores in excess of the amount set forth in the preceding clause (ii)
so long as such amounts are being contested in good faith by appropriate
proceedings and as to which appropriate reserves are being maintained;
(d)    any attachment or judgment lien not constituting an Event of Default
under Section 7.01(e);
(e)    Liens presently existing or hereafter created in favor of the Collateral
Agent, on behalf of the Credit Parties;
(f)    Liens arising by the terms of commercial letters of credit, entered into
in the ordinary course of business to secure reimbursement obligations
thereunder, provided, that such Liens only encumber the title documents and
underlying goods relating to such letters of credit or cash;
(g)    claims under PACA and PASA;
(h)    Liens in favor of issuers of credit cards arising in the ordinary course
of business securing the obligation to pay customary fees and expenses in
connection with credit card arrangements;
(i)    Liens incurred or deposits made by any Group Member in the ordinary
course of business in connection with workers’ compensation and other casualty
insurance lines, unemployment insurance and other types of social security, or
to secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);
(j)    easements, rights-of-way, covenants, conditions, restrictions (including
zoning restrictions), declarations, rights of reverter, minor defects or
irregularities in title and other similar charges or encumbrances, whether or
not of record, that do not, in the aggregate, interfere in any material respect
with the ordinary course of business, or in respect of any Real Property over
which the Collateral Agent have a Mortgage, any title defects, liens, charges or
encumbrances (other than monetary Liens) which the title company is prepared to
endorse or insure by exclusion or affirmative endorsement reasonably acceptable
to the Agent and which is included in any Title Policy;
(k)    any interest or title of a lessor or sublessor under, and Liens arising
from precautionary UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases permitted by this Agreement;
(l)    normal and customary rights of setoff upon deposits of cash or other
Liens originating solely by virtue of any statutory or common law provision, or
ordinary course contractual obligation, relating to bankers’ liens, rights of
setoff or similar rights in favor of banks or other depository institutions;
(m)    Liens existing on the Effective Date and set forth on Schedule 1.06;
(n)    Liens granted to consignors who have properly perfected on consigned
Inventory owned by such consignors and created in the ordinary course of
business;


23



--------------------------------------------------------------------------------





(o)    deposits (including retainers or other similar deposits provided to
professionals retained by any Group Member in connection with providing services
in the ordinary course of business) and other customary Liens to secure the
performance of bids, trade contracts (other than for Debt), leases (other than
Capital Lease Obligations), statutory and regulatory obligations, surety and
appeal bonds, performance and return of money bonds, bids, leases, government
contracts, agreements with utilities, and other obligations of a like nature
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;
(p)    Liens that are contractual rights of set-off relating to the
establishment of depository relations with banks not given in connection with
the issuance of Debt;
(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(r)    the Adequate Protection Liens and the Adequate Protection Superpriority
Claims, provided, that such Liens shall be subject at all times to the Financing
Orders and the DIP Intercreditor Agreement;
(s)    the Carve-Out, provided, that such Liens shall be subject at all times to
the Financing Orders and the DIP Intercreditor Agreement;
(t)    Liens securing the obligations under the DIP ABL Credit Agreement;
provided, that such Liens shall be subject at all times to the Financing Orders
and the DIP Intercreditor Agreement; and
(u)    non-exclusive licenses to Intellectual Property granted to third parties
in the ordinary course of business or in connection with a Disposition permitted
under Section 6.02(i), and which do not materially interfere with the ordinary
conduct of business of the Loan Parties.
“Permitted Prior Liens” means valid, perfected and unavoidable liens in favor of
third parties that were in existence immediately prior to the Petition Date and
permitted under the Prepetition First Lien ABL Credit Agreement.
“Permitted Variance” means, for any Cumulative Four-Week Period, the Borrowers’
actual Net Cash Flow for such period shall not be less than the Net Cash Flow
for such period set forth in the Approved Budget minus $42,000,000.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Petition Date” has the meaning specified therefor in the recitals hereto.
“Pharmacy Receivables”: Accounts arising from the sale of prescription drugs or
other Inventory which can be dispensed only through an order of a licensed
professional.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Prepetition” means the time period ending immediately prior to the filing of
the Chapter 11 Cases.


24



--------------------------------------------------------------------------------





“Prepetition 2016 Term Loan Facility” means that certain term loan facility in
an aggregate original principal amount of $750,000,000 provided under the
Prepetition First Lien ABL Credit Agreement.
“Prepetition ABL Collateral” means the “Collateral” as defined in the
Prepetition First Lien ABL Credit Agreement including any “cash collateral” as
defined in section 363 of the Bankruptcy Code.
“Prepetition ABL Documents” means the Prepetition First Lien ABL Credit
Agreement, together with all Loan Documents (as defined in the Prepetition First
Lien ABL Credit Agreement), in each case, as such has been or may be amended,
restated, supplemented, waived or otherwise modified from time to time prior to
the Petition Date.
“Prepetition ABL L/C Subfacility” means that certain $1,000,000,000 letter of
credit subfacility provided under the Prepetition First Lien ABL Credit
Agreement.
“Prepetition ABL Obligations” means “Obligations” as such term is defined in the
Prepetition First Lien ABL Credit Agreement.
“Prepetition Facilities” means, collectively the Prepetition 2018 FILO Facility,
the Prepetition Revolving Facility and the Prepetition 2016 Term Loan Facility.
“Prepetition 2018 FILO Facility” means that certain “first-in, last-out”
facility in an original principal amount of $125,000,000 provided under the
Prepetition First Lien ABL Credit Agreement.
“Prepetition First Lien ABL Credit Agreement” means the certain Third Amended
and Restated Credit Agreement, dated as of July 21, 2015 (as amended, restated,
supplemented or otherwise modified from time to time prior to the Petition
Date), by and among Holdings, the Borrowers, the banks, financial institutions
and other institutional lenders from time to time party thereto (collectively,
the “Prepetition ABL Lenders”), the Issuing Lenders (as defined therein) from
time to time party thereto (the “Prepetition Issuing Lenders”), and Bank of
America, as administrative agent (in such capacity, the “Prepetition ABL
Agent”), as a co-collateral agent, and a swingline lender, Wells Fargo Bank,
National Association, as a co-collateral agent (together with Bank of America in
such capacity, the “Prepetition Co-Collateral Agents” and together with the
Prepetition ABL Lenders, the Prepetition Administrative Agent, and the
Prepetition Issuing Lenders, the “Prepetition Credit Parties”), and the other
parties from time to time party thereto.
“Prepetition First Lien ABL Facilities” means Prepetition First Lien ABL Credit
Agreement, Prepetition 2016 Term Loan Facility, Prepetition Revolving Facility,
and Prepetition ABL L/C Subfacility.
“Prepetition First Lien ABL Liens” means for the benefit of each Prepetition
Co-Collateral Agent and all of the other Prepetition ABL Credit Parties, a first
priority security interest in and continuing lien on all of the collateral
identified in the Prepetition ABL Documents.
“Prepetition L/C Obligations” means “L/C Obligations” as such term is defined in
the Prepetition First Lien ABL Credit Agreement.
“Prepetition Loan Documents” means “Loan Documents” as such term is defined in
the Prepetition First Lien ABL Credit Agreement.
“Prepetition Revolving Facility” means that certain $1,500,000,000 asset-based
revolving credit facility provided under the Prepetition First Lien ABL Credit
Agreement.


25



--------------------------------------------------------------------------------





“Prepetition Second Lien Prepetition ABL Liens” means, for the benefit of the
prepetition second lien collateral agent, and all other prepetition second lien
credit parties, a first priority security interest in and continuing lien on all
of the collateral identified in the Prepetition Second Lien Facilities.
“Prepetition Second Lien Cash Notes Indenture” means that certain Indenture,
dated as of October 12, 2010 (as amended, supplemented or otherwise modified
from time to time), by and among Holdings, certain guarantors from time to time
party thereto, and Wilmington Trust, National Association, as successor trustee
and collateral agent thereunder.
“Prepetition Second Lien Credit Agreement” means that certain Second Lien Credit
Agreement, dated as of September 1, 2016 (as amended, supplemented or otherwise
modified from time to time) by and among Holdings, the Borrowers, as borrowers,
and the lenders from time to time party thereto.
“Prepetition Second Lien Facilities” means the Prepetition Second Lien Credit
Agreement, the Prepetition Second Lien Cash Notes Indenture, and the Prepetition
Second Lien PIK Notes Indenture.
“Prepetition Second Lien PIK Notes Indenture” means that certain Indenture,
dated as of March 20, 2018 (as amended, supplemented or otherwise modified from
time to time) by and among Holdings, certain guarantors from time to time party
thereto, and Computershare Trust Company, N.A., as trustee thereunder.
“Prepetition Second Lien Secured Parties” means the secured parties under the
Prepetition Second Lien Facilities.
“Prepetition Stand-Alone L/C Facility” shall mean that certain Letter of Credit
and Reimbursement Agreement, dated as of December 28, 2016 (as amended,
restated, supplemented or otherwise modified from time to time prior to the
Petition Date), by and among Holdings, the Borrowers, as borrowers, JPP, LLC,
JPP II, LLC, Crescent 1, L.P., Canary SC Fund, L.P., CYR Fund, L.P., CMH VI,
L.P., and Cyrus Heartland, L.P., as L/C lenders (the “Prepetition L/C Lenders”),
and Citibank, N.A., as administrative agent and as issuing bank (in such
capacity, the “Prepetition LC Facility Administrative Agent” and together with
the Prepetition L/C Lenders, the “Prepetition L/C Facility Credit Parties”).
“Prepetition Unencumbered Assets” has the meaning specified therefor in Section
2.15(b).
“Prepetition Unencumbered Assets Proceeds Account” means a Prepetition
Unencumbered Assets Proceeds Account (as such term is defined in the DIP ABL
Credit Agreement).
“Prior Week” means, as of any date of determination, the immediately preceding
week ended on a Saturday and commencing on the prior Sunday.
“Pro Rata Share” means, as to any Lender as of any date of determination, a
percentage equal to (i) the sum of such Lender’s Term Commitment and such
Lender’s share of the outstanding principal amount of the Term Loan divided by
(ii) the sum of the aggregate outstanding principal amount of the Term Loan and
the aggregate amount of the Lenders’ Term Commitments as of such date.
“Public Lender” has the meaning specified therefor in Section 9.02(d).
“Qualified Bid” has the meaning specified therefor in Schedule 6.01(q)(ii).
“Recipient” means the Agent, the Collateral Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.


26



--------------------------------------------------------------------------------





“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee simple or leased by any Loan Party, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.
“Register” has the meaning specified therefor in Section 9.07(e).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, attorneys
and advisors of such Person and of such Person’s Affiliates.
“Remedies Notice Period” has the meaning specified therefor in paragraph [33(b)]
of the Final Financing Order.
“Reportable Event” means any of the events set forth in section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
“Required Lenders” means, at any time, the holders of more than 50% of the sum
of the aggregate Term Commitments then in effect and the principal amount of the
Term Loan then outstanding; provided, that the Extensions of Credit of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
“Requirements of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Restricted Payment” means any (a) dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings or any Subsidiary of Holdings, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in Holdings or any Subsidiary of
Holdings or (c) any option, warrant or other right to acquire any such Equity
Interests in Holdings or any Subsidiary of Holdings.
“Rolling Budget” means a 13-week cash flow forecast delivered pursuant to
Section 6.03 which is approved by the Agent in its reasonable discretion.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union Member State,
Her Majesty’s Treasury of the United Kingdom, or any jurisdiction where any
Group Member operates.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, the
Crimea of Ukraine, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of sanctioned Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European


27



--------------------------------------------------------------------------------





Union Member State, Her Majesty’s Treasury of the United Kingdom, or by any
jurisdiction where any Group Member operates; (b) any Person located, organized
or resident in a Sanctioned Country; or (c) any Person directly or indirectly
owned fifty percent or more or otherwise controlled by any such Person or
Persons described in the foregoing clauses (a) and (b).
“Scheduled Termination Date” has the meaning specified therefor in the
definition of “Termination Date.”
“Sears” means Sears, Roebuck and Co., a New York corporation.
“Sears Holdings Pension Plan” means collective reference to the Sears Holdings
Pension Plan 1, as amended and restated effective January 1, 2014, and the Sears
Holdings Pension Plan 2, as amended and restated effective December 1, 2016.
“SEC” means the United States Securities and Exchange Commission.
“Security Documents” means the collective reference to the Guarantee and
Collateral Agreement, each of the Mortgages, any short-form intellectual
property security agreement entered into in connection with the Guarantee and
Collateral Agreement, the Financing Orders and all other documents hereafter
delivered to the Collateral Agent purporting to grant or granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.
“Senior Permitted Liens” means all Permitted Prior Liens, Permitted Liens to the
extent such liens are required to be senior pursuant to applicable law, and
Permitted Liens described in clauses (j) and (t) in the definition thereof.
“Significant Holder” means (i) any “person” or “group” (as such terms are used
in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its Subsidiaries, and any
Person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), which is the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934) of 10% or more
of the equity securities of Holdings entitled to vote for members of the Board
of Directors of Holdings on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right), and (ii) any Affiliate of any such Person described in clause
(i) above.
“Single Employer Plan” means a single employer plan, as defined in
section 4001(a)(15) of ERISA, that (a) is maintained for current and/or former
employees of any Borrower or any ERISA Affiliate and no Person other than such
Borrower and the ERISA Affiliates or (b) was so maintained and in respect of
which any Borrower or any ERISA Affiliate could have liability under
section 4069 of ERISA in the event such plan has been or were to be terminated.
“Special Flood Hazard Area” has the meaning specified therefor in Section
6.01(c)(vi).
“Specified Collateral” has the meaning specified therefor in Section 2.15(d).
“Specified Full-Chain Liquidation” means a liquidation on an equity basis (or,
if approved by the Agent in its sole and absolute discretion, on a fee basis) of
the entire chain of Stores (or the entire chain of Stores remaining after
completion of, or not contemplated to be included in, the Specified Going
Concern Sale) of the Debtors and all of the assets relating thereto under
section 363 of the Bankruptcy Code. The Specified Full-Chain Liquidation shall
be conducted pursuant to bidding procedures, sales procedures, approval orders,
purchase agreements, agency documents or other agreements, documents or
instruments,


28



--------------------------------------------------------------------------------





as applicable, in form and substance and on terms satisfactory to the Agent in
its sole and absolute discretion (or, with respect to price, satisfactory to the
Agent in its reasonable discretion).
“Specified Going Concern Sale” means a sale, in one or a series of related
transactions, of all or substantially all of (or, if approved in writing by the
Agent, certain of) the assets of the Debtors as a going concern under section
363 of the Bankruptcy Code in accordance with the section of the Go Forward Plan
entitled “Go forward Stores Sale Process.” The Specified Going Concern Sale
shall be conducted pursuant to bidding procedures, sales procedures, approval
orders, purchase agreements, agency documents or other agreements, documents or
instruments, as applicable, in form and substance and on terms satisfactory to
the Agent in its sole and absolute discretion (or, with respect to price,
satisfactory to the Agent in its reasonable discretion); provided, for purposes
of this definition, “price” shall not be deemed reasonably satisfactory if the
Specified Going Concern Sale will not result, individually or in the aggregate,
in Net Proceeds to satisfy in full, in cash, all Obligations and all obligations
under the DIP ABL Credit Agreement (after taking into account the funding in
full of the Winddown Account with the proceeds of any Prepetition Unencumbered
Assets included in such sale).
“Specified IP Sale” means a sale, in one or a series of related transactions, of
all of the Intellectual Property of the Debtors under section 363 of the
Bankruptcy Code to the extent such assets are not otherwise included in any
Specified Going Concern Sale or Specified Full-Chain Liquidation required to be
consummated pursuant to the Go Forward Plan. The Specified IP Sale shall be
conducted pursuant to bidding procedures, sales procedures, approval orders,
purchase agreements, agency documents or other agreements, documents or
instruments, as applicable, in form and substance and on terms satisfactory to
the Agent in its sole and absolute discretion (or, with respect to price,
satisfactory to the Agent in its reasonable discretion).
“Specified Other Assets Sale” means the sale of any or all remaining assets of
the Debtors under section 363 of the Bankruptcy Code (including mortgaged Real
Property interests and leasehold Real Property interests) to the extent such
assets are not otherwise included in any Specified Going Concern Sale or
Specified Full-Chain Liquidation required to be consummated pursuant to the Go
Forward Plan. The Specified Other Assets Sale shall be conducted pursuant to
bidding procedures, sales procedures, approval orders, purchase agreements,
agency documents or other agreements, documents or instruments, as applicable,
in form and substance and on terms satisfactory to the Agent in its sole and
absolute discretion (or, with respect to price, satisfactory to the Agent in its
reasonable discretion).
“Specified Sale Transaction” means any or all of a Specified Going Concern Sale,
a Specified Full-Chain Liquidation, a Specified IP Sale, or a Specified Other
Assets Sale.
“Specified Store Closing Sale” means (a) certain store closures listed on
Schedule 1.07 in accordance with the Initial Store Rationalization described in
the Go Forward Plan and (b) certain store closures listed on Schedule 1.08 in
accordance with the Secondary Store Rationalization described in the Go Forward
Plan and (c) the closure of any additional Stores approved in writing by the
Collateral Agent in its discretion (subject to the performance of a desktop
appraisal in form and substance acceptable to the Collateral Agent); provided
that the liquidation of assets pursuant to the foregoing clause (c) shall be
conducted by the Liquidation Agent pursuant to a liquidation agreement approved
by the Agent (including with respect to any augmentation arrangements) and all
other relevant documents executed in connection therewith, each, as applicable,
to be in form and substance and on terms satisfactory to the Agent in its sole
and absolute discretion (or, with respect to price, satisfactory to the Agent in
its reasonable discretion).
“Specified Subsidiaries” mean SRC Sparrow 1 LLC, a Delaware limited liability
company, SRC Sparrow 2 LLC, a Delaware limited liability company, SRC O.P. LLC,
a Delaware limited liability company,


29



--------------------------------------------------------------------------------





SRC Facilities LLC, a Delaware limited liability company, SRC Real Estate (TX)
LLC, a Delaware limited liability company, and KCD IP, LLC, a Delaware limited
liability company.
“SRAC” has the meaning specified therefor in the preamble hereto.
“Store” means any store owned or leased and operated by any Loan Party.
“Store Footprint Plan” means, collectively, Schedule 1.07, Schedule 1.08 and
Schedule 1.09.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other business entity
(a) of which a majority of the shares of Voting Stock is at the time
beneficially owned by such Person, (b) over which such Person has the ability to
direct the management, or (c) whose financial results are consolidated into the
financial statements of such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.
“Subsidiary Guarantor” means each direct or indirect wholly owned Domestic
Subsidiaries of Holdings that have commenced Chapter 11 Cases, except for
Specified Subsidiaries.
“Survey” has the meaning specified therefor in Section 6.01(i)(v)(3)(B).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, the termination value thereof.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Commitment” “means, as to any Lender, the obligation of such Lender to
make Term Loans in an aggregate principal amount up to (a) the amount set forth
opposite such Lender’s name on Schedule 1.01 or (b) if such Lender has entered
into any Assignment and Acceptance, the amount set forth for such


30



--------------------------------------------------------------------------------





Lender in the Register maintained by the Agent pursuant to Section 9.07(d), as
such amount may be reduced pursuant to Section 2.06.
“Term Lenders” means, collectively, any Persons party hereto as a Term Lender
(whether by a signature page hereto or by a joinder agreement hereto), and each
Person that shall become a party hereto as a Term Lender pursuant to Section
9.07.
“Term Loan” means, collectively, (i) the term loans made by the Term Lenders
pursuant to Section 2.01(a) and (ii) as used in the definitions of “Required
Lenders”, the sum of (x) the term loans of all the Term Lenders.
“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type made by each of the applicable Lenders pursuant to Section 2.01.
“Term Loan Collateral Account” has the meaning specified in Section 6.01(n)(C).
“Term Loan Margin” means (a) with respect to any outstanding portion of the Term
Loan that is a Eurodollar Rate Advance, 10.00% per annum, and (b) with respect
to any outstanding portion of the Term Loan that is a Base Rate Advance, 9.00%
per annum.
“Termination Date” means the earliest of (a) eight (8) months after the date of
this Agreement (such date, the “Scheduled Termination Date”), (b) twelve (12)
months after the date of this Agreement if the Borrowers shall exercise the
Extension Option, and (c) the Termination Date (as defined in the DIP ABL
Facility) under the DIP ABL Facility.
“Third Party Payor Notification” has the meaning specified in Section
6.01(m)(iii).
“Third Party Payors” means any private health insurance company that is
obligated to reimburse or otherwise make payments to pharmacies which sell
prescription drugs to eligible patients under any insurance contract with such
private health insurer.
“Title Insurer” has the meaning specified therefor in Section 6.01(i)(v)(3)(A).
“Title Policy” has the meaning specified therefor in Section 6.01(i)(v)(3)(A).
“Total Extensions of Credit” means at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.
“Trading With the Enemy Act” means 50 U.S.C. § 1 et seq., as amended.
“Type” means either a Base Rate Advance or a Eurodollar Rate Advance.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York, provided, that if a term is defined in Article 9 of the
Uniform Commercial Code differently than in another Article thereof, the term
shall have the meaning set forth in Article 9 thereof; provided, further, that,
if by reason of mandatory provisions of law, perfection, or the effect of
perfection or non-perfection, of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “Uniform Commercial Code”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy, as the case may be.


31



--------------------------------------------------------------------------------





“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to section 412 of the Internal Revenue Code
for the applicable plan year.
“Utility Deposit Adequate Assurance Accounts” mean collectively, the deposit
accounts of any Loan Party and any cash deposited therein solely to the extent
such cash is deposited for the benefit of certain utilities pursuant to and
consistent with that certain Order (I) Approving Debtors’ Proposed Form of
Adequate Assurance of Payment to Utility Providers, (II) Establishing Procedures
For Determining Adequate Assurance of Payment For Future Utility Services, and
(III) Prohibiting Utility Providers From Altering, Refusing, or Discounting
Utility Service (Docket No. 461).
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Weekly Flash Reporting Package” means reports detailing operating and financial
performance, which shall include cash flow performance compared to the Approved
Budget for the Prior Week together with accompanying schedules supporting line
items included in the weekly cash flow results (such as rollforward of inventory
sales and receipts, rollforward of merchandise and other payables of each Loan
Party as of the end of the Prior Week, in each case, in reasonable detail).
“Winddown Account” means a deposit account at Bank of America that, prior to the
discharge in full of all Obligations under the Junior DIP Facility, may only be
used to pay winddown costs of the Loan Parties at the discretion of the
Borrowers following entry of the Final Financing Order.
“Winddown Account Funding Condition” the aggregate amount of cash deposited into
the Winddown Account, which amount shall be equal to $240,000,000.
“Write-Down and Conversion Powers” means the write-down and conversion powers of
the applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

Section 1.02    Computation of Time Periods. In this Agreement, unless otherwise
specified, (i) in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding” (ii) “including” means “including
without limitation”; and (iii) any reference to a time of day means Eastern
time.

Section 1.03    Accounting Terms. All accounting terms not specifically defined
herein or in the other Loan Documents shall be construed in accordance with U.S.
generally accepted accounting principles (“GAAP”) which shall be consistently
applied. If at any time any change in U.S. generally accepted accounting
principles would affect the computation of any financial ratio or requirement
set forth herein, and either the Borrowers or the Required Lenders shall so
request, the Agent, the Lenders and the Borrowers shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders
which shall not be unreasonably withheld), provided, that until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change in principles, and (ii) the Borrowers shall provide to the
Agent and the Lenders financial statements and other documents required


32



--------------------------------------------------------------------------------





under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. For the avoidance of doubt, no
retroactive change in GAAP shall apply to the construction of accounting terms
under this Agreement in the absence of an amendment hereto in accordance with
the terms of this Section 1.03.

Section 1.04    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document, the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

ARTICLE II    

AMOUNTS AND TERMS OF THE TERM LOANS

Section 2.01    Term Loan Commitments.
(a)    Each Lender, severally and not jointly, agrees:
(i)    Subject to the terms and conditions set forth herein (including, without
limitation the conditions required under Section 4.01 and Section 4.02), to make
Term Loans in an aggregate principal amount not to exceed $250,000,000 (“Interim
DIP Loan Amount”), which shall be funded by the Lenders in three draws (each an
“Interim DIP Loan” and collectively the “Interim DIP Loans”) on or after the
Effective Date and prior to the Final Closing Date in the following amounts and
in the following order: (x) first, an Interim DIP Loan in an aggregate principal
amount of up to $75,000,000, (y) second, an Interim DIP Loan in an aggregate
principal amount of up to $75,000,000 and (z) third, an Interim DIP Loan in an
aggregate principal amount of up to $100,000,000; provided, that with respect to
clauses (y) and (z) above, such Interim DIP Loans shall only be made available
on the dates when Excess Availability is less than $50,000,000; provided,
however, that any portion of the Term Commitments not used prior to the Final
Closing Date shall be available for draws after the Final Closing Date (the
“Carryover Term Commitments”); and


33



--------------------------------------------------------------------------------





(ii)    Subject to the terms and conditions set forth herein (including, without
limitation the conditions required under Section 4.01 and Section 4.02 and
Section 4.03), to make Term Loans in an aggregate principal amount not to exceed
$100,000,000 plus the Carryover Term Commitments, which shall be funded by the
Lenders in multiple draws, (each a “Subsequent DIP Loan” and collectively the
“Subsequent DIP Loans”) on or after the Final Closing Date, but in no event
shall any such Subsequent DIP Loan be in an aggregate principal amount of lesser
of (x) $50,000,000 and (y) the remaining Term Commitments; provided, that each
Subsequent DIP Loan shall only be made available on the dates when the sum of
Excess Availability and the aggregate amount of cash available to the Loan
Parties is less than $50,000,000.
(b)    The Interim DIP Loans and the Subsequent DIP Loans shall constitute a
single class of Loans for all Purposes of this Agreement and the other Loan
Documents. Term Loans that are repaid or prepaid may not be re-borrowed. For the
avoidance of doubt, it is understood and agreed that proceeds of all funded Term
Loans shall be placed into the Term Loan Collateral Account.

Section 2.02    Making the Term Loans.
(a)    Each Term Loan Borrowing under Section 2.01 shall be made on notice,
given not later than (x) 12:00 noon on the third Business Day prior to the date
of the proposed Term Loan Borrowing in the case of a Term Loan Borrowing
consisting of Eurodollar Rate Advances or (y) 1:00 p.m. on the second Business
Day prior to the date of the proposed Term Loan Borrowing in the case of a Term
Loan Borrowing consisting of Base Rate Advances, by the applicable Borrower to
the Agent, which shall give to each Lender prompt notice thereof by email
attachment or telecopier. Each such notice of a Term Loan Borrowing (a “Notice
of Borrowing”) shall be by telephone, confirmed immediately in writing, by email
attachment or by telecopier, in substantially the form of Exhibit A hereto,
specifying therein the requested (i) date of such Term Loan Borrowing, (ii) Type
of Term Loans comprising such Term Loan Borrowing, (iii) aggregate amount of
such Term Loan Borrowing, and (iv) in the case of a Term Loan Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Term Loan Borrowing. Each Notice of Borrowing shall be irrevocable and binding
on the applicable Borrower. Each Term Lender shall, before 2:00 p.m. on the date
of such Term Loan Borrowing make available for the account of its Applicable
Lending Office to the Agent, in same day funds, such Term Lender’s ratable (in
accordance with its Term Commitment) portion of such Term Loan Borrowing. After
the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article IV, the Agent will make such funds available to
the Borrower requesting such Term Loan Borrowing at the Agent’s address for Term
Loan Borrowings referred to in Section 9.02.
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) a
Borrower may not select Eurodollar Rate Advances for any Term Loan Borrowing if
the obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.06 or 2.10 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than six (6) separate Term Loan
Borrowings.
(c)    Unless the Agent shall have received notice from a Lender prior to the
time of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Term Loan Borrowing, the Agent may assume that
such Lender has made such portion available to the Agent on the date of such
Term Loan Borrowing in accordance with subsection (a) of this Section 2.02 and
the Agent may, in reliance upon such assumption, make available to the
applicable Borrower on such date a corresponding amount. If and to the extent
that such Lender shall not have so made such ratable portion available to the
Agent, such Lender and the applicable Borrower severally agree to repay to the
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date


34



--------------------------------------------------------------------------------





such amount is made available to such Borrower until the date such amount is
repaid to the Agent, at (i) in the case of such Borrower, the interest rate
applicable at the time to the Term Loans comprising such Borrowing and (ii) in
the case of such Lender, the Federal Funds Rate. If such Lender shall repay to
the Agent such corresponding amount, such amount so repaid shall be made
available to the applicable Borrower and shall constitute such Lender’s Term
Loans as part of such Borrowing for purposes of this Agreement.

Section 2.03    Commitment Fee; Other Fees.
(a)    Closing Fee. The Borrowers jointly and severally agree to pay to the
Agent for the account of each Lender a closing fee equal to 3.00% (i) due and
payable with respect to the $250,000,000 aggregate principal amount of the
Interim DIP Loan Amount (whether or not all or any portion Interim DIP Loan
Amount is funded on the Effective Date) on the Effective Date, and (ii) due and
payable with respect to the $100,000,000 aggregate principal amount of
Subsequent DIP Loans, in each case, on the date of the borrowing thereof;
provided that, in any event (but without duplication), such fee shall be paid in
respect of the aggregate principal amount of unused Term Commitments upon the
earliest to occur of (x) December 31, 2018 and (y) the Final Closing Date.
(a)    Commitment Fee. The Borrowers jointly and severally agree to pay to the
Agent for the account of each Lender a commitment fee on the average daily
amount of the available Term Commitment of such Lender during the period for
which payment is made at a rate per annum equal to 0.75%, payable in arrears
monthly on the 5th day subsequent to the last day of each month and on the
Termination Date; provided that, with respect to the period from and including
the Effective Date to and including November 30, 2018, the commitment fee for
such period shall be payable on January 5, 2019.
(b)    Extension Fee. Subject to the Borrower’s valid election of the Extension
Option, the Borrowers jointly and severally agree to pay to the Agent for the
account of each Lender that is a Lender on the Scheduled Termination Date an
extension fee equal to 1.25% of the aggregate principal amount of such Lender’s
then outstanding Term Loans, which fee shall be earned on the first day after
the Scheduled Termination Date but shall be due and payable on the Termination
Date.
(c)    Agent’s Fee; Other Fees. (i) Holdings and the Borrowers jointly and
severally agree to pay to the Agent the fees set forth in the Agent Fee Letter
in the amounts and at the times specified therein and (ii) the Borrowers jointly
and severally agree to pay to the Agent, for its own account, a monitoring fee
of $175,000, due and payable in advance on the Effective Date, which monitoring
fee shall be fully earned and due and payable in advance on the Effective Date.
(d)    The fees described in this Section 2.03 shall be fully earned on the
Effective Date, shall be due and payable on the dates described herein, and will
not be refundable under any circumstances. All fees payable hereunder will be
paid in immediately available funds and shall not be subject to reduction by way
of setoff or counterclaim. All or any portion of the fees received by the Agent
or any Lender hereunder may be allocated to, or shared among, any of their
respective Affiliates.

Section 2.04    Repayment of Extensions of Credit. Notwithstanding the
provisions of section 362 of the Bankruptcy Code, and subject to the applicable
provisions of the Financing Orders, upon the Termination Date (whether by
acceleration or otherwise), (i) each Borrower shall repay to the Agent, for the
ratable account of the Lenders on the Termination Date, the aggregate principal
amount then outstanding of the Total Extensions of Credit made to it by the
Lenders and (ii) the Agent, the Collateral Agent and the Lenders shall be
entitled to immediate payment of all Obligations and, subject to the Remedies
Notice Period, as applicable, to enforce the remedies provided for under this
Agreement and


35



--------------------------------------------------------------------------------





the other Loan Documents or under applicable law, in each case, without further
notice, motion or application to, hearing before, or order from, the Bankruptcy
Court.

Section 2.05    Interest.
(a)    Term Loan. Each Borrower shall pay interest on the unpaid principal
amount of the Term Loan made to it and owing to each Term Lender from the
Effective Date until such principal amount shall be paid in full, at the
following rates per annum:
(i)    Base Rate Advances. During such periods as any outstanding portion of the
Term Loan is a Base Rate Advance, each such Term Loan Borrowing shall earn
interest at a rate per annum equal at all times to the sum of (x) the Base Rate
in effect from time to time, plus (y) the Term Loan Margin for Base Rate
Advances, payable in arrears monthly on the 5th day subsequent to the last day
of each month during such periods and on the date such Base Rate Advance shall
be Converted or paid in full; provided that, with respect to the period from and
including the Effective Date to and including November 30, 2018, the interest
for such period shall be payable on January 5, 2019.
(ii)    Eurodollar Rate Advances. During such periods as any outstanding portion
of the Term Loan is a Eurodollar Rate Advance, each such Term Loan Borrowing
shall earn interest at a rate per annum equal at all times during each Interest
Period for such Eurodollar Rate Advance to the greater of (A) 1.00% or (B) the
Eurodollar Rate for such Interest Period for such outstanding portion of the
Term Loan plus, in either case, the Term Loan Margin for Eurodollar Rate
Advances, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than one month, on each day that
occurs during such Interest Period every month from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default, and notwithstanding the Automatic Stay, the Borrowers shall
automatically pay interest on the unpaid principal amount of the Term Loan,
payable in arrears on the dates referred to in Section 2.05(a)(i) or Section
2.05(a)(ii), as applicable, (or, if earlier, at the time payment thereof is
demanded by the Agent), at a rate per annum equal to 2% per annum above the rate
per annum required to be paid on such Term Loan pursuant to Section 2.05(a)(i)
or Section 2.05(a)(ii), as applicable. Further, the Borrowers shall pay
interest, to the fullest extent permitted by law, on the amount of any interest,
fee or other amount (other than principal) payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to Section 2.05(a)(i).
(c)    Regulation D Compensation. Each Lender that is subject to reserve
requirements of the Board of Governors may require the Borrowers to pay,
contemporaneously with each payment of interest on the Eurodollar Rate Advances,
additional interest on the related Eurodollar Rate Advances of such Lender at
the rate per annum equal to the excess of (i) (A) the applicable Eurodollar Rate
divided by (B) one minus the Eurodollar Rate Reserve Percentage over (ii) the
applicable Eurodollar Rate. Any Lender wishing to require payment of such
additional interest (x) shall so notify the Agent and the Borrowers, in which
case such additional interest on the Eurodollar Rate Advances of such Lender
shall be


36



--------------------------------------------------------------------------------





payable to such Lender at the place indicated in such notice with respect to
each Interest Period commencing at least five Business Days after the giving of
such notice and (y) shall notify the Agent and the Borrowers at least five
Business Days prior to each date on which interest is payable on the amount then
due it under this Section. Each such notification shall be accompanied by such
information as the Borrowers may reasonably request.

Section 2.06    Interest Rate Determination.
(a)    If, with respect to any Eurodollar Rate Advances,
(i)    the Agent determines (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such proposed Eurodollar Rate Advance for
the applicable Interest Period; or
(ii)    the Required Lenders notify the Agent prior to the commencement of any
Interest Period for a proposed Eurodollar Rate Advance that the Eurodollar Rate
for any Interest Period for such Eurodollar Rate Advances will not adequately
reflect the cost to such Required Lenders of making, funding or maintaining
their respective Eurodollar Rate Advances for such Interest Period, then
the Agent shall forthwith so notify the Borrowers and the Lenders, whereupon (x)
each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and (y) the
obligation of the Lenders to make, or to Convert Term Loans into, Eurodollar
Rate Advances shall be suspended until the Agent shall notify the Borrowers and
the Lenders that the circumstances causing such suspension no longer exist.
(b)    If any Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, such Eurodollar Rate
Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into Base Rate Advances.

Section 2.07    Optional Conversion of Term Loan Borrowings. The Borrowers may
on any Business Day, upon notice given to the Agent not later than 12:00 noon on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.06 and 2.10, Convert any Term Loan Borrowing, of
one Type into a Term Loan Borrowing, of the other Type; provided, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(b). Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii)  Term Loan Borrowings to be
Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Term Loan Borrowing. Each
notice of Conversion shall be irrevocable and binding on the applicable
Borrower.

Section 2.08    Optional and Mandatory Prepayments of Term Loan.
(a)    Any Borrower may, without penalty or premium and upon notice given not
later than 12:00 noon two (2) Business Days prior to the date of such prepayment
(or, in the case of a Base Rate Advance, one Business Day prior to the date of
such prepayment) to the Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given such Borrower shall,


37



--------------------------------------------------------------------------------





prepay the outstanding principal amount of the Term Loans comprising part of the
same Term Loan Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, that (x) each partial prepayment shall be in an aggregate principal
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof and
(y) in the event of any such prepayment of a Eurodollar Rate Advance, the
applicable Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c).
(b)    Subject to the Financing Orders and the DIP Intercreditor Agreement, the
Borrowers shall repay the Term Loans in an amount equal to (i) any Net Proceeds
subject to Sections 6.01 (n) and (ii) any Net Proceeds of insurance paid on
account of any loss or damage of any property or assets of any Loan Party;
provided, that 100% of the Net Proceeds of insurance paid on account of any loss
or damage of any Prepetition Unencumbered Assets shall be applied in accordance
with Sections 6.01 (m) and (n).
(c)    Subject to the Financing Orders and the DIP Intercreditor Agreement, the
Borrowers shall prepay the Term Loans in accordance with the provisions of
Section 6.01(m) hereof; provided that upon acceleration of the Obligations or
the commencement of a Liquidation, all proceeds of Collateral shall be applied
to the Obligations in accordance with Section 7.03.
(d)     The Borrowers shall deliver to the Agent, in connection with each
prepayment required under Section 2.08(b) or Section 2.08(d), a certificate
signed by an Authorized Officer of the Borrowers setting forth in reasonable
detail the calculation of the amount of such prepayment.

Section 2.09    Increased Costs.
(a) If, due to a Change in Law, there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Advances (excluding for purposes of this Section 2.09 any such increased costs
resulting from (i) Indemnified Taxes or Other Taxes (as to which Section 2.12
shall govern) and (ii) changes in the basis of taxation of overall net income or
overall gross income by the United States or by the foreign jurisdiction or
state under the laws of which such Lender is organized or has its Applicable
Lending Office or any political subdivision thereof), then the Borrowers shall
from time to time, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, that a
Lender claiming additional amounts under this Section 2.09(a) agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office and/or take
other commercially reasonable action if the making of such a designation or the
taking of such actions would avoid the need for, or reduce the amount of, such
increased cost that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender. A
certificate as to the amount of such increased cost, submitted to the Borrowers
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error. If any Borrower so notifies the Agent after any Lender
notifies the Borrowers of any increased cost pursuant to the foregoing
provisions of this Section 2.09(a), such Borrower may, upon payment of such
increased cost to such Lender, replace such Lender with a Person that is an
Eligible Assignee in accordance with the terms of Section 9.07 (and the Lender
being so replaced shall take all action as may be necessary to assign its rights
and obligations under this Agreement to such Eligible Assignee).
(b)    If any Lender determines that any Change in Law affects or would affect
the amount of capital or liquidity required or expected to be maintained by such
Lender or any entity controlling such Lender and that the amount of such capital
or liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, upon
demand by


38



--------------------------------------------------------------------------------





such Lender (with a copy of such demand to the Agent), the Borrowers shall pay
to the Agent for the account of such Lender, from time to time as specified by
such Lender, additional amounts sufficient to compensate such Lender or such
entity in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Borrowers and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.
(c)    The Borrowers shall not be required to compensate a Lender pursuant to
this Section for any increased costs or capital, liquidity or reserve
requirement or pursuant to Section 2.12 for any Taxes incurred more than nine
months prior to the date that such Lender notifies the Borrowers of the change
or issuance giving rise to such increased costs or capital, liquidity or reserve
requirement or Tax and of such Lender’s intention to claim compensation
therefor; provided, that if the change or issuance giving rise to such increased
costs or capital, liquidity or reserve requirement or Tax is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof.

Section 2.10    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that any Change in Law has made
it unlawful for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, (a) each Eurodollar Rate Term Loan will
automatically, upon such demand, Convert into a Base Rate Advance or an Term
Loan that bears interest at the rate set forth in Section 2.05(a)(i), and
(b) the obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Term Loans or Term Loan Borrowings into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist.

Section 2.11    Payments and Computations. (a) The Borrowers shall make each
payment hereunder and under the other Loan Documents, without any right of
counterclaim or set-off, not later than 1:00 p.m. on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or commitment fees ratably (other than amounts payable
pursuant to Section 2.09, 2.12 or 9.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 9.07(e), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the other
Loan Documents in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
(b)    In addition, Agent may, at its option, charge such amount against any
operating, investment or other account of a Borrower maintained with Agent or
any of its Affiliates, without further application to or order of the Bankruptcy
Court.
(c)    All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of letter of credit fees, commitment fees and other fees shall be made by
the Agent on the basis of a year of 360 days, in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or


39



--------------------------------------------------------------------------------





commitment fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(d)    Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be; provided, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(e)    Unless the Agent shall have received notice from any Borrower prior to
the date on which any payment is due by it to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that the
applicable Borrower has made such payment in full to the Agent on such date and
the Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

Section 2.12    Taxes. (a) Any and all payments by the Borrowers to or for the
account of any Lender, the Agent or the Collateral Agent hereunder or under the
other Loan Documents or any other documents to be delivered hereunder shall be
made, in accordance with Section 2.11 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future Taxes except as required by applicable law. If the Borrowers shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document or any other documents to be
delivered hereunder to any Lender, the Agent or the Collateral Agent, (i) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable shall be increased as may be necessary so that after
making all required deductions for Indemnified Taxes (including deductions for
Indemnified Taxes applicable to additional sums payable under this Section 2.12)
such Lender, the Agent and the Collateral Agent (as the case may be) receive an
amount equal to the sum each would have received had no such deductions of
Indemnified Taxes been made, (ii) the Borrowers shall make such deductions as
are determined by such Borrowers to be required based upon the information and
documentation it has received pursuant to Sections 2.12(e) and (f)(i) and
(iii) the Borrowers shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
(b)    In addition, the Borrowers shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the other Loan
Documents or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or the other Loan Documents or any
other documents to be delivered hereunder, but excluding any such taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 9.16) (hereinafter referred to as “Other
Taxes”). Other Taxes shall not include any Taxes imposed on, or measured by
reference to, gross income, net income or gain.
(c)    Without duplication of any additional amounts paid pursuant to Section
2.12(a), the Borrowers shall indemnify each Lender, the Agent and the Collateral
Agent for and hold it harmless against the full amount of Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 2.12) imposed on or


40



--------------------------------------------------------------------------------





paid by such Lender, the Agent or the Collateral Agent (as the case may be) and
any liability (including penalties, interest and reasonable expenses) arising
therefrom or with respect thereto. A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. This indemnification shall be made within 10
days from the date such Lender, the Agent or the Collateral Agent (as the case
may be) makes written demand therefor.
(d)    As soon as practicable after the date of any payment of Taxes pursuant to
this Section, the Borrowers shall furnish to the Agent, at its address referred
to in Section 9.02, the original or a certified copy of a receipt evidencing
such payment to the extent such a receipt is issued therefor, or other written
proof of payment thereof that is reasonably satisfactory to the Agent.
(e)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Agent, at the time or times reasonably
requested by the Borrowers or the Agent, such properly completed and executed
documentation reasonably requested by the Borrowers or the Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrowers
or the Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrowers or the Agent as will enable the
Borrowers or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
(f)    Without limiting the generality of the foregoing:
(i)    Each Lender that is a United States person, on or prior to the date of
its execution and delivery of this Agreement in the case of each Lender and on
the date of the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrowers or the Agent, shall provide each of the
Agent and the Borrowers with two executed originals of Internal Revenue Service
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax on payments pursuant to this Agreement or the other Loan
Documents; and
(ii)    Each Lender organized under the laws of a jurisdiction outside the
United States, and each other Lender that is not a domestic corporation within
the meaning of Section 7701(a)(30) of the Internal Revenue Code:
(1)    on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrowers (but
only so long as such Lender remains lawfully able to do so), shall, to the
extent it is legally entitled to do so, provide each of the Agent and the
Borrowers with two executed originals of Internal Revenue Service Forms W-8BEN,
W-8BEN-E or W-8ECI, as appropriate, or any successor or other form prescribed by
the Internal Revenue Service, certifying that such Lender is exempt from or
entitled to a reduced rate of United States withholding Tax on payments pursuant
to this Agreement or the other Loan Documents; and
(2)    on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender and on the date of the Assignment and Acceptance


41



--------------------------------------------------------------------------------





pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrowers (but
only so long as such Lender remains lawfully able to do so), shall, to the
extent it is legally entitled to do so, provide each of the Agent and the
Borrowers with executed originals of any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax (including, if applicable, a certificate substantially in the
form of Exhibit G-1 establishing such Lender’s entitlement to the exemption for
portfolio interest under Section 881(c) of the Code), duly completed, together
with supplementary documentation as may be prescribed by applicable law to
permit the Borrowers or the Agent to determine the withholding or deduction
required to be made.
If the form provided by a Lender at the time such Lender first becomes a party
to this Agreement indicates a United States interest withholding Tax rate in
excess of zero, withholding Tax at such rate shall be considered excluded from
Indemnified Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding Tax at such lesser
rate only shall be considered excluded from Indemnified Taxes for periods
governed by such form; provided, however, that, if at the date of the Assignment
and Acceptance pursuant to which a Lender assignee becomes a party to this
Agreement, the Lender assignor was entitled to payments under subsection (a) in
respect of United States withholding Tax with respect to interest paid at such
date, then, to such extent, the term Indemnified Taxes shall include (in
addition to withholding Taxes that may be imposed in the future or other amounts
otherwise includable in Indemnified Taxes) United States withholding Tax, if
any, applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (f) requires the disclosure of
information, other than information necessary to compute the Tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN,
W-8BEN-E, or W-8ECI, that the Lender reasonably considers to be confidential,
the Lender shall give notice thereof to the Borrowers and shall not be obligated
to include in such form or document such confidential information. For purposes
of this subsection (f), the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.
(g)    For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form, certificate or other document described in
Section 2.12(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.12(a) or (c) with respect to Indemnified Taxes imposed by the
United States by reason of such failure; provided, however, that should a Lender
become subject to Indemnified Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrowers shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Indemnified Taxes. Further, if a payment made to the Agent or any Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), the Agent or such Lender, as
applicable, shall deliver to the Borrowers and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Agent such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrowers or
the Agent as may be necessary for the Borrowers and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely


42



--------------------------------------------------------------------------------





for purposes of this paragraph (g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
(h)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.12 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Agent in writing of its legal inability to
do so.
(i)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if, in the reasonable judgment of such Lender, the
making of such a change would avoid the need for, or reduce the amount of, any
such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender
or subject such Lender to any unreimbursed cost or expense. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such change.
(j)    If any Lender determines, in its sole discretion exercised in good faith,
that it has actually and finally realized, by reason of a refund, deduction or
credit of any Indemnified Taxes paid or reimbursed by the Borrowers pursuant to
subsection (a) or (c) above in respect of payments under this Agreement or the
other Loan Documents, a current monetary benefit that it would otherwise not
have obtained, and that would result in the total payments under this Section
2.12 exceeding the amount needed to make such Lender whole, such Lender shall
pay to the Borrowers, with reasonable promptness following the date on which it
actually realizes such benefit, an amount equal to the amount of such excess,
net of all out-of-pocket expenses incurred by such Lender reasonably allocable
in securing such refund, deduction or credit, provided that the Borrowers, upon
the request of such Lender, agree to repay the amount paid over to the Borrowers
to such Lender in the event such Lender is required to repay such refund to such
jurisdiction. Nothing in this subsection (j) shall be construed to require any
Lender to make available to the Borrowers or any other Person its tax returns or
any confidential tax information..
(k)    If the Agent, the Collateral Agent or any Lender, as the case may be,
shall become aware that it is entitled to claim a refund from a Governmental
Authority in respect of Indemnified Taxes or Other Taxes paid by Borrower
pursuant to this Section 2.12, including Indemnified Taxes or Other Taxes as to
which it has been indemnified by Borrower, or with respect to which Borrower or
a Group Member that is a signatory hereto has paid additional amounts pursuant
to this Section 2.12, it shall notify Borrower of the availability of such
refund claim and, if the Agent, the Collateral Agent or any Lender, as the case
may be, determines in good faith that making a claim for refund will not have
any adverse consequence to its Taxes or business operations, shall, after
receipt of a request by Borrower, make a claim to such Governmental Authority
for such refund at Borrower’s expense.

Section 2.13    Sharing of Payments, Etc. If any Lender shall obtain any payment
from any Group Member (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise) on account of the Term Loans, or other
amounts owing to it (other than pursuant to Section 2.09, 2.12 or 9.04(c)) in
excess of its ratable share, such Lender shall forthwith purchase from the other
Lenders such participations in the Term Loan or other amounts owing to them as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total


43



--------------------------------------------------------------------------------





amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. The Borrowers agree that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.13 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrowers in the amount of such participation.

Section 2.14    Use of Proceeds of Term Loan. The proceeds of the Term Loan
shall be available (and each Borrower agrees that it shall use such proceeds)
for operating, working capital and general corporate purposes of the Loan
Parties, in each case, consistent with, subject to and within the limitations
contained in, the Approved Budget (including to fund the Carve-Out Reserve and
to pay other fees, costs and expenses incurred in connection with the
transactions contemplated hereby and other administrative costs incurred in
connection with the transactions contemplated with the Chapter 11 Cases);
provided, that no proceeds of the Term Loans or cash collateral shall be used
to, among other things, (x) object, contest or raise any defense to the
validity, perfection, priority, extent or enforceability of any amount due under
or the liens and security interests granted under the Loan Documents or (y)
investigate, initiate or prosecute any claims and defenses or commence causes of
action against any Credit Party under or relating to the Loan Documents;
provided, further, that not more than $100,000 in the aggregate of proceeds of
the Carve-Out, any Cash Collateral, or any proceeds of the Junior DIP Facility,
DIP ABL Facility or the Junior DIP Collateral and DIP ABL Collateral may be used
by the Creditors’ Committee for purposes of investigating such claims, liens, or
interests of the Prepetition ABL Credit Parties (but not to litigate any of the
foregoing).

Section 2.15    Superpriority Claims; Security and Priority of Liens. The
Obligations, including all obligations of Holdings and each Subsidiary Guarantor
in respect of its guarantee of the Obligations, shall, subject to the Carve-Out
and the Senior Permitted Liens, at all times1:  
(a)    pursuant to sections 364(c)(1), 503(b), and 507(a)(2) of the Bankruptcy
Code, be entitled to joint and several superpriority administrative expense
claim status in the Chapter 11 Case of such Loan Party and any Successor Cases
(as defined in the Financing Orders) (the “Junior DIP Facility Superpriority
Claims”); provided, however, that the Junior DIP Facility Superpriority Claims
will be of equal priority to the DIP ABL Superpriority Claims (as defined in the
Final ABL Financing Order) awarded to the DIP ABL Control Co-Collateral Agent
(as defined in the Final ABL Financing Order) under the Final ABL Financing
Order;
(b)    pursuant to section 364(c)(3) of the Bankruptcy Code, an automatically
perfected junior security interest in and lien on all Prepetition ABL
Collateral, subject to the relative priorities for Prepetition ABL Collateral
set forth in the table included as part of this Section 2.15 below;
(c)    pursuant to sections 364(d) and 364(c)(3) of the Bankruptcy Code, an
automatically perfected junior security interest in and lien on all Junior DIP
Collateral (other than Prepetition ABL Collateral) that is subject to valid and
perfected liens and security interests in favor of third parties as of the
Petition Date, junior only to (i) such liens and security interests in favor of
such third parties as of the Petition Date, (ii) the Senior Permitted Liens, and
(iii) the DIP ABL Liens;
____________________________
1 It being understood and agreed that for purposes of this Section 2.15 all
capitalized terms used but not defined herein shall have the meanings set forth
in the Interim Financing Order unless otherwise defined in this Section 2.15




44



--------------------------------------------------------------------------------





(d)    pursuant to section 364(d) of the Bankruptcy Code, an automatically
perfected security interest in and lien on all Junior DIP Collateral that is not
otherwise subject to a valid, perfected and non-avoidable security interest or
lien as of the Petition Date (other than Specified Collateral, as defined below,
but specifically including those assets described on Schedule 3 hereto,
collectively, the “Prepetition Unencumbered Collateral”), which, for the
avoidance of doubt shall be junior only to the Senior Permitted Liens and the
DIP ABL Liens; and
(e)    pursuant to section 364(d) of the Bankruptcy Code, an automatically
perfected first priority security interest in and lien on (i) all of the rights,
title and interests of any Junior DIP Obligor in that certain cause of action
identified on Schedule 1 to the Interim Financing Order and (ii) all of the
rights, title and interests of any Junior DIP Obligor in the assets set forth on
Schedule 2 of the Interim Financing Order and all books, records, documents and
data related thereto and all proceeds thereof (such collateral and proceeds,
collectively, the “Specified Collateral”) which security interest and lien shall
be pari passu with the DIP ABL Liens; provided, that the proceeds of such
Specified Collateral shall be shared by the Junior DIP Lenders and the DIP ABL
Lenders pro rata based on the aggregate commitment amount under the Junior DIP
Facility (i.e., $350,000,000) and aggregate incremental commitments and
extensions of credit under the DIP ABL Facility (i.e., $300,000,000) without
giving regard to the roll-up portion thereof, respectively;
(f)    Notwithstanding anything to the contrary herein, the following table sets
forth (i) the relative priorities of the Carve-Out, the Senior Permitted Liens,
DIP ABL Liens, Junior DIP Liens, Adequate Protection Liens and the Postpetition
Intercompany Liens, provided that the Prepetition Second Lien Adequate
Protection Liens shall be asserted only against the assets of the Prepetition
Second Lien Loan Parties, and the Prepetition Liens on the Junior DIP Collateral
upon effectiveness of this Interim Junior DIP Order:


45



--------------------------------------------------------------------------------





Prepetition ABL Collateral
Prepetition Encumbered Collateral2


Prepetition Unencumbered Collateral
(Other than Specified Collateral)
Specified Collateral
Carve-Out
Carve-Out
Carve-Out
Carve-Out
Senior Permitted Liens
All valid and perfected security interests in favor of third parties as of the
Petition Date and any Senior Permitted Liens
Senior Permitted Liens
Senior Permitted Liens
DIP ABL Liens
DIP ABL Liens
DIP ABL Liens
DIP ABL Liens, pari passu with Junior DIP Liens
Prepetition ABL Facilities Adequate Protection Liens
Junior DIP Liens
Junior DIP Liens
Prepetition ABL Facilities Adequate Protection Liens
2018 FILO Adequate Protection Liens
Prepetition ABL Facilities Adequate Protection Liens
Prepetition ABL Facilities Adequate Protection Liens
2018 FILO Adequate Protection Liens
Prepetition LC Facility Adequate Protection Liens
2018 FILO Adequate Protection Liens
2018 FILO Adequate Protection Liens
Prepetition LC Facility Adequate Protection Liens
Prepetition ABL Liens
Prepetition LC Facility Adequate Protection Liens
Prepetition LC Facility Adequate Protection Liens
Postpetition Intercompany Liens
Postpetition Intercompany Liens
Postpetition Intercompany Liens
Postpetition Intercompany Liens
Prepetition Second Lien Adequate Protection Liens
(only with respect to property of Prepetition Second Lien Loan Parties)
Prepetition Second Lien Adequate Protection Liens
Prepetition Second Lien Adequate Protection Liens
(only with respect to property of Prepetition Second Lien Loan Parties)
Prepetition Second Lien Adequate Protection Liens
(only with respect to property of Prepetition Second Lien Loan Parties)
 
Prepetition Second Lien Facilities Liens (except on Specified Non-Prepetition
Second Lien Collateral)
 
 
 
Junior DIP Liens
 
 
 

____________________________


2 The priorities set forth in this column are subject to paragraph 63 of the
Interim Financing Order.


46



--------------------------------------------------------------------------------






Section 2.16    Extension Option. At any time prior to the Scheduled Termination
Date, the Borrowers may, upon three Business Days’ notice to the Agent (or such
lesser notice as agreed to by the Agent) and payment of any fees required to be
paid in connection therewith pursuant to Section 2.03(c), exercise the option to
extend the maturity of this Agreement for an additional four months following
the Scheduled Termination Date (the “Extension Option”) provided that no Event
of Default shall exist immediately prior to or after giving effect to the
Extension Option.

ARTICLE III    

[Reserved].

ARTICLE IV    

CONDITIONS TO EFFECTIVENESS



Section 4.01    Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligation of the Lenders to make each Interim DIP Loan is
conditioned upon satisfaction (or waiver) of each of the following conditions
precedent:
(a)    Loan Documents. The Agent shall have received each of the following, each
of which shall be originals or telecopies or other electronically transmitted
copies (followed promptly by originals) unless otherwise specified, each in form
and substance satisfactory to the Agent in its reasonable discretion:
(i)    this Agreement, executed and delivered by an Authorized Officer of
Holdings and the Borrowers, each of the Lenders, the Collateral Agent, and the
Agent;
(ii)    the Guarantee and Collateral Agreement, executed and delivered by an
Authorized Officer of the applicable Loan Parties party thereto, the Collateral
Agent, and the Agent;
(iii)    DIP Intercreditor Agreement, executed and delivered by an Authorized
Officer of the applicable Loan Parties party thereto, the DIP ABL Loan Agent,
Collateral Agent and the Agent;
(iv)    each other Loan Document set forth on Schedule 4.01, each executed and
delivered by an Authorized Officer of the applicable Loan Parties party thereto;
(b)    Secretary’s Certificate; Organizational Documents; Good Standing
Certificates. The Agent shall have received (i) copies of each Loan Party’s
organization or other governing documents and such other documents, (ii) the
identity, authority and capacity of each Authorized Officer


47



--------------------------------------------------------------------------------





thereof authorized to act as an Authorized Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party, (iii) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Authorized Officers of each
Loan Party as the Agent may reasonably require evidencing (A) the authority of
each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to be a party and (B) the identity,
authority and capacity of each Authorized Officer thereof authorized to act as
an Authorized Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party, and (iv) a
good standing certificate from the applicable governmental authority of each
Loan Party’s jurisdiction of incorporation, organization or formation (to the
extent such concept exists in the relevant jurisdictions), in each case, in form
and substance reasonably satisfactory to the Agent.
(c)    Interim Financing Order. The Effective Date shall have occurred not later
than three (3) Business Days after the entry of the Interim Financing Order.
(d)    Legal Opinions. Agent shall have received a copy of a customary opinion
of counsel for the Loan Parties addressed to Agent, the Collateral Agent and the
Lenders and as to such matters as the Agent may reasonably request, and
otherwise in form and substance reasonably satisfactory to the Agent.
(e)    Extension of Credit Certificate. Agent shall have received a certificate
signed by an Authorized Officer of Holdings and the Borrowers certifying (A)
that the conditions specified in Section 4.02 have been satisfied and (B) that
the Perfection Certificate is true and correct in all material respects, in each
case, in form and substance reasonably satisfactory to the Agent.
(f)    Lien Searches. Agent shall have received results of searches or other
evidence reasonably satisfactory to the Collateral Agent (in each case dated as
of a date reasonably satisfactory to the Collateral Agent) indicating the
absence of Liens on the assets of the Loan Parties, except for Permitted Liens;
(g)    [Reserved]
(h)    Uniform Commercial Code Filings. All actions required by law or
reasonably requested by the Collateral Agent to be undertaken, and all documents
and instruments, including Uniform Commercial Code financing statements,
required by law or reasonably requested by the Collateral Agent to be filed,
registered, or recorded to create or perfect the Liens intended to be created
under the Loan Documents and all such documents and instruments shall have been
so filed, registered or recorded to the satisfaction of the Collateral Agent.
(i)    Material Adverse Effect. There shall have been no event or circumstance
since the date of the Entry of the Interim Financing Order that has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
(j)    Fees and Expenses. (i) All fees required to be paid to the Agent, the
Collateral Agent, the Lead Lender or the Lenders on or before the Effective Date
shall have been paid in full, (ii) the Borrowers shall have paid all costs and
expenses of the Agent, the Collateral Agent and the Lead Lender (to the extent
set forth in Section 9.04(a) and invoiced) incurred in connection with or
relating to this Agreement and the other Loan Documents, including reasonable
fees, charges and disbursements of counsel to the Agent, the Collateral Agent
the Lead Lender (provided that such payment shall not thereafter preclude a
final settling of accounts between the Borrowers and the Agent, the Collateral
Agent and the Lead Lender).


48



--------------------------------------------------------------------------------





(k)    KYC; Patriot Act. (i) Each Loan Party shall have provided the
documentation and other information requested by the Lenders at least three (3)
Business Days prior to the Effective Date that is required by authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the PATRIOT Act, and (ii) to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower shall have provided a Beneficial Ownership
Certification in relation to the Borrower at least two (2) Business Days prior
to the Effective Date.
(l)    Interim Financing Order. The Agent shall have received a signed copy of
the Interim Financing Order, which such Interim Financing Order shall not have
been vacated, reversed, modified, amended or stayed in any respect.
(m)    Trustee Appointment or Election. No trustee, responsible officer or
examiner having powers related to the operation of the business (beyond those
set forth under sections 1106(a)(3) and (4) of the Bankruptcy Code) under
Bankruptcy Code section 1104 (other than a fee examiner) shall have been
appointed or elected with respect to the Loan Parties, any of their
subsidiaries, or any of their respective properties, or any Loan Party or its
subsidiaries shall have applied for, consented to, or acquiesced in, any such
appointment, with respect to the Loan Parties, any of their subsidiaries or
their respective properties.
(n)    Approved Initial Budget. The Agent shall have received the Approved
Initial Budget in form and substance satisfactory to the Agent in its reasonable
discretion.
(o)    Litigation or other action. There shall exist no unstayed action, suit,
investigation, litigation or proceeding pending or (to the knowledge of the Loan
Parties) threatened in any court or before any arbitrator or governmental
instrumentality (other than the Chapter 11 Cases) that could reasonably be
expected to have a Material Adverse Effect.
(p)    Requirements of law. Upon entry of the Interim Financing Order, the entry
into this Agreement shall not violate any requirement of law and shall not be
enjoined, temporarily, preliminarily, or permanently.
(q)    Monthly Projections; Store Footprint Plan. The Agent and the Lead Lender
shall have received and be satisfied, in their respective reasonable discretion,
with: (i) monthly projections (which shall consist of an income statement only)
through Holdings’ fiscal year end dated as of a date not more than 1 Business
Days prior to the Effective Date; (ii) a cash flow forecast for the 13-week
period ending after the Effective Date dated as of a date not more than 1
Business Day prior to the Effective Date; (iii) the Store Footprint Plan dated
as of a date not more than 1 Business Day prior to the Effective Date.
(r)    Environmental Reports. The Agent shall have received any requested
environmental review reports to the extent previously prepared and readily
available to the Loan Parties.
(s)    Designated Real Estate. The Agent shall have received a copy of the
leases and subleases, as applicable, for substantially all leased Designated
Real Estate and any existing title policies or title commitments in the
possession of Debtors for Designated Real Estate owned in fee.
(t)    Liens. The Agent, for the benefit of the Agent and the Lenders upon entry
of the Interim Order shall have the valid and perfected liens on the security
interests in the Collateral of the Loan Parties contemplated by the Loan
Documents.


49



--------------------------------------------------------------------------------





(u)    No material adverse effect shall have occurred to the Agent’s rights and
remedies under the Loan Documents and the Financing Orders (other than for the
Chapter 11 Cases and events or circumstances resulting from the commencement of
the Chapter 11 Cases) as of the Petition Date.
(v)    The Agent shall have received copies of the DIP ABL Credit Agreement and
the Guarantee and Collateral Agreement (as defined in the DIP ABL Credit
Agreement) in form and substance reasonably satisfactory to it.
(w)    The Effective Date shall have occurred not later than three business days
after the entry of the Interim Order.

Section 4.02    Conditions Precedent to Each Extension of Credit. The obligation
of each Lender to make an Extension of Credit on any date shall be subject to
the conditions precedent that the effectiveness of this Agreement shall have
occurred and on the date of such Extension of Credit the following statements
shall be true (and each of the giving of the applicable Notice of Borrowing, and
the acceptance by the applicable Borrower of the proceeds of such Term Loan
Borrowing shall constitute a representation and warranty by the applicable
Borrower that on the date of such Term Loan Borrowing such statements are true):
(a)    Representation and Warranties. The representations and warranties made by
each Loan Party in or pursuant to the Loan Documents are true and correct on and
as of such date in all material respects, before and after giving effect to such
Extension of Credit and to the application of the proceeds therefrom, as though
made on and as of such date, except to the extent that (A) such representations
or warranties are qualified by a materiality standard, in which case they shall
be true and correct in all respects, and (B) such representations or warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);
(b)    Events of Default. No event has occurred and is continuing, or would
result from such Extension of Credit or from the application of the proceeds
therefrom, that constitutes a Default or an Event of Default;
(c)    Notice of Borrowing. A Notice of Borrowing, executed and delivered by the
Borrowers to the Agent three (3) Business Days prior to funding;
(d)    Dismiss or Convert. The Chapter 11 Cases shall not have been dismissed or
converted to a case under Chapter 7 of the Bankruptcy Code;
(e)    Enlarged Powers. No trustee under Chapter 11 of the Bankruptcy Code or
examiner with enlarged powers beyond those set forth in sections 1106(a)(3) and
(4) of the Bankruptcy Code shall have been appointed in the Loan Parties Chapter
11 Case;
(f)    Total Extensions of Credit. Such Extension of Credit shall not result in
the Total Extensions of Credit exceeding the amount authorized for the DIP
Junior Facility by the Final Financing Order;
(g)    Financing Orders. (i) The applicable Financing Order shall be in full
force and effect and shall not have been vacated, reversed, stayed, amended or
modified in any respect or subject to a stay pending appeal, (ii) no motion for
reconsideration of such Financing Order shall have been timely filed by any of
the Debtors or their Subsidiaries, (iii) no appeal of such Financing Order shall
have been timely filed, and (iv) Loan Parties shall be in compliance in all
material respects with the Financing Orders;


50



--------------------------------------------------------------------------------





(h)    The Loan Parties shall be in compliance in all material respects with the
Financing Orders; and
(i)    The Loan Parties shall have paid, without duplication, all fees due and
payable to the Agent and the Lenders hereunder on such date.  

Section 4.03    Conditions Precedent to Subsequent DIP Loans. The obligation of
the Lenders to advance each Subsequent DIP Loan (other than with respect to any
Interim DIP Loan) shall be subject to the satisfaction (or waiver by the Agent)
of the following conditions (the “Subsequent Funding Conditions”) and the date
when such conditions are satisfied or waived, the “Final Closing Date”):
(a)    Final Financing Order. (i) The Agent shall have received a copy of the
Final Financing Order, and (ii) the Final Financing Order, in form and substance
reasonably satisfactory to the Agent in its reasonable discretion, shall have
been entered and be in full force and effect and shall not have been (A)
vacated, reversed, or stayed, or (B) amended or modified except as otherwise
agreed to in writing by the Agent in its reasonable discretion;
(b)    Fees and Expenses. The Agent shall have received payment from the Term
Loan proceeds of all reasonable and documented out-of-pocket costs, fees,
expenses (including, without limitation, reasonable and documented legal fees
and expenses) set forth in the Loan Documents or otherwise required to be paid
or reimbursed to the Agent and the Lenders on or before such date shall have
been paid;
(c)    Insurance. The Agent shall have received, in form and substance
reasonably satisfactory to the Agent, (i) reasonably requested insurance
certificates, and (ii) endorsements naming the Agent, on behalf of the Lenders,
as an additional insured and lender loss payee , as applicable, under all
insurance policies required to be maintained with respect to the Collateral
pursuant to the terms of the Loan Documents;
(d)    Beneficial Ownership Regulation. The Agent and each Lender shall have
received “know your customer” and similar information (including the Beneficial
Ownership Regulation);
(e)    Budget Variance Report. The Agent shall have received a pro forma Budget
Variance Report prepared as of the date of such drawing, which shall not show
any variance other than a Permitted Variance;
(f)    Approved Budget. The Agent shall have received the Approved Budget; and
(g)    Liquidation Agent. The Loan Parties shall have retained the Liquidation
Agent.

ARTICLE V    

REPRESENTATIONS AND WARRANTIES

Section 5.01    Representations and Warranties of Holdings and the Borrowers.
Holdings and the Borrowers hereby jointly and severally represent and warrant as
follows:
(a)    Organization; Power and Authority; EEA Financial Institution; EEA
Financing Institutions. Each Loan Party (i) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
(ii) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect. No Loan Party is an EEA Financial
Institution.
(b)    Due Authorization; No Conflict. Upon entry of the Final Financing Order,
the execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party,


51



--------------------------------------------------------------------------------





and the consummation of the transactions contemplated hereby or thereby, are
within such Loan Party’s powers, have been duly authorized by all necessary
organizational action, and do not contravene (i) the charter or by-laws or other
organizational or governing documents of such Loan Party or (ii) law or any
contractual restriction binding on or affecting any Loan Party.
(c)    Government Approvals; Consents. Upon entry of the Final Financing Order,
no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is a party that has not already been obtained.
(d)    Due Execution. Each Loan Document has been duly executed and delivered by
each Loan Party party thereto. Upon entry of the Final Financing Order, this
Agreement constitutes, and each other Loan Document will constitute upon
execution, the legal, valid and binding obligation of each Loan Party party
thereto enforceable against such Loan Party in accordance with its respective
terms and the Final Financing Order, subject to the effect of any applicable
bankruptcy, insolvency, reorganization or moratorium or similar laws affecting
the rights of creditors generally and subject to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
(e)    Financial Statements. The consolidated and consolidating balance sheets
of Holdings and its Subsidiaries and the related consolidated statements of
income and cash flows and shareholders’ equity of Holdings and its Subsidiaries,
that have been and are hereafter delivered to Agent and Lenders fairly present
the consolidated financial condition and results of operations of Holdings and
its Subsidiaries as at the dates and for the periods indicated, all in
accordance with GAAP consistently applied.
(f)    Absence of Material Adverse Effect. Since the date of the entry of the
Interim Financing Order, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
(g)    Litigation. Other than the Chapter 11 Cases, there are no material
unstayed Adverse Proceedings now pending or threatened or affecting Holdings,
the Borrowers or any of their respective Subsidiaries before any court,
Governmental Authority or arbitrator.
(h)    Margin Stock. No assets of the Borrowers and their respective
Subsidiaries on a consolidated basis will be “Margin Stock” (within the meaning
of Regulation U issued by the Board of Governors). No proceeds of any Extension
of Credit or Letters of Credit will be used by Borrowers to purchase or carry,
or to reduce or refinance any Debt incurred to purchase or carry, any Margin
Stock or for any related purpose governed by Regulations T, U or X of the Board
of Governors.
(i)    Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
(j)    Taxes. All United States Federal income tax returns and all other
material tax returns which are required to be filed have been filed by or on
behalf of Holdings, the Borrowers and their respective Subsidiaries, and all
Taxes due with respect to Holdings, the Borrowers and their respective
Subsidiaries pursuant to such returns or otherwise, or pursuant to any
assessment received by Holdings, the Borrowers or any Subsidiary have been paid
except to the extent permitted in Section 6.01(b). The charges, accruals and
reserves on the books of Holdings, the Borrowers and their Subsidiaries in
respect of Taxes or other governmental charges have been made in accordance
with, and to the extent required by, GAAP.


52



--------------------------------------------------------------------------------





(k)    Information; Accuracy. All written information (including the Approved
Budget and each Rolling Budget) heretofore furnished by Holdings, the Borrowers
or their Subsidiaries to the Agent, the Collateral Agent or any Lender
(including the Perfection Certificate) for purposes of or in connection with
this Agreement or any other Loan Document, taken as a whole, was true and
correct in all material respects on the date as of which such information was
stated or certified; provided, that with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. As
of the Effective Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.
(l)    Collateral. No Collateral is subject to any Lien except the Permitted
Liens existing on the Effective Date. Each Loan Party and Subsidiary has good
and marketable title to (or valid leasehold interests in) all of its Real
Property, and good title to all of its personal property, including all property
reflected in any financial statements delivered to the Agent or the Lenders, in
each case free of Liens except Permitted Liens. Each Loan Party and Subsidiary
has paid and discharged all lawful claims that, if unpaid, could become a Lien
on its properties, other than Permitted Liens. All Liens of the Agent in the
Collateral are duly perfected Liens with the priority set forth in the DIP
Intercreditor Agreement (subject to Permitted Liens entitled to priority under
applicable law). Schedule 5.01(l)(A) sets forth the address (including street
address, county and state) of all previously unencumbered Real Property that is
owned or ground leased by the Loan Parties as of the Effective Date (specifying
whether each parcel of Real Property is either owned or ground leased). Schedule
5.01(l)(B) sets forth the address (including street address, county and state)
of all previously unencumbered Real Property that is leased by the Loan Parties
as of the Effective Date, together with the name of each lessor and such
lessor’s contact information. Each Lease of Real Property by the Loan Parties is
enforceable (except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and by general principles of equity) against the
lessor thereof in accordance with its terms and is in full force and effect and,
other than for defaults arising solely as a result of the commencement of the
Chapter 11 Cases, the Loan Parties are not in default of the terms of any such
Lease; provided, that the representation set forth in this sentence shall not
apply to any Lease for a Store location that is subject to the Specified Store
Closing Sales if the failure of such representation to be true and correct would
not impair the applicable Loan Party’s ability to continue to occupy such Store
location. The Agent has received the Flood Documentation with respect to all
Real Property.
(m)    Intellectual Property. Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect: (i) each Loan Party owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted; (ii) no material claim has been asserted and is
pending by any Person challenging the use of any Intellectual Property or the
validity or effectiveness of any such Intellectual Property or alleging that the
conduct of the business of any Loan Party infringes, misappropriates, or
otherwise violates in any material respect any Intellectual Property of any
Person, nor do Holdings or the Borrowers know of any valid basis for any such
claim; and (iii) to the best knowledge of Holdings and the Borrowers, neither
the use of Intellectual Property by each Group Member nor the operation of their
respective businesses infringes, misappropriates or otherwise violates the
rights of any Person in any material respect.
(n)    ERISA.
(i)    Except as set forth on Schedule 5.01(n) or as would not reasonably be
expected to result in a Material Adverse Effect, (a) neither a Reportable Event
nor a failure to meet minimum required contributions (in accordance with section
430 or any prior applicable section of the Internal Revenue Code or section 302
of ERISA) has


53



--------------------------------------------------------------------------------





occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan, (b) each Plan is
in compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other applicable federal or state laws, and (c) no termination of a Single
Employer Plan has occurred. Except as set forth on Schedule 5.01(n), no Lien
imposed under the Internal Revenue Code or ERISA exists on account of any Plan,
and no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period. Each Single Employer Plan that is intended to qualify under section
401(a) of the Internal Revenue Code has received a favorable determination
letter from the United States Internal Revenue Service (the “IRS”) and, to the
best knowledge of Holdings and the Borrowers, nothing has occurred which would
cause the loss of, such qualification. Except as set forth on Schedule 5.01(n)
or as would not reasonably be expected to result in a Material Adverse Effect,
the Loan Parties and each ERISA Affiliate have made all required contributions
to each Plan subject to section 430 of the Internal Revenue Code or section 302
of ERISA, and no application for a funding waiver or an extension of any
amortization period pursuant to section 302 of ERISA or section 430 of the
Internal Revenue Code has been made with respect to any Plan.
(ii)    There are no pending or, to the best knowledge of Holdings and the
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary duty rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur, in each case that would
reasonably be expected to result in a Material Adverse Effect.
(o)    Environmental Matters. Except as, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, no Group
Member (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has any Environmental Liabilities, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
(p)    Security Interest. (i) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Credit Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.
(i)    When financing statements and other filings specified on Schedule 5.01(p)
in appropriate form are filed in the offices specified on Schedule 5.01(p), the
Guarantee and Collateral Agreement shall, to the extent a security interest
therein can be perfected by filing a UCC financing statement, constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case with the priority set forth in the DIP
Intercreditor Agreement and subject to the Permitted Prior Liens.
(ii)    The Mortgages shall be effective to create in favor of the Collateral
Agent (for the benefit of the Credit Parties) or, if so contemplated by the
respective Mortgage, the Collateral Agent and the other Credit Parties, legal,
valid and enforceable Liens on all of the Loan Parties’ rights, titles and
interests in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are validly filed, registered


54



--------------------------------------------------------------------------------





or recorded in the proper real estate filing, registration or recording offices,
and all required mortgage Taxes and recording and registration charges are duly
paid, the Collateral Agent (for the benefit of the Credit Parties) shall have
valid Liens with record or registered notice to third parties on all rights,
titles and interests of the Loan Parties in such Mortgaged Property.
(q)    Payables Practices. Except for managing payments of certain payables to
conserve cash in the period immediately preceding the commencement of the
Chapter 11 Cases, each Loan Party has not made any material change in the
historical accounts payable practices from those in effect immediately prior to
the date hereof.
(r)    Insurance Matters. The properties of the Loan Parties are insured as
required pursuant to Section 6.01(c) hereof. Each insurance policy required to
be maintained by the Loan Parties pursuant to Section 6.01(c) is in full force
and effect and all premiums in respect thereof that are due and payable have
been paid.
(s)    Equity Interests. Each Loan has good title to the Equity Interests in its
Subsidiaries and all such Equity Interests are duly issued, fully paid and
non-assessable. There are no outstanding options to purchase, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to any capital stock of any Loan Party
(other than Holdings) or Subsidiary, except as set forth on Schedule 5.01(s).
The copies of the organization and governing documents of each Loan Party
provided pursuant to Section 4.01 are true and correct copies of each such
document, each of which is valid and in full force and effect.
(t)    Labor Matters; Certain Employment Matters. As of the date of this
Agreement, except as would not reasonably be expected to have individually or in
the aggregate, a Material Adverse Effect, (a) there are no strikes, lockouts,
slowdowns or other material labor disputes against any Loan Party or any
Subsidiary thereof pending or, to the knowledge of Holdings or any Borrower,
threatened, (b) the hours worked by and payments made to employees of the Loan
Parties comply with the Fair Labor Standards Act and any other applicable
federal, state, local or foreign law dealing with such matters, (c) all payments
due from any Loan Party and its Subsidiaries, or for which any claim may be made
against any Loan Party, on account of wages and employee health and welfare
insurance and other benefits, have been paid or properly accrued in accordance
with GAAP as a liability on the books of such Loan Party. Except as set forth on
Schedule 5.01(t) (as updated by the Borrowers from time to time) (i) no Loan
Party or any Subsidiary is a party to or bound by any collective bargaining
agreement, management agreement or any material bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement (excluding in each case individual employment agreements) and
(ii) no employee of a Loan Party is also an employee of any Permitted Holder.
There are no representation proceedings pending or, to the knowledge of Holdings
or any Borrower, threatened to be filed with the National Labor Relations Board,
and no labor organization or group of employees of any Loan Party or any
Subsidiary has made a pending demand for recognition, in each case which would
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect. There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party or any Subsidiary pending or, to the
knowledge of Holdings or any Borrower, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment of
any employee of any Loan Party or any of its Subsidiaries which would,
individually or in the aggregate, be reasonably expected to result in a Material
Adverse Effect. The consummation of the transactions contemplated by the Loan
Documents will not require the consent of any union or other labor organization
or give rise to any right of termination or right of


55



--------------------------------------------------------------------------------





renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(u)    WARN Act. No Loan Party has incurred any liability or obligation under
the Worker Adjustment and Retraining Notification Act or any similar federal or
state law that remains unpaid or unsatisfied and is in excess of $100,000
individually or $750,000 in the aggregate for all such liabilities.
(v)    Brokerage Fees. No broker or finder brought about the obtaining, making
or closing of the Term Loan or transactions contemplated by the Loan Documents,
and other than amounts payable pursuant to the Agent Fee Letter, no Loan Party
or Affiliate thereof has any obligation to any Person in respect of any finder’s
or brokerage fees in connection therewith.
(w)    Limitation on Certain Transactions. No Loan Party has any obligation to
any Permitted Holder with respect to any consulting, management or similar fee;
provided, that for the avoidance of doubt, the foregoing shall not apply to (i)
any arrangement disclosed in Holdings’ annual report on form 10-K for the fiscal
year ended February 3, 2018 or (ii) any employment arrangement between any Loan
Party and an individual Person who is also an employee of a Permitted Holder, so
long as such employment arrangements are (x) on terms that are fair and
reasonable and comparable to terms provided to employees in comparable positions
for companies of a comparable size and no less favorable to such Loan Party than
it would obtain in a comparable arm’s length transaction with a Person that is
not an employee of a Permitted Holder, (y) in the case of any officer (as
defined in Rule 16a-1 under the Securities Exchange Act of 1934) or director of
Holdings, any beneficial owner (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of more than 10.0% of Holdings’ Equity Interests or any
Person that ranks in the top five in compensation among all employees of the
Loan Parties, approved by a majority of disinterested members of the board of
directors of Holdings in good faith and (z) arrangements fully disclosed in
writing to the Agent on or before the Effective Date.
(x)    PATRIOT Act; Anti-Corruption. To the extent applicable, each Loan Party
is in compliance, in all material respects, with (i) AML Laws, (ii) the PATRIOT
Act, (iii) the United States Foreign Corrupt Practices Act of 1977 (the “FCPA”),
and (iv) the Corruption of Foreign Public Officials Act, as amended. No part of
the proceeds of any credit extensions will be used, directly or, to the Loan
Parties’ knowledge, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.
(y)    Pension Plan Matters. None of Holdings, the Borrowers, any of their
respective Subsidiaries, nor any Permitted Holder or Significant Holder is an
Affiliate of the Sears Holdings Pension Plan. The Sears Holdings Pension Plan
qualifies as an Eligible Assignee pursuant to the definition thereof.
(z)    Sanctions; OFAC. No Group Member, nor any of their respective directors,
officers, employees, agents or Affiliates, is a Sanctioned Person. Each Group
Member has implemented and maintains in effect policies and procedures designed
to ensure compliance by each Group Member and their respective directors,
officers, employees, agents, and Affiliates, with applicable Sanctions. Each
Group Member and their respective directors, officers, and employees to the
extent of their activities in those capacities, and, to the knowledge of each
Group Member, their respective agents and Affiliates, to the extent of their
activities in those capacities, is and at all times during the past five (5)
years has been in compliance with applicable Sanctions. No Group Member will,
directly or, to their knowledge after due inquiry, indirectly,


56



--------------------------------------------------------------------------------





use the proceeds of any credit extensions, or lend, contribute or otherwise make
available such proceeds to any Person in any manner that would directly or
indirectly result in a violation of applicable Sanctions by any Person.
(aa)    Financing Orders.
(i)    The applicable Financing Order is in full force and effect, and has not
been vacated, reversed, terminated, stayed, modified or amended in any manner
without the written consent of the Agent, acting reasonably.
(ii)    Upon the occurrence of the Termination Date (whether by acceleration or
otherwise), the Agent shall, subject to Article VII and the applicable
provisions of the applicable Financing Order, be entitled to immediate payment
of the Obligations and to enforce the remedies provided for under this Agreement
and the other Loan Documents in accordance with the terms hereof, thereof and
the applicable Financing Order, in each case without further application to or
order by the Bankruptcy Court.
(iii)    If the applicable Financing Order is the subject of a pending appeal in
any respect, none of the applicable Financing Order, the extension of credit or
the performance by any Loan Party of any of its obligations under this Agreement
or any of the other Loan Documents shall be the subject of a presently effective
stay pending appeal. The Debtors, the Agent, the Collateral Agent and the
Lenders shall be entitled to rely in good faith upon the Final Financing Order,
notwithstanding any objection thereto or appeal therefrom by any interested
party. The Debtors, the Agent, the Collateral Agent and the Lenders shall be
permitted and required to perform their respective obligations in compliance
with the Loan Documents notwithstanding any such objection or appeal, unless the
Final Financing Order has been stayed by a court of competent jurisdiction.
(bb)    Security Interest. Upon entry of each of the Interim Financing Order and
the Final Financing Order, and subject to the DIP Intercreditor Agreement, each
such Financing Order was or shall be effective to create in favor of the
Collateral Agent, for the benefit of the Lenders, a legal, valid enforceable and
perfected security interest in the Collateral and proceeds thereof, as and to
the extent contemplated by each such Financing Order, as described in this
Agreement and the other Loan Documents.
(cc)    Appointment of Trustee or Examiner; Liquidation. No order has been
entered in any of the Chapter 11 Cases (a) for the appointment of a Chapter 11
trustee, (b) for the appointment of a responsible officer or examiner (other
than a fee examiner) having expanded powers (beyond those set forth under
sections 1106(a)(3) and (4) of the Bankruptcy Code) under section 1104 of the
Bankruptcy Code or (c) to convert any of the Chapter 11 Cases to a case under
Chapter 7 of the Bankruptcy Code or to dismiss any of the Chapter 11 Cases.
(dd)    No Other Insolvency Proceeding. None of the Loan Parties is a debtor in
any Insolvency Proceeding.
(ee)    Superpriority Claims; Liens. Upon the entry of each of the Interim
Financing Order and the Final Financing Order, each such Financing Order and the
Loan Documents are sufficient to provide the superpriority claims and security
interests and Liens on Collateral of the Loan Parties described in, and with the
priority provided in, the Financing Orders and the Loan Documents, as
applicable.


57



--------------------------------------------------------------------------------





(ff)    Non-Subsidiary Guarantor Entities. Since August 4, 2018, no Loan Party
has transferred any assets to any Specified Subsidiary other than as reported in
filings with the SEC made prior to the Petition Date.
(gg)    Approved Budget. The Borrowers have heretofore furnished to the Agent
the Approved Budget and such Approved Budget was prepared in good faith upon
assumptions that the Borrowers believed to be reasonable assumptions on the date
of delivery of the then-applicable Approved Budget. To the knowledge of the
Borrowers, no facts exist that (individually or in the aggregate) would result
in any material change in the Approved Budget.
(hh)    Reorganization Matters.
(i)    The Chapter 11 Cases were commenced on the Petition Date in accordance
with applicable law and proper notice thereof was given for (i) the motion
seeking approval of the Loan Documents and the Interim Financing Order and Final
Financing Order, (ii) the hearing for the entry of the Interim Financing Order,
and (iii) the hearing for the entry of the Final Financing Order. The Debtors
have given, on a timely basis as specified in the Interim Financing Order, all
notices required to be given to all parties specified in the Interim Financing
Order.
(ii)    After the entry of the Interim Financing Order, and pursuant to and to
the extent permitted in the Interim Financing Order and the Final Financing
Order, the Obligations will constitute allowed administrative expense claims in
the Chapter 11 Cases having priority over all administrative expense claims and
unsecured claims against the Loan Parties now existing or hereafter arising, of
any kind whatsoever, including all administrative expense claims specified in
any provision of the Bankruptcy Code or otherwise, as provided under section
364(c)(l) of the Bankruptcy Code, subject to the Carve-Out and the priorities
set forth in the Interim Financing Order or Final Financing Order, as
applicable.
(iii)    After the entry of the Interim Financing Order and pursuant to and to
the extent provided in the Interim Financing Order and the Final Financing
Order, the Obligations will be secured by a valid and perfected Lien on all of
the Collateral subject, as to priority, only to the Carve-Out to the extent set
forth in the Interim Financing Order and the Final Financing Order and with the
lien priority set forth in the Final Financing Order and the DIP Intercreditor
Agreement.
(iv)    Notwithstanding the provisions of section 362 of the Bankruptcy Code,
and subject to the applicable provisions of the Interim Financing Order or the
Final Financing Order, as the case may be, upon the maturity (whether by
acceleration or otherwise) of any of the Obligations, the Agent and Lenders
shall be entitled to immediate payment of such Obligations and to enforce the
remedies provided for hereunder or under applicable law, without further notice,
motion or application to, hearing before, or order from, the Bankruptcy Court.

ARTICLE VI    

COVENANTS


58



--------------------------------------------------------------------------------






Section 6.01    Affirmative Covenants. So long as any Term Loans or other
Obligation (other than contingent indemnification obligations for which no claim
shall have then been asserted) shall remain unpaid, or any Lender shall have any
Term Commitment hereunder, each of Holdings and the Borrowers will, and will
cause each of their Subsidiaries to:
(a)    Compliance with Laws, Etc. (i) Comply in all respects with all applicable
Requirements of Law, such compliance to include compliance with ERISA and
Environmental Laws (which compliance includes taking any required actions with
respect to the release or threatened release of Hazardous Materials), except for
such non-compliance as would not reasonably be expected to have a Material
Adverse Effect, and (ii) comply in all material respects with the Bankruptcy
Code and any order of the Bankruptcy Court.
(b)    Payment of Taxes, Etc. Except as excused by the Bankruptcy Code, file all
Tax returns required in accordance with applicable law, pay and discharge before
the same shall become delinquent, (i) all Taxes, assessments and governmental
charges or levies imposed upon it or upon its property (ii) all payments
required to be made to any Pension Plan, and (iii) all lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, that neither
Holdings, the Borrowers nor any of their Subsidiaries shall be required to file
any Tax return if such non-filing would not be reasonably expected to have a
Material Adverse Effect or pay or discharge any such Tax, assessment, charge or
claim (x) that is being contested in good faith and by proper proceedings and as
to which appropriate reserves are being maintained, unless and until any Lien
resulting therefrom attaches to its property and becomes enforceable against its
other creditors, (y) if such non-payments, either individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect or
(z) for which payment is excused under the Bankruptcy Code.
(c)    Maintenance of Insurance. (i) Maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is consistent with prudent business practice; provided, that Holdings,
the Borrowers and their Subsidiaries may self-insure to the extent consistent
with prudent business practice; provided, further, that policies maintained with
respect to any Collateral located at a warehouse or DC shall provide coverage
for Inventory at (x) the retail selling price of such Inventory less any
permanent markdowns, consistent with the Loan Parties’ past practices, or (y)
another selling price permitted by the Collateral Agent in its Permitted
Discretion.
(ii)    None of the Credit Parties shall be a co-insurer with any Loan Party or
any other Person with respect to any fire and extended coverage policies
maintained with respect to any Collateral without the prior written consent of
the Collateral Agent. Fire and extended coverage policies maintained with
respect to any Collateral shall be endorsed or otherwise amended to include a
non-contributing lenders’ loss payable clause, in form and substance reasonably
satisfactory to the Collateral Agent, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Collateral Agent, as its interests
may appear.
(iii)    Within thirty (30) days following delivery of written notice from the
Agent to Holdings, Holdings shall notify the insurers and use commercially
reasonable efforts to have such policies amended to include such other
provisions as the Collateral Agent may reasonably require from time to time to
protect the interests of the Credit Parties. Commercial general liability
policies shall be endorsed to name the Collateral Agent as additional insureds,
as their interests may appear. Each certificate delivered by the Loan Parties’
insurance broker with respect to each property and liability insurance


59



--------------------------------------------------------------------------------





policy referred to in this Section 6.01(c) shall also provide that such policy
shall not be canceled, modified or not renewed other than upon not less than ten
(10) days’ prior written notice thereof by the insurance broker to the
Collateral Agent.
(iv)    The Borrowers shall deliver to the Collateral Agent, prior to the
cancellation, modification or non-renewal of any such policy of insurance,
evidence of renewal or replacement of a policy previously delivered to the
Collateral Agent, including an insurance binder therefor, together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor and,
upon request of the Agent, a copy of such renewal or replacement policy. In the
event that the Borrowers fail to maintain any such insurance as required
pursuant to this Section 6.01(c), the Agent may obtain such insurance on behalf
of the Borrowers and the Loan Parties shall reimburse the Agent as provided
herein for all costs and expenses in connection therewith; the Agent’s obtaining
of such insurance shall not be deemed a cure or waiver of any Default or Event
of Default arising from the Loan Parties’ failure to comply with the provisions
of this Section 6.01(c).
(v)    The Borrowers shall cause each property insurance policy with respect to
any Real Property to be endorsed or otherwise amended to include a “standard”
lender’s loss payable endorsement, in form and substance reasonably satisfactory
to the Collateral Agent; deliver a certificate of insurance with respect to such
Real Property to the Collateral Agent; and deliver to the Collateral Agent,
prior to or concurrently with the cancellation or nonrenewal of any such policy
of insurance covered by this clause (v), a copy of a renewal or replacement (or
other evidence of renewal of a policy previously delivered to the Agent)
insurance certificate with respect thereto.
(vi)    If any building or mobile home on any improved Real Property is at any
time located in an area identified by the Federal Emergency Management Agency
(or any successor agency) as a special flood hazard area (each a “Special Flood
Hazard Area”) with respect to which flood insurance has been made available
under the Flood Insurance Laws, (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the Agent
evidence of such compliance in form and substance reasonably acceptable to the
Agent.
(d)    Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, material rights (charter and statutory) and franchises
unless otherwise consented to by the Agent in its reasonable discretion.
(e)    Inspection Rights. In addition to the Agent’s and the Collateral Agent’s
rights under Section 6.01(k) and Section 8.02(b) hereof, subject to reasonable
confidentiality limitations, at any reasonable time and from time to time but
not more frequently than once per month (or at any time if an Event of Default
has occurred and is continuing), permit the Agent, the Collateral Agent, the
Lead Lender or any Lender Professionals, at the Loan Parties’ expense, to (i)
visit, enter onto, and inspect any of the Real Property (subject to the rights
of tenants under their leases and provided that, except after the occurrence of
an Event of Default, such visits and inspections may include access to any Real
Estate included in the Collateral to conduct non-intrusive and non-invasive
environmental assessments to the satisfaction of the Agent, and environmental
sampling, testing or investigation); provided, such Persons shall use good faith
efforts to coordinate such visits and inspections so as to minimize the
interference with and disruption to the


60



--------------------------------------------------------------------------------





normal business operations of tenants under their lease, and (ii) examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, Holdings, the Borrowers and any of their Subsidiaries, and to
discuss the affairs, finances and accounts of Holdings, the Borrowers and any of
their Subsidiaries, as the case may be, with any of their officers or directors
and with their independent certified public accountants.
(f)    Keeping of Books. Keep proper books of record and account, in which full
and correct entries shall be made of all financial transactions and the assets
and business of Holdings, the Borrowers and each Subsidiary in accordance with
GAAP in effect from time to time, and each Loan Party shall promptly furnish to
the Agent, the Collateral Agent, the Lead Lender or any Lender Professional such
copies of such books and records or extracts therefrom as the Agent, such
Collateral Agent, the Lead Lender or such Lender Professional as applicable, may
reasonably request, and the Agent, the Collateral Agent or any Lender
Professional may use any of such Loan Party’s personnel, equipment, supplies and
premises as may be reasonably necessary for the foregoing, during normal
business hours and, if an Event of Default exists or has occurred and is
continuing, for the collection and realization of Collateral.
(g)    Maintenance of Properties, Etc. Except as otherwise permitted pursuant to
Section 6.02(b), or where the failure to do so, either individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect,
maintain and preserve all of its properties that are used or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.
(h)    Transactions with Affiliates. Conduct all transactions otherwise
permitted under this Agreement with any of their Affiliates on terms that are
fair and reasonable and no less favorable to Holdings, the applicable Borrower
or their respective Subsidiaries than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate other than transactions
solely between or among the Loan Parties; provided, that the foregoing shall not
prohibit (i) any Loan Party or any Subsidiary thereof from entering into
employment arrangements with its officers and retention and other agreements
with officers and directors pursuant to the reasonable requirements of its
business or (ii) any transactions set forth on Schedule 6.01(h) hereto.
(i)    Further Assurances.
(i)    Subject to the DIP Intercreditor Agreement, with respect to any
Collateral acquired after the Effective Date by any Group Member that is or is
required to become a Loan Party hereunder, promptly (i) execute and deliver to
the Collateral Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Collateral Agent may reasonably request in order
to grant to the Collateral Agent, for the benefit of the Credit Parties, a
security interest in such property and (ii) take all actions as the Collateral
Agent may reasonably request to grant to the Collateral Agent, for the benefit
of the Credit Parties, a perfected security interest in such property with the
priority required herein, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Collateral
Agent and the delivery of Blocked Account and other control agreements as may be
reasonably requested by the Collateral Agent.  
(ii)    With respect to any new Domestic Subsidiary which is created or acquired
after the Effective Date by any Group Member and which owns any Collateral,
subject to the DIP Intercreditor Agreement, promptly (and in any event within 10
Business Days of the date such Person becomes a Subsidiary) cause such new
Domestic


61



--------------------------------------------------------------------------------





Subsidiary to (i) become a party to the Guarantee and Collateral Agreement, (ii)
take such actions as the Collateral Agent may reasonably request to grant to the
Collateral Agent for the benefit of the Credit Parties a security interest, with
the priority and perfection required herein, in the Collateral described in the
Guarantee and Collateral Agreement held by such new Domestic Subsidiary,
including, to the extent applicable, the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Collateral Agent and the delivery of Blocked Account and other control
agreements, (iii) if requested by the Collateral Agent, deliver to the
Collateral Agent an officer’s certificate with respect to such Domestic
Subsidiary in form and substance reasonably satisfactory to the Collateral
Agent, and (iv) if requested by Collateral Agent, deliver to the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent.
(iii)    The Borrowers shall notify the Collateral Agent ten (10) Business Days
prior to the opening of any new deposit account in which funds of any of the
Loan Parties are concentrated, or the commencement of concentrating funds in an
existing deposit account that is not subject to a Blocked Account Agreement,
and, subject to the DIP Intercreditor Agreement, if requested by the Collateral
Agent, the Borrowers shall deliver or cause to be delivered a Blocked Account
Agreement reasonably satisfactory in form and substance to the Collateral Agent
upon the opening of, or commencement of concentrating funds in, such account
(unless such account is a Utility Deposit Adequate Assurance Account).
(iv)    [reserved].
(v)    Subject to the DIP Intercreditor Agreement, with respect to any Real
Property upon which the Collateral Agent request a Mortgage (which requests
shall be limited such that there will be no more than twenty (20) Mortgages in
effect at any time, unless an Event of Default has occurred and is continuing,
in which case there shall be no such limit on such requests by the Collateral
Agent) within ninety (90) days after such request (but in no event prior to the
Borrower receiving confirmation from the Agent that flood insurance due
diligence and compliance in accordance with Section 6.01(i)(v)(1) has been
completed) or such longer period as may be agreed by the Collateral Agent in its
reasonable discretion, the Borrower shall, or shall cause the applicable Loan
Party to, grant to the Collateral Agent a Mortgage on such Real Property,
subject to no Liens except Permitted Liens, and record such Mortgage in the land
records of the county in which such Real Property is located, and cause each
such Loan Party to pay, in full, all mortgage recording taxes, fees and other
charges required to be paid in connection with such recording, registration or
filing of the Mortgage. Unless otherwise waived by the Collateral Agent or the
applicable Lender (solely with respect to clause (i)(v)(2) below), with respect
to each such Mortgaged Property, the Borrowers shall cause the following
requirements to be satisfied with respect to the applicable Mortgaged Property:
(1)    the Collateral Agent shall have received, with respect to each Mortgaged
Property, the Flood Documentation;
(2)    the Collateral Agent shall have received:


62



--------------------------------------------------------------------------------





(A)    counterparts of each Mortgage to be entered into with respect to each
such Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property and suitable for recording, registering or filing (together
with any other forms or undertakings that are required or customary to effect
such recording, registration or filing) in the land records of the county in
which such Mortgaged Property is located; and
(B)    with respect to the Mortgage encumbering each such Mortgaged Property,
opinions of local counsel regarding the enforceability of such Mortgage and such
other matters customarily covered in real estate mortgage counsel opinions as
the Agent may reasonably request, if and to the extent, and in such form, as
local counsel customarily provides such opinions as to such other matters; and
(3)    the Agent shall have received:
(A)    a policy or policies or marked up unconditional binder of title insurance
(“Title Policy”), in the amount of the fair market value of the respective
Mortgaged Property, issued by a nationally recognized title insurance company
(“Title Insurer”) insuring the Lien of each Mortgage as a valid Lien on the
Mortgaged Property described therein, free of any other Liens except Permitted
Liens and with the lien priority as set forth in the Final Financing Order and
the DIP Intercreditor Agreement, together with such customary endorsements,
coinsurance and reinsurance as the Agent may reasonably request and which are
available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located, and
(B)    a survey of each Mortgaged Property (including all improvements,
easements and other customary matters thereon reasonably required by the Agent),
as applicable, for which all necessary fees (where applicable) have been paid,
which (A) complies in all material respects with the minimum detail requirements
of the American Land Title Association and American Congress of Surveying and
Mapping as such requirements are in effect on the date of preparation of such
survey and (B) is sufficient for such Title Insurer to remove all standard
survey exceptions from the title insurance policy relating to such Mortgaged
Property or otherwise reasonably acceptable to the Agent; provided, that so long
as the Title Insurer shall accept the same to eliminate the standard survey
exceptions from such policy or policies, in lieu of a new or revised survey
Borrowers may provide a “no material change” affidavit with respect to any prior
survey for the respective Mortgaged Property (which prior survey otherwise
substantially complies with the foregoing survey requirements) (a “Survey”).
(j)    Reporting Requirements. Furnish to the Agent, for delivery to the
Lenders:


63



--------------------------------------------------------------------------------





(i)    as soon as available and in any event within 30 days (or, in the case of
a fiscal month that ends on the same day as the end of a fiscal quarter, 45
days) after the end of each fiscal month of each fiscal year of Holdings, (a)
the consolidated balance sheet of Holdings and its Subsidiaries and the
consolidated balance sheet of Holdings and its Domestic Subsidiaries as of the
end of such month and consolidated statements of income and cash flows of
Holdings and its Subsidiaries and the consolidated statements of income and cash
flows of Holdings and its Domestic Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such month, duly
certified (subject to year-end audit adjustments) by an Authorized Officer of
Holdings as having been prepared in accordance with GAAP and (b) a Compliance
Certificate;
(ii)    as soon as available and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Holdings, (a) the
consolidated balance sheet of Holdings and its Subsidiaries and the consolidated
balance sheet of Holdings and its Domestic Subsidiaries as of the end of such
quarter and consolidated statements of income and cash flows of Holdings and its
Subsidiaries and the consolidated statements of income and cash flows of
Holdings and its Domestic Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by an Authorized Officer of Holdings as
having been prepared in accordance with GAAP and (b) a Compliance Certificate
(the Borrowers being permitted to satisfy the requirements of clause (ii)(a) by
delivery, in the manner provided in Section 9.02(b), of its quarterly report on
form 10-Q (or any successor form), as filed with the SEC so long as the
financial statements contained therein satisfy the requirement of this clause
(ii));
(iii)    as soon as available and in any event within 90 days after the end of
each fiscal year of Holdings, (a) a copy of the annual audit report for such
year for Holdings and its Subsidiaries, containing the consolidated balance
sheet of Holdings and its Subsidiaries as of the end of such fiscal year and
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such fiscal year, in each case reported on without a “going
concern” or like qualification or exception (other than a “going concern”
qualification, exception or paragraph of emphasis solely as a result of the
Chapter 11 Cases and Debt maturing thereafter), or qualification arising out of
the scope of the audit, by its Board-appointed auditor of national standing, (b)
a consolidated balance sheet of Holdings and its Domestic Subsidiaries as of the
end of such fiscal year and consolidated statements of income and cash flows of
Holdings and its Domestic Subsidiaries for such fiscal year duly certified by an
Authorized Officer of Holdings as having been prepared in accordance with GAAP,
and (c) a Compliance Certificate (the Borrowers being permitted to satisfy the
requirements of clause (iii)(a) by delivery, in the manner provided in Section
9.02(b), of its annual report on form 10-K (or any successor form), as filed
with the SEC, so long as the financial statements contained therein satisfy the
requirement of this clause (iii));
(iv)    not later than the 10th day of every month (or such later date in such
month as the DIP ABL Loan Agent may agree pursuant to the DIP ABL Facility), an
updated inventory appraisal;
(v)    promptly and in any event within five days after any Authorized Officer
of Holdings or any Borrower has knowledge of the occurrence and continuance of a
Default or Event of Default, a statement of an Authorized Officer of


64



--------------------------------------------------------------------------------





Holdings or such Borrower setting forth details of such Default or Event of
Default and the action that Holdings or such Borrower has taken and proposes to
take with respect thereto;
(vi)    promptly after the sending or filing thereof, copies of all quarterly
and annual reports and proxy solicitations that Holdings sends to its public
security holders generally, and copies of all reports on form 8-K (or its
equivalent) and registration statements for the public offering (other than
pursuant to employee Plans) of securities that Holdings or any of its
Subsidiaries files with the SEC or any national securities exchange;
(vii)    promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting
Holdings, the Borrowers or any of their Subsidiaries of the type described in
Section 5.01(g);
(viii)    as soon as available, but in any event no later than 60 days after the
end of each fiscal year of Holdings, forecasts prepared by management of
Holdings for Holdings and its Domestic Subsidiaries in form satisfactory to the
Agent and containing information reasonably required by the Agent;
(ix)    (A) contemporaneously with the delivery of the reports required pursuant
to clauses (ii) and (iii) above, a report (which may take the form of a footnote
to Holdings’ quarterly and annual reports filed with the SEC and delivered to
the Agent) setting forth the estimated Unfunded Pension Liability of Holdings
and its Subsidiaries, and (B) promptly after receipt thereof by the Loan
Parties, a copy of the funded status report received from the Loan Parties’
actuaries with respect to amounts to be funded under the Loan Parties’ Pension
Plan;
(x)    promptly, notice of any event that the Loan Parties reasonably believes
has resulted in or could reasonably be expected to result in a Material Adverse
Effect;
(xi)    [reserved];
(xii)    within twenty (20) days (or such later date as the Agent may reasonably
agree in its sole discretion) of any request by the Agent, new title commitments
for any owned Designated Real Estate (which requests shall be limited to
Designated Real Estate that constitutes top 90% of owned real estate by value);
(xiii)    promptly following any request therefor, information and documentation
reasonably requested by the Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation;
(xiv)    promptly, notice of (i) the filing or commencement of, or any written
threat or notice of intention of any Person to file or commence, any Adverse
Proceeding not previously disclosed in writing by a Borrower to the Agent, or
(ii) any material development in any Adverse Proceeding that would reasonably be
expected to have a Material Adverse Effect, or that seeks to enjoin or otherwise
prevent the consummation


65



--------------------------------------------------------------------------------





of, or to recover any damages or obtain relief as a result of, the transactions
contemplated hereby;
(xv)    concurrently with the delivery to the DIP ABL Loan Agent or the lenders
under the DIP ABL Credit Agreement, copies of any report or other information
required to be delivered thereto pursuant to the terms of the DIP ABL Credit
Agreement to the extent such report or information is not otherwise required to
be delivered to the Agent or Lenders hereunder (including, without limitation,
any borrowing base certificate and supporting information related thereto);
(xvi)    promptly, but in any event no later than five (5) Business Days of such
change, notice of any change in the board of directors (or similar governing
body) of Holdings, the Borrowers or Sears, Roebuck and Co.;
(xvii)    as soon as practicable and, in any event, at least three (3) Business
Days or such shorter period as agreed to by the Agent in its reasonable
discretion in advance of filing with the Bankruptcy Court or delivering to any
official committee appointed in any of the Chapter 11 Cases (or the
professionals to such committee) or to the U.S. Trustee, as the case may be,
copies of all Material Documents, and engage in good faith consultation with the
Agent, the Collateral Agent and their respective advisors prior to filing such
documents to the extent reasonably possible under the circumstances;
(xviii)    as soon as available, copies of all formal proposals, letters of
interest, letters of intent, bids, agreements and any final proposed definitive
documentation for the sale of any or all of the Loan Parties’ assets (other than
sales of inventory in the ordinary course of business) or for any investment
pursuant to which additional capital is to be received by the Loan Parties;
(xix)    promptly upon request by the Collateral Agent, a status report and
updated information relating to any sale permitted under the Loan Documents, in
form and substance acceptable to the Collateral Agent in its reasonable
discretion.
(xx)    such other information respecting Holdings, the Borrowers or any of
their Subsidiaries, as the Agent, the Collateral Agent or any Lender through the
Agent may from time to time request.
Reports and financial statements required to be delivered by the Borrowers
pursuant to clauses (ii)(a), (iii)(a) and (vii) of this subsection (j) shall be
deemed to have been delivered on the date on which Holdings causes such reports,
or reports containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a notice to
the Agent and the Lenders and that is accessible by the Lenders without charge.
(k)    Collateral Monitoring and Review. Upon the request of the Agent, the
Collateral Agent, or the Required Lenders, after reasonable notice and during
normal business hours, permit the Agent, the Collateral Agent, the Lead Lender
or any Lender Professional to conduct appraisals, commercial finance
examinations and other evaluations, including, without limitation, of any Real
Estate included in the Collateral. The Borrowers shall pay the reasonable
out-of-pocket fees and expenses of the Agent, the Collateral Agent, the Lead
Lender or any Lender Professional in connection with three commercial


66



--------------------------------------------------------------------------------





finance examinations each fiscal year (which the Agent, the Collateral Agent,
the Lead Lender or such Lender Professional shall be obligated to undertake for
the benefit of the Credit Parties). Notwithstanding the foregoing, the Agent,
the Collateral Agent or any Lender Professional, in each case, upon request from
the Lead lender or the Lead Lender may cause additional commercial finance
examinations to be undertaken (A) as each in its Permitted Discretion deems
necessary or appropriate, at its own expense, and (B) if required by applicable
law or if a Default or an Event of Default has occurred and is continuing, in
each case, at the expense of the Borrowers. Any inventory appraisal or
commercial finance examination requested by the Agent, Collateral Agent, the
Lead Lender or any Lender Professional shall be scheduled at such time as the
Collateral Agent, in consultation with the Borrowers, may agree in order to
minimize any disruption to the conduct of the Borrowers’ business.
(l)    Landlord Waivers, Access Agreements and Customs Broker Agreements. Unless
otherwise provided for in the Financing Orders to Agent’s reasonable
satisfaction and subject in all respect to the DIP Intercreditor Agreement, (i)
obtain from each lessor that is a Group Member, and use commercially reasonable
efforts to obtain from each lessor that is not a Group Member, leasing a DC at
which Collateral is located to a Loan Party, consents, approvals, Lien waivers
and rights to access and occupy each such DC (including, without limitation, to
take possession and dispose of any Collateral from each such DC upon the
occurrence and during the continuance of an Event of Default) reasonably
satisfactory to Agent; (ii) obtain from each Subsidiary of Holdings owning a DC
at which Collateral is located, consents, approvals, Lien waivers and rights to
access and occupy each such DC (including, without limitation, to take
possession and dispose of the Collateral from each such DC upon the occurrence
and during the continuance of an Event of Default) reasonably satisfactory to
the Agent; (iii) use commercially reasonable efforts to cause each Loan Party’s
customs brokers to deliver an agreement (including, without limitation, a
Customs Broker Agreement) to the Agent covering such matters and in such form as
the Agent may reasonably require; and (iv) with respect to any property or
assets subject to the Lien of a third party use commercially reasonable efforts
to cause the holder of such Lien to enter into an agreement reasonably
satisfactory to the Agent, permitting the Agent to use such property and assets,
at no cost or expense to the Agent, in connection with the disposition of any of
the Collateral by the Agent during the continuance of an Event of Default.
(m)    Cash Management.
(i)    With respect to any existing account control agreement, the Agent shall
rely on the Financing Orders for purposes of establishing control with respect
to the deposit accounts set forth on Schedule 6.01(m) and within 60 days after
opening any additional deposit account (other than any Excluded Account, the
Carve-Out Account, the Luxottica Reserve Account, the Winddwon Account and the
Utility Deposit Adequate Assurance Accounts), the applicable Loan Party shall
enter into a Blocked Account Agreement, subject to the DIP Intercreditor
Agreement.
(ii)    Subject to the DIP Intercreditor Agreement, and after the discharge of
the Senior DIP Obligations, the Loan Parties shall ACH or wire transfer daily to
a Blocked Account all amounts on deposit in each DDA of such Loan Party, other
than Excluded Accounts, the Carve-Out Account, the Luxottica Reserve Account,
the Winddown Account and the Utility Deposit Adequate Assurance Accounts;
provided that such covenant shall not apply to any minimum balance as may be
required to be kept in the subject DDA by the depository institution at which
such DDA is maintained. Subject to the DIP Intercreditor Agreement, and after
the discharge of the Senior DIP Obligations, the Loan Parties shall ACH or wire
transfer daily to a Blocked Account all proceeds of any of the Collateral except
as provided in Section 6.01(n). All swept funds shall be conclusively


67



--------------------------------------------------------------------------------





presumed to be Collateral and proceeds of Collateral and the Agent, the
Collateral Agent and the Lenders shall have no duty to inquire as to the source
of the amounts on deposit in any DDA or Blocked Account.
(iii)    Subject to the DIP Intercreditor Agreement, and after the discharge of
the Senior DIP Obligations, upon the request of the Agent, deliver to the Agent
copies of credit card notifications (each, a “Credit Card Notification”)
substantially in the form attached hereto as Exhibit H and Third Party Payor
Notifications (each, a “Third Party Payor Notification”) substantially in the
form attached hereto as Exhibit I, in each case executed on behalf of such Loan
Party and addressed to such Loan Party’s Credit Card Processors and Third Party
Payors, as applicable, listed in the Perfection Certificate. To the extent that
any Loan Party hereafter engages a Credit Card Processor other than the Credit
Card Processors listed in the Perfection Certificate, or a Third Party Payor
other than the Third Party Payors listed in the Perfection Certificate, such
Loan Party shall promptly furnish written notice thereof to the Agent and, upon
the request of the Agent, subject to the DIP Intercreditor Agreement, and after
the discharge of the Senior DIP Obligations, shall deliver to the Agent an
executed Credit Card Notification or Third Party Payor Notification, as
applicable, with respect to such Credit Card Processor or Third Party Payor.
Subject to the DIP Intercreditor Agreement, and after the discharge of the
Senior DIP Obligations, the Agent may deliver such Credit Card Notifications and
Third Party Payor Notifications to the applicable Credit Card Processors and
Third Party Payors at any time.
(iv)    Subject to the DIP Intercreditor Agreement, and after the discharge of
the Senior DIP Obligations, each Blocked Account Agreement shall require the ACH
or wire transfer no less frequently than daily to the Term Loan Collateral
Account, of all cash receipts and collections held in each applicable Blocked
Account (net of any minimum balance, not to exceed $25,000 (or such greater
amount with the consent of the Agents not to be unreasonably withheld), as may
be required to be kept in the subject Blocked Account by the Blocked Account
Bank), including, without limitation, the following:
(1)    all available cash receipts from the sale of Inventory and other
Collateral other than as set forth in Section 6.01(n);
(2)    all proceeds of any of the Collateral, including all payments due from
Credit Card Processors and the collections of receivables, including Pharmacy
Receivables and Credit Card Accounts Receivable;
(3)    all proceeds from any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of any
Collateral other than as set forth in Section 6.01(n); and
(4)    all Net Proceeds from any equity issuance by or capital contribution to
any Loan Party or its Subsidiaries.
The Borrowers shall be deemed to have complied with the provisions of this
clause (iv) if they cause the ACH or wire transfer daily of all funds which an
Authorized Representative of the Borrowers in good faith believes to be the
amount deposited in the Blocked Accounts in excess of $25,000 (or such greater
amount as permitted above in this clause (iv)).


68



--------------------------------------------------------------------------------





(v)    The Term Loan Collateral Account shall at all times be under the sole
dominion and control of the Agent. The Loan Parties hereby acknowledge and agree
that (i) the Loan Parties have no right of withdrawal from the Term Loan
Collateral Account, (ii) the funds on deposit in the Term Loan Collateral
Account shall at all times be collateral security for all of the Obligations,
and (iii) the funds on deposit in the Term Loan Collateral Account shall be
applied as provided in this Agreement. In the event that, notwithstanding the
provisions of this Section 6.01(m), any Loan Party receives or otherwise has
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by such Loan Party for the Agent, shall not
be commingled with any of such Loan Party’s other funds or deposited in any
account of such Loan Party and shall, not later than the Business Day after
receipt thereof, be deposited into the Term Loan Collateral Account or dealt
with in such other fashion as such Loan Party may be instructed by the Agent.
The amounts deposited into the Term Loan Collateral Account which consist of Net
Proceeds shall be applied to the prepayment of the Term Loans and other
Obligations then outstanding; and any remaining amounts will be released and
transferred to a deposit account of the Loan Parties as the Borrowers shall
direct.
(i)    Upon the request of the Agent, the Loan Parties shall cause bank
statements and/or other reports to be delivered to the Agent not less often than
monthly, accurately setting forth all amounts deposited in each Blocked Account
to ensure the proper transfer of funds as set forth above.
(n)    Disposition of Prepetition Unencumbered Assets. Subject to the Financing
Orders, the Borrowers shall apply any Net Proceeds of the sale of Prepetition
Unencumbered Assets (A) first, to fund the Winddown Account, until the Winddown
Account Funding Condition has been satisfied, (B) second, to fund the
Prepetition Unencumbered Assets Proceeds Account; provided that upon Discharge
of Senior DIP Obligations (as defined in the DIP Intercreditor Agreement), such
Prepetition Unencumbered Assets Proceeds Account shall be subject to the control
of the Agent; and (C) third, upon Discharge of Senior DIP Obligations, to an
account of the Agent (the ”Term Loan Collateral Account”) to be designated by
the Agent in writing, with an amount equal to the amount required to repay the
Obligations to be held as cash collateral for the exclusive benefit of the Agent
and the Lenders as security for the Obligations and applied by Agent to repay
the Obligations; provided, that, notwithstanding the foregoing, after the
Winddown Account Funding Condition has been satisfied all Net Proceeds of the
Specified Collateral shall be distributed to fund the Prepetition Unencumbered
Assets Proceeds Account and to fund the Term Loan Collateral Account, shared on
a 46.15%/53.85% basis between the Prepetition Unencumbered Assets Proceeds
Account and the Term Loan Collateral Account, respectively; provided, further,
that in no event shall the Loan Parties permit the Winddown Account to hold cash
or any other property in excess of the amount required to satisfy the Winddown
Account Funding Condition.
(o)    Physical Inventories. Cause physical inventories and periodic cycle
counts to be undertaken, at the expense of the Loan Parties, conducted by such
inventory takers and following such methodology as may be satisfactory to the
Collateral Agent in its Permitted Discretion. The Collateral Agent, the Lead
Lender or any Lender Professional designated by the Lead Lender, at the expense
of the Loan Parties, may participate in and/or observe each scheduled physical
count of Inventory which is undertaken on behalf of any Loan Party. The Loan
Parties, within five (5) days following the completion of any such inventory,
shall provide the Collateral Agent, the Lead Lender or any Lender Professional,
as applicable, with a reconciliation of the results of such inventory (as well
as of any other physical inventory or cycle counts undertaken by a Loan Party)
and shall post such results to the Loan Parties’ stock ledgers and general
ledgers, as applicable.


69



--------------------------------------------------------------------------------





(p)    Winddown Budget. The Borrowers shall make available to the Agent a
winddown budget in form and substance reasonably satisfactory to the Agent not
later than November 30, 2018 (or such later date as the Agent may agree in its
reasonable discretion).
(q)    Case Milestones; Go Forward Plan. Holdings and the Borrowers shall:
(i)    comply with each of the covenants set forth on Schedule 6.01(q)(i) (the
“Case Milestones”) upon the terms and at the times set forth therein; and
(ii)    (A) comply with the Borrowers’ Go Forward Plan attached hereto as
Schedule 6.01(q)(ii), including the material terms of any binding agreement for
a Specified Sale Transaction or Specified Store Closing Sales or any of the
documents or agreements executed in connection therewith in all material
respects and (B) consummate each Specified Sale Transaction and or the Specified
Store Closing Sale strictly in accordance with the material terms of the
documents or agreements executed in connection therewith; in each case in
accordance with the applicable timing referred to thereon (or such later dates
as approved in writing by the Agent and the Collateral Agent) and subject to
documentation (including, without limitation, motions and orders) in form and
substance satisfactory to the Agent in its reasonable discretion (without any
waiver or amendment to such documents or agreements unless consented to in
writing by the Agent), in each case, other than as a result of a consummation of
a higher or better transaction as contemplated by the applicable bid procedures.
(r)    Debtor Advisors; Cooperation; Status Calls.
(i)    The Debtors shall continuously retain during the term of this Agreement
(i) a chief restructuring officer (the “Chief Restructuring Officer”), (ii) a
restructuring advisor (the “Restructuring Advisor”), (iii) a financial advisor
(the “Financial Advisor”), and (iv) Jones Lang LaSalle Americas, Inc ., a
consultant with respect to Dispositions of Real Property (the “Real Estate
Consultant”). The retention of the Financial Advisor, the Restructuring Advisor,
the Chief Restructuring Officer and the Real Estate Consultant shall be on terms
and conditions (including as to scope of engagement) satisfactory to the Agent
in its discretion. The Agent and the Collateral Agent hereby confirm that (i)
Mohsin Y. Meghji is an acceptable Chief Restructuring Officer, (ii) M-III
Partners, LP is an acceptable Restructuring Advisor, (iii) Lazard Freres & Co.
LLC is an acceptable Financial Advisor, (iv) Jones Lang LaSalle Americas, Inc.
is an acceptable Real Estate Consultant and (v) the terms of each of their
engagements as filed with the Bankruptcy Court prior to the date hereof are
acceptable. In addition, in connection with the closure of any additional Stores
referred to in clause (c) of the definition of “Specified Store Closing Sale”
the Debtors, on a competitive basis after the solicitation of reasonably
detailed proposals from potential Liquidation Agents to be submitted to the
Debtors (subject to maintenance of “Chinese walls” between any Affiliate of the
Agent submitting such proposal as a potential Liquidation Agent and the Agent)
no later than December 10, 2018, shall retain, no later than December 14, 2018,
subject to their fiduciary duty to the bankruptcy estate to maximize value, an
independent, nationally recognized, professional retail inventory liquidation
firm that provides full liquidation services in consultation with the Agent (the
“Liquidation Agent”; the Liquidation Agent, together with the Financial Advisor,
the Restructuring Advisor, the Real Estate Consultant and the Chief
Restructuring Officer, each a “Debtor Advisor” and collectively, the “Debtor
Advisors”). If any Debtor Advisor in any of the


70



--------------------------------------------------------------------------------





above roles ceases to be retained, the Debtors will retain a new Debtor Advisor
in such role, which new Debtor Advisor (other than the Liquidation Agent) shall
be satisfactory to the Collateral Agent in its discretion and, in the case of
the Liquidation Agent, such Liquidation Agent shall be retained in consultation
with the Agent, within 5 Business Days (which period may be extended with the
approval of the Agent and the Collateral Agent in its discretion) of such
cessation. The Debtors shall provide the Agent and the Collateral Agent and
their respective advisors with reasonable access to the Debtor Advisors.
(ii)    The Loan Parties shall fully cooperate with the Debtor Advisors,
including, without limitation, in connection with the preparation of the
Approved Budget and other reporting or information required to be delivered
pursuant to this Agreement, and shall grant them full and complete access to the
books and records of the Loan Parties. The Loan Parties hereby (i) authorize the
Agent, the Collateral Agent, the Lead Lender or any Lender Professional to
communicate directly with the Debtor Advisors regarding any and all matters
related to the Debtors and their Affiliates, including all financial reports and
projections developed, reviewed or verified by any Debtor Advisor, Store closing
information and all additional information, reports and statements reasonably
requested by the Agent, the Collateral Agent, the Lead Lender or such Lender
Professional and (ii) authorize and direct each Debtor Advisor to provide the
Agent, the Collateral Agent, the Lead Lender or any Lender Professional with
copies of reports and other information or materials prepared or reviewed by
such Debtor Advisor as the Agent, the Collateral Agent, the Lead Lender or such
Lender Professional may reasonably request.
(iii)    The Borrowers shall arrange for weekly (unless waived by the Lead
Lender in its reasonable discretion) status calls with the Agent, the Collateral
Agent, the Lead Lender and any Lender Professional, and shall cause the Debtor
Advisors (or other appropriate agents or advisors to the Loan Parties) to
participate, together with financial officers of the Loan Parties, to discuss
(A) the Approved Budget or the Budget Variance Reports and/or any other reports
or information delivered pursuant to clause (j) above or Section 6.03 hereof or
otherwise, (B) the financial operations and performance of the Loan Parties’
business, (C) the status of landlord negotiations, (D) the status of any
Specified Store Closing Sales, (E) the status of the Chapter 11 Cases generally,
(F) progress in achieving compliance with the Case Milestones and the Go Forward
Plan, (G) updates with respect to Dispositions of Real Property (including a
roll forward of leases) or (H) such other matters relating to the Debtors as the
Agent, the Collateral Agent, the Lead Lender or any Lender Professional shall
reasonably request.
(s)    Leases.
(i)    Make all payments and otherwise perform all obligations, in all material
respects, other than to the extent permitted by the Bankruptcy Code, in respect
of all Leases to which any Loan Party or any of its Subsidiaries is a party and
otherwise in accordance with the Approved Budget, (ii) keep all Leases in full
force and effect and not allow such Leases to lapse or be terminated or any
rights to renew such Leases to be forfeited or cancelled, and (iii) promptly
notify the Collateral Agent of any material default by any party with respect to
any Leases and cooperate with the Collateral Agent in all respects to cure any
such default, except, in each case, with respect to Leases relating to Store
locations subject to Specified Store Closing Sales after the date of the
effectiveness of the rejection of the applicable Leases.


71



--------------------------------------------------------------------------------





(ii)    Other than with respect to Leases relating to any Specified Store
Closing Sale, obtain the prior express consent of the Agent, in connection with
(A) commencing a marketing and sales process with respect to any Leases or (B)
assuming, assuming and assigning, or rejecting Leases. Furthermore, any notice,
motion, bidding and auction procedures, sale order, sale agreement and/or any
other related documents that are prepared in connection with the Agent granting
consent under clause (A) or (B) above shall be in form and substance reasonably
satisfactory to the Agent.
(t)    Certain Other Bankruptcy Matters.
(i)    Holdings, the Borrowers and their Subsidiaries shall comply (i) in all
respects, after entry thereof, with all of the requirements and obligations set
forth in the Financing Orders, the Cash Management Order and the Employee Wage
Order, and each order of the Bankruptcy Court, as each such order may be amended
with the consent of the Agent, and (ii) all other obligations and
responsibilities as debtors-in-possession under the Bankruptcy Code and the
Federal Rules of Bankruptcy Procedure.
(ii)    Holdings and the Borrowers shall provide as soon as reasonably
practicable but in any event no later than three (3) Business Days’ (or such
shorter notice acceptable to the Agent in its discretion) prior written notice
to the Agent and its advisors of its intent to file any motion or notice to
assume or reject any of Holdings’, any Borrower’s or any Subsidiary’s material
contracts or material non-residential real property leases pursuant to section
365 of the Bankruptcy Code, and no such contract or lease shall be assumed or
rejected, if such assumption or rejection adversely impacts the Collateral, any
Liens thereon or any Junior DIP Facility Superpriority Claims payable therefrom
(including, without limitation, any sale or other disposition of Collateral or
the priority of any such Liens or Junior DIP Facility Superpriority Claims) if
the Agent informs Holdings and the Borrowers in writing within two (2) Business
Days of receipt of the notice from Holdings and the Borrowers referenced above
that it objects to such assumption or rejection, as applicable.
(iii)    Holdings, the Borrowers and each of the Subsidiaries hereby irrevocably
waive any right, pursuant to section 364(c) or 364(d) of the Bankruptcy Code or
otherwise, to grant any Lien of equal or greater priority than the Liens
securing the Obligations, or to approve a claim of equal or greater priority
than the Junior DIP Facility Superpriority Claims, other than as expressly set
forth in a Financing Order.
(iv)    Each Loan Party shall promptly and diligently oppose all motions filed
by Persons in the Bankruptcy Court to lift the Automatic Stay on Collateral with
a fair market value in excess of $1,000,000 (other than motions filed by the
Agent relating to the DIP Junior Facility or filed by the DIP ABL Loan Agent
relating to the DIP ABL Facility or by the Prepetition ABL Agent relating to the
Prepetition First Lien ABL Credit Agreement), all motions filed by Persons in
the Bankruptcy Court to terminate the exclusive ability of the Debtors to file a
chapter 11 plan, and all other motions filed by Persons in the Bankruptcy Court
that, if granted, could reasonably be expected to have a material adverse effect
on the Agent or any Lender or any Collateral.
(v)    Any and all Material Documents filed by the Debtors in the Chapter 11
Cases shall be in form and substance satisfactory to the Agent.


72



--------------------------------------------------------------------------------





(u)    Certain Sanctions and AML Matters.
(i)    Each Group Member will use the proceeds of the Term Loan only for the
purposes described in Section 2.14, and ensure that no proceeds of the Term Loan
will be advanced or otherwise made available, directly or indirectly, by any
Group Member (i) for the purposes of funding any activity, business, or
transaction with a Sanctioned Person or in a Sanctioned Country, except as
authorized by applicable Sanctions, or (ii) that would result in the violation
of applicable Sanctions or AML Laws by any Person.
(ii)    Each Group Member will (a) maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by each Group Member and
each of their respective directors, officers, employees, and agents with
applicable Sanctions and AML Laws, and (b) conduct the business of such Group
Member in compliance with applicable Sanctions and AML Laws.
(v)        The Borrowers shall, and shall cause each of the applicable Loan
Parties to, satisfy the requirements set forth on Schedule 6.01(v) on or before
the date specified in such schedule for such requirement or, in each case, on
such later date agreed by Agent in its reasonable discretion.

Section 6.02    Negative Covenants. So long as any Term Loan or other Obligation
(other than contingent indemnification obligations for which no claim shall have
then been asserted) shall remain unpaid, or any Lender shall have any Term
Commitment hereunder, each of Holdings and the Borrowers will not, and will not
permit any of their Subsidiaries to:
(a)    Liens, Etc. Create or suffer to exist any Lien upon property of Holdings,
the Borrowers or any Subsidiary other than Permitted Liens.
(b)    Fundamental Changes. Merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that any
Subsidiary of Holdings may sell, transfer, lease or otherwise dispose of its
assets pursuant to a Specified Store Closing Sale or a Specified Sale
Transaction.
(c)    Acquisitions. Make any Acquisition.
(d)    Restricted Payments. Declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that, if at the time thereof no
Event of Default shall exist and be continuing, Subsidiaries of Holdings may
declare and pay dividends to Holdings, the Borrowers or any Subsidiary
Guarantor.
(e)    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of Holdings or any
Subsidiary of Holdings to create, incur, assume or suffer to exist any Lien in
favor of the Collateral Agent upon the Collateral (as defined in the Guarantee
and Collateral Agreement and other Security Documents in effect from time to
time, and including assets which become Collateral pursuant to Section 6.01(n)),
whether now owned or hereafter acquired.
(f)    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of Holdings to (a) make Restricted Payments in respect
of any Equity Interests of such Subsidiary held by, or pay any Debt


73



--------------------------------------------------------------------------------





owed to, Holdings or any other Subsidiary of Holdings, (b) make loans or
advances to, or other investments in, Holdings or any other Subsidiary of
Holdings, (c) transfer any of its assets to Holdings or any other Subsidiary of
Holdings or (d) grant Liens upon any of its properties or assets, whether now
owned or hereafter acquired, and allow for the pledge of its capital stock to
secure the Obligations; except for such encumbrances or restrictions existing as
of the date hereof under or by reason of (i) any restrictions existing under
this Agreement and the other Loan Documents as of the date hereof; (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the disposition of all or any portion
of the Equity Interests or assets of such Subsidiary so long as such disposition
is permitted by this Agreement; (iii) the provisions contained in any agreement
governing Postpetition Debt existing as of the date of this Agreement; (iv)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of any Borrower or a Subsidiary of any Borrower entered
into in the ordinary course of business, (v) customary restrictions and
conditions contained in the documents relating to any Lien, so long as such Lien
is not prohibited hereunder and such restrictions or conditions relate only to
the specific asset subject to such Lien; (vi) customary provisions restricting
assignment of any contract entered into by any Borrower or any Subsidiary of any
Borrower in the ordinary course of business, (vii) customary provisions
restricting the assignment of licensing agreements, management agreements or
franchise agreements entered into by any Borrower or any of its Subsidiaries in
the ordinary course of business; (viii) restrictions on the transfer of assets
securing purchase money obligations and capitalized lease obligations so long as
such obligations are permitted by this Agreement; (ix) customary net worth
provisions contained in real property leases entered into by Subsidiaries of any
Borrower, so long as the applicable Borrower has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of the Borrowers and their Subsidiaries to meet their ongoing obligations, (x)
restrictions in respect of the Intellectual Property held by KCD IP, LLC and any
proceeds of the foregoing, and (xi) such other restrictions as the Agent may
agree in its sole and absolute discretion.
(g)    Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required by GAAP.
(h)    [reserved].
(i)    Dispositions.
(i)    Make any Disposition except Permitted Dispositions.
(ii)    Make any Permitted Dispositions pursuant to the De Minimis Asset Sale
Order which result in aggregate sale proceeds in excess of $5,000,000 without
the prior written consent of the Collateral Agent in its sole and absolute
discretion (it being understood that this clause (ii) shall not have the effect
of waiving any condition, restriction or qualification to the ability of
Holdings, the Borrowers or any of their Subsidiaries to make any Disposition set
forth in the definition of “Permitted Dispositions” or the defined terms used
therein).
(j)    Debt; Prepayment of Debt.
(i)    Create, incur, assume, suffer to exist or otherwise become or remain
liable with respect to any Debt, except Permitted Debt.
(ii)    Purchase, redeem, defease or prepay any principal of, premium, if any,
interest or other amount payable in respect of any Debt (other than any


74



--------------------------------------------------------------------------------





prepayment of the Obligations, which prepayment shall be governed by Section
2.08, and other than any prepayment by any Specified Subsidiary or any
Subsidiary that is not a Domestic Subsidiary of any Debt of a Specified
Subsidiary or any Subsidiary that is not a Domestic Subsidiary; provided, that
such prepayment is not made with the proceeds of any Investments made by any
Loan Party in such Specified Subsidiary or such Subsidiary that is not a
Domestic Subsidiary) prior to its scheduled maturity.
(k)    Investments. Make any Investments, except Permitted Investments.
(l)    [reserved].
(m)    Amendments to Certain Documents. (a) Amend or modify, or grant any waiver
or release under or terminate in any manner, the articles or certificate of
incorporation or formation, by laws, limited liability company operating
agreement, partnership agreement or other organizational documents of such Loan
Party or Subsidiary (other than any Specified Subsidiary, so long as the Loan
Parties provide prior written notice of such amendment, modification, waiver,
release or termination with respect to any organizational document of any
Specified Subsidiary); (b) amend or modify, or permit the amendment or
modification of, any provision of the Prepetition First Lien ABL Credit
Agreement, the Prepetition Second Lien Facilities or any agreement, document or
instrument evidencing or relating thereto, except to the extent expressly
permitted by the DIP Intercreditor Agreement or Financing Order then in effect;
or (c) amend, modify or waive any provision of the DIP ABL Credit Agreement in a
manner adverse to the Agent and the Credit Parties unless as agreed by the Agent
and the Required Lenders.
(n)    Financing Orders. Notwithstanding anything to the contrary herein, use
any portion or proceeds of the Extensions of Credit or the Collateral, or
disbursements set forth in the Approved Budget, for payments or purposes that
would violate the terms of any of the Financing Orders.
(o)    Reclamation Claims. Enter into any agreement to return any of its
Inventory to any of its creditors for application against any Prepetition Debt,
Prepetition trade payables or other Prepetition claims under section 546(c) of
the Bankruptcy Code or allow any creditor to take any setoff or recoupment
against any of its Prepetition Debt, Prepetition trade payables or other
Prepetition claims based upon any such return pursuant to section 553(b)(1) of
the Bankruptcy Code or otherwise if, after giving effect to any such agreement,
setoff or recoupment, the aggregate amount applied to Prepetition Debt,
Prepetition trade payables and other Prepetition claims subject to all such
agreements, setoffs and recoupments since the Petition Date would exceed
$7,500,000.
(p)    Insolvency Proceeding Claims. Incur, create, assume, suffer to exist or
permit any other superpriority administrative claim which is pari passu with or
senior to the claim of the Agent or the Lenders against the Debtors, except as
set forth in the applicable Financing Order.
(q)    Bankruptcy Actions. Seek, consent to, or permit to exist, without the
prior written consent of the Agent and the Collateral Agent, any order granting
authority to take any action that is prohibited by the terms of this Agreement,
the Financing Orders or the other Loan Documents or refrain from taking any
action that is required to be taken by the terms of this Agreement, the
Financing Orders or any of the other Loan Documents.
(r)    Sanctions-Compliant Repayment of Obligations. Use, directly or, to
Borrowers’ knowledge after due inquiry, indirectly, any funds or assets derived
from or used in any activity, business, or transaction with a Sanctioned Person,
in a Sanctioned Country, or that otherwise violates applicable Sanctions, to
repay or discharge any obligation under this Agreement.


75



--------------------------------------------------------------------------------






Section 6.03    Approved Budget.
(a)    The use of Extensions of Credit by the Loan Parties under this Agreement
and the other Loan Documents and the use of cash collateral shall be limited in
accordance with the Approved Budget (subject to the Permitted Variance) and
Section 2.14. The Approved Budget shall depict, on a weekly and line item basis,
(i) (A) projected cash receipts (including from asset sales), (B) projected
disbursements (including ordinary course operating expenses, bankruptcy-related
expenses (including fees and expenses of the professionals and advisors of the
Debtors and the Creditors’ Committee (as defined in the Interim Financing
Order), and any other fees and expenses relating to the Loan Documents), (C)
projected Net Cash Flow, and (D) projected inventory receipts and levels, and
(E) the projected Excess Availability (ii) a report listing the Stores subject
to Specified Store Closing Sales and the other remaining Stores, and (iii) such
other information requested by the Agent for the first thirteen (13) week period
from the Effective Date, and such Approved Budget shall be approved by, and in
form and substance satisfactory to, the Agent in its reasonable discretion (it
being acknowledged and agreed that the Approved Budget is approved by and
satisfactory to the Agent in its reasonable discretion). The Approved Budget
shall be updated, modified or supplemented by the Borrowers (x) with the written
consent of the Agent in its reasonable discretion and (y) upon the request of
Agent or the Collateral Agent from time to time (which request may, without
limitation, be made in connection with any Specified Transaction or the
commencement, or during the continuation, of the Specified Stores Closing
Sales); provided, however, that in the event the Agent, the Collateral Agent and
the Loan Parties cannot agree as to an updated, modified or supplemented budget,
the then-current Approved Budget shall continue in effect, with weekly details
for any periods after the 13-week period covered by the then-current Approved
Budget to be derived in a manner satisfactory to the Agent and the Collateral
Agent in their sole and absolute discretion based on the then-current Approved
Budget (each such period so approved, an “Extended Budget Period”), and such
disagreement shall give rise to an Event of Default upon the later of (x) the
end of the period covered by the then-current Approved Budget and (y) the end of
the then-current Extended Budget Period. Each Approved Budget delivered to the
Agent and the Collateral Agent shall be accompanied by such supporting
documentation as reasonably requested by the Agent or the Collateral Agent. Each
Approved Budget shall be prepared in good faith, with due care and based upon
assumptions which the Loan Parties believe to be reasonable.
(b)    The Borrowers shall comply with the Approved Budget, (subject to the
Permitted Variance), which compliance shall be tested on the Saturday of every
second week (each, a “Budget Testing Date”) commencing on December 1, 2018 for
the Cumulative Four-Week Period then ending pursuant to the Budget Variance
Report delivered by the Borrowers to the Agent and the Collateral Agent;
provided, to the extent any amounts owed to professionals and vendors are
permitted to be paid in accordance with the foregoing covenant but are not
actually paid during the subject period, such amounts may be paid during a
subsequent period.
(c)    The Borrowers shall deliver to the Agent and the Collateral Agent, not
later than 5:00 p.m. on the Wednesday of each week (commencing with the first
Wednesday following the Effective Date) a Budget Certificate, and such Budget
Certificate shall include such detail as is reasonably satisfactory to the
Agent, signed by an Authorized Officer of the Holdings and, in the case of
certificates delivered for the end of a Test Period, certifying that the Loan
Parties are in compliance with the covenant contained in Section 6.03(b),
together with (A) a Rolling Budget, (B) a Weekly Flash Reporting Package and (C)
an Approved Budget Variance Report, each of which shall be prepared by the
Borrower through the last day of the Prior Week and the Cumulative Four Week
Period, together with such other information as may be reasonably requested by
the Agent. The Borrowers shall supplement the Weekly Flash Reporting Package and
the Approved Budget Variance Report from time to time upon the request of the
Agent. For the avoidance of doubt, as part of the Weekly Flash Reporting
Package, the Borrowers shall provide updated information


76



--------------------------------------------------------------------------------





with respect to the Winddown Account including the aggregate (i) amount of cash
contributed to such account since it was established, (ii) disbursements that
have been made from such account, if any, since it was established, and (iii)
any disbursements for the preceding week. The foregoing reporting requirements
with respect to the Winddown Account may be supplemented from time to time upon
the request of the Agent.
(d)    The Agent, the Collateral Agent and the Lenders (i) may assume that the
Loan Parties will comply with the Approved Budget, (ii) shall have no duty to
monitor such compliance and (iii) shall not be obligated to pay (directly or
indirectly from the Collateral) any unpaid expenses incurred or authorized to be
incurred pursuant to any Approved Budget. The line items in the Approved Budget
for payment of interest, expenses and other amounts to the Agent, the Collateral
Agent and the Lenders are estimates only, and the Loan Parties remain obligated
to pay any and all Obligations in accordance with the terms of the Loan
Documents and the applicable Financing Order regardless of whether such amounts
exceed such estimates. Nothing in any Approved Budget shall constitute an
amendment or other modification of any Loan Document or any of the other lending
limits set forth therein.

ARTICLE VII    

EVENTS OF DEFAULT

Section 7.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    Any Borrower shall fail to pay (i) any principal of any Term Loan when
the same becomes due and payable, or (ii) any interest or any fees on any Term
Loan or Term Commitment, as applicable, or (iii) any other amounts payable under
this Agreement or any other Loan Document, in each case under this clause (iii),
within three (3) days after the same becomes due and payable; or
(b)    Any representation or warranty made by any Loan Party under this
Agreement or in any other Loan Document, or in any other written statement
furnished in connection with to this Agreement or any other Loan Document, or
the transactions contemplated thereby shall prove to have been incorrect in any
material respect when made or deemed made; or
(c)    (i) Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 6.01(c), (d), (e), (h), (j), (k), (n), (q), (r),
(s), or (t), 6.02, or 6.03 of this Agreement, (ii) any Loan Party shall fail to
perform or observe any term, covenant or agreement contained in Section 6.01(n)
and such failure continues for more than one Business Day or (iii) any Loan
Party shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document, if such failure shall
remain unremedied for thirty (30) days; or
(d)    Any Loan Party shall fail to pay any principal amount on any postpetition
or unstayed Debt in an aggregate principal amount in excess of $25,000,000 that
is outstanding (excluding Debt outstanding hereunder) when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to such postpetition or unstayed Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or permit
the “agent,” “trustee” or other representative or required percentage of holders
thereof to accelerate, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid or redeemed, purchased
or defeased, or an offer to prepay, redeem, purchase or defease such Debt shall
be required to be made and is accepted, in each case, other than (i) a scheduled
prepayment, redemption or purchase, or (ii) a mandatory prepayment, redemption


77



--------------------------------------------------------------------------------





or purchase, or a required offer to prepay, redeem or purchase, that results
from the voluntary sale or transfer of property or assets, unless such
prepayment, redemption or purchase is not made on the date such prepayment,
redemption or purchase is due), in each case, prior to the stated maturity
thereof; or there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from any event of default under such
Swap Contract as to which any Loan Party is the Defaulting Party (as defined in
such Swap Contract) and the Swap Termination Value owed by such Loan Party as a
result thereof is greater than $25,000,000; or
(e)    A judgment or order for the payment of money (excluding (i) any “first
day” or “second day” orders or (ii) any other order fixing the amount of any
claim in the Chapter 11 Cases, in each case, to the extent such orders are in
form and substance acceptable to the Agent in its sole and absolute discretion)
in excess of $25,000,000 (net of any portion of such judgment to be paid by a
third-party insurer as to which coverage has not been disputed) shall be
rendered after the Petition Date against any Group Member, which judgment or
order is not automatically stayed or otherwise stayed pursuant to an order of
the Bankruptcy Court, and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
(f)     (i) Any Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur administrative expense claims in excess of
$25,000,000 in the aggregate (subject to Section 7.01(p)) as a result of one or
more of the following: (a) the occurrence of any ERISA Event; (b) the partial or
complete withdrawal of such Borrower or any of its ERISA Affiliates from a
Multiemployer Plan; or (c) the termination of a Multiemployer Plan; or (ii) the
PBGC shall have obtained a valid and perfected Lien on assets of any of the Loan
Parties.
(g)    Any of the Loan Documents or Prepetition Loan Documents shall cease, for
any reason, to be in full force and effect, or any Loan Party or any its
Affiliate shall so state in writing, or any Lien created by any of the Security
Documents or Prepetition Loan Documents shall cease to be enforceable and of the
same effect and priority purported to be created thereby, including as a result
of the failure to comply with Section 5.4 of the Guarantee and Collateral
Agreement; or
(h)    Any acceleration of, or Event of Default (as defined in the DIP ABL
Facility) has occurred and is continuing under the DIP ABL Credit Agreement; or
(i)    The entry of an order dismissing any of the Chapter 11 Cases of any Loan
Party with Material Assets or converting any of the Chapter 11 Cases of any Loan
Party with Material Assets to a case under chapter 7 of the Bankruptcy Code, or
any filing by a Group Member of a motion or other pleading seeking entry of such
an order; or
(j)    A trustee, responsible officer or an examiner having powers related to
the operation of the business (beyond those set forth under sections 1106(a)(3)
and (4) of the Bankruptcy Code) under Bankruptcy Code section 1104 (other than a
fee examiner) is appointed or elected in the Chapter 11 Cases, a Debtor applies
for, consents to, or acquiesces in, any such appointment, or the Bankruptcy
Court shall have entered an order providing for such appointment, in each case,
without the prior written consent of the Agent in its sole and absolute
discretion; or
(k)     (i) The entry of an order staying, reversing or vacating any Financing
Order, or (ii) modifying or amending the Financing Orders other than in form and
substance satisfactory to the Agent in its sole and absolute discretion, or
(iii) modifying or amending the Financing Orders in a manner


78



--------------------------------------------------------------------------------





adverse to the Credit Parties or (iv) the filing by a Debtor of an application,
motion or other pleading seeking entry of such an order without the prior
written consent of the Agent in its sole and absolute discretion; or
(l)    The entry of an order in any of the Chapter 11 Cases denying or
terminating use of cash collateral by the Loan Parties; or
(m)    The entry of an order in any of the Chapter 11 Cases granting relief from
any stay or proceeding (including, without limitation, the Automatic Stay) so as
to allow a third party to proceed with foreclosure against any assets of the
Loan Parties in excess of $25,000,000; or
(n)    The entry of an order in the Chapter 11 Cases charging any of the
Collateral or Prepetition ABL Collateral, in each case, under section 506(c) of
the Bankruptcy Code against the Credit Parties or the Prepetition Credit Parties
or the commencement of other actions by any Group Member that challenges the
rights and remedies of any of the Credit Parties hereunder or under any of the
other Loan Documents or any of the Prepetition Credit Parties under the
Prepetition First Lien ABL Credit Agreement or any of the Loan Documents (as
defined in the Prepetition First Lien ABL Credit Agreement) in any of the
Chapter 11 Cases or in a manner inconsistent with the Loan Documents; or
(o)    Without the prior written consent of the Agent, and other than in respect
of the DIP Junior Facility and the Carve-Out or as permitted pursuant to the
Loan Documents, the bringing of any motion or taking of any action seeking entry
of an order, or the entry of an order by the Bankruptcy Court, in any of the
Chapter 11 Cases (i) granting superpriority administrative expense status to any
claim pari passu with or senior to the claims of the Credit Parties hereunder
and under the other Loan Documents, (ii) permitting the Debtors to obtain
financing under section 364 of the Bankruptcy Code, (iii) permitting the Debtors
to grant security interests or liens under section 364 of the Bankruptcy Code,
(iv) permitting the Debtors to use cash collateral under section 364 of the
Bankruptcy Code, or (v) authorizing the Debtors to take other actions adverse to
any Credit Party or any Prepetition Credit Party or their rights and remedies
under the Loan Documents, the Prepetition First Lien ABL Credit Agreement or
their interest in Prepetition ABL Collateral or the Collateral under section 364
of the Bankruptcy Code; or
(p)    The entry of any order terminating any Debtor’s exclusive right to file a
plan of reorganization or the expiration of any Debtor’s exclusive right to file
a plan of reorganization without the prior written consent of the Agent in its
sole and absolute discretion; or
(q)    There shall arise any superpriority claim in the Chapter 11 Case which is
pari passu with or senior to the priority of the Junior DIP Facility
Superpriority Claims, except with respect to the Carve-Out and as set forth in
the Financing Orders; or
(r)    The entry of any order in the Chapter 11 Cases which provides adequate
protection, or the granting by Debtor of similar relief in favor of any one or
more of a Debtor’s prepetition creditors, contrary to the terms and conditions
of any Financing Order or the Loan Documents; or
(s)    The making of any payments in respect of prepetition obligations other
than (i) as permitted by the Interim Financing Order and the Final Financing
Order, (ii) as permitted by the Cash Management Order or any other substantive
order entered by the Bankruptcy Court, all of which shall be in form and
substance satisfactory to the Agent in its sole and absolute discretion acting
in good faith, (iii) as permitted by any administrative “first day order,”
“second day order” or other administrative order entered by the Bankruptcy
Court, all of which shall be in form and substance satisfactory to the Agent in
its sole and absolute discretion acting in good faith, or (iv) as otherwise
agreed to in writing by the Agent; or


79



--------------------------------------------------------------------------------





(t)    Other than with respect to the Carve-Out, the Liens securing the DIP
Junior Facility and other than as provided in the Financing Orders, the Loan
Parties shall create or incur, or the Bankruptcy Court enters an order granting,
any claim or lien which is pari passu with or senior to any Liens securing the
“Obligations” under the DIP ABL Facility, or the Adequate Protection Liens and
adequate protection obligations granted under the Financing Orders; or
(u)    Noncompliance by any Loan Parties or any of their Subsidiaries (or any
direct or indirect parent of any Loan Party) with the terms of the Financing
Orders, as applicable, the Cash Management Order or the Employee Wage Order in
any material respect or in a manner adverse to the Credit Parties; or
(v)    The Loan Parties or any of their Subsidiaries (or any direct or indirect
parent of any Loan Party), or any person claiming by or through any of the
foregoing, shall obtain court authorization to commence, or shall commence, join
in, assist, acquiesce to, or otherwise participate as an adverse party in any
suit or other proceeding (including any adversary proceeding) against the Agent,
the Collateral Agent or any of the Lenders regarding the DIP Junior Facility; or
(w)    The Loan Parties or any of their Subsidiaries (or any of their direct or
indirect parents) shall file, propose, support, or fail to contest in good faith
the filing or confirmation of a chapter 11 plan that is not an Acceptable Plan
of Reorganization or the entry of a confirmation order approving such plan, or
any order shall be entered that does not provide for release and exculpatory
provisions relating to the Credit Parties that are satisfactory to the Agent in
its sole and absolute discretion; or
(x)    The Bankruptcy Court shall enter an order authorizing the sale of all or
substantially all of the assets of the Debtors or its Subsidiaries, other than
pursuant to any Specified Sale Transaction or the Specified Store Closing Sales,
unless (i) such order contemplates repayment in full in cash of the DIP Junior
Facility upon consummation of the sale or (ii) consummated as part of an
Acceptable Plan of Reorganization; or
(y)    The entry of an order in the Chapter 11 Cases avoiding or permitting
recovery of any portion of the payments made on account of the obligations under
the DIP Junior Facility, the Loan Documents, or related documents, or the taking
of any action by any Debtor to challenge, support or encourage a challenge of
any such payments; or
(z)    The Final Financing Order and the terms thereof shall cease to create a
valid and perfected security interest and lien on the Collateral; or
(aa)    If the Final Financing Order does not include a waiver, in form and
substance satisfactory to the Agent in its sole and absolute discretion, of (A)
the right to surcharge the Collateral under section 506(c) of the Bankruptcy
Code solely as to the Obligations, (B) any ability to limit the extension under
section 552(b) of the Bankruptcy Code of the liens of the Prepetition ABL Agent
on the Prepetition ABL Collateral to any proceeds, products, offspring, or
profits of the Prepetition ABL Collateral acquired by any Debtor after the
Petition Date and (C) the doctrine of marshaling; or
(bb)    An order in the Chapter 11 Cases shall be entered (i) charging any of
the Collateral under section 506(c) of the Bankruptcy Code against the Credit
Parties (in their capacity as Credit Parties), or (ii) limiting the extension
under section 552(b) of the Bankruptcy Code of the Liens of the Prepetition ABL
Agent on the Prepetition ABL Collateral to any proceeds, products, offspring, or
profits of the Prepetition ABL Collateral acquired by any Debtor after the
Petition Date;


80



--------------------------------------------------------------------------------





(cc)    The commencement by any Debtor of actions challenging the respective
rights and remedies of the Credit Parties under the Loan Documents in any of the
Chapter 11 Cases or in a manner inconsistent with any of the Loan Documents;
(dd)    The filing or support of any pleading by any Group Member seeking, or
otherwise consenting to, any relief the granting of which could reasonably be
expected to result in the occurrence of an Event of Default;
(ee)    (i) Any “person” or “group” (as such terms are used in sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its Subsidiaries, and any Person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than a Permitted Holder becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 35% or more of the equity
securities of Holdings entitled to vote for members of the Board of Directors of
Holdings on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option right)
and such “person” or “group” shall beneficially own (as such term is used
herein) a greater percentage of the equity Securities of Holdings entitled to
vote for members of the Board of Directors than the Permitted Holders shall,
collectively, beneficially own; or (ii) during any period of 12 consecutive
months, a majority of the members of the Board of Directors or other equivalent
governing body of Holdings cease to be composed of individuals (x) who were
members of that board or equivalent governing body on the first day of such
period, (y) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (x) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (z) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (x) and (y) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(iii) Holdings shall cease for any reason to own, directly or indirectly, 100%
of the Voting Stock of Sears and Kmart;
(ff)    The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so state in writing; or
(gg)    A plan of reorganization shall be filed by the Obligors, or confirmed in
any of the Chapter 11 Cases, that is not the Acceptable Plan of Reorganization.

Section 7.02    Remedies. Upon the occurrence of any Event of Default, in each
case without further order or application of the Bankruptcy Court, the Agent
may, and at the direction of the Required Lenders, shall, take any and all of
the following actions:
(a)    declare the Term Commitment of each Lender to be terminated, whereupon
the same shall forthwith terminate provided that upon the occurrence of any
Event of Default described in clauses (k) – (gg) of Section 7.01, the Term
Commitments shall automatically terminate; provided that such termination shall
be deemed rescinded to the extent it is determined by the Bankruptcy Court
during the Remedies Notice Period that no Event of Default has occurred and is
continuing;
(b)    declare the Term Loan, all interest thereon and all other amounts payable
under this Agreement and the other Loan Documents to be forthwith due and
payable, whereupon the Term


81



--------------------------------------------------------------------------------





Loan, all such interest and all such amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrowers; provided, that upon
the occurrence of any Event of Default, all such amounts and interest shall
automatically become due and payable, without presentment, demand protest or any
notice of any kind, all of which are hereby expressly waived by the Borrowers;
(c)    the termination of the Loan Documents as to any future liability or
obligation of the Agent and the Lenders, but without affecting any of the
Collateral or the liability or obligations of any Loan Party; subject to the
Remedies Notice Period;
(d)    exercise all rights and remedies available to it (whether as a secured
creditor or otherwise) under the DIP ABL Facility, this Agreement, the other
Loan Documents, the Financing Orders or applicable law (including, subject to
the Remedies Notice Period, in respect of the Collateral);
(e)    [reserved];
(f)    subject to the Remedies Notice Period, (i) enter upon any premises on or
in which any of the Collateral may be located and take possession of the
Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) collect, foreclose, receive, appropriate, setoff
and realize upon any and all Collateral, (iii) remove any Collateral from any
premises on or in which the same may be located for the purpose of effecting the
sale, foreclosure or other disposition thereof or for any other purpose, (iv)
exercise its unqualified right to credit bid up to the full amount of the
outstanding Obligations (including any accrued interest) in any sale of the
Collateral (or any part thereof), without the need for further Court order
authorizing the same, and whether such sale is effectuated through section 363
or 1129 of the Bankruptcy Code, by a chapter 7 trustee under section 725 of the
Bankruptcy Code, or otherwise;
(g)    take whatever other commercially reasonable action the Agent or the
Required Lenders may deem necessary or desirable for the protection of the
interests of the Credit Parties (including, subject to the Remedies Notice
Period, in respect of the Collateral);
(h)    declare a termination, reduction or restriction on the ability of the
Loan Parties to use any cash collateral; and/or
(i)    subject to the Remedies Notice Period, with respect to any Event of
Default arising out of the failure of the Loan Parties to complete any material
step in the Going Concern Sale Process (as defined in the DIP Motion), direct
any or all of the Loan Parties to sell or otherwise dispose of any or all of the
Collateral on terms and conditions acceptable to the Agent pursuant to section
363, section 365 and other applicable provisions of the Bankruptcy Code (and,
without limiting the foregoing, direct any Loan Party to assume and assign any
lease or executory contract included in the Collateral to the Agent’s designees
in accordance with and subject to section 365 of the Bankruptcy Code).
provided, that (a) above shall be deemed rescinded to the extent it is
determined by the Bankruptcy Court during the Remedies Notice Period that no
Event of Default has occurred and is continuing; provided, further, that with
respect to the enforcement of the Agent’s Liens or exercise of any other rights
or remedies with respect to the Collateral (including rights to set off or apply
any amounts in any bank accounts that are a part of the Collateral), the Agent
shall provide the Loan Parties with at least seven (7) Business Days’ written
notice prior to taking the action contemplated thereby; provided, further, that
no Remedies Notice Period shall be required for any exercise of rights or
remedies (i) to block or limit withdrawals from any bank


82



--------------------------------------------------------------------------------





accounts that are a part of the Collateral (including, without limitation, by
sending any control activation notices to depositary banks pursuant to any
control agreement, subject to the proviso below) and (ii) in the event the
Obligations have not been repaid in full in cash on the Scheduled Termination
Date.
All rights, remedies and powers granted to the Agent or Collateral Agent
hereunder and under the Loan Documents or the applicable Financing Orders, as
applicable, are cumulative, not exclusive and enforceable, in the Agent’s or
such Collateral Agent’s discretion, alternatively, successively, or
concurrently. Each Lender agrees that it shall not take or institute any actions
or proceedings, judicial or otherwise, for any right or remedy against any Loan
Party under this Agreement or any other Loan Documents, as applicable (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to the
guaranties or any Collateral or any other property of any such Loan Party,
without the prior written consent of the Agent. The provisions of this paragraph
are for the sole benefit of the Lenders and the Agent and shall not afford any
right to, or constitute a defense available to, any Loan Party.
The exercise of the foregoing rights and remedies shall be subject to the terms
of the DIP Intercreditor Agreement.
Notwithstanding anything contained in the Loan Documents to the contrary, (x) in
no event shall the Lenders or the Agent be prevented from making any filing that
may be required to toll the running of any applicable statute of limitations or
to preserve its rights to make a claim against any Loan Party and (y) subject to
the Carve Out, nothing hereunder shall obligate the Lenders to fund Term Loans
upon the occurrence or continuation of an Event of Default.
All rights, remedies and powers granted to the Agent hereunder, under the other
Loan Documents or under any Financing Order, as applicable, are cumulative, not
exclusive and enforceable, in the Agent’s discretion, alternatively,
successively, or concurrently.

Section 7.03    Application of Proceeds. If an Event of Default shall have
occurred and be continuing and the Obligations shall have been accelerated,
except as otherwise agreed by all Lenders, the Agent shall apply all or any part
of Proceeds constituting Collateral, whether or not held in the Term Loan
Collateral Account, and any proceeds of the guarantee set forth in Guarantee and
Collateral Agreement, in payment of the Obligations in the following order:
First, to pay all incurred and unpaid fees, expenses, including Extraordinary
Expenses, indemnities, and other amounts (including and fees, charges and
disbursements of counsel to the Agent and the Collateral Agent) payable to the
Agent and the Collateral Agent (each in its capacity as such) under the Loan
Documents, pro rata among such Persons according to the amounts of such
Obligations then due and owing and remaining unpaid to each;
Second, to pay all incurred and unpaid expenses, indemnities, and other amounts
payable to the Lenders (including fees, charges and disbursements of counsel to
the respective Lenders) under the Loan Documents, pro rata among such Persons
according to the amounts of such Obligations then due and owing and remaining
unpaid to each;
Third, to pay all accrued and unpaid interest on the Term Loan, and fees,
payable to the Lenders under the Loan Documents, pro rata among such Persons
according to the amounts of such Obligations then due and owing and remaining
unpaid to each;
Fourth, to pay all the unpaid principal on the Term Loan pro rata among the
Lenders according to the amounts of such Obligations then due and owing and
remaining unpaid to the Lenders;


83



--------------------------------------------------------------------------------





Fifth, to pay all other amounts then due and owing and remaining unpaid in
respect of the Obligations, pro rata among the Lenders according to the amounts
of the Obligations then due and owing and remaining unpaid to the Lenders; and
Sixth, any balance remaining after the Obligations shall have been paid in full,
and the Term Commitments shall have terminated, shall be paid over to the
Borrowers or to whomsoever may be lawfully entitled to receive the same.

Section 7.04    Lift of Automatic Stay. Subject to the Order and the terms
thereof, if any Event of Default then exists, the Automatic Stay shall be
modified or vacated to permit the Agent and the Lenders to exercise all rights
and remedies under this Agreement, the other Loan Documents or applicable law,
without notice, application or motion, hearing before, or order of the
Bankruptcy Court.

Section 7.05    License; Cooperation. The Agent and the Collateral Agent are
hereby granted an irrevocable, non-exclusive, worldwide, fully assignable and
sublicensable license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person) any or all Intellectual
Property, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property owned by any Loan Party, in advertising for sale, marketing,
selling, collecting, completing manufacture of, or otherwise exercising any
rights or remedies with respect to, any Collateral, including rights to
commercialize and exploit any Intellectual Property included in the Collateral
for the purpose of enabling the Agent to exercise all rights and remedies
provided for in the Loan Documents, in each case after the occurrence, and
solely during the continuance, of an Event of Default. To the extent the Loan
Parties may lawfully do so, the Agent and the Collateral Agent (together with
their respective agents, representatives and designees) are hereby granted a
non-exclusive right to have access to, and a rent-free right to use, any and all
owned or leased locations (including, without limitation, warehouse locations,
distribution centers and Store locations) for the purpose of arranging for and
effecting the sale or disposition of Collateral, including the production,
completion, packaging and other preparation of such Collateral for sale or
disposition (it being understood and agreed that the Agent and its
representatives (and persons employed on their behalf), may continue to operate,
service, maintain, process and sell the Collateral, as well as to engage in bulk
sales of Collateral). Upon the occurrence and the continuance of an Event of
Default and the exercise by the Agent, Collateral Agent or Lenders of their
rights and remedies under this Agreement and the other Loan Documents, the Loan
Parties shall assist the Agent, the Collateral Agent and Lenders in effecting a
sale or other disposition of the Collateral upon such terms as are reasonably
acceptable to the Agent.

ARTICLE VIII    

THE AGENT AND COLLATERAL AGENT

Section 8.01    Appointment. Each Lender hereby irrevocably designates and
appoints Cantor Fitzgerald Securities as Agent and Collateral Agent under this
Agreement and the other Loan Documents and the Financing Orders, and each such
Lender irrevocably authorizes the Agent and the Collateral Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Agent and the Collateral Agent, as
applicable, by the terms of this Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto. For
clarity, and notwithstanding anything to the contrary contained in this
Agreement and the other Loan Documents, no consent of the Lenders shall be
required to amend this Agreement or the Loan Documents to (i) cause additional
assets to become Collateral or to add additional Subsidiaries as guarantors of
the Obligations,


84



--------------------------------------------------------------------------------





or (ii) implement the provisions of Section 8.12, and the Agent and the Loan
Parties shall be entitled to execute any and all amendments necessary or
desirable to accomplish any of the foregoing and such amendments shall be
binding on the other parties hereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, neither the Agent nor the Collateral Agent
shall have any duties or responsibilities, except those expressly set forth in
this Agreement and the other Loan Documents to which it is a party, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent or the
Collateral Agent.

Section 8.02    Delegation of Duties; Lender Advisors.
            (a) Each of the Agent and the Collateral Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Neither the Agent nor the
Collateral Agent shall be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.
(b)    Each of the Agent and the Collateral Agent, on behalf of each of them and
the Lenders, shall be entitled to retain (either directly or through counsel)
upon request from the Lead Lender any financial advisor, auditor or any other
consultant the Agent and the Collateral Agent may deem necessary (collectively,
the “Lender Advisors”) to provide advice, analysis and reporting for the benefit
of the Agent, the Collateral Agent and the Lenders. The Loan Parties and their
advisors shall grant access to, and cooperate in all respects with, the Agent,
the Collateral Agent, the Lenders, the Lender Advisors and any other
representatives of the foregoing and provide all information that such parties
may reasonably request in a timely manner. The Borrowers shall promptly pay upon
demand all fees and expenses of each Lender Advisor, and all such fees and
expenses shall constitute Obligations and be secured by the Collateral. All
reports, determinations and other written and verbal information provided by the
Lender Advisors shall be confidential and no Loan Party shall be entitled to
have access to same; provided, that the Loan Parties shall be provided with a
reasonable opportunity to review and respond to any written reports prepared by
the Lender Advisors to the extent that disclosure of any such written reports to
the Loan Parties will not be prejudicial to the Agent and the Lenders, as
reasonably determined by each party

Section 8.03    Exculpatory Provisions. No Agent (for purposes of this Article
VIII, “Agent” and “Agents” shall mean the collective reference to the Agent, the
Collateral Agent and any other Lender designated as an “Agent” for purposes of
this Agreement) nor any of their respective Related Parties shall be (i) liable
for any action lawfully taken or omitted to be taken by it or such Person under
or in connection with this Agreement or any other Loan Document (except to the
extent that any of the foregoing are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party
that is a party thereto to perform its obligations hereunder or thereunder, or
(iii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of


85



--------------------------------------------------------------------------------





Law. The Agents shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party.

Section 8.04    Reliance by Agent. The Agent and Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by them to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrowers), independent accountants and
other experts selected by the Agent. The Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Agent. The Agent and Collateral Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless they shall first receive such advice or concurrence of the Required
Lenders (or, if so specified by this Agreement, all Lenders) as they deem
appropriate and notwithstanding the instructions of Required Lenders (or, if so
specified by this Agreement, all Lenders), they shall have no obligation to any
Lender to take any action unless they shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by them by reason of taking or continuing to take any such action.
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, affected
Lenders or all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Term Loan.

Section 8.05    Notice of Default. The Agent and the Collateral Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Agent or the Collateral Agent has received notice from a
Lender, Holdings or a Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Agent receives such a notice, the Agent shall
give notice thereof to the Lenders. The Agent and the Collateral Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, affected Lenders or all Lenders); provided, that unless and until the
Agent or the Collateral Agent shall have received such directions, the Agent, in
consultation with the Collateral Agent, may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 8.06    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agent, the Collateral Agent nor any of their
respective Related Parties have made any representations or warranties to it and
that no act by the Agent or the Collateral Agent hereafter taken, including any
review of the affairs of a Loan Party or any Affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by the Agent or the
Collateral Agent to any Lender. Each Lender represents to the Agent and the
Collateral Agent that it has, independently and without reliance upon the Agent,
the Collateral Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make the Term Loan hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Agent, the Collateral Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and


86



--------------------------------------------------------------------------------





creditworthiness of the Loan Parties and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Agent or the Collateral Agent hereunder, the Agent and the Collateral Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
Affiliate of a Loan Party that may come into the possession of the Agent or the
Collateral Agent or any of their respective Related Parties.

Section 8.07    Reports and Financial Statements. By signing this Agreement,
each Lender:
(a)    is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all financial statements and reports
required to be delivered by the Loan Parties hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Collateral
Agent (collectively, the “Reports”) (which the Agent and the Collateral Agent
agree to so deliver);
(b)    expressly agrees and acknowledges that the Agent and the Collateral Agent
make no representation or warranty as to the accuracy of the Reports, and shall
not be liable for any information contained in any Report;
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent, the Collateral Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;
(d)    agrees to keep all Reports confidential in accordance with the provisions
of this Agreement;
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent, the Collateral
Agent, the Lender Professionals and any such other Lender or Person preparing a
Report harmless from any action the indemnifying Lender may take or conclusion
the indemnifying Lender may reach or draw from any Report in connection with any
credit extensions that the indemnifying Lender has made or may make to the
Borrowers, or the indemnifying Lender’s purchase of, a Loan or Loans; and (ii)
to pay and protect, and indemnify, defend, and hold the Agent, the Collateral
Agent, the Lender Professionals and any such other Lender or Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorney costs)
incurred by the Agent, Collateral Agent and any such other Lender or Person
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender; and
(f)    agrees that it shall not take or institute any actions or proceedings,
judicial or otherwise, for any right or remedy against any Loan Party under this
Agreement or any other Loan Documents or the Financing Orders, as applicable
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to the guaranties or any Collateral or any other property of any such
Loan Party, without the prior written consent of the Agent. The provisions of
this paragraph are for the sole benefit of the Lenders and the Agent and shall
not afford any right to, or constitute a defense available to, any Loan Party.

Section 8.08    Indemnification of Agent Indemnitees.


87



--------------------------------------------------------------------------------





(a)    Indemnification. The Lenders agree to indemnify Agent Indemnitees (to the
extent not reimbursed by Holdings or the Borrowers and without limiting the
obligation of Holdings or the Borrowers to do so), ratably according to their
respective Pro Rata Shares in effect on the date on which indemnification is
sought under this Section 8.08(a), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Term Loan) be imposed on, incurred by or
asserted against any Agent Indemnitee in any way relating to or arising out of,
the Term Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided, that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to an Agent Indemnitee that are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from the such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Term Loan and all
other amounts payable hereunder. If any Agent Indemnitee is sued by any
receiver, trustee in bankruptcy, debtor-in-possession, the official committee of
unsecured creditors, or other Person for any alleged preference from a Loan
Party or fraudulent transfer, then any monies paid by such Agent Indemnitee in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to such Agent Indemnitee by Lenders to the extent of each
Lender’s Pro Rata share.
(b)     Proceedings. Without limiting the generality of the foregoing, if at any
time (whether prior to or after the Termination Date) any proceeding is brought
against any Agent Indemnitees by a Loan Party, or any Person claiming through a
Loan Party, to recover damages for any act taken or omitted by Agent in
connection with any Obligations, Collateral, Loan Documents or matters relating
thereto, or otherwise to obtain any other relief of any kind on account of any
transaction relating to any Loan Documents, each Lender agrees to indemnify and
hold harmless the Agent Indemnitees with respect thereto and to pay to the Agent
Indemnitees such Lender’s Pro Rata share of any amount that any Agent Indemnitee
is required to pay under any judgment or other order entered in such proceeding
or by reason of any settlement, including all interest, costs and expenses
(including attorneys’ fees) incurred in defending same; provided, that no Lender
shall be liable for payment of any such amount to the extent that it is
determined in a final, non-appealable judgment by a court of competent
jurisdiction that such judgment, order or settlement resulted from such Agent
Indemnitees’ gross negligence or willful misconduct. In Agent’s discretion,
Agent may reserve for any such proceeding, and may satisfy any judgment, order
or settlement, from proceeds of Collateral prior to making any distributions of
Collateral proceeds to Lenders provided that it has not been determined in a
final, non-appealable judgment by a court of competent jurisdiction that such
judgment, order or settlement resulted from any Agent Indemnitees’ gross
negligence or willful misconduct.

Section 8.09    Agent in Its Individual Capacity. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Term Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

Section 8.10    Successor Agent.
(a)    The Agent may resign as Agent upon 30 days’ notice to the Lenders and the
Borrowers. If the Agent shall resign as Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, whereupon


88



--------------------------------------------------------------------------------





such successor agent shall succeed to the rights, powers and duties of the
Agent, and the term “Agent” shall mean such successor agent effective upon such
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any holders of the Term Loan.
If no successor agent has accepted appointment as Agent by the date that is 30
days following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective, and the Lenders shall
assume and perform all of the duties of the Agent hereunder, until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.
After any retiring Agent’s resignation as Agent, the provisions of this Article
VIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under this Agreement and the other Loan Documents.
(b)    The Collateral Agent may resign as Collateral Agent upon 30 days’ notice
to the Lenders and the Borrowers. The rights, duties and responsibilities of the
Collateral Agent hereunder are specific to Cantor Fitzgerald Securities, and
upon (i) the resignation of any such Person as Collateral Agent hereunder, or
(ii) except as otherwise agreed by the Borrowers and the Agent (whose agreement
shall not be unreasonably withheld), the assignment of all of the rights, duties
and obligations under this Agreement in respect of its Term Commitment, the Term
Loan and other amounts owing to it and any Note or Notes held by it by any such
Person, then such rights, duties and responsibilities of such Person as
Collateral Agent shall automatically terminate and be of no further force and
effect; provided, that the provisions of this Article VIII shall inure to such
Person’s benefit as to any actions taken or omitted to be taken by it while it
was Collateral Agent under this Agreement and the other Loan Documents. Without
limiting the foregoing, no additional Collateral Agent shall be appointed
hereunder without the prior written consent of the Agent and the Borrowers.

Section 8.11    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and this
Section 8.12.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
9.05 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to Lenders hereunder; third, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Extension of Credit in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Agent; fourth, if so determined by the Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Extensions of
Credit under this Agreement; fifth, to the payment of any amounts owing to the
Non-Defaulting Lenders, as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
sixth,


89



--------------------------------------------------------------------------------





so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and seventh, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that if (x) such payment is a payment
of the principal amount of any Extension of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Term
Loans were made at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Extensions
of Credit owed to all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Obligations owed to, such Defaulting Lender until
such time as all Term Loans are held by the Lenders pro rata in accordance with
the Term Commitments hereunder without giving effect to Section 2.13.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.03 for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(b)    Consents. If a Lender becomes a Defaulting Lender, then, in addition to
the rights and remedies that may be available to the other Credit Parties, the
Loan Parties or any other party at law or in equity, and not in limitation
thereof, except as set forth in the last sentence hereof, such Defaulting
Lender’s right to participate in decision-making rights related to the
Obligations in respect of Required Lender votes, this Agreement or the other
Loan Documents shall be suspended during the pendency of such failure or
refusal. Notwithstanding anything else provided herein, any amendment, waiver
determination, consent or notification under Section 9.01 that would (i)
increase or extend the term of the Term Commitment of a Defaulting Lender, (ii)
reduce the principal amount of the Term Loan made by such Defaulting Lender,
(iii) alter the terms and conditions of this sentence or (iv) otherwise
disproportionately affect a Defaulting Lender, will require the consent of such
Defaulting Lender.
(c)    Defaulting Lender Cure. If the Borrowers, the Agent, and the Lenders
agree in writing that a Lender is no longer a Defaulting Lender, the Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein, that Lender will,
to the extent applicable, purchase at par that portion of outstanding Term Loans
of the other Lenders or take such other actions as the Agent may determine to be
necessary, whereupon such Lender will cease to be a Defaulting Lender; provided,
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

Section 8.12    Certain ERISA Matters.
(i)    such Lender is not using “plan assets” (within the meaning of section
3(42) of ERISA or otherwise) of one or more Benefit Plans in connection with the
Extensions of Credit or the Term Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions


90



--------------------------------------------------------------------------------





involving insurance company general accounts), PTE 90-1 (a class exemption for
certain transactions involving insurance company pooled separate accounts), PTE
91-38 (a class exemption for certain transactions involving bank collective
investment funds) or PTE 96-23 (a class exemption for certain transactions
determined by in-house asset managers), is applicable with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Extensions of Credit, the Term Commitments and this Agreement,
(iii)    or (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Extensions of Credit, the Letters of Credit, the Term Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Extensions of Credit, the Term Commitments and this Agreement
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Extensions of Credit, the Term Commitments and this Agreement.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that none of the Agents or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender involved in the Extensions of Credit, the Term Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

Section 8.13    Credit Bidding. The Credit Parties hereby irrevocably authorize
the Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions to
which a Loan Party is subject, or (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Credit Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase); provided, that none of the
Credit Parties shall be allowed to credit bid any of the Obligations
independently and all such credit bids shall have to be submitted through, and
administered by, the Agent, as set forth herein; provided, further, that any
such credit bid shall provide for payment in full in cash of all obligations
secured by a senior lien. In connection with any such bid and at the direction
of the Required Lenders (i) the Agent shall be authorized to form one or more
acquisition vehicles to make a bid, and (ii) to adopt documents providing


91



--------------------------------------------------------------------------------





for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.01 of
this Agreement). To the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Credit Party or any acquisition vehicle to take any
further action.
Section 8.14    Collateral Matters.
(a)    Each Lender authorizes and directs the Agent and the Collateral Agent to
enter into, at the direction of the Required Lenders, the Security Documents and
the DIP Intercreditor Agreement for the benefit of the Credit Parties. Each
Lender hereby agrees that, except as otherwise set forth herein, any action
taken by the Agent, Collateral Agent or the Required Lenders in accordance with
the provisions of this Agreement, the Security Documents, the DIP Intercreditor
Agreement or any agreement required in connection with the exercise by the
Agent, the Collateral Agent or the Required Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders. The Collateral
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to
time, to take any action with respect to any applicable Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents, though the Collateral Agent shall have no obligation to take such
actions. Each Lender agrees that it will not have any right individually to
enforce or seek to enforce any Security Document or to realize upon any
Collateral for the Term Loans unless instructed to do so by the Collateral
Agent, it being understood and agreed that such rights and remedies may be
exercised only by the Collateral Agent acting at the direction of the Required
Lenders. The Collateral Agent, at the direction of the Required Lenders, may
grant extensions of time for the creation and perfection of security interests
in the Collateral or the obtaining of title insurance, legal opinions or other
deliverables with respect to particular assets or the provision of any guarantee
by any Subsidiary (including extensions beyond the Effective Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents.
(b)    The Lenders hereby authorize the Agent and the Collateral Agent to
release any Lien granted to or held by the Agent or the Collateral Agent, as
applicable, on any Collateral (i) if approved, authorized or ratified in writing
by the Required Lenders (or such greater amount, to the extent required by
Section 9.01) or (ii) as otherwise may be expressly provided in the relevant
Loan Documents. Upon request by the Agent or the Collateral Agent, at any time,
the Lenders will confirm in writing the Agent’s or the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 8.14. The Borrowers shall deliver to the Agent, the Collateral Agent and
the Lenders a certificate of an Authorized Officer certifying that the execution
and delivery of any such release documents are authorized and permitted under
the Loan Documents, and the Agent and the Collateral Agent may conclusively rely
on such certification without further inquiry.


92



--------------------------------------------------------------------------------





(c)    Neither the Agent nor the Collateral Agent shall have any obligation
whatsoever to the Lenders to assure that the Collateral exists or is owned by
any Borrower or any other Loan Party or is cared for, protected or insured or
that the Liens granted to the Agent or the Collateral Agent, as applicable,
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Agent and the Collateral Agent in this
Section 8.14 or in any of the Loan Documents.
(d)    Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by and in accordance with Section 9.01
with the written consent of the Agent or the Collateral Agent, as applicable,
party thereto, at the direction of the Required Lenders, and the Loan Party
party thereto.



ARTICLE IX    

MISCELLANEOUS

Section 9.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Agent Fee Letter, which may
be amended by the parties thereto), nor consent to any departure by any Borrower
or any Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Lenders or by the Agent at the
direction of the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that no amendment, waiver or consent shall:
(a)    unless in writing and also signed by each Lender directly affected
thereby, do any of the following: (i) increase the amount or extend the
expiration date of any Lender’s Term Commitment, (ii) reduce the principal of,
or interest on, the Term Loan or any fees or other amounts payable hereunder;
provided, that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrowers to pay interest, fees or other amounts at
the default rate; or (iii) postpone any date fixed for any payment of principal
of, or interest on, the Term Loan or any fees or other amounts payable hereunder
(it being understood that the waiver of (or amendment to the terms of) any
mandatory prepayment shall not constitute a postponement of any date scheduled
for the payment of principal or interest);
(b)    unless in writing and signed by all of the Lenders, do any of the
following: (i) change the percentage of the Term Commitments or of the aggregate
unpaid principal amount of the Term Loan or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder, (ii) other
than in accordance with Section 9.13, release all or substantially all of the
Collateral or release all or substantially all of the guarantors from their
obligations under the Guarantee and Collateral Agreement, (iii) except as
expressly permitted herein or in any other Loan Document, subordinate the Liens
granted hereunder or under the other Loan Documents, to any other Lien, (iv)
amend this Section 9.01, (v) amend the definitions of “Required Lenders” or (vi)
release either Borrower from all of its obligations hereunder or amend Section
9.07(j);
(c)    unless in writing and signed by the Agent and the Collateral Agent (in
addition to the Lenders required above to take such action), as applicable,
amend, modify or waive any provision of Article VIII or affect the rights or
duties of the Agent and the Collateral Agent, as applicable, under this
Agreement or any other Loan Document;


93



--------------------------------------------------------------------------------





(d)    unless in writing and signed by the Agent and the Borrowers (but without
requiring the consent of any Lender), amend, waive or modify the provisions of
Section 2.03(d).

Section 9.02    Notices, Etc.
(a)    All notices and other communications provided for hereunder shall be in
writing (including telecopier communication) and mailed, telecopied or
delivered, (i) if to Holdings, any Borrower or any Subsidiary Guarantor, at its
address at 3333 Beverly Road, Hoffman Estates, Illinois 60179, Attention:
General Counsel, with a copy to Weil Gotshal & Manges LLP, 767 Fifth Avenue, New
York, New York 10153, Attention: Douglas Urquhart, Esq.; (ii) if to any Lender,
at its address set forth in its completed administrative questionnaire delivered
to the Agent; (iii) if to Cantor Fitzgerald Securities in its capacity as Agent
or Collateral Agent, at its address at at 1801 N. Military Trail, Suite 202,
Boca Raton, FL 33431, Attention: N. Horning (Sears), Telecopier: (646) 219-1180,
e-mail: NHorning@cantor.com, and at 900 West Trade Street, Suite 725, Charlotte,
NC 28202, Attention: Bobbie Young (Sears), Telephone: (704) 374-0574,
Telecopier: (646) 390-1764, e-mail: BYoung@cantor.com, with a copy (which shall
not constitute notice) to Norton Rose Fulbright US LLP, 1301 Avenue of the
Americas, New York, NY 10019, Attention: H. Stephen Castro, Telecopier: (212)
318-3400, Telephone: (212) 318-3147, e-mail:
stephen.castro@nortonrosefulbright.com or (iv), if to any other Lender, at such
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrowers and the Agent;
provided, that notices required to be delivered pursuant to Section 6.01(j)(i),
(iii), (iv), and (vi) shall be delivered to the Agent and the Lenders as
specified in Section 9.02(b). All such notices and communications shall, when
mailed, telecopied, telegraphed or emailed, be effective when deposited in the
mails, telecopied, delivered to the telegraph company or confirmed by email,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VIII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or any Loan Document or of any exhibit hereto or
thereto to be executed and delivered hereunder shall be effective as delivery of
a manually executed counterpart thereof.
(b)    Holdings and the Borrowers agree that materials required to be delivered
pursuant to Sections 6.01(j)(i), (iii), (iv) and (vi), shall be deemed delivered
to the Agent on the date on which Holdings causes such reports, or reports
containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a written
notice to the Agent and the Lenders and that is accessible by the Lenders
without charge or if not so posted, may be delivered to the Agent in an
electronic medium in a format acceptable to the Agent by email to
mshields@gacapitalpartners.com. Holdings and the Borrowers agree that the Agent
may make such materials, as well as any other written information, documents,
instruments and other material relating to Holdings, the Borrowers, any of their
Subsidiaries or any other materials or matters relating to this Agreement, the
Loan Documents or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”). Holdings and the
Borrowers acknowledge that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform. No Agent Indemnitee shall have


94



--------------------------------------------------------------------------------





any liability to Borrowers, Credit Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform, including any
unintended recipient, nor for delivery of Communications and other information
via the Platform, internet, e-mail, or any other electronic platform or
messaging system.
(c)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided, that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
(d)    The Loan Parties hereby acknowledge that certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Loan Parties or their Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Loan Parties hereby agree that they will use commercially
reasonable efforts to identify that portion of the Communications provided by or
on behalf of any Loan Party hereunder (collectively, “Borrower Materials”) that
may be distributed to the Public Lenders and that (w) all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall
be deemed to have authorized the Credit Parties to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to any Loan Party or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information”; and (z) the Agents shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” The Loan Parties and the Credit Parties acknowledge
that, notwithstanding the foregoing, “public” information may not be segregated
from material non-public information on the Platform. The Credit Parties
acknowledge that Communications may include Loan Parties’ material non-public
information, and should not be made available to personnel who do not wish to
receive such information or may be engaged in investment or other market-related
activities with respect to a Loan Party’s securities. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States Federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to any Loan Party or
its securities for purposes of United States Federal or state securities laws.

Section 9.03    No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.


95



--------------------------------------------------------------------------------






Section 9.04    Costs and Expenses. (a) The Loan Parties shall reimburse the
Agent, the Collateral Agent and the Lead Lender for all Extraordinary Expenses.
The Loan Parties jointly and severally agree to pay promptly all reasonable
costs and expenses of the Agent and the Collateral Agent, including the
reasonable fees and expenses of Norton Rose Fulbright US LLP, the Lead Lender,
the Lender Professionals, including the reasonable fees and expenses of Milbank,
Tweed, Hadley & McCloy LLP as counsel to the Lenders (i) in connection with the
preparation, execution, delivery, distribution (including via the internet or
through a service such as Intralinks), administration, modification and
amendment of this Agreement, the other Loan Documents and the other documents to
be delivered hereunder (including the preparation, negotiation and execution of
any amendments, consents, waivers, assignments, restatements or supplements
hereto or thereto); (ii) all due diligence, syndication (including printing,
distribution and bank meetings), transportation, computer, duplication,
appraisal, consultant, and audit expenses; (iii) the syndication and funding of
the Extensions of Credit; (iv) the creation, perfection or protection of the
liens under the Loan Documents (including all search, filing and recording
fees), (v) subject to Section 6.01(k), all expenses incurred in connection with
inspections, verifications, examinations and appraisals relating to the
Collateral and (vi) the fees and expenses set forth in the Agent Fee Letter. The
Loan Parties further jointly and severally agree to pay on demand all costs and
expenses of the Agent, the Collateral Agent and the Lenders, if any (including
reasonable counsel fees and expenses of counsel to the Agent, counsel to the
Collateral Agent and counsel to the Lenders (in the case of the Lenders, limited
to one counsel for the Lenders in connection with the enforcement of or
protection of its rights hereunder)), in connection with (i) the enforcement of
the Loan Documents, the Financing Orders and the Cash Management Order; (ii) any
refinancing or restructuring of the DIP Junior Facility in the nature of a
“work-out”; and (iii) any legal proceeding relating to or arising out of the DIP
Junior Facility or the other transactions contemplated by the Loan Documents,
the Financing Orders or the Cash Management Order. The Loan Parties acknowledge
that counsel to the Agent or the Collateral Agent may provide the Agent or such
Collateral Agent, as applicable, a benefit (such as a discount, credit or
accommodation for other matters) based on counsel’s overall relationship with
the Agent or such Collateral Agent, as applicable, including fees paid
hereunder.
(b)    Loan Parties jointly and severally agree to indemnify and hold harmless
the Agent, the Collateral Agent, each Lender, the Lender Advisors and each of
their Related Parties (each, an “Indemnified Party”) from and against any and
all claims, damages, losses, liabilities and expenses (including reasonable fees
and expenses of counsel) incurred by or asserted or awarded against any
Indemnified Party, in each case, arising out of or in connection with or by
reason of (including in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (i) this
Agreement, the other Loan Documents, any of the transactions contemplated herein
or therein or the actual or proposed use of the proceeds of the Term Loans, and
(ii) the actual or alleged presence of Hazardous Materials on, under, at or from
any property of Holdings, the Borrowers or any of their Subsidiaries or any
Environmental Liability or Environmental Action relating in any way to Holdings,
the Borrowers or any of their Subsidiaries, except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by Holdings, any Borrower, its directors,
equityholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Holdings and the Borrowers
also agree not to, and not to permit any of the their Subsidiaries to, assert
any claim for special, indirect, consequential or punitive damages against the
Agent, the Collateral Agent, any Lender, any of their Affiliates, or any of
their respective Related Parties, on any theory of liability, arising out of or
otherwise relating to this Agreement,


96



--------------------------------------------------------------------------------





the other Loan Documents, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Term Loan.
(c)    If (i) any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Term Loan, as a result of a payment
or Conversion pursuant to Section 2.07, 2.08 or 2.10, acceleration of the
maturity of the Term Loans pursuant to Section 7.02 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Term Loan upon an assignment of rights and obligations under
this Agreement pursuant to Section 9.07 as a result of a demand by any Borrower
pursuant to Section 9.07(a), or (ii) any Borrower fails to prepay, borrow,
continue or convert any Eurodollar Rate Advance on the date or in the amount
notified by any Borrower; the applicable Borrower shall, promptly after notice
by such Lender setting forth in reasonable detail the calculations used to
quantify such amount (with a copy of such notice to the Agent), pay to the Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that it may reasonably incur as a
result of such payment or Conversion, including any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Term Loan. For purposes of calculating amounts payable by the
Borrowers to the Lenders under this Section 9.04(c), each Lender shall be deemed
to have funded each Eurodollar Rate Advance made by it at the Eurodollar Rate
for such Term Loan by a matching deposit or other borrowing in the London
interbank market for a comparable amount and for a comparable period, whether or
not such Eurodollar Rate Advance was in fact so funded.
(d)    Without prejudice to the survival of any other agreement of Holdings or
any Borrower hereunder, the agreements and obligations of Holdings and the
Borrowers contained in Sections 2.09, 2.12 and 9.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
the other Loan Documents.

Section 9.05    Right of Set-off. Subject to the Financing Orders, the DIP
Intercreditor Agreement and Section 7.02, upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.02 to authorize the Agent to
declare the Extensions of Credit due and payable pursuant to the provisions of
Section 7.02, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time (notwithstanding the provisions of the Bankruptcy
Code and without notice, application or motion, hearing before, or order of the
Bankruptcy Court), to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of Holdings or any Loan Party
against any and all of the obligations of Holdings and the Loan Parties now or
hereafter existing under this Agreement, the other Loan Documents and the
Extensions of Credit of such Lender, whether or not such Lender shall have made
any demand under this Agreement or the other Loan Documents. Each Lender agrees
promptly to notify Holdings or the applicable Loan Party (with a copy to the
Agent) after any such set-off and application, provided, that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender and its Affiliate under this Section are in addition
to other rights and remedies (including other rights of set-off) that such
Lender and its Affiliate may have.

Section 9.06    Binding Effect; Effectiveness. When this Agreement has been
executed by Holdings, the Borrowers, the Agent and the Collateral Agent, and the
Lenders, this Agreement shall thereafter be binding upon and inure to the
benefit of Holdings, the Borrowers, the Agent, the Collateral Agent, each Lender
and their respective successors and assigns.


97



--------------------------------------------------------------------------------






Section 9.07    Assignments and Participations. (a) Each Lender may, upon notice
to the Borrowers and the Agent and with the consent, not to be unreasonably
withheld or delayed, of the Agent, assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Term Commitment, the Term Loan and other amounts owing to it and
any Note or Notes held by it); provided, that (i)  the Borrowers’ consent shall
be required for any assignment to a customer or operating competitor of any Loan
Party (so long as, in the case of any such competitor, the Borrowers have
notified the Agent in writing that such proposed assignee is an operating
competitor of a Loan Party), and such Lender shall give the Borrowers advance
written notice of such proposed assignment no less than three (3) days prior to
the closing of such assignment, (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Term Loan and Term
Commitments of the assigning Term Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (or, if less, the entire
outstanding amount of the Term Loan held by such Term Lender) unless the Agent
otherwise agrees, (iv) each such assignment shall be to an Eligible Assignee,
(v) the parties to each such assignment shall execute and deliver to the Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
and the parties to such assignment (other than the Agent) shall deliver together
therewith any Note subject to such assignment and a processing and recordation
fee of $3,500 (except no such fee shall be payable for assignments to a Lender,
an Affiliate of a Lender or an Approved Fund), and (vii) any Lender may, without
the approval of the Borrowers, but with notice to the Borrowers, assign all or a
portion of its rights and obligations to any of its Affiliates (other than a
natural person) or to another Lender. Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Section 2.09, 2.12 and 9.04 to the extent any claim thereunder relates to an
event arising prior such assignment) and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
(b)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, or any Lender hereunder (and interest accrued thereon).
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(c)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties


98



--------------------------------------------------------------------------------





hereto as follows: (i) other than as provided in such Assignment and Acceptance,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (ii) such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Loan Parties or the performance or observance by the
Borrowers of any of their obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 5.01(e) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement and the other Loan
Documents as are delegated to the Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender.
(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit B hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers.
(e)    The Agent shall maintain at its address referred to in Section 9.02 a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Term Commitment of, and principal amount (and stated interest) of the Term Loan
owing to, each Term Lender from time to time, (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Agent and the Lenders shall treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrowers
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.
(f)    Each Lender may, without the consent of the Agent or any Loan Party, sell
participations to one or more banks or other entities (other than the Borrowers
or any of their Affiliates) in or to all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Term
Commitment and the Term Loans owing to it, the portion of the Term Loan owing to
it, and any Note or Notes held by it); provided, that (i) such Lender’s
obligations under this Agreement (including its Term Commitment) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) the
Borrowers, the Agent, the Collateral Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (v) no participant under any
such participation shall have any right to approve any amendment or waiver of
any provision of this Agreement or any Loan Document, or consent to any
departure by any Borrower therefrom, except to the extent that such amendment,
waiver or consent would require the affirmative vote of the Lender from which it
purchased its participation pursuant to Section


99



--------------------------------------------------------------------------------





9.01(a). The Borrowers agree that each Participant shall be entitled to the
benefits of Section 2.09 and Section 2.12 (subject to the requirements and
limitations therein, including the requirements under Section 2.12(e) and (f)
(it being understood that the documentation required under Section 2.12(e) and
(f) shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to this
Section 9.07. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Extensions
of Credit or other obligations under the Loan Documents (the “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information related to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
(g)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Holdings, the Borrowers or their Subsidiaries furnished to such
Lender by or on behalf of the Borrowers; provided, that prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Borrower Information relating
to Holdings, the Borrowers or their Subsidiaries received by it from such Lender
in accordance with Section 9.08.
(h)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time (i) create a security interest in all or any portion of
its rights under this Agreement (including the portion of the Term Loan owing to
it and any Notes held by it), including, without limitation, in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
and (ii) assign to one or more special purpose funding vehicles (each, an “SPV”)
all or any portion of its funded Term Loans, without the consent of any Person
or the payment of a fee, by execution of a written assignment agreement in a
form agreed to by such Lender and such SPV, and may grant any such SPV the
option, in such SPV’s sole discretion, to provide the Borrowers all or any part
of any Term Loans that such Lender would otherwise be obligated to make pursuant
to this Agreement. The Lender shall remain liable for all its original
obligations under this Agreement.  Notwithstanding such assignment, the Agent
and Borrowers may deliver notices to the Lender (as agent for the SPV) and not
separately to the SPV unless the Agent and Borrowers are requested in writing by
the SPV (or its agent) to deliver such notices separately to it.  
(i)    The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender to facilitate transactions of the type
described in paragraph (h) above.
(j)    Neither Holdings nor any Borrower shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of
each of the Lenders.

Section 9.08    Confidentiality. Neither the Agent, the Collateral Agent, nor
any Lender may disclose to any Person any confidential, proprietary or
non-public information of Holdings or the Borrowers furnished to the Agent or
the Lenders by Holdings or the Borrowers (such information being referred to
collectively herein as the “Borrower Information”), except that each of the
Agent, each of the Collateral Agent, each of the Lenders may disclose Borrower
Information (i) to its and its Related Parties to whom disclosure is required to
enable the Agent, the Collateral Agent or such Lender to perform its


100



--------------------------------------------------------------------------------





obligations under this Agreement and the other Loan Documents or in connection
with the administration or monitoring of this Agreement and the other Loan
Documents by the Agent, the Collateral Agent or such Lender (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Borrower Information and instructed to keep such
Borrower Information confidential on substantially the same terms as provided
herein), (ii) to the extent requested by any regulatory authority, (iii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (including in connection with the Chapter 11 Cases), (iv) to any
other party to this Agreement and the other Loan Documents, (v) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement and the other Loan Documents or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 9.08, to any assignee
or participant, or any prospective assignee or participant, (vii) to the extent
such Borrower Information (A) is or becomes generally available to the public on
a non-confidential basis other than as a result of a breach of this Section 9.08
by the Agent, the Collateral Agent or such Lender, as the case may be, or (B) is
or becomes available to the Agent, the Collateral Agent or such Lender on a
non-confidential basis from a source other than Holdings, the Borrowers or any
of their Subsidiaries and (viii) with the consent of the Borrowers.

Section 9.09    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York without
regard to conflicts of laws principles thereof but including section 5-1401 and
5-1402 of the New York General Obligations Law and, to the extent applicable,
the Bankruptcy Code.

Section 9.10    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

Section 9.11    Jurisdiction, Etc. Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Bankruptcy Court or, if the Bankruptcy Court does not have
or abstains from jurisdiction, to the exclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in any such New York
State court or, to the extent permitted by law, in such federal court. Holdings
and each of the Borrowers hereby irrevocably consents to the service of process
in any action or proceeding in such courts by the mailing thereof by any parties
hereto by registered or certified mail, postage prepaid, to Holdings or such
Borrower at its address specified pursuant to Section 9.02. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents in the courts of any
jurisdiction. Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Section 9.12    WAIVER OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWERS, THE
AGENT, THE COLLATERAL AGENT AND THE LENDERS HEREBY


101



--------------------------------------------------------------------------------





IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE ACTIONS OF THE
AGENT, THE COLLATERAL AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

Section 9.13    Release of Collateral or Guarantee Obligation.
(a)  Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Collateral Agent is hereby irrevocably authorized by each
Lender (without requirement of consent of or notice to any Lender) to take, and
hereby agree to take, any action requested by the Borrowers having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any Permitted Disposition; provided, that the guarantee
obligations of Sears may not be released without the consent of the Required
Lenders, or (ii) under the circumstances described in paragraph (b) below.
(b)    At such time as the Term Loan and all other Obligations shall have been
paid in full in cash and the Term Commitments have been terminated, the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Collateral Agent and each Loan Party
under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

Section 9.14    PATRIOT Act Notice. Each Lender that is subject to the PATRIOT
Act and the Agent (for itself and not on behalf of any Lender) hereby notifies
each Borrower that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of such Borrower and other
information that will allow such Lender or the Agent, as applicable, to identify
such Borrower in accordance with the PATRIOT Act. Each Borrower hereby agrees to
provide such information promptly upon the request of any Lender or the Agent.

Section 9.15    Integration. This Agreement and the other Loan Documents
represent the agreement of Holdings, the Borrowers, the Agent, the Collateral
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the Agent,
the Collateral Agent or any Lender relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

Section 9.16    Replacement of Lenders. If any Lender requests compensation
under Section 2.09 or if the Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.12, if any Lender does not consent (a “Non-Consenting
Lender”) to a proposed amendment, waiver, consent or release with respect to any
Loan Document that requires the consent of each Lender and that has been
approved by the Required Lenders or any Lender is a Defaulting Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.07), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided, that:
(a)    the Borrowers shall have paid to the Agent the assignment fee specified
in Section 9.07;
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, its ratable share of the Term Loan,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);


102



--------------------------------------------------------------------------------





(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.09 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    with respect to the replacement of any Non-Consenting Lender, such
amendment, waiver or consent can be effected as a result of such assignment
(together with all other assignments required by the Agent to be made pursuant
to this paragraph); and
(e)    such assignment does not conflict with applicable laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Section 9.17    No Advisory or Fiduciary Capacity. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

Section 9.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Credit Party) acknowledges that any liability
arising under a Loan Document of any Credit Party that is an EEA Financial
Institution, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority, and agrees and
consents to, and acknowledges and agrees to be bound by, (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising under any Loan Documents which may be payable to it by any
Credit Party that is an EEA Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent


103



--------------------------------------------------------------------------------





undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
any Loan Document; or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

Section 9.19    DIP Intercreditor Agreement; Financing Orders. This Agreement is
subject to the terms and provisions of the DIP Intercreditor Agreement and the
applicable Financing Order. In the event of a conflict between the terms hereof
and the terms of the DIP Intercreditor Agreement or the applicable Financing
Order, the terms of the DIP Intercreditor Agreement or the applicable Financing
Order, as applicable, shall govern and control.
[Signature Pages Follow.]




104



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
SEARS HOLDINGS CORPORATION, as Holdings
By: /s/ Robert A. Riecker
Name: Robert A. Riecker
Title: Chief Financial Officer
SEARS ROEBUCK ACCEPTANCE CORP., as a Borrower
By: /s/ Robert A. Riecker
Name: Robert A. Riecker
Title: Chief Financial Officer
KMART CORPORATION, as a Borrower
By: /s/ Robert A. Riecker
Name: Robert A. Riecker
Title: Chief Financial Officer






--------------------------------------------------------------------------------





CANTOR FITZGERALD SECURITIES, as Agent and Collateral Agent
By: /s/ James Buccola
Name: James Buccola
Title: Head of Fixed Income






--------------------------------------------------------------------------------







CANTOR FITZGERALD SECURITIES, as Lender
By: /s/ James Buccola
Name: James Buccola
Title: Head of Fixed Income
CYRUS OPPORTUNITIES MASTER FUND II, LTD
By: /s/ Stephen C. Freidheim
Name: Stephen C. Freidheim
Title: Authorized Signatory

CYR FUND, L.P.
By: /s/ Stephen C. Freidheim
Name: Stephen C. Freidheim
Title: Authorized Signatory
CRESENT 1, L.P.
By: /s/ Stephen C. Freidheim
Name: Stephen C. Freidheim
Title: Authorized Signatory




--------------------------------------------------------------------------------





CYRUS SELECT OPPORTUNITIES MASTER FUND, LTD
By: /s/ Stephen C. Freidheim
Name: Stephen C. Freidheim
Title: Authorized Signatory
CANARY SC FUND, L.P.
By: /s/ Stephen C. Freidheim
Name: Stephen C. Freidheim
Title: Authorized Signatory
CYRUS 1740 FUND, L.P.
By: /s/ Stephen C. Freidheim
Name: Stephen C. Freidheim
Title: Authorized Signatory
CYRUS SPECIAL STRATEGIES MASTER FUND, L.P.
By: /s/ Stephen C. Freidheim
Name: Stephen C. Freidheim
Title: Authorized Signatory
[Other Lenders]
By: ______________________
Name:
Title:




--------------------------------------------------------------------------------





SCHEDULE 1.01
TERM COMMITMENTS


Portfolio Name
Total Position
Initial Funding
To be Funded


Cyrus Opportunities Master Fund II, Ltd.
$122,824,000.00


$26,319,428.57




$96,504,571.43




CYR Fund, L.P.
$44,005,000.00


$9,429,642.86




$34,575,357.14




Crescent 1, L.P.
$43,872,000.00


$9,401,142.86




$34,470,857.14




Cyrus Select Opportunities Master Fund, Ltd.
$13,544,000.00


$2,902,285.71




$10,641,714.29




Canary SC Fund, L.P.
$39,290,000.00


$8,419,285.71




$30,870,714.29




Cyrus 1740 Fund, L.P.
$3,789,000.00


$811,928.57




$2,977,071.43




Cyrus Special Strategies Master Fund, L.P.
$22,676,000.00


$4,859,142.86




$17,816,857.14




Cantor Fitzgerald Securities
$60,000,000.00


$12,857,142.86




$47,142,857.14


 
 
 
 
 
$350,000,000.00


$75,000,000.00




$275,000,000.00









--------------------------------------------------------------------------------






SCHEDULE 1.03
DESIGNATED REAL ESTATE
Count
Store #
City
State
Address
ZIP
Owned/Ground Lease/Leased
Retail/Non-Retail
1
7749
New York
NY
250 W 34th Street
10119
Lease
Retail
2
7777
New York
NY
770 Broadway
10003
Lease
Retail
3
1268
Buena Park
CA
8150 La Palma Ave
90620
Lease
Retail
4
1248
Hayward
CA
660 W Winton Ave
94545
Lease
Retail
5
9423
Bridgehampton
NY
2044 Montauk Hwy
11932
Lease
Retail
6
1684
Woodbridge
NJ
150 Woodbridge Ctr Ct
7095
GL
Retail
7
1088
Glendale
CA
236 N Central Ave
91203
GL
Retail
8
1278
Torrance
CA
22100 Hawthorn Blvd
90503
GL
Retail
9
9420
Bronx
NY
1998 Bruckner Blvd
10473
Lease
Retail
10
4349
Redwood City
CA
1155 Veteran's Blvd
94063
Lease
Retail
11
1838
Burbank
CA
111 E Magnolia Blvd
91502
GL
Retail
12
1125
Coral Gables
FL
3655 SW 22nd Street
33145
Lease
Retail
13
3486
Somerville
MA
77 Middlesex Ave
2145
Lease
Retail
14
8975
Rio Piedras
PR
Road #176 KM 0.5 Cupey Bajo
936
Owned
Non-Retail
15
470
Manteno
IL
8374 N 4000 East Road
60950
Owned
Non-Retail
16
1475
Durham
NC
6910 Fayetteville Rd Ste 400
27713
Owned
Retail
17
1013
Glen Brunie
MD
7900 Gov Ritchie Hwy
21061
GL
Retail
18
3127
Temple City
CA
5665 N Rosemead Blvd
91780
Lease
Retail
19
1195
Fort Lauderdale
FL
901 N Federal Hwy
33304
GL
Retail
20
8722
Anchorage (Sur)
AK
5900 Old Seward Highway
99503
Owned
Non-Retail
21
3699
Apple Valley
CA
20777 Bear Valley Road
92308
Owned
Retail
22
1075
Daytona Beach
FL
1700 W International Speedway Blvd
32114
Owned
Retail
23
1788
Richmond
CA
2300 Hilltop Mall Road
94806
Owned
Retail
24
62538
TUSTIN
CA
2505 El Camino Real
92782
Leased
Non-Retail
25
3074
Miami
FL
14091 SW 88th Street
33186
Leased
Retail





--------------------------------------------------------------------------------





SCHEDULE 1.04
EXISTING DEBT
Domestic Debt, according to debt agreement
•
Superpriority Senior Secured Debtor-In-Possession Asset-Based Credit Agreement,
dated as of the date hereof, by and among Sears Holdings Corporation (the
“Company”), as holdings, Sears Roebuck Acceptance Corp. (“SRAC”) and Kmart
Corporation (“Kmart”) as borrowers, Bank of America, N.A., as administrative
agent, co-collateral agent and swingline lender, Wells Fargo Bank, National
Association, as co-collateral agent, and the other lenders from time to time
party thereto;

•
Third Amended and Restated Credit Agreement, dated as of July 21, 2015 (as
amended, supplemented or otherwise modified on or prior to the Effective Date),
between the Company, SRAC, and Kmart, the lenders party thereto, and Bank of
America, N.A., as agent, related to $1.656 billion outstanding aggregate
principal amount of revolving and term loans and letters of credit;

•
Letter of Credit and Reimbursement Agreement, dated as of December 28, 2016 (as
amended, supplemented or otherwise modified on or prior to the Effective Date),
among the Company, SRAC, and Kmart, the financial institutions party thereto
from time to time as L/C Lenders, and Citibank N.A., as Administrative Agent and
Issuing Bank, related to $271.1 million outstanding aggregate principal amount
of letters of credit;

•
Second Lien Credit Agreement, dated as of September 1, 2016 (as amended,
supplemented, or otherwise modified on or prior to the Effective Date), between
the Company, SRAC and Kmart, the lenders party thereto, and JPP, LLC as
administrative agent and collateral administrator, related to $887.1 million
outstanding aggregate principal amount of term loans, line of credit loans and
alternative tranche line of credit loans;

•
Credit Agreement, dated as of March 14, 2018 (as amended, supplemented, or
otherwise modified on or prior to the Effective Date), among SRC O.P. LLC, SRC
Facilities LLC and SR Real Estate (TX) LLC, as the borrowers, the lenders party
thereto, UBS AG, Stamford Branch, LLC as administrative agent, and UBS
Securities LLC, as lead arranger and bookrunner, related to $111.0 million
outstanding aggregate principal amount of term loans;

•
Mezzanine Loan Agreement, dated as of March 14, 2018 (as amended, supplemented,
or otherwise modified on or prior to the Effective Date), among SRC Sparrow 2
LLC, as borrower, JPP, LLC and JPP II, LLC as lenders, and JPP, LLC, as
administrative agent, related to $513.2 million outstanding aggregate principal
amount of term loans;

•
Indenture, dated as of October 12, 2010 (as amended, supplemented, or otherwise
modified on or prior to the Effective Date), among the Company, the guarantors
party thereto and Wilmington Trust, National Association (successor to Wells
Fargo Bank, National Association)





--------------------------------------------------------------------------------





as Trustee and Collateral Agent, governing the 6 5/8% Senior Secured Notes which
mature on October 15, 2018, of which $89.0 million aggregate principal amount
are outstanding;
•
Indenture, dated as of March 20, 2018 (as amended, supplemented, or otherwise
modified on or prior to the Effective Date), by and among the Company, the
guarantors party thereto and Computershare Trust Company, N.A., governing the 6
5/8% Senior Secured Convertible PIK Toggle Notes which mature on October 15,
2019, of which $175.4 million aggregate principal amount are outstanding;

•
Indenture, dated as of November 21, 2014 (as amended, supplemented, or otherwise
modified on or prior to the Effective Date), by and between the Company and
Computershare Trust Company, N.A., as Trustee, governing the 8% Senior Unsecured
Notes which mature on December 15, 2019, of which $411.0 million aggregate
principal amount are outstanding;

•
Second Supplemental Indenture, dated as of March 20, 2018 (as amended,
supplemented, or otherwise modified on or prior to the Effective Date), by and
between the Company and Computershare Trust Company, N.A., as Trustee, governing
the 8% Senior Unsecured Notes Convertible PIK Notes which mature on December 15,
2019, of which $222.6 million aggregate principal amount are outstanding;

•
Third Amended and Restated Loan Agreement, dated as of June 4, 2018 (as amended,
supplemented, or otherwise modified on or prior to the Effective Date), among
the Company, as guarantor, the subsidiaries of the Company party thereto as
borrowers, JPP, LLC, as Agent, and the lenders party thereto, related to $831.4
million outstanding aggregate principal amount of term loans;

•
Term Loan Credit Agreement, dated as of January 4, 2018 (as amended,
supplemented, or otherwise modified on or prior to the Effective Date), among
the Company, SRAC and Kmart, as borrowers, the subsidiaries of the Company party
thereto, the lenders party thereto from time to time, and JPP, LLC as
administrative and collateral agent, related to $231.2 million outstanding
aggregate principal amount of term loans;

•
Indenture, dated as of May 15, 1995 (as amended, supplemented, or otherwise
modified on or prior to the Effective Date), between SRAC and The Bank of New
York Mellon Trust Company, N.A. (successor trustee to The Chase Manhattan Bank,
N.A.), governing the 7.50% Notes due 2027 which mature on October 15, 2027, the
6.75% Notes due 2028, which mature on January 15, 2028, the 6.50% Notes due
2028, which mature on December 1, 2028, the 7.00% Notes due 2032, which mature
on June 1, 2032, the 7.00% Notes due 2042, which mature on July 15, 2042, and
the 7.40% Notes due 2043, which mature on February 1, 2043, of which $185.5
million aggregate principal amount are outstanding;

•
Supplemental Indenture, dated as of March 20, 2018 (as amended, supplemented, or
otherwise modified on or prior to the Effective Date), among SRAC, Sears,
Roebuck and Co., the guarantor parties thereto, and the Bank of New York Mellon
Trust Company, N.A. (successor trustee to The Chase Manhattan Bank, N.A.),
governing the 7.00% / 12.00% PIK-Toggle Notes due March 31, 2028, of which
$107.9 million aggregate principal amount are outstanding; and





--------------------------------------------------------------------------------





•
Indenture, dated as of October 1, 2002 (as amended, supplemented, or otherwise
modified on or prior to the Effective Date), between SRAC and BNY Midwest Trust
Company, governing various intercompany medium-term notes, with various rates of
interest and maturities ranging from October 25, 2018 to March 12, 2024, of
which $2.3 billion aggregate principal amount are outstanding.

•
Indenture, dated as of May 18, 2006 (as amended, supplemented, or otherwise
modified on or prior to the Effective Date), between KCD IP, LLC as issuer and
U.S. Bank National Association, as trustee governing the 6.90% KCD IP, LLC
Asset-Backed Notes.

•
Commercial paper issued by Sears Roebuck Acceptance Corp. on or prior to the
Effective Date in the aggregate amount of $377,500,000.

Foreign Debt
•
As of the Effective Debt, SHC Israel Ltd. has an outstanding loan from Sears
Holdings Management Corporation.

•
As of the Effective Debt, Kmart Corporation has an outstanding loan from Sears
Holdings Global Sourcing Limited.

Intercompany Loans
•
Certain Loan Parties, from time to time, are party to intercompany borrowing
agreements, generally not evidenced by a formal instrument. As of the Effective
Date, there exists certain intercompany debt between Loan Parties, as well as
between Loan Parties and Non-Loan Parties.







--------------------------------------------------------------------------------


Exhibit 10.6


SCHEDULE 1.05
EXISTING INVESTMENTS
Minority Investments
Entity Name
Owned by
Type of Equity Investment
Number of Shares/Ownership Percentage
Activision, Inc.
Sears, Roebuck and Co.
Common Stock
1,538 shares
Exide Technologies
Sears, Roebuck and Co. and Sears Holdings Management Corporation
Common Stock


Warrant
63 shares


Warrant to purchase 159 common shares (exercise price $32.11)
Edvert, Inc.
Sears Holdings Management Corporation
Warrant
Warrant to purchase 313,793 Class B shares (exercise price $0.738)
Magnet Capital Limited Partnership
Sears, Roebuck and Co.
LP Interest
2% limited partnership interest
Texas Housing Opportunity Fund
Kmart Corporation
LP Interest
25% limited partnership capital interest
NHG Minnesota IX L.P.
Kmart Corporation
LP Interest
18% limited partnership capital interest
NHG Minnesota X L.P.
Kmart Corporation
LP Interest
14% limited partnership capital interest
RoomStore, Inc.
Kmart Corporation
Common Stock
1,532 shares
Arrayent, Inc.
Sears Holdings Management Corporation
Series B Preferred Stock
Up to 190,000 Series B Preferred Shares (exercise price $2.155041)
Sears Canada Inc.
Sears Canada Holdings Corporation
Common Stock
11,962,391 shares
RichRelevance, Inc.
Sears Holdings Management Corporation
Series G Preferred Stock
35,068 shares
Naples Joint Venture
Big Beaver Development Corporation
Partnership Interest
50% general partnership interest
Red Run Joint Venture
Big Beaver Development Corporation
Partnership Interest
50% general partnership interest
Inmuebles SROM S.A. de CV
Sears Mexico Holdings Corporation
Common Stock
1% interest or 750,000 shares






--------------------------------------------------------------------------------





Sears Operadora Mexico S.A. de CV
Sears Mexico Holdings Corporation
Common Stock
1% interest or 750,000



•
Revolving Promissory Note, dated as of April 14, 2003, between Sears, Roebuck
and Co., as issuer, and Sears Promotions LLC, as holder, in the amount of
$186,792,787.62.

•
Note, issued pursuant to the Borrowing Agreement dated March 9, 1993, between
Discover Credit Corp., as holder, and Sears Financial Holding Corporation, as
issuer.

•
Note, issued pursuant to the Borrowing Agreement dated as of January 1, 2003,
between Sears Intellectual Property Management Company, as holder, and Sears,
Roebuck and Co., as issuer.

•
Borrowing Agreement, dated as of December 16, 2005, between Sears Canada
Holdings Corp., as lender, and Sears Financial Holding Corporation, as borrower.

•
Borrowing Agreement, dated as of January 1, 2003, between Sears Intellectual
Property Management Company, as lender, Sears, Roebuck and Co., as borrower.

•
Borrowing Agreement, dated as of March 9, 1993, between Discover Credit Corp.,
as lender, and Sears Financial Holding Corporation, as borrower.

•
Borrowing Agreement, dated as of December 16, 2005, between Sears Canada
Holdings Corp., as lender, and Sears Financial Holding Corporation, as borrower.

•
Borrowing Agreement, dated as of January 1, 2003, between Sears Intellectual
Property Management Company, as lender, Sears, Roebuck and Co., as borrower.

•
Borrowing Agreement, dated as of January, 2011, between Kmart of Michigan, Inc.,
as lender, and Sears Financial Holding

Corporation, as borrower.
Borrowing Arrangement, between Sears, Roebuck and Co., as lender, and Sears
Financial Holding Corporation, as borrower.




--------------------------------------------------------------------------------






SCHEDULE 1.06
EXISTING LIENS

 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
1.
Big Beaver of Florida Development, LLC

(formerly filed under Robert A. Mantovani)
FL Department of State
UCC-1
Starwood Property Mortgage Sub-9-A, L.L.C.
Following types and items of property in relation to the Land (defined therein):
(a) Improvements; (b) Appurtenances; (c) Tangible Property; (d) Income; (e)
Secondary Financing; (f) Proceeds; (g) Contract Rights and Accounts; (h) Trade
names; (i) Other Intangibles

(mortgage has been paid off)
8/23/1999
990000192280 1
3/8/2001
2001000051044
200406246767
200900137337
201400891203
2.
Big Beaver of Florida Development, LLC
FL Department of State
UCC-1
JPMorgan Chase Bank, N.A, as Administrative Agent
All inventory
1/17/02
200200130372 2
10/24/2006
200603972673
200603972681
201105149216
201105265003
201608584133
3.
California Builder Appliances, Inc.
CA Secretary of State
UCC-1
Maytag Appliances Sales Company
PMSI inventory
9/22/00
27760879
6/10/2002
02162C0017
02190C0069
05/70332234
10-72320757
15-74569635
4.
Florida Builder Appliances, Inc.
DE Secretary of State
UCC-1
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Specific equipment
7/16/2018
20184851396
7/19/2018
20184952046
5.
Innovel Solutions, Inc.
DE Secretary of State
UCC-1
Captive Finance Solutions, LLC
Leased equipment
12/24/14
20145241856
N/A
N/A
6.
Innovel Solutions, Inc.
DE Secretary of State
UCC-1
LG Electronics U.S.A., Inc.
Inventory that the Debtor holds as bailee under agreement between the Debtor and
the secured party
1/13/17
20170301009
N/A
N/A
7.
Kmart Corporation
IL Secretary of State
UCC-1
Abrim Enterprises, Inc.
Consigned inventory
09/22/16
21733199
N/A
N/A
8.
Kmart Corporation
IL Secretary of State
UCC-1
Joseph Enterprises Inc.
PMSI inventory
9/27/17
22744488
N/A
N/A
9.
Kmart Corporation
IL Secretary of State
UCC-1
Royal Consumer Products LLC
Poster board and foam board
11/18/14
19811727
N/A
N/A
10.
Kmart Corporation
MI Department of State
UCC-1
State Street Bank and Trust Company/U.S. Bank National Association
Precautionary filing; parties intended to be a true lease
5/16/2002
D910941
1/22/2007
2007012057-9
2007017707-3
2012009674-3
20170126000489-4
11.
Kmart Corporation
MI Department of State
UCC-1
The Bank of New York, as Note Trustee
Precautionary filing; parties intended to be a true lease
5/28/2002
D915512
2/12/2007
2007024132-3
2007043214-0
2012009204-8
2012077131-5
20170203000169-1
12.
Kmart Corporation
MI Department of State
UCC-1
Horizon Group USA, Inc.
Consigned inventory
4/13/2009
2009054475-9
4/1/2013
2013045352-7
2013157896-4
13.
Kmart Corporation
MI Department of State
UCC-1
Clover Technologies Group, LLC
Consigned inventory
7/11/2012
2012099717-3
3/3/2017
20170303000786-1
14.
Kmart Corporation
MI Department of State
UCC-1
Abrim Enterprises, Inc.
Consigned inventory
9/22/16
20160922000930-0
N/A
N/A

_______________________________
1 To be terminated post-closing.
2 To be terminated post-closing.







--------------------------------------------------------------------------------





 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
15.
Kmart Corporation
MI Department of State
UCC-1
ACCO Brands USA LLC
Consigned inventory
11/1/16
20161101000796-0
N/A
N/A
16.
Kmart Corporation
MI Department of State
UCC-1
ACCO Brands USA LLC
Consigned inventory
11/2/16
20161102000427-2
N/A
N/A
17.
Kmart Corporation
MI Department of State
UCC-1
American Greetings Corporation
Consigned inventory
5/6/03
2003087025-3
5/5/08
4/26/13
8/22/16
4/25/18
2008069511-2
2013059416-9
2016115608-1
20180425000414-7
18.
Kmart Corporation
MI Department of State
UCC-1
American Greetings Corporation
Consigned inventory
5/7/03
2003087053-2
5/5/08
4/26/13
8/22/16
4/25/18
2008069512-4
2013059415-7
2016115609-3
20180425000416-5
19.
Kmart Corporation
MI Department of State
UCC-1
Aneri Jewels L.L.C.
Consigned inventory
12/30/15
2015178917-9
N/A
N/A
20.
Kmart Corporation
MI Department of State
UCC-1
Aneri Jewels, L.L.C.
Consigned inventory
9/17/14
2014135693-0
12/11/15
2015171608-7
21.
Kmart Corporation
MI Department of State
UCC-1
Beauty Gem, Inc.
Consigned inventory
6/19/12
2012088753-6
10/04/16
1/31/17
20161004000429-9
20170131000492-0
22.
Kmart Corporation
MI Department of State
UCC-1
Bio-Lab, Inc.
Consigned inventory
1/23/07
2007012556-7
1/23/12
11/02/16
2012011696-3
20161102000409-6
23.
Kmart Corporation
MI Department of State
UCC-1
Combine International, Inc. (d/b/a I.L. MFG Co., Shan Corporation and/or NSM
Corp.)
Consigned inventory
8/28/08
2008135282-6
6/26/13
4/10/18
2013093663-4
20180410000852-1
24.
Kmart Corporation
MI Department of State
UCC-1
Early Morning LLC
Consigned inventory
1/19/18
20180119000728-9
N/A
N/A
25.
Kmart Corporation

Sears, Roebuck and Co./Sears Holdings Management, Inc.
MI Department of State
UCC-1
ET Enterprises Distributors, Inc.
Consigned apparel and visor merchandise. Total $54,846.00
7/29/16
2016105914-8
N/A
N/A
26.
Kmart Corporation
MI Department of State
UCC-1
Hilco Wholesale Solutions, LLC
Consigned inventory
3/18/16
2016037312-9
N/A
N/A
27.
Kmart Corporation
MI Department of State
UCC-1
Homecare Labs, Inc.
Consigned inventory
1/23/07
2007012558-1
1/23/12
11/02/16
2012011699-9
20161102000412-0
28.
Kmart Corporation
MI Department of State
UCC-1
Kama-Schachter Jewelry, Inc.
Consigned inventory
9/20/16
20160920000978-2
N/A
N/A
29.
Kmart Corporation
MI Department of State
UCC-1
LM Farms, LLC
Consigned inventory
1/19/18
20180119000726-1
N/A
N/A
30.
Kmart Corporation
MI Department of State
UCC-1
Lucent Jewelers, Inc.
N.D. Gems Inc.
Consigned inventory
2/2/17
20170202001080-3
N/A
N/A
31.
Kmart Corporation
MI Department of State
UCC-1
Mantua Manufacturing Co.
Consigned inventory
10/2/18
20181002001108-6
N/A
N/A
32.
Kmart Corporation
MI Department of State
UCC-1
Maxcolor LLC
Consigned inventory
9/7/17
20170907000378-6
N/A
N/A
33.
Kmart Corporation
MI Department of State
UCC-1
Mill Creek Entertainment, LLC
Consigned inventory
10/29/14
2014155704-9
N/A
N/A
34.
Kmart Corporation
MI Department of State
UCC-1
MJ Holding Company, LLC
Consigned inventory
12/01/09
2009169240-0
7/13/12
6/28/13
6/3/14
2012100886-4
2013095152-3
2014079863-2
35.
Kmart Corporation
MI Department of State
UCC-1
NCR Corporation
PMSI inventory
3/12/09
2009037776-6
2/28/14
2014029466-0
36.
Kmart Corporation
MI Department of State
UCC-1
Plus Mark LLC
PMSI inventory
10/4/16
20161012000541-9
N/A
N/A
37.
Kmart Corporation
MI Department of State
UCC-1
Richline Group, Inc.
Consigned inventory
10/23/14
2014153071-4
N/A
N/A
38.
Kmart Corporation
MI Department of State
UCC-1
Riverstone USA LLC
Consigned inventory
10/31/16
20161114000297-8
N/A
N/A
39.
Kmart Corporation
MI Department of State
UCC-1
Rosy Blue, Inc.
Consigned inventory
9/10/13
2013131226-5
3/14/18
20180314001201-7
40.
Kmart Corporation
MI Department of State
UCC-1
Royal Consumer Products LLC
Poster board and foam board
12/16/14
2014178469-6
N/A
N/A
41.
Kmart Corporation
MI Department of State
UCC-1
S&J Diamond Corp.
Disons GEMS, Inc.
Consigned inventory
8/05/15
2015111249-3
N/A
N/A
42.
Kmart Corporation
MI Department of State
UCC-1
Sakar International, Inc.
Consigned inventory
9/30/14
2014141770-2
N/A
N/A
43.
Kmart Corporation
MI Department of State
UCC-1
Scents of Worth, Inc.
Consigned inventory
12/20/13
2013179478-4
N/A
N/A
44.
Kmart Corporation
MI Department of State
UCC-1
Shaghal Ltd.
Consigned inventory
10/01/15
2015137503-3
N/A
N/A
45.
Kmart Corporation
MI Department of State
UCC-1
Shanti Corporation D/B/A Vijay Gold Designs
Consigned inventory
9/18/13
2013135456-6
8/07/18
20180807000509-4
46.
Kmart Corporation
MI Department of State
UCC-1
The News Group, L.P.
PMSI inventory
2/23/18
20180223000573-3
N/A
N/A
47.
Kmart Corporation
MI Department of State
UCC-1
Tiger Capital Group, LLC
Consigned inventory
2/08/18
20180208000547-9
N/A
N/A
48.
Kmart Corporation
MI Department of State
UCC-1
Twentieth Century Fox Home Entertainment LLC
Consigned inventory
4/27/17
20170427001183-6
N/A
N/A





--------------------------------------------------------------------------------





 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
49.
Kmart Corporation
MI Department of State
UCC-1
Verbatim Americas LLC
Consigned inventory
5/13/14
2014068095-0
N/A
N/A
50.
Kmart Corporation
MI Department of State
UCC-1
Vijaydimon (USA) Inc.
Consigned inventory
9/13/13
2013133133-0
8/07/18
20180807000510-0
51.
Kmart Corporation/Kmart of Michigan, Inc.
MI Department of State
UCC-1
Jacmel Jewelry Inc.
Consigned inventory
10/27/14
2014154479-9
N/A
N/A
52.
Kmart Corporation/Sears, Roebuck and Co.,/Sears Holdings Management
Corporation./Sears Holdings Corporation
IL Secretary of State
UCC-1
Chapal Zenray Inc.
Consigned inventory
11/05/14
19779882
N/A
N/A
53.
Kmart Holding Corporation/ Sears Holdings Corporation
IL Secretary of State
UCC-1
RGGD, Inc. D/B/A Crystal Art Gallery
Framed art and wall décor
03/26/12
17136976
03/08/17
9467438
54.
Kmart of Michigan, Inc.
MI Department of State
UCC-1
Bio-Lab, Inc.
Consigned inventory
1/23/07
2007012557-9
1/23/12
11/02/16
2012011697-5
20161102000414-8
55.
Kmart of Michigan, Inc.
MI Department of State
UCC-1
Homecare Labs, Inc.
Consigned inventory
1/23/07
2007012559-3
1/23/12
11/02/16
2012011701-6
20161102000419-3
56.
Kmart of Washington LLC
WA Secretary of State
UCC-1
Bio-Lab, Inc.
Consigned inventory
1/23/07
2007-024-4055-9
1/23/12
11/02/16
2012-023-5218-2
2016-307-2158-1
57.
Kmart of Washington LLC
WA Secretary of State
UCC-1
HomeCare Labs, Inc.
Consigned inventory
1/23/07
2007-024-4054-2
1/23/12
11/02/16
2012-023-5219-9
2016-307-2157-4
58.
Kmart of Washington LLC
WA Secretary of State
UCC-1
Jacmel Jewelry Inc.
Consigned inventory
10/27/14
2014-300-2219-2
N/A
N/A
59.
Kmart Operations LLC
DE Secretary of State
UCC-1
American Greetings Corporation
PMSI inventory
7/1/15
2015 2834785
8/22/16
20165092646
60.
Kmart Operations LLC
DE Secretary of State
UCC-1
RX Gear, LLC
Consigned inventory
7/31/15
20153333670
N/A
N/A
61.
Kmart Operations LLC
DE Secretary of State
UCC-1
Work ‘N Gear, LLC
Consigned inventory
07/31/15
20153333647
N/A
N/A
62.
Kmart Operations LLC/Sears Operation LLC/ Sears Holdings Corporation
DE Secretary of State
UCC-1
Lucent Jewelers, Inc.
N.D. Gems Inc.
Consigned inventory
4/18/18
20182630396
N/A
N/A
63.
Kmart Operations LLC/Sears Operations LLC/Sears, Roebuck and Co.
IL Secretary of state
UCC-1
D-Link Systems, Inc.
Consigned inventory
10/16/14
19726150
6/26/15
9363045
64.
Kmart Stores of Illinois LLC
IL Secretary of State
UCC-1
Bio-Lab, Inc.
Consigned inventory
1/23/07
11741681
1/23/12
11/02/16
009157193
009444896
65.
Kmart Stores of Illinois LLC
IL Secretary of State
UCC-1
HomeCare Labs, Inc.
Consigned inventory
1/23/07
11741703
1/23/12
11/02/16
009157194
009444897
66.
Kmart Stores of Illinois LLC
IL Secretary of State
UCC-1
Jacmel Jewelry Inc.
Consigned inventory
10/27/14
19751392
N/A
N/A
67.
Kmart Stores of Texas LLC
TX Secretary of State
UCC-1
Bio-Lab, Inc.
Consigned inventory
1/29/07
07-0003108756
1/23/12
11/02/16
12-00023888
16-00358725
68.
Kmart Stores of Texas LLC
TX Secretary of State
UCC-1
HomeCare Labs, Inc.
Consigned inventory
1/23/07
07-0002446699
1/23/12
11/02/16
12-00023886
16-00358729
69.
Kmart Stores of Texas LLC
TX Secretary of State
UCC-1
Jacmel Jewelry Inc.
Consigned inventory
10/27/14
14-0034360314
N/A
N/A
70.
Sears Brand Management Corporation
DE Secretary of State
UCC-1
Early Morning LLC
Consigned inventory
1/18/18
20180425047
N/A
N/A
71.
Sears Brand Management Corporation
DE Secretary of State
UCC-1
Hilco Wholesale Solutions, LLC
Consigned inventory
3/18/16
20161652229
N/A
N/A
72.
Sears Brand Management Corporation
DE Secretary of State
UCC-1
LM Farms, LLC
Consigned inventory
1/18/18
20180424727
N/A
N/A
73.
Sears Brand Management Corporation
DE Secretary of State
UCC-1
Riverstone USA LLC
Consigned inventory
10/28/16
20166659104
N/A
N/A





--------------------------------------------------------------------------------





 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
74.
Sears Brand Management Corporation
DE Secretary of State
UCC-1
Shaghal Ltd.
Consigned inventory
10/1/15
20154442397
N/A
N/A
75.
Sears Brand Management Corporation/Sears Holdings Management Corporation/Sears
Holdings Corporation
DE Secretary of State
UCC-1
Tiger Capital Group, LLC
Consigned inventory
2/8/18
20180915161
N/A
N/A
76.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Aneri Jewels, L.L.C
Consigned inventory
12/29/15
20156311038
N/A
N/A
77.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Bracketron, Inc.
Consigned inventory
3/22/16
20161715067
N/A
N/A
78.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Mantua Manufacturing Co.
Consigned inventory
10/2/18
20186813873
N/A
N/A
79.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Riverstone USA LLC
Consigned inventory
10/28/16
20166658916
N/A
N/A
80.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Rosy Blue, Inc.
Consigned inventory
9/10/13
20133515278
3/13/18
20181727904
81.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Shaghal Ltd.
Consigned inventory
10/1/15
20154442603
N/A
N/A
82.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Shanti Corporation D/B/A Vijay Gold Designs
Consigned inventory
9/17/13
20133616209
8/6/18
20185411505
83.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Soft Air USA Inc.
Consigned inventory
5/19/17
20173319099
N/A
N/A
84.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Suberi Brothers, LLC
Consigned inventory
3/12/13
20130947524
3/12/18
20181692199
85.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Vijaydimon (USA) Inc.
Consigned inventory
9/12/13
20133564060
8/6/18
20185411547
86.
Sears Holdings Corporation
IL Secretary of State
UCC-1
MaxMark, Inc.
Consigned inventory
3/03/17
22163000
N/A
N/A
87.
Sears Holdings Corporation/Kmart Holding Corporation
DE Secretary of State
UCC-1
RGGD, Inc. d/b/a Crystal Art Gallery
Consigned inventory
3/16/12
20121026733
3/06/17
20171481271
88.
Sears Holdings Corporation/Kmart Holding Corporation
IL Secretary of State
UCC-1
RGGD, Inc., d/b/a Crystal Art Gallery
Consigned inventory
3/26/14
1713697
3/8/17
9467438
89.
Sears Holdings Corporation/Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Aneri Jewels, L.L.C.
Consigned inventory
9/17/14
20143714227
12/10/15
20155946255
90.
Sears Holdings Corporation/Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Combine International, Inc.(d/b/a I.L. MFG Co., Shan Corporation and/or NSM
Corp.)
Consigned inventory
8/28/08
20082932810
5/19/09
6/26/13
4/10/18
20091581823
20132463777
20182435051
91.
Sears Holdings Corporation/Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Sun Diamond, Inc. d/b/a Sun Source
Consigned inventory
8/13/14
20143244829
N/A
N/A
92.
Sears Holdings Corporation/Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Suberi Brothers, LLC
Consigned inventory
3/12/18
20181687009
N/A
N/A
93.
Sears Holdings Corporation/Sears Holdings Management Corporation/Sears Holdings
Inc.
DE Secretary of State
UCC-1
The Luxe Group Inc.
Consigned inventory
12/05/16
20167514852
N/A
N/A
94.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Abrim Enterprises, Inc.
Consigned inventory
9/23/16
20165840119
N/A
N/A





--------------------------------------------------------------------------------





 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
95.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Citibank, N.A., as Administrative Agent
Instruments and chattel paper
6-21-17
20174104706
N/A
N/A
96.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Aneri Jewels, L.L.C
Consigned inventory
12/29/15
20156311178
N/A
N/A
97.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Canon Financial Services, Inc.
Leased or financed equipment
12/19/14
20145172150
N/A
N/A
98.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Canon Financial Services, Inc.
Leased or financed equipment
12/29/15
20156308844
N/A
N/A
99.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Cross Country Home Services, Inc., on behalf of itself and as Agent
Receivables under THM program documents (with HomeSure vendors)
11/1/17
20177234570
N/A
N/A
100.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Hewlett-Packard Financial Services Company
Leased or financed equipment
8/4/14
20143096716
N/A
N/A
101.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Jacmel Jewelry Inc.
Consigned inventory
10/27/14
20144299681
N/A
N/A
102.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Kama-Schachter Jewelry, Inc.
Consigned inventory
9/19/16
20165726466
N/A
N/A
103.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Mantua Manufacturing Co.
Consigned inventory
10/2/18
20186813626
N/A
N/A
104.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Plymouth Packaging, Inc. dba Box on Demand
Specific machinery
10/13/16
20166295644
N/A
N/A
105.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Three Point Capital, LLC
Tax credit from State of IL
10/5/16
20166110884
N/A
N/A
106.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Twentieth Century Fox Home Entertainment LLC
Consigned inventory
4/27/17
20172761630
N/A
N/A
107.
Sears Holdings Management Corporation
IL Secretary of State
UCC-1
Abrim Enterprises, Inc.
Consigned inventory
9/22/16
21733121
N/A
N/A
108.
Sears Holdings Management Corporation
IL Secretary of State
UCC-1
Allure Gems LLC
Consigned inventory
10/21/16
21810061
N/A
N/A
109.
Sears Holdings Management Corporation
IL Secretary of State
UCC-1
MaxMark Inc.
Consigned inventory
10/17/13
18685485
N/A
N/A
110.
Sears Holdings Management Corporation/Sears Holdings Corporation
DE Secretary of State
UCC-1
Suberi Brothers, LLC
Consigned inventory
3/12/13
20130947813
3/12/185
3/13/18
2018 1692199
2018 1733290
111.
Sears Home & Business Franchises, Inc.
DE Secretary of State
UCC-1
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Specific equipment
12-8-15
20155868921
N/A
N/A
112.
Sears Home & Business Franchises, Inc.
DE Secretary of State
UCC-1
VAR Resources, LLC
Specific equipment
3-22-17
20171866307
N/A
N/A
113.
Sears Home Improvement Products, Inc.
PA Secretary of Commonwealth
UCC-1
Toyota Industries Commercial Finance, Inc.
Specific machinery
1/20/17
2017012000854
N/A
N/A
114.
Sears Operations LLC
DE Secretary of State
UCC-1
American Greetings Corporation
PMSI inventory
7/1/2015
20152834777
8/22/16
2016 5092653
115.
Sears Operations LLC
DE Secretary of State
UCC-1
RX Gear, LLC
Consigned inventory
7/31/15
20153333522
N/A
N/A
116.
Sears Operations LLC
DE Secretary of State
UCC-1
Seiko Corporation of America
Consigned inventory
8/26/15
20153752911
N/A
N/A
117.
Sears Operations LLC
DE Secretary of State
UCC-1
Work ‘N Gear, LLC
Consigned inventory
7/31/15
20153333423
N/A
N/A





--------------------------------------------------------------------------------





 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
118.
Sears Roebuck and Co.
NY Department of State
UCC-1
Seiko Corporation of America
Consigned inventory
9-20-13
201309208382954
8-10-18
201809108411994
119.
Sears, Roebuck and Co.
IL Secretary of State
UCC-1
Abrim Enterprises, Inc.
Consigned inventory
9/22/16
21732508
N/A
N/A
120.
Sears, Roebuck and Co.
IL Secretary of State
UCC-1
Crown Credit Company
Equipment
10/6/14
19695123
N/A
N/A
121.
Sears, Roebuck and Co.
IL Secretary of State
UCC-1
Dell Financial Services, L.P.
Computer equipment
6/23/00
4231060
5/26/05
4/30/10
11/18/10
5/29/15
008764570
009042080
009078848
009359027
122.
Sears, Roebuck and Co.
IL Secretary of State
UCC-1
Richline Group, Inc.
Consigned inventory
10/23/14
19744515
N/A
N/A
123.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Abrim Enterprises, Inc.
Consigned inventory
9/22/16
201609228377179
N/A
N/A
124.
Sears, Roebuck and Co.
NY Department of State
UCC-1
American Greetings Corporation
PMSI inventory
7/1/15
201507015725202
8/22/16
201608226001740
125.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Aneri Jewels, Inc.
Consigned inventory
12/29/15
201512296458142
N/A
N/A
126.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Lucent Jewelers, Inc.
Consigned inventory
9/11/14
201409118353324
8/10/15
201508108306068
127.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Beauty Gem, Inc.
Consigned inventory
8/10/11
201108100433869
4/15/16
10/4/16
201604150176930
201610040477344
128.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Bio-Lab, Inc.
Consigned inventory
1/23/07
200701230055253
1/23/12
12/2/16
201201235087232
201612020571560
129.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Combine International, Inc. (d/b/a I.L. Mft. Co., Shan Corporation and/or NSM
Corp.
Consigned inventory
8/28/08
200808280601486
6/27/13
4/10/18
201306270359563
201804100166286
130.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Cross Countrv Home Services, Inc., on behalf of itself and as agent
Receivables under THM program documents (with HomeSure vendors)
11/1/17
201711010534407
N/A
N/A
131.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Early Morning LLC
Consigned inventory
1/19/18
201801190029719
N/A
N/A
132.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Envisions LLC
Consigned inventory
3/31/17
201703318132790
N/A
N/A
133.
Sears, Roebuck and Co.
NY Department of State
UCC-1
ET Enterprises Distributors, Inc.
Consigned apparel and visor merchandise, total $54,846.00
8/11/16
201608110386101
N/A
N/A
134.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Gold LLC
Consigned inventory
6/20/13
201306205672669
5/11/18
201805115580409
135.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Hilco Wholesale Solutions, LLC
Consigned inventory
3/18/16
201603188106670
N/A
N/A
136.
Sears, Roebuck and Co.
NY Department of State
UCC-1
HomeCare Labs, Inc.
Consigned inventory
1/23/07
200701230055241
1/23/12
12/2/16
201201235087244
201612020571522
137.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Jacmel Jewelry Inc.
Consigned inventory
10/27/14
201410270600834
N/A
N/A
138.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Kama-Schachter Jewelry, Inc.
Consigned inventory
9/19/16
201609196110859
N/A
N/A
139.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Lands’ End Inc.
Consigned inventory
1/27/17
201701270037999
N/A
N/A
140.
Sears, Roebuck and Co.
NY Department of State
UCC-1
LM Farms, LLC
Consigned inventory
1/19/18
201801190029721
N/A
N/A
141.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Mantua Manufacturing Co.
Consigned inventory
10/2/18
201810028451499
N/A
N/A
142.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Maxcolor LLC
Consigned inventory
9/6/17
201709068382318
N/A
N/A
144.
Sears, Roebuck and Co.
NY Department of State
UCC-1
NMHG Financial Services, Inc.
Leased equipment
1/14/10
201001145039567
8/19/14
201408195885473





--------------------------------------------------------------------------------





 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
146.
Sears, Roebuck and Co.
NY Department of State
UCC-1
PAJ, Inc.
Consigned inventory
10/23/13
201310238426034
5/20/14
7/28/14
9/25/14
12/12/14
1/20/15
2/11/15
2/25/15
4/1/15
5/26/15
201405208192056
201407288290826
201409258374391
201412128486689
201501208021186
201502118051411
201502258067297
201504018114482
201505268197264
147.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Riverstone USA LLC
Consigned inventory
11/10/16
201611100538286
N/A
N/A
148.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Rosy Blue, Inc.
Consigned inventory
8/23/13
201308230481633
2/28/18
201802280096569
149.
Sears, Roebuck and Co.
NY Department of State
UCC-1
S&J Diamond Corp.
Disons Gems, Inc.
Consigned inventory
8/5/15
201508050398618
N/A
N/A
150.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Sakar International, Inc.
Consigned inventory
9/30/14
201409308380725
N/A
N/A
151.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Shaghal Ltd.
Consigned inventory
10/1/15
201510018378394
N/A
N/A
152.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Shanti Corporation d/b/a Vijay Gold Designs
Consigned inventory
9/17/13
201309170529052
8/7/18
201808070371826
153.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Suberi Brothers, LLC
Consigned inventory
3/12/13
201303125262415
3/12/18
201803125295476
154.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Aneri Jewels, L.L.C.
Consigned inventory
9/17/14
201409175988722
12/10/15
201512106388702
155.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Sun Diamond, Inc.
Consigned inventory
10/08/09
200910085908309
8/13/14
201408135861344
156.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Thompson Tractor Co., Inc.
Caterpillar tractor
3/5/15
201503058082566
N/A
N/A
157.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Tiger Capital Group, LLC
Consigned inventory
2/8/18
201802080062302
N/A
N/A
158.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Twentieth Century Fox Home Entertainment LLC
Consigned inventory
4/27/17
201704270202869
N/A
N/A
159.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Vijaydimon (USA) Inc.
Consigned inventory
6/22/15
201506220309221
N/A
N/A
160.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Vijaydimon (USA) Inc.
Consigned inventory
9/13/2013
201309130523646
8/7/2018
201808070371814



A.    Any liens in favor of Pension Benefit Guaranty Corporation (“PBGC”)
resulting from the Pension Plan Protection and Forbearance Agreement, dated
March 18, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified on or prior to the Effective Date), between, among others,
Sears Holdings Corporation and PBGC.


B.     Any liens in favor of JPP, LLC, as collateral agent for the secured
parties pursuant to that certain Term Loan Credit Agreement, dated as of January
4, 2018 (as amended, supplemented, or otherwise modified on or prior to the
Effective Date), by and among, inter alios, Sears Holdings Corporation, as
holdings, Sears, Roebuck and Co. and Kmart Corporation, as borrowers, the
subsidiaries of Sears Holdings Corporation party thereto, the lenders party
thereto from time to time, and JPP, LLC as administrative and collateral agent.


C.     Any liens in favor of JPP, LLC, as agent for the secured parties pursuant
to that certain Third Amended and Restated Loan Agreement, dated as of June 4,
2018 (as amended, supplemented, or otherwise modified on or prior to the
Effective Date), by and among, inter alios, Sears Holdings Corporation, as
guarantor, its subsidiaries party thereto as borrowers, JPP, LLC, as agent, and
the lenders party thereto.






--------------------------------------------------------------------------------





D.     Any liens in favor of UBS AG, Stamford Branch, LLC as administrative
agent for the secured parties pursuant to that certain Credit     Agreement,
dated as of March 14, 2018 (as amended, supplemented, or otherwise modified on
or prior to the Effective Date), by and among, inter alios, SRC O.P. LLC, SRC
Facilities LLC and SR Real Estate (TX) LLC, as the borrowers, the lenders party
thereto and UBS AG, Stamford Branch, LLC as administrative agent.


E.     Any liens in favor of JPP, LLC, as administrative agent for the secured
parties pursuant to that certain Mezzanine Loan Agreement, dated as of March 14,
2018 (as amended, supplemented, or otherwise modified on or prior to the
Effective Date), by and among SRC Sparrow 2 LLC, as borrower, JPP, LLC and JPP
II, LLC as lenders, and JPP, LLC, as administrative agent.


F.     Any liens in favor of U.S. Bank National Association, as trustee for the
secured parties pursuant to that certain Indenture, dated as of May 18, 2006 (as
amended, supplemented, or otherwise modified on or prior to the Effective Date),
by KCD IP, LLC as issuer and U.S. Bank National Association, as trustee with
respect to 6.90% KCD IP, LLC Asset-Backed Notes.


G.     Any liens in favor of Wilmington Trust, National Association, as
collateral agent for secured parties pursuant to (i) that certain Indenture,
dated as of October 12, 2010 (as amended, supplemented, or otherwise modified on
or prior to the Effective Date), among Sears Holdings Corporation, the
guarantors party thereto and Wilmington Trust, National Association (successor
to Wells Fargo Bank, National Association) as trustee and collateral agent,
governing the 6 5/8% Senior Secured Notes, (ii) that certain Indenture, dated as
of March 20, 2018 (as amended, supplemented, or otherwise modified from time to
time on or prior to the Effective Date), by and among Sears Holdings
Corporation, the guarantors party thereto and Computershare Trust Company, N.A.,
as trustee, governing the 6 5/8% Senior Secured Convertible PIK Toggle Notes and
(iii) that certain Second Lien Credit Agreement, dated as of September 1, 2016
(as amended, supplemented, or otherwise modified on or prior to the Effective
Date), by and among, inter alios, Sears Holdings Corporation, as holdings,
Sears, Roebuck and Co. and Kmart Corporation, as borrowers, the lenders party
thereto, and JPP, LLC as administrative agent and collateral administrator.


H.     Any liens in favor of Bank of America, N.A., as co-collateral agent for
the secured parties pursuant to that certain Third Amended and Restated Credit
Agreement, dated as of July 21, 2015 (as amended, supplemented or otherwise
modified on or prior to the Effective Date), by and among, inter alios, Sears
Holdings Corporation, as holdings, Sears, Roebuck and Co. and Kmart Corporation,
as borrowers, the lenders party thereto, and Bank of America, N.A., as agent.


I.     Any liens in favor of the secured parties pursuant to that certain Letter
of Credit and Reimbursement Agreement, dated as of December 28, 2016 (as
amended, supplemented or otherwise modified on or prior to the Effective Date),
by and among Sears Holdings Corporation, Sears, Roebuck and Co., Kmart
Corporation, the financial institutions party thereto from time to time as L/C
lenders, and Citibank N.A., as administrative agent and issuing bank.


J.     Liens with respect to consigned goods in Puerto Rico.


K.     Certain Loan Parties are parties to consignment agreements with respect
to which no UCC filings have been filed.


L.     Encumbered Real Properties listed on Attachment A below.




--------------------------------------------------------------------------------









Attachment A to Schedule 1.06
Unit
RE ID
NAME
State
Address
Zip
Code
Facility
Property
Group
Status
1136
113600
Riverchase
AL
2500 Riverchase Galleria
35244
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1588
158800
Phoenix-Metro Ctr
AZ
10001 N Metro Pkwy W
85051
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
2288
228800
Antioch
CA
2600 Somersville Rd
94509
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
26720
2672000
City Of Industry
CA
100 S Puente Hills Mall
91748
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
26720
2672003
City Of Industry
CA
100 S Puente Hills Mall
91748
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
449
44900
DELANO
CA
Delano Industrial Pk
93215
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
4857
485700
Desert Hot Springs
CA
14011 Palm Drive
92240
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
4457
445700
Hayward
CA
26231 Mission Blvd
94544
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1209
120900
Long Beach
CA
2100N Bellflower Blvd
90815
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1068
106800
Palmdale
CA
1345 W Avenue P
93551
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3368
336800
Redlands
CA
1625 W Redlands
92373
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1271
127100
Littleton/
Denver
CO
8501 W Bowles Ave
80123
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1443
144300
Manchester
CT
190 Buckland Hills Dr
6040
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1853
185300
Wilmington
DE
4737 Concord Pike
19803
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1255
125500
Citrus Park
FL
7902 Citrus Park Dr
33625
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
1055
105500
Coral Springs
FL
9565 W Atlantic Blvd
33071
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3223
322300
Fort Walton Beach
FL
200 Irwin N E
32548
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
26726
2672600
Jacksonville
FL
9501 Arlington Expy
32225
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
1175
117500
Merritt Island
FL
777 E Merritt Island Cswy
32952
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
8292
829200
Ocala
FL
655 West 52Nd Ave
34474
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
1485
148500
Orange Pk
FL
1910 Wells Rd
32073
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1285
128500
Orlando-South
FL
8001 S Orange Blossom Trl
32809
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
2885
288500
Port Richey
FL
9409 Us Highway 19 N Ste 101
34668
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
26734
2673400
Sanford
FL
320 Towne Center Cir
32771
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
26734
2673402
Sanford
FL
450 Towne Ctr Circle
32771
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
8245
824500
St. Petersburg
FL
4600 Park St N
33709
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
1015
101500
Vero Beach
FL
6200 20Th St Ste 300
32966
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
26737
2673700
Albany
GA
2601 Dawson Rd Bldg G
31707
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
2065
206500
Brunswick
GA
100 Mall Blvd Ste 300
31525
Facility under paragraph C of this Schedule 1.06
Open Store
Annc'd to Close
7705
770500
Tamuning
GU
404 N Marine Dr Rte 1
96913
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
490
49000
HOFFMAN EST
IL
3333 Beverly Road
60192
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
2162
49001
Hoffman Estates
IL
3333 Beverly Rd
60179
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
8289
828900
Manteno
IL
333 South Spruce Street
60950
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
4423
442300
Rockford
IL
5909 E State Street
61108
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
31914
3191400
Round Lake Beach
IL
400 East Rollins Rd
60073
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
4048
404800
Springfield
IL
3250 Clear Lake Rd
62702
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3433
343300
Holyoke
MA
2211 Northampton St
1040
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1093
109300
Springfield
MA
1585 Boston Rd
1129
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store





--------------------------------------------------------------------------------





2183
218300
So Portland
ME
400 Maine Mall Rd
4106
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
9385
938500
Clio
MI
4290 W Vienna Rd
48420
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1100
110000
Flint
MI
3191 S Linden Rd
48507
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
1460
146000
Livonia
MI
29500 7 Mile Rd
48152
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
4998
499800
Roseville
MI
17580 Frazho
48066
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
1590
159000
Saginaw
MI
4900 Fashion Square Mall
48604
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
38480
3848000
Troy
MI
2240 Cunningham Dr
48084
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
4206
420600
Warren
MI
2000 Ten Mile Rd
48091
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1032
103200
Brooklyn Ctr
MN
1297 Shingle Creek Crossing
55430
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
2500
250000
Duluth
MN
1600 Miller Trunk Hwy
55811
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
1121
112100
Independence
MO
18777 E 39Th St S
64057
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
2242
224200
Billings
MT
1515 Grand Ave
59102
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
2191
219100
Lincoln
NE
6400 O St
68510
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1744
174400
Ocean
NJ
Rt 66 And 35
7712
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
7017
701700
Roswell
NM
1705 S Main St
88203
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
4726
472600
Jamestown
NY
975 Fairmount Ave
14701
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1364
136400
Lake Grove
NY
4 Smith Haven Mall
11755
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
8305
830500
Warren
OH
541 Perkins Jones Rd Ne
44483
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
1224
122400
Harrisburg
PA
4600 Jonestown Rd
17109
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3529
352900
Pittsburgh
PA
996 W View Park Dr
15229
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1293
129300
Robinson Twp
PA
1000 Robinson Center Dr
15205
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
1354
135400
Willow Grove
PA
2500 W Moreland Rd
19090
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1795
179500
Myrtle Beach
SC
1200 Coastal Grand Circle
29577
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3147
314700
Kingsport
TN
1805 E Stone Dr
37660
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1675
167500
Knoxville East Town
TN
2931 Knoxville Center Dr
37924
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
1216
121600
Memphis/
Southland
TN
1200 Southland Mall
38116
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1437
143700
Arlington/
Parks
TX
3871 S Cooper St
76015
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
8137
813700
HOUSTON
TX
16555 Park Row
77084
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
49027
4902700
ROUND ROCK
TX
1300 Louis Henna Blvd
78664
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
1023
102300
Loudoun/
Dulles
VA
21000 Dulles Town Cir
20166
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1974
197400
Roanoke
VA
4812 Valley View Blvd Ne
24012
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3722
372200
Burlington
WA
1550 S Burlington Blvd
98233
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3722
372203
Burlington
WA
 
98233
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
2092
209200
Appleton
WI
4301 W Wisconsin Ave
54913
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
4395
439500
Cudahy
WI
6077 S Packard Avenue
53110
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3088
308800
Kenosha
WI
4100 52Nd St
53144
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
2432
243200
La Crosse
WI
4200 Us Hwy 16
54601
Facility under paragraph C of this Schedule 1.06
Open Store
Annc'd to Close
2232
223200
Madison-East
WI
43 East Towne MallC
53704
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1804
180400
Barboursville
WV
100 Huntington Mall Rd
25504
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1368
136800
Concord
CA
1001 Sunvalley Blvd
94520
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1309
130900
Downey
CA
500 Stonewood St
90241
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1758
175800
Escondido
CA
210 E Via Rancho Pkwy
92025
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1378
137800
Orange
CA
2100 N Tustin St
92865
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store





--------------------------------------------------------------------------------





1048
104800
Pasadena
CA
3801 E Foothill Blvd
91107
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1288
128800
Stockton
CA
5110 Pacific Ave
95207
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1765
176500
Palm Beach Gardens
FL
3101 Pga Blvd
33410
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
2148
214800
Kahului Maui(Sur)
HI
275 Kaahumanu AveSte 1000
96732
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
30936
3093600
Tinley Park
IL
16300 Harlem
60477
Facility under paragraph B of this Schedule 1.06
Closed Store
Closed Store
1304
130400
Silver Spring
MD
11255 New Hampshire Ave
20904
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1094
109400
Hackensack
NJ
436 Main St
7601
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
6854
685400
Hackensack
NJ
516 Main St
7601
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1044
104400
Jersey Cty/
Newport
NJ
50 Mall Dr W
7310
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1494
149400
Moorestown
NJ
Rt 38 And Lenola Rd
8057
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1114
111400
Brooklyn
NY
2307 Beverley Rd
11226
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
6104
111401
Brooklyn
NY
2359 Bedford Ave
11226
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1333
133300
Poughkeepsie
NY
2001 South Rd
12601
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1924
192400
Valley Stream
NY
1150 Sunrise Hwy
11581
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
30962
3096200
Groveport
OH
4400 S Hamilton Rd
43125
Facility under paragraph B of this Schedule 1.06
Non-retail
Active
Non-retail
30962
3096203
GROVEPORT
OH
4400 S HAMILTON RD
43125
Facility under paragraph B of this Schedule 1.06
Non-retail
Active
Non-retail







--------------------------------------------------------------------------------






SCHEDULE 1.07
INITIAL SPECIFIED STORE CLOSING LOCATIONS
Unit No
Address
City
State
9711
3977 CUMBERLAND ROAD
Russellville
AR
3945
6050 HIGHWAY 90
Delano
CA
3982
1 KMART PLAZA
Lemoore
CA
3345
3443 W ADDISON
Modesto
CA
3483
261 N MC DOWELL BLVD
Ontario
CA
7471
748 W MAIN STREET
Placerville
CA
4706
4000 EAST 2ND STREET
Riverside
CA
9761
1705 W. BARRON STREET
Visalia
CA
3424
2001 SOUTH MILITARY HWY
Gainesville
FL
3793
802 WEST STATE STREET
Miami
FL
3713
4377 ROUTE 313
Covington
GA
3978
EAST EL MONTE WAY
Peachtree City
GA
9222
655 SUNLAND PARK DR
Cherokee
IA
3097
7200 ARLINGTON AVENUE
Council Bluffs
IA
9309
4290 W VIENNA ROAD
Webster City
IA
4297
1155 VETERAN'S BLVD
Moline
IL
9348
253-01 ROCKAWAY BLVD
Norridge
IL
4433
26231 MISSION BLVD
Quincy
IL
9354
PO BOX 3040, BLDG 82, MONTAUK HWY
Griffith
IN
3251
910 WILKES BARRE TWP BLVD
Indianapolis
IN
3823
175 MAAG AVENUE
Jasper
IN
4215
10400 ROSECRANS
Kansas City
KS
7169
6310 W 3RD STREET
Salina
KS
7229
301 GARDNER FIELD ROAD
Grayson
KY
3941
SUNNY ISLE S/C
Russell Springs
KY
7223
118 WALLER MILL ROAD
Metairie
LA
3654
6163 OXON HILL ROAD
OXON HILL
MD
3807
2235 EAST STATE STREET
Prince Frederick
MD
9521
22631 ROUTE 68 STE 30
Madawaska
ME
3820
15861 MICHIGAN AVENUE
Charlevoix
MI
3308
1502 SOUTH FOURTH STREET
Lake Orion
MI
4304
201 NINTH ST S E
Florissant
MO
3239
MAIN STREET N CANTON
Kansas City
MO
4026
200 CAPITAL AVE S W
St. Joseph
MO
4112
528 W PLANK ROAD
Asheville
NC
4450
200 CARR 181
Raleigh
NC
3808
808 ROUTE 46
Statesville
NC
3393
779 DELSEA DRIVE N
GLASSBORO
NJ






--------------------------------------------------------------------------------





4741
5000 SAN DARIO
Batavia
NY
9415
200 S WASHINGTON ST
Mahopac
NY
4123
4670 S 900 EAST
Niagara Falls
NY
3600
8701 SIX FORKS ROAD
Schenectady
NY
9392
250 NEW ROAD (RT 9)
West Seneca
NY
7209
420 EAST HIGHWAY 80
East Liverpool
OH
4257
4401 BUFFALO ROAD
Middleburg Heights
OH
4455
3955 S W MURRAY BLVD
BEAVERTON
OR
3361
18 ELM PLAZA
Allentown
PA
4150
1701 4TH AVE W
Altoona
PA
7746
4325 BROADWAY
Carlisle
PA
7470
10 COBBLESTONE COURT DRIVE
Hummelstown
PA
3884
750 WEST DEUCE OF CLUBS
Matamoras
PA
4054
1001 PATTON AVENUE
New Kensington
PA
9409
389 MAIN STREET
Phoenixville
PA
4010
2301 S UNIVERSITY DRIVE
Pittsburgh
PA
9438
2505 BELL ROAD
Pleasant Hills
PA
9539
1127 S STATE ST
Thorndale
PA
7274
20 O'FALLON SQUARE
Mauldin
SC
7043
5100 CLAYTON ROAD
Rock Hill
SC
7460
97 SENECA TRAIL
Knoxville
TN
7415
1170 MAE STREET
Springfield
VA
7717
CARR 2, ESTATAL, PLAZA CARIBE MALL
Waynesboro
VA
7259
7350 MANATEE AVE WEST
Williamsburg
VA
3133
3655 NAMEOKI ROAD
Bellingham
WA
4188
5000 23RD AVE
Charleston
WV
4736
401 GOVERNOR PLACE
Casper
WY
2306
1531RIO ROAD E
Gadsden
AL
1169
1601 ARDEN WAY
Chandler
AZ
1078
EAST MESA S/C
Mesa/East
AZ
1708
2300 HILLTOP MALL ROAD
Phoenix-Desert Sky
AZ
2047
275 KAAHUMANU AVE #1000
Sierra Vista
AZ
2078
2310 E KANSAS AVE
Yuma
AZ
1318
7701 1-40 W STE 400
Bakersfield
CA
1518
200 PARK CITY CTR
Cerritos
CA
1388
1251 US HIGHWAY 31 N
Costa Mesa
CA
1988
350 HOLLY HILL MALL
El Centro
CA
1408
6929 WILLIAMS ROAD
Florin
CA
2298
3404 W 13TH ST
Merced
CA
1618
10000 COORS BYPASS NW
Modesto
CA
1998
1001 BARNES CROSSING ROAD
Montebello
CA





--------------------------------------------------------------------------------





1019
9565 W ATLANTIC BLVD; CORAL SQ MALL
Pleasanton
CA
1658
100 SANTA ROSA PLZ
Santa Rosa
CA
1131
901 N FEDERAL HWY
Centennial
CO
1071
2050 SOUTHGATE ROAD
Lakewood
CO
1134
2727 FAIRFIELD COMMONS BLVD
Milford
CT
1193
7902 CITRUS PARK TOWN CTR
Waterford
CT
2565
1602 STATE ROAD 50
Bradenton
FL
1955
121 NE HAMPE WAY
Lakeland
FL
2245
428 SW C AVE
Melbourne
FL
2056
757 E LEWIS & CLARK PKWY
Mry Est/Ft Wltn Bch
FL
1006
101 N RANGELINE ROAD
Ocala
FL
2805
PANAMA CITY MALL
Panama City
FL
1229
2 OAK BROOK CTR
Boise
ID
1740
SEARS GRAND THORNTON
Joliet
IL
1470
7330 OLD WAKE FOREST ROAD
Greenwood
IN
2600
1400 UNION TPKE
Terre Haute
IN
2546
1850 APPLE BLOSSOM DR
Bowling Green
KY
1790
4807 OUTER LOOP
Louisville-Okolona
KY
1403
11200 LAKELINE MALL DR
Natick
MA
2034
LA CUMBRE PLZ
Bowie
MD
1844
10300 LITTLE PATUXENT PARKWAY
Columbia
MD
2963
400 N CENTER ST
Westminster
MD
1390
6910 FAYETTEVILLE ROAD STE 400
Ann Arbor
MI
1250
4310 BUFFALO GAP ROAD
Lincoln Park
MI
1112
12431 WAYZATA BLVD
Minnetonka
MN
1052
436 MAIN ST
St Paul
MN
1405
CROSS CREEK MALL
Fayetteville
NC
2225
1300 ULSTER AVE
Goldsboro
NC
1646
RT 66 AND 35
Pineville
NC
2663
52 WINCHESTER BLVD; SUITE A
Portsmouth
NH
1464
1750 DEPTFOROAD CENTER ROAD
Deptford
NJ
1574
2561 EL CAMINO REAL
Middletown
NJ
1287
100 CAMBRIDGESIDE PL
Coronado
NM
1709
4807 OUTER LOOP
Henderson
NV
1004
7424 DODGE ST
Garden City
NY
2584
1631 E EMPIRE ST
Lakewood
NY
1414
9605 QUEENS BLVD
Nanuet
NY
1944
JEFFERSON VALLEY MALL
Yorktown Hts
NY
1564
5320 YOUNGSTOWN ROAD
Niles
OH





--------------------------------------------------------------------------------





2311
GREELEY MALL
Norman
OK
1151
1305 AIRLINE ROAD
Tulsa Woodland Hls
OK
2119
1155 CARLISLE STREET; SUITE 5
Salem(Lancaster)
OR
1079
5053 TUTTLE CROSSING BLVD
Washington Sq
OR
1454
98-180 KAMEHAMEHA HIGHWAY
Bensalem/Crnwls Hts
PA
2124
MALL DEL NORTE
Dubois
PA
1064
2310 SW MILITARY DR
Langhrn/Oxford Vly
PA
1115
7700 E KELLOGG DR
Chattanooga
TN
2335
AVE JESUS T PINERO 4010
Clarksville
TN
1146
WOLFCHASE GALLERIA
Cordova
TN
1395
901 E. DIMOND
West Town
TN
1137
POMPANO FASHION SQ / 2251 N FEDERAL HWY
Austin
TX
1357
2901 S CAPITOL OF TEXAS HWY
Austin/Barton Creek
TX
1080
18777 E 39TH ST S
Frisco
TX
2537
1262 VOCKE ROAD
Harlingen
TX
1277
3450 S MARYLAND PKWY
Ingram
TX
2147
MARQUETTE S/C
Irving
TX
1247
6002 SLIDE ROAD
Lubbock
TX
1227
1101 MELBOURNE ROAD STE 7000
Southwest Ctr
TX
2617
1802 WEST LAWRENCE AVE
Victoria
TX
1575
1555 KAPIOLANI BLVD
Hampton
VA
2330
150 PEARL NIX PKWY
Puyallup
WA
2304
VALLEY VIEW MALL
Westover/Morgantown
WV
2341
STATE ROAD 149 & STATE ROAD 584
Casper
WY









--------------------------------------------------------------------------------






SCHEDULE 1.08
SECONDARY SPECIFIED STORE CLOSING LOCATIONS


Store
Format
City
State
Owned/Leased
Lease End Date
1424
Sears
BETHESDA
MD
Lease
3/31/2019
3527
Kmart
PHILADELPHIA
PA
Lease
11/30/2020
3896
Kmart
SAN GERMAN
PR
Lease
9/30/2021
4490
Kmart
SAN JUAN
PR
Lease
1/31/2024
4858
Kmart
CAGUAS
PR
Lease
10/31/2063
2156
Sears
MARYVILLE
TN
Lease
3/8/2023
2290
Sears
MICHIGAN CITY
IN
Owned
Owned
4048
Kmart
SPRINGFIELD
IL
Owned
Owned
1027
Sears
EL PASO
TX
Owned
Owned
1315
Sears
CHATTANOOGA
TN
Owned
Owned
4395
Kmart
CUDAHY
WI
Owned
Owned
1043
Sears
MERIDEN
CT
Owned
Owned
1065
Sears
GLEN ALLEN
VA
Owned
Owned
2040
Sears
BATTLE CREEK
MI
Owned
Owned
2819
Sears
FAIRBANKS
AK
Owned
Owned
1216
Sears
MEMPHIS
TN
Owned
Owned
1130
Sears
JANESVILLE
WI
Ground Lease
10/14/2022
1166
Sears
MERIDIAN
MS
Ground Lease
10/10/2022
1375
Sears
WINSTON SALEM
NC
Lease
---
1484
Sears
READING
PA
Lease
2/8/2020
1755
Sears
BOYNTON BEACH
FL
Lease
8/31/2021
1768
Sears
PHOENIX
AZ
Lease
10/23/2020
1828
Sears
LAS VEGAS
NV
Ground Lease
7/31/2024
2001
Sears
PIQUA
OH
Ground Lease
10/19/2019
2074
Sears
STROUDSBURG
PA
Lease
7/30/2019
2106
Sears
TUPELO
MS
Lease
3/6/2020
2138
Sears
SANTA BARBARA
CA
Lease
6/30/2024
2173
Sears
SARATOGA SPGS
NY
Lease
7/17/2020
2226
Sears
MURFREESBORO
TN
Lease
5/12/2022
2278
Sears
IDAHO FALLS
ID
Lease
7/30/2020
2315
Sears
JENSEN BEACH
FL
Lease
9/1/2019
2421
Sears
GRAND ISLAND
NE
Lease
7/31/2029
2683
Sears
WATERTOWN
NY
Lease
8/31/2021
2807
Sears
ROCK HILL
SC
Lease
4/7/2021
3371
Kmart
CHICAGO
IL
Lease
9/30/2022
3380
Kmart
WATERVILLE
ME
Lease
1/31/2021
3828
Kmart
TEMECULA
CA
Ground Lease
11/30/2021






--------------------------------------------------------------------------------





4064
Kmart
NORTH VERSAILLES
PA
Lease
2/28/2024
2557
Sears
LONGVIEW
TX
Lease
4/30/2020
9381
Kmart
HUNTINGTON
NY
Lease
4/30/2026







--------------------------------------------------------------------------------






SCHEDULE 1.09
GO FORWARD STORES
Count
Store Number
Banner
State
Address
Zip Code
1
2027
Sears
AK
1000 S Seward Meridian Rd
99654
2
2126
Sears
AR
4501 Central Ave Ste 101
71913
3
1206
Sears
AR
3930 Mccain Blvd
72116
4
1798
Sears
AZ
7780 W Arrowhead Towne Ctr
85308
5
3707
Kmart
AZ
1870 Mc Cullouch Blvd
86403
6
2218
Sears
AZ
3400 Gateway Blvd
86303
7
1728
Sears
AZ
4570 N Oracle Rd
85705
8
4996
Kmart
AZ
7055 E Broadway St
85710
9
3699
Kmart
CA
20777 Bear Valley Road
92308
10
7619
Kmart
CA
3980 El Camino Real
93422
11
9608
Kmart
CA
2505 Bell Rd
95603
12
1018
Sears
CA
3755 Santa Rosalia Dr
90008
13
7653
Kmart
CA
42126 Big Bear Blvd
92315
14
7756
Kmart
CA
1200 N Main St
93514
15
1008
Sears
CA
2650 E Olympic Blvd
90023
16
1268
Sears
CA
8150 La Palma Ave
90620
17
1838
Sears
CA
111 E Magnolia Blvd
91502
18
3834
Kmart
CA
1000 San Fernando Road
91504
19
7165
Kmart
CA
940 Arneill Rd
93010
20
1678
Sears
CA
2561 El Camino Real
92008
21
3086
Kmart
CA
2155 Pillsbury Rd
95926
22
1358
Sears
CA
565 Broadway
91910
23
1098
Sears
CA
1140 Shaw Ave
93612
24
7098
Kmart
CA
5100 Clayton Road
94521
25
4047
Kmart
CA
2200 Harbor Blvd
92627
26
2628
Sears
CA
3300 Broadway
95501
27
3725
Kmart
CA
1702 Freedom Boulevard
95019
28
1208
Sears
CA
3636 N Blackstone Ave
93726
29
1088
Sears
CA
236 N Central Ave
91203
30
9746
Kmart
CA
111 W Mc Knight Way
95949
31
1248
Sears
CA
660 W Winton Ave
94545
32
2028
Sears
CA
2200 W Florida Ave
92545
33
3748
Kmart
CA
491 Tres Pinos Road
95023
34
4819
Kmart
CA
2019 South Main
95453
35
9328
Kmart
CA
2900 Bellflower Blvd
90815
36
7390
Kmart
CA
1500 Anna Sparks Way
95521
37
1748
Sears
CA
5080 Montclair Plz Ln
91763
38
1868
Sears
CA
22550 Town Cir
92553
39
1168
Sears
CA
12121 Victory Blvd
91606
40
4421
Kmart
CA
13007 Sherman Way
91605
41
1508
Sears
CA
9301 Tampa Ave
91324
42
3842
Kmart
CA
175 Maag Avenue
95361
43
1968
Sears
CA
72-880 Hwy 111
92260
44
9551
Kmart
CA
6600 Clark Road
95969
45
3501
Kmart
CA
261 N Mc Dowell Blvd
94954










--------------------------------------------------------------------------------





46
3678
Kmart
CA
1855 Main Street
92065
47
1818
Sears
CA
8250 Day Creek Blvd
91739
48
4349
Kmart
CA
1155 Veteran'S Blvd
94063
49
1788
Sears
CA
2300 Hilltop Mall Rd
94806
50
1298
Sears
CA
5261 Arlington Ave
92504
51
7175
Kmart
CA
7840 Limonite Ave
92509
52
1688
Sears
CA
1700 N Main St
93906
53
3412
Kmart
CA
1050 North Davis Road
93907
54
1398
Sears
CA
100 Inland Ctr
92408
55
1478
Sears
CA
1178 El Camino Real
94066
56
1488
Sears
CA
2180 Tully Rd
95122
57
2088
Sears
CA
200 Town Ctr E
93454
58
7639
Kmart
CA
895 Faukner Road
93060
59
9797
Kmart
CA
270 Mt Hermon Rd
95066
60
9153
Kmart
CA
1056 Emerald Bay Rd
96150
61
3174
Kmart
CA
2180 E Mariposa Rd
95205
62
4751
Kmart
CA
710 West Tehachapi
93561
63
1108
Sears
CA
40710 Winchester Rd
92591
64
3127
Kmart
CA
5665 N Rosemead Blvd
91780
65
1278
Sears
CA
22100 Hawthorn Blvd
90503
66
2059
Sears
CA
3350 Naglee Rd
95304
67
1148
Sears
CA
3295 E Main St
93003
68
2829
Sears
CA
14420 Bear Valley Rd
92392
69
2068
Sears
CA
3501 S Mooney Blvd
93277
70
1189
Sears
CA
1209 Plz Dr
91790
71
3235
Kmart
CA
730 South Orange
91790
72
1149
Sears
CA
15600 Whittwood Ln
90603
73
2238
Sears
CA
1235 Colusa Ave
95991
74
1141
Sears
CO
14200 E Alameda Ave
80012
75
1221
Sears
CO
1650 Briargate Blvd
80920
76
1111
Sears
CO
2050 Southgate Rd
80906
77
1467
Sears
CO
205 E Foothills Pkwy
80525
78
7329
Kmart
CO
2665 W Eisenhower
80537
79
4453
Kmart
CO
3415 N Elizabeth St
81008
80
1303
Sears
CT
7 Backus Ave (Ex 3 Rt 84)
6810
81
3216
Kmart
CT
295 Hartford Turnpike
6066
82
7109
Kmart
CT
595 Straits Turnpike
6795
83
4807
Kmart
DE
301 Governor Place
19701
84
7725
Kmart
DE
19563 Coastal Hwy, Unit A
19971
85
3873
Kmart
DE
4700 Limestone Road
19808
86
3317
Kmart
FL
1401 W Palmetto Park Rd
33486
87
7321
Kmart
FL
7321 Manatee Ave West
34209
88
1007
Sears
FL
686 Brandon Town Center Mall
33511
89
2485
Sears
FL
13085 Cortez Blvd
34613
90
1125
Sears
FL
3655 Sw 22Nd St
33145
91
1075
Sears
FL
1700 W Intl Speedway Blvd
32114
92
4893
Kmart
FL
6126 Highway 301
34222
93
1195
Sears
FL
901 N Federal Hwy
33304
94
1495
Sears
FL
4125 Cleveland Ave Suite 88
33901





--------------------------------------------------------------------------------





95
1345
Sears
FL
1625 W 49Th St
33012
96
3818
Kmart
FL
3800 Oakwood Blvd
33020
97
9614
Kmart
FL
101399 Overseas Highway
33037
98
2215
Sears
FL
3200 N Roosevelt Blvd
33040
99
4725
Kmart
FL
2928 North Roosevelt Blvd
33040
100
3269
Kmart
FL
1201 S Dixie
33462
101
2745
Sears
FL
10401 Us Highway 441 Ste 2002
34788
102
9224
Kmart
FL
5561 Overseas Hwy
33050
103
3074
Kmart
FL
14091 S W 88Th St
33186
104
4728
Kmart
FL
3825 7Th Street North W
33126
105
1365
Sears
FL
20701 Sw 112Th Ave
33189
106
1456
Sears
FL
1360 Oviedo Blvd
32765
107
1775
Sears
FL
12055 Pines Blvd
33026
108
2145
Sears
FL
1441 Tamiami Trl
33948
109
2135
Sears
FL
901 Us 27 N Ste 130
33870
110
4355
Kmart
FL
4501 66Th Street N
33709
111
1585
Sears
FL
1500 Apalachee Pkwy
32301
112
1745
Sears
FL
347 Westshore Plz
33609
113
1066
Sears
FL
10302 Southside Blvd
32256
114
7294
Kmart
FL
1501 U S 1
32960
115
2505
Sears
GA
150 Pearl Nix Pkwy
30501
116
1578
Sears
HI
98-180 Kamehameha Hwy
96701
117
2388
Sears
HI
111 E Puainako St
96720
118
1681
Sears
HI
1505 Kapioloni Blvd
96815
119
1738
Sears
HI
46-056 Kamehameha Hwy
96744
120
9220
Kmart
IA
1501 Hwy 169 N
50511
121
7767
Kmart
IA
1405 South Grand
50616
122
2422
Sears
IA
4480 Sergeant Rd
51106
123
7033
Kmart
ID
1815-21St St
83501
124
7006
Kmart
ID
2258 Addison Ave East
83301
125
4381
Kmart
IL
7325 W 79Th Street
60455
126
4214
Kmart
IL
1155 Oakton St
60018
127
1640
Sears
IL
235 Saint Clair Sq
62208
128
1212
Sears
IL
7503 W Cermak Rd
60546
129
1300
Sears
IL
2 Oakbrook Ctr
60523
130
2990
Sears
IL
7200 Harrison Ave
61112
131
9124
Kmart
IN
1519 State Road 37 S
46036
132
7243
Kmart
IN
705 North Dixon
46901
133
9030
Kmart
IN
11 Sherwood Square
46970
134
7246
Kmart
IN
3150 National Road West
47374
135
7042
Kmart
IN
2801 Calumet Ave
46383
136
9122
Kmart
IN
3350 U S 30 East
46580
137
1161
Sears
KS
7700 E Kellogg Dr
67207
138
3029
Kmart
KY
3071 Dixie Hwy
41018
139
7255
Kmart
KY
411 Russell Dyche Hwy
42501
140
1226
Sears
LA
4400 Veterans Mem Blvd
70006
141
4810
Kmart
LA
2940 Veterans Blvd
70002
142
7104
Kmart
MA
252 Main St
1720
143
1213
Sears
MA
385 Southbridge St
1501





--------------------------------------------------------------------------------





144
3288
Kmart
MA
484 Boston Rd
1821
145
1283
Sears
MA
250 Granite St
2184
146
4407
Kmart
MA
2001 Main Street
2301
147
1243
Sears
MA
1775 Washington St
2339
148
3040
Kmart
MA
768 Iyanough Rd
2601
149
1133
Sears
MA
100 Commercial Rd
1453
150
2373
Sears
MA
100 N Dartmouth Mall
2747
151
9255
Kmart
MA
Wilbraham Road (Sr 20)
1069
152
1053
Sears
MA
1325 Broadway
1906
153
3486
Kmart
MA
77 Middlesex Ave
2145
154
9692
Kmart
MA
Route 12
1570
155
1725
Sears
MD
1040 Annapolis Mall
21401
156
3256
Kmart
MD
8980 Waltham Woods Rd
21234
157
1374
Sears
MD
658 Baltimore Pike
21014
158
2774
Sears
MD
1262 Vocke Rd
21502
159
7713
Kmart
MD
3207 Solomons Island Rd
21037
160
2664
Sears
MD
5500 Buckeystown Pike
21703
161
3131
Kmart
MD
1003 W Patrick St
21702
162
1754
Sears
MD
701 Russell Ave
20877
163
1013
Sears
MD
7900 Gov Ritchie Hwy
21061
164
3172
Kmart
MD
1713 Massey Blvd
21740
165
3798
Kmart
MD
6411 Riggs Road
20783
166
1773
Sears
MD
2306 N Salisbury Blvd
21801
167
4399
Kmart
MD
14014 Connecticut Ave
20906
168
7673
Kmart
MD
200 Kent Landing
21666
169
3021
Kmart
ME
603 Center St
4210
170
7133
Kmart
ME
58 Western Avenue
4330
171
2203
Sears
ME
8 Gurnet Rd
4011
172
3155
Kmart
MI
2095 Rawsonville Rd
48111
173
9557
Kmart
MI
2425 S Grayling
49738
174
3819
Kmart
MI
802 West State Street
49058
175
1170
Sears
MI
3131 E Michigan Ave
48912
176
3841
Kmart
MI
15861 Michigan Avenue
49068
177
7031
Kmart
MI
1101-7Th Ave
49858
178
7068
Kmart
MI
1820 S Saginaw Rd
48640
179
9593
Kmart
MI
5719 N US 23
48750
180
3379
Kmart
MI
5100 Dixie Hwy
48329
181
1722
Sears
MN
2000 N E Court
55425
182
9689
Kmart
MN
1606 Hwy 11-71
56649
183
3405
Kmart
MN
10 W Lake Street
55408
184
4351
Kmart
MN
201 Ninth St S E
55904
185
3059
Kmart
MN
245 E Maryland Ave
55117
186
9353
Kmart
MO
155 Twin City Mall
63019
187
9520
Kmart
MS
12057-A Highway 49
39503
188
9808
Kmart
MT
1235 North First Street
59840
189
7030
Kmart
MT
2024 Us Hwy 2 E
59901
190
3886
Kmart
NC
980 Brevard Road
28806
191
2105
Sears
NC
100 Colonial Mall
27215
192
7208
Kmart
NC
2455 Lewisville-Clemmon
27012





--------------------------------------------------------------------------------





193
1475
Sears
NC
6910 Fayetteville Rd Ste 400
27713
194
1045
Sears
NC
1620 Guess Rd
27701
195
1335
Sears
NC
3200 W Friendly Ave
27408
196
2755
Sears
NC
344 Jacksonville Mall
28546
197
3744
Kmart
NC
1091 N Croatan Highway
27948
198
9619
Kmart
NC
4841 Arendell St
28557
199
9549
Kmart
NC
110-112 Bost Rd
28655
200
3667
Kmart
NC
8701 Six Forks Road
27615
201
7626
Kmart
NC
1300 Dellwood Road
28786
202
4272
Kmart
ND
2625 State St
58503
203
4057
Kmart
ND
2301 S University Dr
58103
204
4022
Kmart
ND
1900 S Washington St
58201
205
4353
Kmart
ND
1-20Th Ave S E
58701
206
9319
Kmart
NE
1515 W 3Rd
69301
207
1041
Sears
NE
7424 Dodge St
68114
208
2023
Sears
NH
270 Loudon Rd
3301
209
3175
Kmart
NH
1267 Hooksett Rd
3106
210
1313
Sears
NH
310 Daniel Webster Hwy Ste 102
3060
211
4448
Kmart
NH
161 S Broadway
3079
212
7048
Kmart
NH
200 S Main
3784
213
3438
Kmart
NJ
1550 St George Ave
7001
214
7177
Kmart
NJ
371-411 Main Street
7109
215
1204
Sears
NJ
3710 US Hwy 9 Ste 1100
7728
216
3499
Kmart
NJ
200 Passaic Ave
7032
217
9463
Kmart
NJ
250 New Rd (Rt 9)
8244
218
3071
Kmart
NJ
213 Highway 37 E
8753
219
4478
Kmart
NJ
1061 Whitehorse-Mercervil
8610
220
7602
Kmart
NJ
1825 Highway 35
7719
221
1434
Sears
NJ
50 Route 46
7470
222
3056
Kmart
NJ
1020 Hamburg Turnpike
7470
223
4470
Kmart
NJ
108 Monmouth Rd
7764
224
9413
Kmart
NJ
235 Prospect Ave
7052
225
3202
Kmart
NJ
700 Broadway
7675
226
1684
Sears
NJ
150 Woodbridge Ctr Ct
7095
227
2597
Sears
NM
4601 E Main St
87402
228
7035
Kmart
NM
3000 East Main St
87402
229
7016
Kmart
NM
2220 North Grimes St
88240
230
2527
Sears
NM
700 S Telshor Blvd
88011
231
3301
Kmart
NM
1712 St Michael'S Dr
87505
232
3592
Kmart
NV
5051 E Bonanza Rd
89110
233
1328
Sears
NV
3450 S Maryland Pkwy
89109
234
1668
Sears
NV
4000 Meadow Ln
89107
235
9589
Kmart
NY
Plaza 15 Route 415
14810
236
3862
Kmart
NY
5151 Sunrise Hwy
11716
237
9423
Kmart
NY
2044 Montauk Hwy
11932
238
7654
Kmart
NY
300 Baychester Avenue
10475
239
9420
Kmart
NY
1998 Bruckner Blvd
10473
240
3415
Kmart
NY
1001 Hertel Avenue
14216
241
1984
Sears
NY
S 3701 Mckinley Pkwy
14219





--------------------------------------------------------------------------------





242
4871
Kmart
NY
2280 North Ocean Ave.
11738
243
9274
Kmart
NY
West Main St R D #1
12834
244
7065
Kmart
NY
1020 Center Street
14845
245
2744
Sears
NY
3300 Chambers Rd
14845
246
1404
Sears
NY
800 Sunrise Mall
11758
247
4034
Kmart
NY
2803 Brewerton Rd
13211
248
7749
Kmart
NY
250 W 34Th St
10119
249
7777
Kmart
NY
770 Broadway
10003
250
2593
Sears
NY
1401 Route 300
12550
251
1894
Sears
NY
10 Miracle Mile Dr
14623
252
7676
Kmart
NY
171 Delaware Ave
13838
253
1624
Sears
NY
283 Platinum Ave
10314
254
7677
Kmart
NY
121 Bolivar Rd
14895
255
1674
Sears
NY
100 Main St
10601
256
9416
Kmart
NY
399 Tarrytown Rd
10607
257
1733
Sears
NY
Rte 87(Ny St) & Cross Ct Pkwy
10704
258
9414
Kmart
NY
Rte 118, 355 Downing Dr
10598
259
7383
Kmart
OH
241 Wooster Rd North
44203
260
3286
Kmart
OH
3301 Center Rd
44212
261
1410
Sears
OH
4100 Belden Village Mall
44718
262
1810
Sears
OH
4595 Eastgate Blvd
45245
263
3013
Kmart
OH
7701 Broadview Road
44131
264
9096
Kmart
OH
620 Plaza Dr
44830
265
7397
Kmart
OH
2400 Stringtown Road
43123
266
7644
Kmart
OH
10560 Harrison Avenue
45030
267
1081
Sears
OH
771 S 30Th St
43056
268
7477
Kmart
OH
502 Pike Street
45750
269
3243
Kmart
OH
1447 N Main St
44720
270
1210
Sears
OH
1400 Polaris Pkwy
43240
271
2104
Sears
OH
Banfield Rd & I-70
43950
272
3142
Kmart
OH
555 South Ave
44278
273
4782
Kmart
OK
2501 Redwheat Drive
73601
274
3839
Kmart
OR
400 North East Circle Blv
97330
275
2179
Sears
OR
501 Medford Ctr
97504
276
3888
Kmart
OR
2640 West Sixth St
97058
277
2494
Sears
PA
5580 Goods Lane Suite 1005
16602
278
9161
Kmart
PA
1520 W Front St
18603
279
1711
Sears
PA
3505 Capitol Hill City Mall Dr
17011
280
3225
Kmart
PA
1005 Wayne Ave
17201
281
7293
Kmart
PA
713 E Baltimore Pike
19018
282
3911
Kmart
PA
3975 Columbia Ave
17512
283
3737
Kmart
PA
4377 Route 313
18901
284
7192
Kmart
PA
320 South 25Th Street
18042
285
3266
Kmart
PA
U S Route 11 Mark Plaza
18704
286
3963
Kmart
PA
1605 South Market Street
17022
287
9662
Kmart
PA
1127 S State St
17522
288
4113
Kmart
PA
2873 W 26Th Street
16506
289
1073
Sears
PA
222 Exton Square Mall
19341
290
1714
Sears
PA
5256 Route 30
15601





--------------------------------------------------------------------------------





291
3597
Kmart
PA
600 Macdade Blvd
19043
292
1644
Sears
PA
200 Park City Ctr
17601
293
7699
Kmart
PA
1745 Quentin
17042
294
7372
Kmart
PA
451 Hude Park Road
15656
295
1654
Sears
PA
1067 W Baltimore Pike
19063
296
7083
Kmart
PA
2650 Ellwood Rd
16101
297
1834
Sears
PA
600 Montgomery Mall
19454
298
3136
Kmart
PA
1 Parkside Ave
19607
299
4713
Kmart
PA
Rt #6 Brandford Town Ctr
18848
300
3954
Kmart
PA
400 North Best Ave
18088
301
2114
Sears
PA
1500 W Chestnut St
15301
302
7374
Kmart
PA
985 Paoli Pike
19380
303
1154
Sears
PA
1259 Whitehall Mall
18052
304
3268
Kmart
PA
910 Wilkes Barre Twp Blvd
18702
305
3390
Kmart
PA
1915 E Third St
17701
306
3810
Kmart
PA
2600 N Willow Street Pike
17584
307
3949
Kmart
PA
803 Male Rd
18091
308
4732
Kmart
PR
Road 2 Km 126.5
605
309
7566
Kmart
PR
State Road 2 Km 80.2
612
310
7570
Kmart
PR
Plaza Rio Hondo & Comerio Ave
961
311
7788
Kmart
PR
Pr 167 & Las Cumbres
957
312
1085
Sears
PR
Intsctn St Rd Pr 1 & Pr 156
725
313
7419
Kmart
PR
Rafael Cordero & Hwy 30
725
314
1925
Sears
PR
Carolina S/C
988
315
7665
Kmart
PR
65Th Infantry Ave
985
316
7446
Kmart
PR
Carr Rt #1 - Km 106
736
317
2085
Sears
PR
State Rd 3
738
318
9394
Kmart
PR
Eastern Reg'l S/C; State Road #3
738
319
2675
Sears
PR
Road 3 Km.L34.7
784
320
3853
Kmart
PR
Puerto Rico Hwy 3
784
321
7768
Kmart
PR
Pr 20 And Esmeralda
969
322
2355
Sears
PR
506 Calle Truncado
659
323
1905
Sears
PR
Ave F D Roosevelt
918
324
7783
Kmart
PR
Pr #22 & Pr #18
918
325
3993
Kmart
PR
State Rd 149&State Rd 584
795
326
1935
Sears
PR
975 Hostos Ave Ste 110
680
327
3882
Kmart
PR
Pr Rte #2; Km 149.5
680
328
2385
Sears
PR
El Mercado Plaza
782
329
1945
Sears
PR
Plaza Del Caribe 2050 (Rd 2)
731
330
7741
Kmart
PR
2643 Ponce Bypass
728
331
4844
Kmart
PR
9410 Ave Los Romeros
926
332
4494
Kmart
PR
200 Carr 181
976
333
7784
Kmart
PR
Carr 2, Estatal, Plaza Caribe Mall
692
334
7752
Kmart
PR
Sr 128 @ Sr 2 Km 0.5
698
335
4016
Kmart
SC
Church St Extension
29605
336
7616
Kmart
SC
748 W Main Street
29072
337
7062
Kmart
SC
1143 Broad St
29150
338
4141
Kmart
SC
1500 Charleston Hwy
29169
339
4170
Kmart
SD
1111 E North St
57701





--------------------------------------------------------------------------------





340
1386
Sears
TN
1000 Rivergate Pkwy
37072
341
2036
Sears
TN
2021 N Highland Ave
38305
342
2265
Sears
TN
2011 N Roan St
37601
343
9621
Kmart
TN
1443 W Main St
37087
344
9735
Kmart
TN
217 Forks Of River Pkwy
37862
345
1387
Sears
TX
7701 1-40 W
79121
346
2487
Sears
TX
2000 Killeen Mall
76543
347
4389
Kmart
TX
1801 South 10Th Street
78503
348
1629
Sears
TX
500 N. Jackson Road
78577
349
2637
Sears
TX
3100 FM 365
77642
350
1207
Sears
TX
201 S Plano Rd
75081
351
1097
Sears
TX
2310 Sw Military Dr
78224
352
1127
Sears
TX
4000 N Shepherd Dr
77018
353
1367
Sears
TX
6001 W Waco Dr
76710
354
9794
Kmart
UT
785 S Bluff
84770
355
1284
Sears
VA
5901 Duke St
22304
356
2435
Sears
VA
1531Rio Rd E
22901
357
3471
Kmart
VA
2001 South Military Hwy
23320
358
1274
Sears
VA
11500 Midlothian Tpke
23235
359
1024
Sears
VA
6211 Leesburg Pike
22044
360
2694
Sears
VA
100 Spotsylvania Mall
22407
361
2395
Sears
VA
8200 Sudley Rd
20109
362
3785
Kmart
VA
5007 Victory Blvd
23693
363
2784
Sears
VA
1850 Apple Blossom Dr
22601
364
7413
Kmart
VI
Remainder Matriculate #1
840
365
3972
Kmart
VI
Sunny Isle S/C, Space #1
820
366
3829
Kmart
VI
26 - A Tutu Park Mall
802
367
7793
Kmart
VI
9000 Lockhart Gdns S/C; Ste 1
802
368
1463
Sears
VT
155 Dorest St
5403
369
2299
Sears
WA
1219 S Boone St
98520
370
2049
Sears
WA
1302 Se Everett Mall Way
98208
371
2329
Sears
WA
1321 N Columbia Center Blvd
99336
372
7034
Kmart
WA
2200 East Isaacs Ave
99362
373
7648
Kmart
WI
800 North Union
53948
374
3692
Kmart
WI
1450 Summit Avenue
53066
375
3851
Kmart
WI
5141 Douglas Ave
53402
376
7649
Kmart
WI
1200 West Fond Du Lac St
54971
377
3750
Kmart
WI
830 West Fulton St
54981
378
4442
Kmart
WV
6531 Mccorkle Avenue S E
25304
379
3484
Kmart
WV
I-79/Us 43 Crossings Mall
25071
380
7139
Kmart
WY
510 S Hwy 89
83002
381
1915
Sears
PR
Avenida Aguas Buenas
959
382
1136
Sears
AL
2500 Riverchase Galleria
35244
383
2288
Sears
CA
2600 Somersville Rd
94509
384
1228
Sears
CA
1601 Arden Way
95815
385
1368
Sears
CA
1001 Sunvalley Blvd
94520
386
4857
Kmart
CA
14011 Palm Drive
92240
387
1309
Sears
CA
500 Stonewood St
90241
388
1758
Sears
CA
210 E Via Rancho Pkwy
92025





--------------------------------------------------------------------------------





389
4457
Kmart
CA
26231 Mission Blvd
94544
390
1209
Sears
CA
2100 N Bellflower Blvd
90815
391
1378
Sears
CA
2100 N Tustin St
92865
392
1068
Sears
CA
1345 W Avenue P
93551
393
1048
Sears
CA
3801 E Foothill Blvd
91107
394
3368
Kmart
CA
1625 W Redlands
92373
395
4371
Kmart
CA
2875 Santa Maria Way
93455
396
1288
Sears
CA
5110 Pacific Ave
95207
397
1271
Sears
CO
8501 W Bowles Ave
80123
398
1281
Sears
CO
3201 Dillon Dr
81008
399
1831
Sears
CO
16395 Washington St
80023
400
1443
Sears
CT
190 Buckland Hills Dr
6040
401
1853
Sears
DE
4737 Concord Pike
19803
402
1055
Sears
FL
9565 W Atlantic Blvd
33071
403
3223
Kmart
FL
200 Irwin N E
32548
404
1175
Sears
FL
777 E Merritt Island Cswy
32952
405
1485
Sears
FL
1910 Wells Rd
32073
406
1285
Sears
FL
8001 S Orange Blossom Trl
32809
407
1765
Sears
FL
3101 Pga Blvd
33410
408
2885
Sears
FL
9409 Us Highway 19 N Ste 101
34668
409
1015
Sears
FL
6200 20Th St Ste 300
32966
410
2845
Sears
GA
3700 Atlanta Hwy Ste 270
30606
411
1035
Sears
GA
3450B Wrightsboro Rd
30909
412
1095
Sears
GA
6580 Douglas Blvd
30135
413
1155
Sears
GA
400 Ernest W Barrett Pkwy Nw
30144
414
7705
Kmart
GU
404 N Marine Dr Rte 1
96913
415
2148
Sears
HI
275 Kaahumanu Ave Ste 1000
96732
416
1172
Sears
IL
5 Stratford Sq(Gary & Schick)
60108
417
1840
Sears
IL
6501 95Th St
60415
418
1321
Sears
IL
2200 W War Memorial Dr Ste 998
61613
419
1570
Sears
IL
2 Woodfield Mall
60173
420
1820
Sears
IL
5000 Spring Hill Mall
60118
421
1650
Sears
IN
2300 Southlake Mall
46410
422
1800
Sears
IN
6501 Grape Rd Us 23
46545
423
1147
Sears
LA
6501 Blubonnet Blvd
70836
424
1223
Sears
MA
200 Westgate Dr
2301
425
3433
Kmart
MA
2211 Northampton St
1040
426
1104
Sears
MA
521 Lynch Blvd
1752
427
1033
Sears
MA
1009 S Washington St
2760
428
1634
Sears
MD
6901 Security Sq Blvd
21244
429
1854
Sears
MD
8200 Perry Hall Blvd
21236
430
1304
Sears
MD
11255 New Hampshire Ave
20904
431
1074
Sears
MD
11170 Mall Circle
20603
432
2183
Sears
ME
400 Maine Mall Rd
4106
433
9385
Kmart
MI
4290 W Vienna Rd
48420
434
1011
Sears
MI
3622 Rivertown Pkwy Sw
49418
435
1460
Sears
MI
29500 7 Mile Rd
48152
436
9693
Kmart
MI
6730 S River Road
48039
437
1192
Sears
MI
5500 Harvey St
49444





--------------------------------------------------------------------------------





438
1760
Sears
MI
27600 Novi Rd
48377
439
1110
Sears
MI
6780 S Westnedge Ave
49024
440
1590
Sears
MI
4900 Fashion Square Mall
48604
441
4206
Kmart
MI
2000 Ten Mile Rd
48091
442
1092
Sears
MI
35000 Warren Rd
48185
443
1822
Sears
MO
330 Siemers Dr
63701
444
1121
Sears
MO
18777 E 39Th St S
64057
445
1042
Sears
MO
101 N Rangeline Rd
64801
446
1171
Sears
MO
2825 S Glenstone Ave
65804
447
1182
Sears
MO
3 Mid Rivers Mall Dr
63376
448
1165
Sears
NC
1480 Concord Pkwy N
28025
449
2175
Sears
NC
240 Carolina East Mall
27834
450
2515
Sears
NC
1940 Us Highway 70 Se
28602
451
1605
Sears
NC
7330 Old Wake Forest Rd
27616
452
2191
Sears
NE
6400 O St
68510
453
1094
Sears
NJ
436 Main St
7601
454
1044
Sears
NJ
50 Mall Dr W
7310
455
1614
Sears
NJ
S Orange Ave & Walnut St
7039
456
1494
Sears
NJ
Rt 38 And Lenola Rd
8057
457
1314
Sears
NJ
51 Us Hwy 1
8901
458
1764
Sears
NJ
Rt 80 & Mt Hope Ave
7866
459
7017
Kmart
NM
1705 S Main St
88203
460
1114
Sears
NY
2307 Beverley Rd
11226
461
4726
Kmart
NY
975 Fairmount Ave
14701
462
1364
Sears
NY
4 Smith Haven Mall
11755
463
1333
Sears
NY
2001 South Rd
12601
464
4928
Kmart
NY
308 Dix Avenue
12804
465
1924
Sears
NY
1150 Sunrise Hwy
11581
466
2010
Sears
OH
600 Richland Mall
44906
467
1710
Sears
OH
5000 Great Northern Mall
44070
468
2390
Sears
OH
1475 Upper Valley Pike
45504
469
1120
Sears
OH
5053 Tuttle Crossing Blvd
43016
470
1224
Sears
PA
4600 Jonestown Rd
17109
471
3529
Kmart
PA
996 W View Park Dr
15229
472
1354
Sears
PA
2500 W Moreland Rd
19090
473
1595
Sears
SC
700 Haywood Rd
29607
474
1795
Sears
SC
1200 Coastal Grand Circle
29577
475
3147
Kmart
TN
1805 E Stone Dr
37660
476
1307
Sears
TX
4310 Buffalo Gap Rd
79606
477
1437
Sears
TX
3871 S Cooper St
76015
478
1407
Sears
TX
6461 Eastex Fwy
77706
479
2497
Sears
TX
2320 N Expressway
78526
480
1217
Sears
TX
1305 Airline Rd
78412
481
1317
Sears
TX
8401 Gateway Blvd W
79925
482
1447
Sears
TX
4900 S Hulen St
76132
483
1417
Sears
TX
20131 Highway 59 N
77338
484
1297
Sears
TX
1101 Melbourne Rd Ste 7000
76053
485
2247
Sears
TX
5300 San Dario Ave
78041
486
1187
Sears
TX
3000 Town East Mall
75150





--------------------------------------------------------------------------------





487
1176
Sears
TX
999 Pasedena Blvd
77506
488
1337
Sears
TX
851 N Central Expwy
75075
489
1427
Sears
TX
6909 N Loop 1604 E
78247
490
2197
Sears
TX
10000 Emmett F Lowry Expy
77591
491
1377
Sears
TX
7925 Fm 1960 Rd W
77070
492
1023
Sears
VA
21000 Dulles Town Cir
20166
493
1974
Sears
VA
4812 Valley View Blvd Ne
24012
494
3722
Kmart
WA
1550 S Burlington Blvd
98233
495
1038
Sears
WA
14720 E Indiana Ave
99216
496
2219
Sears
WA
651 Sleater Kinney Rd Se 1300
98503
497
2309
Sears
WA
10315 Silverdale Way Nw
98383
498
1029
Sears
WA
4700 N Division St
99207
499
4147
Kmart
WA
4110 E Sprague Ave
99202
500
1139
Sears
WA
400 Southcenter Mall
98188
501
2029
Sears
WA
9 E Valley Mall Blvd
98903
502
2092
Sears
WI
4301 W Wisconsin Ave
54913
503
3088
Kmart
WI
4100 52Nd St
53144
504
2232
Sears
WI
43 East Towne Mall C
53704
505
1804
Sears
WV
100 Huntington Mall Rd
25504





--------------------------------------------------------------------------------






SCHEDULE 4.01
LOAN DOCUMENTS
•
Security Documents

•
Interim Financing Order

•
Approved Budget

•
Rolling Budget

•
Agent Fee Letter










--------------------------------------------------------------------------------






SCHEDULE 5.01(l)(A)
OWNED AND GROUND LEASED UNENCUMBERED REAL PROPERTY
Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
Owned/GL
2027
202700
Wasilla
AK
1000 S Seward Meridian Rd
99654
Open Store
Open Store
GL
2796
279600
Tuscaloosa
AL
1701 Mcfarland Blvd E #207
35404
Closed Store
Closed Store
GL
61901
6190100
Scottsdale
AZ
16275 N Scottsdale Rd
85260
Closed Store
Closed Store
GL
1728
172800
Tucson
AZ
4570 N Oracle Rd
85705
Open Store
Open Store
GL
4996
499600
Tucson
AZ
7055 E Broadway St
85710
Open Store
Open Store
GL
1838
183800
Burbank
CA
111 E Magnolia Blvd
91502
Open Store
Open Store
GL
1678
167800
Carlsbad
CA
2561 El Camino Real
92008
Open Store
Open Store
GL
2728
272800
Downey
CA
600 Stonewood
90241
Open Store
Open Store
GL
3725
372500
Freedom
CA
1702 Freedom Boulevard
95019
Open Store
Open Store
GL
1088
108800
Glendale
CA
236 N Central Ave
91203
Open Store
Open Store
GL
2028
202800
Hemet
CA
2200 W Florida Ave
92545
Open Store
Open Store
GL
3748
374800
Hollister
CA
491 Tres Pinos Road
95023
Open Store
Open Store
GL
9328
932800
Long Beach
CA
2900 Bellflower Blvd
90815
Open Store
Open Store
GL
2798
279800
Palm Desert
CA
44430 Town Center Way
92260
Open Store
Open Store
GL
1818
181800
Rancho Cucamonga
CA
8250 Day Creek Blvd
91739
Open Store
Open Store
GL
9797
979700
Scotts Valley
CA
270 Mt Hermon Rd
95066
Open Store
Open Store
GL
3828
382800
Temecula
CA
26471 Ynez Road
92591
Open Store
Open Store
GL
1278
127800
Torrance
CA
22100 Hawthorn Blvd
90503
Open Store
Open Store
GL
1111
111100
Colorado Springs
CO
2050 Southgate Rd
80906
Open Store
Open Store
GL
1467
146700
Ft Collins
CO
205 E Foothills Pkwy
80525
Open Store
Open Store
GL
6820
682000
Boynton Beach
FL
805 N Congress Ave
33426
Open Store
Open Store
GL
2485
248500
Brooksville
FL
13085 Cortez Blvd
34613
Open Store
Open Store
GL
1195
119500
Ft Lauderdale
FL
901 N Federal Hwy
33304
Open Store
Open Store
GL
1456
145600
Oviedo
FL
1360 Oviedo Blvd
32765
Open Store
Open Store
GL
1585
158500
Tallahassee
FL
1500 Apalachee Pkwy
32301
Open Store
Open Store
GL
8049
804900
Hilo
HI
50 Pohaku St
96720
Non-retail
Active Non-retail
GL
8158
815800
Honolulu
HI
2886 Paa St
96819
Non-retail
Active Non-retail
GL
1738
173800
Kaneohe(Sur)
HI
46-056 Kamehameha Hwy
96744
Open Store
Open Store
GL
8818
881800
Pearl City
HI
98-600 Kamehameha Hwy
96782
Non-retail
Active Non-retail
GL










--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
Owned/GL
2936
293600
Chicago
IL
1800 W Lawrence Ave
60640
Open Store
Open Store
GL
1640
164000
Fairview Hts
IL
235 Saint Clair Sq
62208
Open Store
Open Store
GL
3251
325100
Indianapolis
IN
6780 W Washington St
46241
Open Store
Annc’d to Close
GL
7042
704200
Valparaiso
IN
2801 Calumet Ave
46383
Open Store
Open Store
GL
1161
116100
Wichita-Town East
KS
7700 E Kellogg Dr
67207
Open Store
Open Store
GL
1283
128300
Braintree
MA
250 Granite St
2184
Open Store
Open Store
GL
1374
137400
Bel Air
MD
658 Baltimore Pike
21014
Open Store
Open Store
GL
1013
101300
Glen Burnie
MD
7900 Gov Ritchie Hwy
21061
Open Store
Open Store
GL
7031
703100
Menominee
MI
1101-7th Ave
49858
Open Store
Open Store
GL
1722
172200
Bloomington
MN
2000 N E Court
55425
Open Store
Open Store
GL
3405
340500
Minneapolis
MN
10 W Lake Street
55408
Open Store
Open Store
GL
30956
3095600
West St. Paul
MN
50 Signal Hill Mall
55118
Closed Store
Closed Store
GL
3239
323900
Kansas City
MO
7100 Nw Prairie View Rd
64151
Open Store
Annc’d to Close
GL
62707
6270700
Springfield
MO
3803 S Glenstone
65804
Closed Store
Closed Store
GL
1335
133500
Greensboro
NC
3200 W Friendly Ave
27408
Open Store
Open Store
GL
3744
374400
Kill Devil Hills
NC
1091 N Croatan Highway
27948
Open Store
Open Store
GL
1041
104100
Omaha
NE
7424 Dodge St
68114
Open Store
Open Store
GL
69722
6972200
North Brunswick
NJ
1055 Route 1 South
8902
Closed Store
Closed Store
GL
9463
946300
Somers Point
NJ
250 New Rd (Rt 9)
8244
Open Store
Open Store
GL
1684
168400
Woodbridge
NJ
150 Woodbridge Ctr Ct
7095
Open Store
Open Store
GL
1709
170900
Henderson
NV
1245 W Warm Springs Rd
89014
Open Store
Annc’d to Close
GL
2754
275400
Henderson
NV
1511 W Sunset Rd
89014
Closed Store
Closed Store
GL
1828
182800
Las Vegas
NV
4355 Grand Canyon Dr
89147
Open Store
Open Store
GL
26741
2674100
Amherst
NY
1261 Niagara Falls Blvd
14226
Closed Store
Closed Store
GL
3862
386200
Bohemia
NY
5151 Sunrise Hwy
11716
Open Store
Open Store
GL
7654
765400
Bronx
NY
300 Baychester Avenue
10475
Open Store
Open Store
GL
2626
262600
College Point
NY
131-08 20th Ave
11356
Open Store
Open Store
GL
4871
487100
Farmingville
NY
2280 North Ocean Ave.
11738
Open Store
Open Store
GL
2744
274400
Horseheads/Elmira
NY
3300 Chambers Rd
14845
Open Store
Open Store
GL
1404
140400
Massapequa
NY
800 Sunrise Mall
11758
Open Store
Open Store
GL
2741
274100
Massapequa
NY
34 Carmans Rd
11758
Open Store
Open Store
GL
1894
189400
Rochester
NY
10 Miracle Mile Dr
14623
Open Store
Open Store
GL





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
Owned/GL
1081
108100
Heath
OH
771 S 30th St
43056
Open Store
Open Store
GL
2001
200100
Piqua
OH
987 E Ash St Ste 170
45356
Open Store
Open Store
GL
1280
128000
Springdale
OH
300 E Kemper Rd
45246
Closed Store
Closed Store
GL
1073
107300
Exton
PA
222 Exton Square Mall
19341
Open Store
Open Store
GL
1714
171400
Greensburg
PA
5256 Route 30
15601
Open Store
Open Store
GL
1644
164400
Lancaster
PA
200 Park City Ctr
17601
Open Store
Open Store
GL
1654
165400
Media
PA
1067 W Baltimore Pike
19063
Open Store
Open Store
GL
1834
183400
North Wales
PA
600 Montgomery Mall
19454
Open Store
Open Store
GL
2355
235500
Hatillo(Arecibo)
PR
506 Calle Truncado
659
Open Store
Open Store
GL
1905
190500
Hato Rey
PR
Ave F D Roosevelt
918
Open Store
Open Store
GL
7783
778300
Hato Rey
PR
Pr #22 & Pr #18
918
Open Store
Open Store
GL
1935
193500
Mayaguez
PR
975 Hostos Ave Ste 110
680
Open Store
Open Store
GL
7461
746100
Clarksville
TN
2300 Madison Street
37043
Closed Store
Closed Store
GL
1386
138600
Goodlettsville
TN
1000 Rivergate Pkwy
37072
Open Store
Open Store
GL
67036
6703600
Dallas
TX
3407 W Northwest Hwy
75220
Closed Store
Closed Store
GL
67409
6740900
Layton
UT
881 W Hillfield Rd
84041
Closed Store
Closed Store
GL
1274
127400
Chesterfield
VA
11500 Midlothian Tpke
23235
Open Store
Open Store
GL
2395
239500
Manassas
VA
8200 Sudley Rd
20109
Open Store
Open Store
GL
1463
146300
Burlington
VT
155 Dorest St
5403
Open Store
Open Store
GL
1129
112900
Tacoma
WA
4502 S Steele St Ste 100
98409
Closed Store
Closed Store
GL
1130
113000
Janesville
WI
2500 Milton Ave
53545
Open Store
Open Store
GL
1915
191500
Bayamon
PR
Avenida Aguas Buenas
959
Open Store
Open Store
GL
8722
108910
Anchorage(Sur)
AK
5900 Old Seward Highway
99503
Non-retail
Active Non-retail
Owned
8106
810600
Birmingham
AL
196 Vulcan Rd
35209
Non-retail
Active Non-retail
Owned
8706
870603
Birmingham
AL
262 Oxmoor Court
35209
Non-retail
Active Non-retail
Owned
30957
3095700
Springdale
AR
3142 West Sunset Ave
72762
Closed Store
Closed Store
Owned
68235
6823500
Phoenix
AZ
1717 E Mcdowell Rd
85006
Non-retail
Active Non-retail
Owned
3699
369900
Apple Valley
CA
20777 Bear Valley Road
92308
Open Store
Open Store
Owned
7619
761903
Atascadero
CA
4180 El Camino Real
93422
Non-retail
Active Non-retail
Owned
4320
432003
Bellflower
CA
10400 Rosecrans
90706
Non-retail
Active Non-retail
Owned





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
Owned/GL
4721
472103
Coalinga
CA
25 West Polk Street
93210
Non-retail
Active Non-retail
Owned
6233
623300
Covina
CA
710 W Arrow Hwy
91722
Closed Store
Closed Store
Owned
3998
399800
Dinubi
CA
East El Monte Way
93618
Non-retail
Active Non-retail
Owned
3998
399802
Dinubi
CA
East El Monte Way
93618
Non-retail
Active Non-retail
Owned
8038
803800
El Cajon
CA
1406 North Johnson Ave
92020
Non-retail
Active Non-retail
Owned
30958
3095800
El Centro
CA
1950 N Imperial Ave
92243
Non-retail
Active Non-retail
Owned
7916
791603
Eureka
CA
4325 Broadway
95503
Non-retail
Active Non-retail
Owned
7916
791604
Eureka
CA
4325 Broadway
95503
Non-retail
Active Non-retail
Owned
3982
398203
Lemoore
CA
215 W Hanford/Armona Rd
93245
Non-retail
Active Non-retail
Owned
3842
384203
Oakdale
CA
1555 E F St
98233
Non-retail
Active Non-retail
Owned
1068
106802
Palmdale
CA
1345 W Avenue P
93551
Non-retail
Active Non-retail
Owned
1788
178800
Richmond
CA
2300 Hilltop Mall Rd
94806
Open Store
Open Store
Owned
8098
809800
Sn Bernardino
CA
595 S “G” St
92410
Non-retail
Active Non-retail
Owned
6858
685800
Sn Luis Obspo
CA
1310 Roundhouse Ave
93401
Non-retail
Active Non-retail
Owned
3968
396800
Wasco
CA
2785 Highway 46
93280
Non-retail
Active Non-retail
Owned
2451
245100
Greeley
CO
2800 Greeley Mall
80631
Closed Store
Closed Store
Owned
1075
107500
Daytona Beach
FL
1700 W Intl Speedway Blvd
32114
Open Store
Open Store
Owned
1195
119503
Ft Lauderdale
FL
901 N Federal Hwy
33304
Non-retail
Active Non-retail
Owned
7435
743500
Hialeah
FL
5890 Nw 173rd Drive
33015
Non-retail
Active Non-retail
Owned
24025
2402500
Longwood
FL
1024 Florida Central Pkwy
32750
Non-retail
Active Non-retail
Owned
4019
401900
Melbourne
FL
601 Atlantis Rd
32904
Non-retail
Active Non-retail
Owned
2135
213500
Sebring
FL
901 Us27 N Ste 130
33870
Open Store
Open Store
Owned





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
Owned/GL
8035
803500
College Park
GA
2511 Sullivan Rd
30337
Non-retail
Active Non-retail
Owned
1251
125100
Lithonia
GA
8020 Mall Pkwy
30038
Closed Store
Closed Store
Owned
7439
743900
Council Bluff
IA
1110 Woodbury Ave
51503
Closed Store
Closed Store
Owned
31002
3100200
Mountain Home
ID
2800 American Legion Blvd
83647
Non-retail
Active Non-retail
Owned
61510
6151000
Calumet City
IL
2 River Oaks S/C
60409
Closed Store
Closed Store
Owned
26985
2698500
Chicago
IL
79th/Stoney Island
60617
Non-retail
Active Non-retail
Owned
30920
3092000
Chicago
IL
7050 S Pulaski
60629
Closed Store
Closed Store
Owned
61030
6103000
Chicago
IL
6153 S Western Ave
60636
Closed Store
Closed Store
Owned
26987
2698700
Chicago *
IL
6045 (Or 6007) N Western Ave
60659
Non-retail
Active Non-retail
Owned
261
26100
Danville
IL
26 N Vermillion
61832
Non-retail
Active Non-retail
Owned
2632
263200
Fairview Hts
IL
317 Lincoln Hwy
62208
Open Store
Open Store
Owned
6490
649000
Hoffman Est
IL
5334 Sears Parkway
60192
Non-retail
Active Non-retail
Owned
30901
3090100
Lansing
IL
17355 Torrence Ave
60438
Closed Store
Closed Store
Owned
30927
3092700
Macomb
IL
1325 East Jackson
61455
Closed Store
Closed Store
Owned
470
47000
Manteno
IL
8374 N 4000 East Rd
60950
Non-retail
Active Non-retail
Owned
6784
678400
Matteson
IL
4605 W Lincoln Hwy
60443
Open Store
Open Store
Owned
30900
3090000
New Lenox
IL
1500 W Lincoln Hwy
60451
Closed Store
Closed Store
Owned
31900
3190000
Sterling
IL
2901 E Fourth St
61081
Closed Store
Closed Store
Owned
6062
606200
Tinley Park
IL
Rte 43 & Us 6
60477
Non-retail
Active Non-retail
Owned
26185
2618500
Clarksville
IN
1416 Blackiston Mill Rd
47129
Closed Store
Closed Store
Owned
7246
724603
Richmond
IN
3150 National Road West
47374
Non-retail
Active Non-retail
Owned
8171
817100
Overland Park
KS
9000 Nieman Road
66214
Non-retail
Active Non-retail
Owned
9255
925500
Palmer
MA
Wilbraham Road (Sr 20)
1069
Open Store
Open Store
Owned
6303
630300
Bangor
ME
60 Doane St
4401
Non-retail
Active Non-retail
Owned
31004
3100400
Charlotte
MI
1658 Lansing Rd
48813
Non-retail
Active Non-retail
Owned
9245
924500
Cheboygan
MI
1131 E State St
49721
Closed Store
Closed Store
Owned





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
Owned/GL
30918
3091800
Jackson
MI
3001 E Mich Ave
49202
Closed Store
Closed Store
Owned
6892
689200
Taylor
MI
 
48180
Non-retail
Active Non-retail
Owned
61106
6110600
Jackson
MS
1400 Metrocenter
39209
Closed Store
Closed Store
Owned
30949
3094900
Natchez
MS
280 John R Junkin Dr
39120
Closed Store
Closed Store
Owned
3213
321300
Southaven
MS
7457 Airways
38671
Non-retail
Active Non-retail
Owned
31005
3100500
Asheboro
NC
1330 E. Dixie Drive
27356
Non-retail
Active Non-retail
Owned
1475
147500
Durham
NC
6910 Fayetteville Rd Ste 400
27713
Open Store
Open Store
Owned
30961
3096100
Greensboro
NC
300 Penry Rd
27405
Non-retail
Active Non-retail
Owned
2374
237400
Vineland
NJ
8 W Landis Ave
8360
Closed Store
Closed Store
Owned
6133
613300
Reno
NV
West Side Of S. Virginia
89030
Non-retail
Active Non-retail
Owned
6298
629800
Sparks
NV
350 Glendale Ave
89431
Non-retail
Active Non-retail
Owned
1353
135300
De Witt/Syracuse
NY
3649 Erie Blvd E
13214
Closed Store
Closed Store
Owned
1514
151400
Niagara Falls
NY
6929 Williams Rd
14304
Closed Store
Closed Store
Owned
8254
825400
Rochester
NY
2213 Brighton Henrietta (Town Line Rd)
14623
Non-retail
Active Non-retail
Owned
26731
2673100
Dublin
OH
4975 Tuttle Crossing Blvd
43016
Closed Store
Closed Store
Owned
1370
137000
Eastland
OH
2765 Eastland Mall
43232
Closed Store
Closed Store
Owned
1310
131000
Elyria
OH
4900 Midway Mall
44035
Closed Store
Closed Store
Owned
2940
294000
Franklin
OH
3457 Towne Blvd
45005
Closed Store
Closed Store
Owned
3243
324303
North Canton
OH
Main Street N Canton
44720
Non-retail
Active Non-retail
Owned
6092
609200
North Canton
OH
Main Street N Canton
44720
Non-retail
Active Non-retail
Owned
1610
161000
Northgate
OH
9505 Colerain Ave
45251
Open Store
Annc’d to Close
Owned
26588
2658800
Salem
OH
5200 Salem Ave
45426
Closed Store
Closed Store
Owned
9676
967600
Streetsboro
OH
9059 State Rt #14
44241
Closed Store
Closed Store
Owned
37563
3756300
Washington Courthouse
OH
1666 Columbus Ave
43160
Non-retail
Active Non-retail
Owned
1150
115000
Westland
OH
4411 W Broad St
43228
Closed Store
Closed Store
Owned
1261
126100
Midwest City
OK
6909 E Reno Ave
73110
Closed Store
Closed Store
Owned
1863
186300
Johnstown
PA
540 Galleria Dr
15904
Closed Store
Closed Store
Owned





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
Owned/GL
31924
3192400
Moon Twp.
PA
2000 Market Blvd - Parking Lot
15108
Non-retail
Active Non-retail
Owned
9394
939400
Fajardo
PR
Eastern Reg’l S/C; State Road #3
738
Open Store
Open Store
Owned
3853
385300
Guayama
PR
Puerto Rico Hwy 3
784
Open Store
Open Store
Owned
6488
648800
Mayaguez
PR
Western Plaza S/C
680
Non-retail
Active Non-retail
Owned
8935
893500
Rio Piedras
PR
Carr #176 Km 0.5; Gpo Box 70209
936
Non-retail
Active Non-retail
Owned
8975
897500
Rio Piedras
PR
Road #176 Km 0.5 Cupey Bajo
936
Non-retail
Active Non-retail
Owned
30941
3094100
Sioux Falls
SD
3709 East 10th Street
57103
Closed Store
Closed Store
Owned
446
44600
Memphis
TN
3456 Meyers Rd
38108
Non-retail
Active Non-retail
Owned
30934
3093400
Memphis
TN
3201 Austin Peay
38128
Closed Store
Closed Store
Owned
26596
2659600
Memphis/Hickory
TN
6120 Hickory Ridge Mall
38115
Closed Store
Closed Store
Owned
8247
824700
Dickinson
TX
1000 West Fm 517
77539
Non-retail
Active Non-retail
Owned
6874
687400
Houston
TX
2737 Hwy 6 S
77082
Closed Store
Closed Store
Owned
8167
816700
Houston
TX
525 E Little York Rd
77037
Non-retail
Active Non-retail
Owned
61237
6123700
Houston
TX
100 Greenspoint Mall
77060
Closed Store
Closed Store
Owned
2332
233200
San Antonio
TX
8551 Wurzbach Road
56701
Open Store
Open Store
Owned
1065
106500
Glen Allen
VA
10101 Brook Rd
23059
Open Store
Open Store
Owned
26717
2671700
Newport News
VA
12263 Hornsby Lane
23602
Closed Store
Closed Store
Owned
3544
354400
Salem
VA
1355 West Main Street
24153
Closed Store
Closed Store
Owned
8345
834500
Virginia Beach
VA
102 South Witchduck Rd
23462
Non-retail
Active Non-retail
Owned
2299
229900
Aberdeen
WA
1219 S Boone St
98520
Open Store
Open Store
Owned
6579
657900
Spokane
WA
7005 N Division St
99207
Open Store
Open Store
Owned
31903
3190300
Fort Atkinson
WI
1309 N High St
53538
Closed Store
Closed Store
Owned
3589
358903
Cleveland
OH
14901 Lorain Ave
44111
Non-retail
Active Non-retail
Owned
3628
362803
Tolleson
AZ
8701 West Mc Dowell
85353
Non-retail
Active Non-retail
Owned
7309
730903
Texarkana
TX
4520 W 7th St
75501
Non-retail
Active Non-retail
Owned
31930
3193003
Hialeah
FL
5750 NW 183rd St
33015
Non-retail
Active Non-retail
Owned





--------------------------------------------------------------------------------






SCHEDULE 5.01(l)(B)
LEASED UNENCUMBERED REAL PROPERTY
Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
8706
870600
Birmingham
AL
262 Oxmoor Court
35209
Non-retail
Active Non-retail
24002
2400200
Birmingham
AL
2194-A Parkway Lake Dr
35244
Non-retail
Active Non-retail
2306
230600
Gadsden
AL
1001 Rainbow Dr
35901
Open Store
Annc’d to Close
49003
4900300
Mobile
AL
3412 Demotropolis Rd
36693
Non-retail
Active Non-retail
2126
212600
Hot Springs
AR
4501 Central Ave Ste 101
71913
Open Store
Open Store
8941
894100
Little Rock
AR
1900 W 65Th St-Ste 10
72209
Non-retail
Active Non-retail
1206
120600
North Little Rock
AR
3930 Mccain Blvd
72116
Open Store
Open Store
9711
971100
Russellville
AR
2821 East Main St
72801
Open Store
Annc’d to Close
1169
116900
Chandler
AZ
3177 Chandler Village Dr
85226
Open Store
Annc’d to Close
2358
235800
Flagstaff
AZ
4800 N Us Highway 89
86004
Open Store
Annc’d to Close
1798
179800
Glendale
AZ
7780 W Arrowhead Towne Ctr
85308
Open Store
Open Store
3707
370700
Lake Havasu City
AZ
1870 Mc Cullouch Blvd
86403
Open Store
Open Store
7088
708800
Mesa
AZ
952 E Baseline Rd; Ste 111
85204
Non-retail
Active Non-retail
1078
107800
Mesa/East
AZ
6515 E Southern Ave
85206
Open Store
Annc’d to Close
1768
176800
Paradise Vly
AZ
4604 E Cactus Rd
85032
Open Store
Open Store
8778
877800
Phoenix
AZ
844 N 44Th Ave Ste 2
85043
Non-retail
Active Non-retail
24521
2452100
Phoenix
AZ
4401 Baseline Rd; Ste 205
85042
Non-retail
Active Non-retail
1708
170800
Phoenix-Desert Sky
AZ
7611 W Thomas Rd
85033
Open Store
Annc’d to Close
2218
221800
Prescott
AZ
3400 Gateway Blvd
86303
Open Store
Open Store
5865
586500
Scottsdale - Showroom
AZ
15500 Greenway-Hayden Loop
85260
Open Store
Open Store
2047
204700
Sierra Vista
AZ
2250 El Mercado Loop
85635
Open Store
Annc’d to Close
5880
588000
Tempe
AZ
9025 S Kyrene Rd (Suites 101-105)
85284
Non-retail
Active Non-retail
49028
4902800
Tempe
AZ
8440 S Hardy Dr
85284
Non-retail
Active Non-retail
8937
893700
Tucson
AZ
807 S Euclid
85719
Non-retail
Active Non-retail










--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
49011
4901100
Tucson
AZ
4755 S Butterfield Dr
85714
Non-retail
Active Non-retail
5866
586600
Tucson (Marana) - Showroom
AZ
3850 W. Orange Grove Road
85741
Open Store
Open Store
2078
207800
Yuma
AZ
3150 S 4Th Ave
85364
Open Store
Annc’d to Close
36314
3631400
Banani, Dhaka-1213
BANGLADESH
7TH FLOOR, BOOTH WING
---
Non-retail
Active Non-retail
4762
476200
Antioch
CA
3625 East 18Th Street
94509
Open Store
Annc’d to Close
7619
761900
Atascadero
CA
3980 El Camino Real
93422
Open Store
Open Store
9608
960800
Auburn
CA
2505 Bell Rd
95603
Open Store
Open Store
1318
131800
Bakersfield
CA
3001 Ming Ave
93304
Open Store
Annc’d to Close
1018
101800
Baldwin Hills
CA
3755 Santa Rosalia Dr
90008
Open Store
Open Store
8901
890100
Benicia
CA
521 Stone Rd
94510
Non-retail
Active Non-retail
7653
765300
Big Bear Lake
CA
42126 Big Bear Blvd
92315
Open Store
Open Store
7756
775600
Bishop
CA
1200 N Main St
93514
Open Store
Open Store
1008
100800
Boyle
CA
2650 E Olympic Blvd
90023
Open Store
Open Store
1638
163800
Brea
CA
100 Brea Mall
92821
Closed Store
Closed Store
1268
126800
Buena Park
CA
8150 La Palma Ave
90620
Open Store
Open Store
3834
383400
Burbank
CA
1000 San Fernando Road
91504
Open Store
Open Store
7165
716500
Camarillo
CA
940 Arneill Rd
93010
Open Store
Open Store
1518
151800
Cerritos
CA
100 Los Cerritos Mall
90703
Open Store
Annc’d to Close
3086
308600
Chico
CA
2155 Pillsbury Rd
95926
Open Store
Open Store
1358
135800
Chula Vista
CA
565 Broadway
91910
Open Store
Open Store
1098
109800
Clovis
CA
1140 Shaw Ave
93612
Open Store
Open Store
3582
358200
Clovis
CA
1075 Shaw Ave
93612
Open Store
Annc’d to Close
7098
709800
Concord
CA
5100 Clayton Road
94521
Open Store
Open Store
5798
579800
Concord-Mcphails Showroom
CA
2260 Commerce Ave Ste E
94520
Open Store
Open Store
1388
138800
Costa Mesa
CA
3333 Bristol St
92626
Open Store
Annc’d to Close
4047
404700
Costa Mesa
CA
2200 Harbor Blvd
92627
Open Store
Open Store
5382
538200
Costa Mesa
CA
3333 Bristol St.
92626
Open Store
Open Store
3945
394500
Delano
CA
912 County Line Rd
93215
Open Store
Annc’d to Close
1988
198800
El Centro
CA
3751 S Dogwood Ave
92243
Open Store
Annc’d to Close
2628
262800
Eureka
CA
3300 Broadway
95501
Open Store
Open Store
1408
140800
Florin
CA
5901 Florin Rd
95823
Open Store
Annc’d to Close





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
8963
896300
Fontana
CA
14650 Miller Ave
92336
Non-retail
Active Non-retail
1208
120800
Fresno
CA
3636 N Blackstone Ave
93726
Open Store
Open Store
8366
836600
Fresno
CA
1922 N HELM AVE
93727
Non-retail
Active Non-retail
8913
891300
Fresno
CA
3688 E. Central Avenue
93725
Non-retail
Active Non-retail
7195
719500
Goleta
CA
6865 Hollister Ave
93117
Closed Store
Closed Store
9746
974600
Grass Valley
CA
111 W Mc Knight Way
95949
Open Store
Open Store
2656
265600
Hanford
CA
Hanford Mall - 1545 Mall Drive
93230
Open Store
Open Store
1248
124800
Hayward
CA
660 W Winton Ave
94545
Open Store
Open Store
5689
568900
Hayward
CA
30803 SANTANA STREET
94544
Non-retail
Active Non-retail
4819
481900
Lakeport
CA
2019 South Main
95453
Open Store
Open Store
8258
825800
Lakewood
CA
5436 Woodruff Ave
90713
Non-retail
Active Non-retail
3982
398200
Lemoore
CA
215 W Hanford/Armona Rd
93245
Open Store
Annc’d to Close
24510
2451000
Livermore
CA
283 E Airway Blvd
94551
Non-retail
Active Non-retail
7225
722500
Los Angeles
CA
6310 W 3Rd Street
90036
Open Store
Annc’d to Close
8253
825300
Mcclellan
CA
4326 Forcum Ave
95652
Non-retail
Active Non-retail
7390
739000
Mckinleyville
CA
1500 Anna Sparks Way
95521
Open Store
Open Store
2298
229800
Merced
CA
1011 W Olive Ave
95348
Open Store
Annc’d to Close
8868
886800
Milpitas
CA
1021 Cadillac Ct
95035
Non-retail
Active Non-retail
8780
878000
Mira Loma
CA
3100 Milliken Ave
91752
Non-retail
Active Non-retail
8928
892800
Mira Loma(Jurupa Vl)
CA
11385 Venture Dr; Bldg A
91752
Non-retail
Active Non-retail
1618
161800
Modesto
CA
100 Vintage Faire Mall
95356
Open Store
Annc’d to Close
3345
334500
Modesto
CA
1351 E Hatch Rd
95351
Open Store
Annc’d to Close
1748
174800
Montclair
CA
5080 Montclair Plz Ln
91763
Open Store
Open Store
1998
199800
Montebello
CA
1401 N Montebello Blvd
90640
Open Store
Annc’d to Close
1868
186800
Moreno Vly
CA
22550 Town Cir
92553
Open Store
Open Store





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
1698
169800
Newark
CA
6000 Mowry Ave
94560
Closed Store
Closed Store
1168
116800
No Hollywood
CA
12121 Victory Blvd
91606
Open Store
Open Store
4421
442100
North Hollywood
CA
13007 Sherman Way
91605
Open Store
Open Store
1508
150800
Northridge
CA
9301 Tampa Ave
91324
Open Store
Open Store
3842
384200
Oakdale
CA
175 Maag Avenue
95361
Open Store
Open Store
3483
348300
Ontario
CA
2530 S Euclid Ave
91762
Open Store
Annc’d to Close
8287
828700
Ontario
CA
5600 East Airport Rd
91761
Non-retail
Active Non-retail
8729
872900
Ontario
CA
5691 E Philadelphia; Ste 100
92337
Non-retail
Active Non-retail
1968
196800
Palm Desert
CA
72-880 Hwy 111
92260
Open Store
Open Store
9551
955100
Paradise
CA
6600 Clark Road
95969
Open Store
Open Store
3501
350100
Petaluma
CA
261 N Mc Dowell Blvd
94954
Open Store
Open Store
3531
353100
Pinole
CA
1500 Fitzgerald Dr
94564
Open Store
Annc’d to Close
7471
747100
Placerville
CA
3968-A Missouri Flat Road
95667
Open Store
Annc’d to Close
1019
101900
Pleasanton
CA
1700 Stoneridge Dr
94588
Open Store
Annc’d to Close
3678
367800
Ramona
CA
1855 Main Street
92065
Open Store
Open Store
5668
566800
Rancho Cordova
CA
11340 WHITE ROCK ROAD
95742
Open Store
Open Store
4349
434900
Redwood City
CA
1155 Veteran’S Blvd
94063
Open Store
Open Store
1298
129800
Riverside
CA
5261 Arlington Ave
92504
Open Store
Open Store
4706
470600
Riverside
CA
375 E Alessandro Blvd
92508
Open Store
Annc’d to Close
7175
717500
Riverside
CA
7840 Limonite Ave
92509
Open Store
Open Store
5784
578400
Rohnert Park
CA
6085 State Farm Drive
94928
Non-retail
Active Non-retail
8768
876800
Sacramento
CA
1200 Blumenfeld Dr
95815
Non-retail
Active Non-retail
24547
2454700
Sacramento
CA
1200 Del Paso Rd; Ste 100
95834
Non-retail
Active Non-retail
1688
168800
Salinas
CA
1700 N Main St
93906
Open Store
Open Store
3412
341200
Salinas
CA
1050 North Davis Road
93907
Open Store
Open Store
1398
139800
San Bernardino
CA
100 Inland Ctr
92408
Open Store
Open Store
1478
147800
San Bruno
CA
1178 El Camino Real
94066
Open Store
Open Store
8748
874800
San Diego
CA
960 Sherman St
92110
Non-retail
Active Non-retail





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
24523
2452300
San Diego
CA
9586 Distribution Ave; Ste F
92121
Non-retail
Active Non-retail
62529
6252900
San Diego
CA
7655 Clairemont Mesa Blvd
92111
Closed Store
Closed Store
31882
3188200
San Diego
CA
5405 University Ave
92105
Closed Store
Closed Store
5000
500000
San Francisco
CA
310 Carolina Street
94103
Open Store
Open Store
38112
3811200
San Francisco
CA
201 Spear St
94105
Non-retail
Active Non-retail
8398
839800
San Jose
CA
1202 S Sixth St
95112
Non-retail
Active Non-retail
38734
3873400
San Jose
CA
1735 Technology Drive, Suite 600
95110
Non-retail
Active Non-retail
1488
148800
San Jose-Eastridge
CA
2180 Tully Rd
95122
Open Store
Open Store
30969
3096900
San Leandro
CA
250 Floresta Blvd
94578
Closed Store
Closed Store
5787
578700
San Rafael - Mcphails Showroom
CA
530 W Francisco Blvd
94901
Open Store
Open Store
8369
836900
Santa Ana
CA
400 W Warner Ave
92707
Non-retail
Active Non-retail
8808
880800
Santa Ana
CA
500 W Warner Ave #28
92707
Non-retail
Active Non-retail
2138
213800
Santa Barbara
CA
3845 State St
93105
Open Store
Open Store
5764
576400
Santa Clara
CA
52 Winchester Blvd; Suite A
95050
Non-retail
Active Non-retail
24548
2454800
Santa Clarita
CA
28159 AVENUE STANFORD
91355
Non-retail
Active Non-retail
2308
230800
Santa Cruz
CA
4015 Capitola Rd
95062
Open Store
Annc’d to Close
24524
2452400
Santa Fe Springs
CA
10415 Slushier Dr
90670
Non-retail
Active Non-retail
2088
208800
Santa Maria
CA
200 Town Ctr E
93454
Open Store
Open Store
7639
763900
Santa Paula
CA
895 Faukner Road
93060
Open Store
Open Store
1658
165800
Santa Rosa
CA
100 Santa Rosa Plz
95401
Open Store
Annc’d to Close
9153
915300
South Lake Tahoe
CA
1056 Emerald Bay Rd
96150
Open Store
Open Store
3076
307600
Spring Valley
CA
935 Sweetwater Rd
91977
Open Store
Annc’d to Close
3174
317400
Stockton
CA
2180 E Mariposa Rd
95205
Open Store
Open Store
8708
870800
Stockton
CA
2115 Sinclair Avenue
95215
Non-retail
Active Non-retail





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
8758
875800
Sylmar
CA
14090 Balboa Blvd
91342
Non-retail
Active Non-retail
4751
475100
Tehachapi
CA
710 West Tehachapi
93561
Open Store
Open Store
1108
110800
Temecula
CA
40710 Winchester Rd
92591
Open Store
Open Store
3127
312700
Temple City
CA
5665 N Rosemead Blvd
91780
Open Store
Open Store
2059
205900
Tracy
CA
3350 Naglee Rd
95304
Open Store
Open Store
62538
6253800
Tustin
CA
2505 El Camino Real
92782
Closed Store
Closed Store
3018
301800
Valencia
CA
23222 W Valencia Blvd
91355
Closed Store
Closed Store
1148
114800
Ventura
CA
3295 E Main St
93003
Open Store
Open Store
68738
3685300
Vernon
CA
2700 Fruitland Ave
90058
Non-retail
Active Non-retail
68738
6873800
Vernon
CA
5525 S. Soto Street
90058
Non-retail
Active Non-retail
2829
282900
Victorville
CA
14420 Bear Valley Rd
92392
Open Store
Open Store
6628
662800
Victorville
CA
13695 Mariposa Rd
92395
Non-retail
Active Non-retail
2068
206800
Visalia
CA
3501 S Mooney Blvd
93277
Open Store
Open Store
2068
206802
Visalia
CA
3501 S Mooney Blvd
93277
Non-retail
Active Non-retail
9761
976100
Visalia
CA
3247 W Noble Ave
93277
Open Store
Annc’d to Close
1189
118900
West Covina
CA
1209 Plz Dr
91790
Open Store
Open Store
3235
323500
West Covina
CA
730 South Orange
91790
Open Store
Open Store
9489
948900
West Hills
CA
8407 FALLBROOK AVE
91304
Non-retail
Active Non-retail
1149
114900
Whittier
CA
15600 Whittwood Ln
90603
Open Store
Open Store
2238
223800
Yuba City
CA
1235 Colusa Ave
95991
Open Store
Open Store
1141
114100
Aurora
CO
14200 E Alameda Ave
80012
Open Store
Open Store
8290
829000
Brighton
CO
18875 Bromley Lane
80601
Non-retail
Active Non-retail
1131
113100
Centennial
CO
7001 S University Blvd
80122
Open Store
Annc’d to Close
1221
122100
Chapel Hills
CO
1650 Briargate Blvd
80920
Open Store
Open Store
4224
3193100
Denver
CO
2150 S Monaco St Pkwy
80222
Closed Store
Closed Store
24507
2450700
Denver
CO
12330E 46Th Ave; Unit 300
80239
Non-retail
Active Non-retail





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
2361
236100
Grand Junction
CO
100 Mesa Mall
81505
Open Store
Annc’d to Close
1071
107100
Lakewood
CO
10785 W Colfax Ave
80215
Open Store
Annc’d to Close
7329
732900
Loveland
CO
2665 W Eisenhower
80537
Open Store
Open Store
4453
445300
Pueblo
CO
3415 N Elizabeth St
81008
Open Store
Open Store
78723
7872300
Becon Falls
CT
125 Railroad Ave
6403
Non-retail
Active Non-retail
1303
130300
Danbury
CT
7 Backus Ave (Ex 3 Rt 84)
6810
Open Store
Open Store
1014
101400
Enfield
CT
90 Elm St
6082
Closed Store
Closed Store
1134
113400
Milford
CT
1201 Boston Post RdSp 2095
6460
Open Store
Annc’d to Close
3495
349500
Milford
CT
589 Bridgeport Ave
6460
Open Store
Annc’d to Close
8743
874300
Newington
CT
65 Holmes Rd
6111
Non-retail
Active Non-retail
24592
2459200
Rocky Hill
CT
51 Belamose Ave
6067
Non-retail
Active Non-retail
3216
321600
Vernon
CT
295 Hartford Turnpike
6066
Open Store
Open Store
1193
119300
Waterford
CT
850 Hartford Tnpk
6385
Open Store
Annc’d to Close
7109
710900
Watertown
CT
595 Straits Turnpike
6795
Open Store
Open Store
8723
872300
West Haven
CT
190 Frontage Rd
6516
Non-retail
Active Non-retail
4807
480700
Bear
DE
301 Governor Place
19701
Open Store
Open Store
4456
445600
Bridgeville
DE
7494 Federalsburg Road
19933
Non-retail
Active Non-retail
2654
265400
Dover
DE
1000 Dover Mall
19901
Closed Store
Closed Store
7725
772500
Rehoboth Beach
DE
19563 Coastal Hwy, Unit A
19971
Open Store
Open Store
3873
387300
Wilmington
DE
4700 Limestone Road
19808
Open Store
Open Store
1355
135500
Altamonte Spg
FL
451 E Altamonte Dr Ste 401
32714
Closed Store
Closed Store
24033
2403300
Altamonte Spg
FL
1260 American Way#156
32714
Non-retail
Active Non-retail
3317
331700
Boca Raton
FL
1401 W Palmetto Park Rd
33486
Open Store
Open Store
5958
595800
Bonita Springs Showroom
FL
27180 Bay Landing Dr
34135
Open Store
Open Store
1755
175500
Boynton Beach
FL
801 N Congress Ave
33426
Open Store
Open Store
2565
256500
Bradenton
FL
303 Us Hwy 301 Blvd W
34205
Open Store
Annc’d to Close
7321
732100
Bradenton
FL
7321 Manatee Ave West
34209
Open Store
Open Store





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
1007
100700
Brandon
FL
686 Brandon Town Center Mall
33511
Open Store
Open Store
1125
112500
Coral Gables
FL
3655 Sw 22Nd St
33145
Open Store
Open Store
1715
171500
Doral(Miami)
FL
1625 Nw 107Th Ave
33172
Open Store
Annc’d to Close
4893
489300
Ellenton
FL
6126 Highway 301
34222
Open Store
Open Store
7067
706700
Fort Myers
FL
3853 Cleveland Ave S
33901
Closed Store
Closed Store
1495
149500
Ft Myers
FL
4125 Cleveland Ave Suite 88
33901
Open Store
Open Store
5863
586300
Ft Myers
FL
7916 Drew Circle
33967
Non-retail
Active Non-retail
8972
897200
Ft Myers
FL
10898 Metro Parkway
33966
Non-retail
Active Non-retail
8990
899000
Ft Pierce
FL
All South Delivery
34945
Non-retail
Active Non-retail
3424
342400
Gainesville
FL
900 N W 76 Boulevard
32606
Open Store
Annc’d to Close
1345
134500
Hialeah/Westland
FL
1625 W 49Th St
33012
Open Store
Open Store
3818
381800
Hollywood
FL
3800 Oakwood Blvd
33020
Open Store
Open Store
425
42500
Jacksonville
FL
10512 Busch Dr N
32218
Non-retail
Active Non-retail
7979
797900
Jacksonville
FL
3555-1 St Johns Bluff Road S
32224
Non-retail
Active Non-retail
2315
231500
Jensen Bch(Stuart)
FL
3342 Nw Federal HwyUs 1
34957
Open Store
Open Store
9614
961400
Key Largo
FL
101399 Overseas Highway
33037
Open Store
Open Store
2215
221500
Key West
FL
3200 N Roosevelt Blvd
33040
Open Store
Open Store
4725
472500
Key West
FL
2928 North Roosevelt Blvd
33040
Open Store
Open Store
49012
4901200
Lake Mary
FL
3200 Lake Emma Rd; Suite 1020
32746
Non-retail
Active Non-retail
1955
195500
Lakeland
FL
3800 Us Highway 98 N Ste 500
33809
Open Store
Annc’d to Close
3269
326900
Lantana
FL
1201 S Dixie
33462
Open Store
Open Store
2745
274500
Leesburg
FL
10401 Us Highway 441 Ste 2002
34788
Open Store
Open Store
9224
922400
Marathon
FL
5561 Overseas Hwy
33050
Open Store
Open Store
2245
224500
Melbourne
FL
1050 S Babcock St
32901
Open Store
Annc’d to Close
3074
307400
Miami
FL
14091 S W88Th St
33186
Open Store
Open Store
3793
379300
Miami
FL
12350 Sw 8Th Street
33184
Open Store
Annc’d to Close
4728
472800
Miami
FL
3825 7Th Street North W
33126
Open Store
Open Store
8065
806500
Miami
FL
3301 Nw 107Th Ave
33178
Non-retail
Active Non-retail





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
5991
599100
Miami - Showroom
FL
6300 S Dixie Hwy
33143
Open Store
Open Store
1365
136500
Miami/Cutler Rdg
FL
20701 Sw 112Th Ave
33189
Open Store
Open Store
2056
205600
Mry Est/Ft Wltn Bch
FL
300 Mary Esther Blvd
32569
Open Store
Annc’d to Close
2695
269500
Naples
FL
2000 9Th StN
34102
Open Store
Annc’d to Close
5237
523700
Oakland Park
FL
3484 NE 12th Ave
33334
Open Store
Open Store
1006
100600
Ocala
FL
3100 Sw College Rd Ste 300
34474
Open Store
Annc’d to Close
8864
886400
Ocala
FL
5041 W Silver Springs Blvd
34482
Non-retail
Active Non-retail
2805
280500
Panama City
FL
733 N Highway 231
32405
Open Store
Annc’d to Close
1775
177500
Pembroke Pines
FL
12055 Pines Blvd
33026
Open Store
Open Store
31918
3191800
Pembroke Pines
FL
10501 Pines Blvd
33026
Closed Store
Closed Store
8066
806600
Pensacola
FL
7801 Sears Blvd
32514
Non-retail
Active Non-retail
8957
895700
Pensacola
FL
7801 Sears Blvd
32514
Non-retail
Active Non-retail
24019
2401900
Pensacola
FL
8761 Ely Rd; Unit B
32514
Non-retail
Active Non-retail
1205
120500
Pompano Beach
FL
2251 N Federal Hwy
33062
Open Store
Annc’d to Close
5962
596200
Pompano Beach -Showroom
FL
1742 W. Atlantic Blvd
33069
Open Store
Open Store
2145
214500
Port Charlotte
FL
1441 Tamiami Trl
33948
Open Store
Open Store
5976
597600
Sarasota
FL
5670 Fruitville Rd
34232
Open Store
Open Store
4355
435500
St. Petersburg
FL
4501 66Th Street N
33709
Open Store
Open Store
8815
881500
Sunrise
FL
900 International Parkway
33323
Non-retail
Active Non-retail
8895
889500
Tampa
FL
8640 Elm Fair Blvd
33610
Non-retail
Active Non-retail
24023
2402300
Tampa
FL
4713 Oak Fair Blvd
33610
Non-retail
Active Non-retail
1745
174500
Tampa/Westshore
FL
347 Westshore Plz
33609
Open Store
Open Store
1465
146500
Tampa-University
FL
2266 University Square Mall
33612
Open Store
Annc’d to Close
1066
106600
The Avenues
FL
10302 Southside Blvd
32256
Open Store
Open Store
7294
729400
Vero Beach
FL
1501 U S 1
32960
Open Store
Open Store
5959
595900
West Palm Bch - Showroom
FL
400 Northpoint Pkwy Ste403
33407
Open Store
Open Store
5185
518500
Winter Park
FL
500 S. Park Avenue
32789
Open Store
Open Store





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
8825
882500
Winter Park
FL
3825 Forsyth Rd
32792
Non-retail
Active Non-retail
1385
138500
Atlanta
GA
1500 Cumberland Mall Se
30339
Open Store
Annc’d to Close
4931
493100
Augusta
GA
2417 Regency Blvd Ste 6
30906
Non-retail
Active Non-retail
3713
371300
Covington
GA
6239 Turner Lake Road
30014
Open Store
Annc’d to Close
2505
250500
Gainesville
GA
150 Pearl Nix Pkwy
30501
Open Store
Open Store
24018
2401800
Norcross
GA
1650 International Court, Unit 200
30093
Non-retail
Active Non-retail
3978
397800
Peachtree City
GA
400 Crosstown Road
30269
Open Store
Annc’d to Close
8872
887200
Pendergrass
GA
580 Raco Parkway
30575
Non-retail
Active Non-retail
1305
130500
Savannah
GA
7810 Abercorn St
31406
Open Store
Annc’d to Close
8902
890200
Savannah
GA
3 Patton Rd; Ste 150 Bldg G
31405
Non-retail
Active Non-retail
1578
157800
Aiea Oahu-Pearl Rdg
HI
98-180 Kamehameha Hwy
96701
Open Store
Open Store
2388
238800
Hilo(Sur)
HI
111 E Puainako St
96720
Open Store
Open Store
2388
238802
Hilo(Sur)
HI
111 E Puainako St
96720
Non-retail
Active Non-retail
1681
168100
Honolulu
HI
1505 Kapioloni Blvd
96815
Open Store
Open Store
6248
624800
Kahului
HI
142 Alamaha St
96732
Non-retail
Active Non-retail
36318
3631800
Kowloon
HK
8 ARGYLE STREET
---
Non-retail
Active Non-retail
36318
3631803
Kowloon
HK
8 ARGYLE STREET
---
Non-retail
Active Non-retail
36318
3631804
Shanhai
HK
Unit 01-11, Floor 7, Plaza 336
---
Non-retail
Active Non-retail
9220
922000
Algona
IA
1501 Hwy 169 N
50511
Open Store
Open Store
7767
776700
Charles City
IA
1405 South Grand
50616
Open Store
Open Store
9222
922200
Cherokee
IA
1111 N 2Nd
51012
Open Store
Annc’d to Close
3447
344700
Clive
IA
10331 University Ave
50325
Closed Store
Closed Store
3097
309700
Council Bluffs
IA
2803 E Kanesville Blvd
51503
Open Store
Annc’d to Close
45113
4511300
Des Moines
IA
1605 NE 58TH AVE
64150
Non-retail
Active Non-retail
2422
242200
Sioux City
IA
4480 Sergeant Rd
51106
Open Store
Open Store





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
1072
107200
Waterloo
IA
2060 Crossroads Blvd
50702
Closed Store
Closed Store
9309
930900
Webster City
IA
2307 Superior
50595
Open Store
Annc’d to Close
1229
122900
Boise
ID
460 N Milwaukee St
83704
Open Store
Annc’d to Close
8711
871100
Boise
ID
7095 Bethel Street
83704
Non-retail
Active Non-retail
2278
227800
Idaho Falls
ID
2300 E 17Th St
83404
Open Store
Open Store
7033
703300
Lewiston
ID
1815-21St St
83501
Open Store
Open Store
7006
700600
Twin Falls
ID
2258 Addison Ave East
83301
Open Store
Open Store
7951
795100
Aurora
IL
4020 Fox Valley Center Dr
60504
Non-retail
Active Non-retail
2840
284000
Bloomington
IL
1631 E Empire St
61701
Open Store
Annc’d to Close
8844
884400
Bloomington
IL
3 Quest Dirve Units301-302
61704
Non-retail
Active Non-retail
4381
438100
Bridgeview
IL
7325 W 79Th Street
60455
Open Store
Open Store
8350
835000
Bridgeview
IL
7310 W 87TH ST
60455
Non-retail
Active Non-retail
25009
2500900
Bridgeview
IL
10004 S 76 Ave - Unit C
60455
Non-retail
Active Non-retail
25008
2500800
Buffalo Grove
IL
1005 Commerce Ct
60089
Non-retail
Active Non-retail
3371
337100
Chicago
IL
3443 W Addison
60618
Open Store
Open Store
37914
3791400
Chicago
IL
2 N State St
60602
Non-retail
Active Non-retail
4214
421400
Des Plaines
IL
1155 Oakton St
60018
Open Store
Open Store
36950
3695000
Elgin
IL
2428-2432 Bath Road
60124
Non-retail
Active Non-retail
8555
855500
Elk Grove Village
IL
1500 Higgins Rd
60007
Non-retail
Active Non-retail
24509
2450900
Elk Grove Vlg
IL
1370 E Higgins Rd; Unit B
60007
Non-retail
Active Non-retail
8730
873000
Granite City
IL
117 Industrial Dr
62040
Non-retail
Active Non-retail
45114
4511400
Granite City
IL
117 INDUSTRIAL DR
62040
Non-retail
Active Non-retail
1740
174000
Joliet
IL
3340 Mall Loop Dr
60431
Open Store
Annc’d to Close
440
44000
Manteno
IL
1600 N Boudreau Rd
60950
Non-retail
Active Non-retail





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
8720
872000
Melrose Park
IL
2065 George St
60160
Non-retail
Active Non-retail
24544
2454400
Mokena
IL
8901 W 192Nd Street; Ste C
60448
Non-retail
Active Non-retail
4297
429700
Moline
IL
5000 23Rd Ave
61265
Open Store
Annc’d to Close
1212
121200
N Riverside
IL
7503 W Cermak Rd
60546
Open Store
Open Store
8262
826200
Naperville
IL
1835 Ferry Rd
60563
Non-retail
Active Non-retail
1290
129000
Niles
IL
400 Golf Mill Ctr
60714
Open Store
Annc’d to Close
9348
934800
Norridge
IL
4210 N Harlem Ave
60706
Open Store
Annc’d to Close
1300
130000
Oakbrook
IL
2 Oakbrook Ctr
60523
Open Store
Open Store
4433
443300
Quincy
IL
3701 Broadway St
62301
Open Store
Annc’d to Close
2990
299000
Rockford-Cherryvale
IL
7200 Harrison Ave
61112
Open Store
Open Store
8871
887100
Romeoville
IL
1701 W Normantown Road
60446
Non-retail
Active Non-retail
8934
893400
Romeoville
IL
1801 W. Normantown Road
60446
Non-retail
Active Non-retail
7289
728900
Steger
IL
3231 Chicago Rd
60475
Open Store
Annc’d to Close
9124
912400
Elwood
IN
1519 State Road 37 S
46036
Open Store
Open Store
8017
801700
Evansville
IN
333 N Plaza East Blvd
47715
Non-retail
Active Non-retail
8013
801300
Fort Wayne
IN
6420 Wilson Dr
46806
Non-retail
Active Non-retail
1830
183000
Ft Wayne
IN
4201 Coldwater Rd
46805
Open Store
Annc’d to Close
1470
147000
Greenwood
IN
1251 Us Highway 31 N
46142
Open Store
Annc’d to Close
9354
935400
Griffith
IN
430 W Ridge Rd
46319
Open Store
Annc’d to Close
8750
875000
Indianapolis
IN
5160 W 81St St - West Dock
46268
Non-retail
Active Non-retail
3823
382300
Jasper
IN
723 3Rd Ave
47546
Open Store
Annc’d to Close
7243
724300
Kokomo
IN
705 North Dixon
46901
Open Store
Open Store
9030
903000
Peru
IN
11 Sherwood Square
46970
Open Store
Open Store
7246
724600
Richmond
IN
3150 National Road West
47374
Open Store
Open Store
8014
801400
South Bend
IN
630 East Bronson Street
46601
Non-retail
Active Non-retail
2600
260000
Terre Haute
IN
3401 S Us Highway 41
47802
Open Store
Annc’d to Close
9122
912200
Warsaw
IN
3350 U S 30 East
46580
Open Store
Open Store





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
4215
421500
Kansas City
KS
7836 State Ave
66112
Open Store
Annc’d to Close
8273
827300
Lawrence
KS
2400 Kresge Rd
66049
Non-retail
Active Non-retail
24512
2451200
Lenexa
KS
8246 Neiman Rd Bldg 1
66214
Non-retail
Active Non-retail
8420
842000
Olathe
KS
14804 117TH STREET
66062
Non-retail
Active Non-retail
7169
716900
Salina
KS
400 South Broadway
67401
Open Store
Annc’d to Close
8081
808100
Wichita
KS
2940 S Minneapolis Ave
67216
Non-retail
Active Non-retail
2546
254600
Bowling Green
KY
2625 Scottsville Rd
42104
Open Store
Annc’d to Close
3029
302900
Erlanger
KY
3071 Dixie Hwy
41018
Open Store
Open Store
7229
722900
Grayson
KY
600 C W Stevens Blvd
41143
Open Store
Annc’d to Close
8920
892000
Louisville
KY
3509 Bashford Ave
40218
Non-retail
Active Non-retail
24015
2401500
Louisville
KY
12900 Fenwick CenterDr; Ste B
40223
Non-retail
Active Non-retail
1790
179000
Louisville-Okolona
KY
4807 Outer Loop
40219
Open Store
Annc’d to Close
3941
394100
Russell Springs
KY
Northridge S/C Us Hwy 127
42642
Open Store
Annc’d to Close
7255
725500
Somerset
KY
411 Russell Dyche Hwy
42501
Open Store
Open Store
8896
889600
Gonzales
LA
810 Hwy 30 West; Suite F
70737
Non-retail
Active Non-retail
2016
201600
Hammond
LA
2000 Sw Railroad Ave
70403
Open Store
Annc’d to Close
8736
873600
Harahan
LA
624 Elmwood Pkwy
70123
Non-retail
Active Non-retail
1336
133600
Lake Charles
LA
640 W Prien Lake Rd
70601
Closed Store
Closed Store
1226
122600
Metairie
LA
4400 Veterans Mem Blvd
70006
Open Store
Open Store
4810
481000
Metairie
LA
2940 Veterans Blvd
70002
Open Store
Open Store
7223
722300
Metairie
LA
7000 Veterans Memorial
70003
Open Store
Annc’d to Close
24564
2456403
St Rose
LA
110 Widgeon Dr; Ste 190
70087
Non-retail
Active Non-retail
7104
710400
Acton
MA
252 Main St
1720
Open Store
Open Store
1213
121300
Auburn
MA
385 Southbridge St
1501
Open Store
Open Store
3288
328800
Billerica
MA
484 Boston Rd
1821
Open Store
Open Store
4407
440700
Brockton
MA
2001 Main Street
2301
Open Store
Open Store
1343
134300
Cambridge
MA
100 Cambridgeside Pl
2141
Open Store
Annc’d to Close





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
4444
444400
Fitchburg
MA
140 Whalon St
1420
Closed Store
Closed Store
1243
124300
Hanover
MA
1775 Washington St
2339
Open Store
Open Store
1273
127300
Holyoke
MA
50 Holyoke St
1040
Open Store
Annc’d to Close
2323
232300
Hyannis
MA
793 Lyannough Road Rte 132
2601
Open Store
Annc’d to Close
3040
304000
Hyannis
MA
768 Iyanough Rd
2601
Open Store
Open Store
1133
113300
Leominster
MA
100 Commercial Rd
1453
Open Store
Open Store
1403
140300
Natick
MA
1235 Worcester Rd &
1760
Open Store
Annc’d to Close
2373
237300
No Dartmouth
MA
100 N Dartmouth Mall
2747
Open Store
Open Store
1053
105300
Saugus
MA
1325 Broadway
1906
Open Store
Open Store
3486
348600
Somerville
MA
77 Middlesex Ave
2145
Open Store
Open Store
9692
969200
Webster
MA
Route 12
1570
Open Store
Open Store
8851
885100
Westwood
MA
349 University Ave
2090
Non-retail
Active Non-retail
1725
172500
Annapolis
MD
1040 Annapolis Mall
21401
Open Store
Open Store
3256
325600
Baltimore
MD
8980 Waltham Woods Rd
21234
Open Store
Open Store
24504
2450400
Baltimore
MD
2700 Lord Baltimore Dr; Ste 140
21244
Non-retail
Active Non-retail
2823
282300
Baltimore/E Pt
MD
7885 Eastern Blvd
21224
Closed Store
Closed Store
1424
142400
Bethesda
MD
7103 Democracy Blvd
20817
Open Store
Open Store
2034
203400
Bowie
MD
15700 Emerald Way
20716
Open Store
Annc’d to Close
1844
184400
Columbia
MD
10300 Little Patuxent Pkwy
21044
Open Store
Annc’d to Close
8814
881400
Columbia
MD
8700 Robert Fulton Drive
21046
Non-retail
Active Non-retail
2774
277400
Cumberland
MD
1262 Vocke Rd
21502
Open Store
Open Store
7713
771300
Edgewater
MD
3207 Solomons Island Rd
21037
Open Store
Open Store
2664
266400
Frederick
MD
5500 Buckeystown Pike
21703
Open Store
Open Store
3131
313100
Frederick
MD
1003 W Patrick St
21702
Open Store
Open Store
1754
175400
Gaithersburg
MD
701 Russell Ave
20877
Open Store
Open Store
3172
317200
Hagerstown
MD
1713 Massey Blvd
21740
Open Store
Open Store
3798
379800
Hyattsville
MD
6411 Riggs Road
20783
Open Store
Open Store
9277
927700
Odenton
MD
1781 Crossroads Dr
21113
Non-retail
Active Non-retail
3654
365400
Oxon Hill
MD
6163 Oxon Hill Road
20745
Open Store
Annc’d to Close





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
3807
380700
Prince Frederick
MD
835 Solomons Island Rd N
20678
Open Store
Annc’d to Close
1773
177300
Salisbury
MD
2306 N Salisbury Blvd
21801
Open Store
Open Store
4399
439900
Silver Spring
MD
14014 Connecticut Ave
20906
Open Store
Open Store
7673
767300
Stevensville
MD
200 Kent Landing
21666
Open Store
Open Store
2963
296300
Westminster
MD
400 N Center St
21157
Open Store
Annc’d to Close
3021
302100
Auburn
ME
603 Center St
4210
Open Store
Open Store
7133
713300
Augusta
ME
58 Western Avenue
4330
Open Store
Open Store
2203
220300
Brunswick
ME
8 Gurnet Rd
4011
Open Store
Open Store
9521
952100
Madawaska
ME
417 Main Street
4756
Open Store
Annc’d to Close
2183
218302
So Portland
ME
400 Maine Mall Rd
4106
Non-retail
Active Non-retail
3380
338000
Waterville
ME
18 Elm Plaza
4901
Open Store
Open Store
1390
139000
Ann Arbor
MI
900 Briarwood Cir
48108
Open Store
Annc’d to Close
3155
315500
Belleville
MI
2095 Rawsonville Rd
48111
Open Store
Open Store
3820
382000
Charlevoix
MI
06600 M-66 North
49720
Open Store
Annc’d to Close
9557
955700
Grayling
MI
2425 S Grayling
49738
Open Store
Open Store
3819
381900
Hastings
MI
802 West State Street
49058
Open Store
Open Store
2050
205000
Jackson
MI
1250 Jackson XingI-94
49202
Open Store
Annc’d to Close
3308
330800
Lake Orion
MI
1025 M-24
48360
Open Store
Annc’d to Close
1170
117000
Lansing
MI
3131 E Michigan Ave
48912
Open Store
Open Store
1250
125000
Lincoln Park
MI
2100 Southfield Rd
48146
Open Store
Annc’d to Close
8830
883000
Livonia
MI
12001 Sears Ave
48150
Non-retail
Active Non-retail
3841
384100
Marshall
MI
15861 Michigan Avenue
49068
Open Store
Open Store
7068
706800
Midland
MI
1820 S Saginaw Rd
48640
Open Store
Open Store
9593
959300
Oscoda
MI
5719 N US 23
48750
Open Store
Open Store
6232
623200
Roseville
MI
32123 Gratiot Ave
48066
Open Store
Open Store
8982
898200
Saginaw
MI
3202 W. Sawyer Drive
48601
Non-retail
Active Non-retail
1490
149000
Troy
MI
300 W 14 Mile Rd
48083
Closed Store
Closed Store
3379
337900
Waterford Twp.
MI
5100 Dixie Hwy
48329
Open Store
Open Store
8949
894900
Wayland
MI
1172 147Th Street
49348
Non-retail
Active Non-retail





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
24651
2465100
Wixom
MI
46985 Enterprise Ct
48393
Non-retail
Active Non-retail
8134
813400
Wyoming
MI
3455 Byron Center SW
49519
Non-retail
Active Non-retail
8162
816200
Eden Prairie
MN
7615 Golden Triangle Dr
55344
Non-retail
Active Non-retail
9689
968900
International Falls
MN
1606 Hwy 11-71
56649
Open Store
Open Store
1112
111200
Minnetonka
MN
12431 Wayzata Blvd
55305
Open Store
Annc’d to Close
4351
435100
Rochester
MN
201 Ninth St S E
55904
Open Store
Open Store
1052
105200
St Paul
MN
425 Rice St
55103
Open Store
Annc’d to Close
3059
305900
St. Paul
MN
245 E Maryland Ave
55117
Open Store
Open Store
24546
2454600
Bridgeton
MO
12930 Hollenberg Dr
63044
Non-retail
Active Non-retail
7021
702100
Cape Girardeau
MO
11 South Kings Hwy 61
63703
Open Store
Annc’d to Close
9353
935300
Crystal City
MO
155 Twin City Mall
63019
Open Store
Open Store
7323
732300
Fenton
MO
639 Gravois Bluffs Blvd; Ste B
63026
Non-retail
Active Non-retail
4304
430400
Florissant
MO
1 Flower Valley Shp Ctr
63033
Open Store
Annc’d to Close
1042
104202
Joplin
MO
101 N Rangeline Rd
64801
Non-retail
Active Non-retail
7324
732400
O’Fallon
MO
20 O’Fallon Square
63366
Closed Store
Closed Store
8701
870100
Riverside
MO
761 Nw Parkway
64150
Non-retail
Active Non-retail
4026
402600
St. Joseph
MO
2901-5 N Belt Hwy
64506
Open Store
Annc’d to Close
2939
293900
Biloxi
MS
2600 Beach Rd
39531
Open Store
Open Store
7719
771900
Columbus
MS
2308 Highway 45 N
39701
Open Store
Annc’d to Close
9520
952000
Gulfport
MS
12057-A Highway 49
39503
Open Store
Open Store
88776
8877600
Olive Branch
MS
10425 Ridgewood Dr
38654
Non-retail
Active Non-retail
2106
210600
Tupelo
MS
1001 Barnes Crossing Rd
38804
Open Store
Open Store
9808
980800
Hamilton
MT
1235 North First Street
59840
Open Store
Open Store
4814
481400
Havre
MT
3180 Highway 2 West
59501
Closed Store
Closed Store
7030
703000
Kalispell
MT
2024 Us Hwy 2 E
59901
Open Store
Open Store
3886
388600
Asheville
NC
980 Brevard Road
28806
Open Store
Open Store
4112
411200
Asheville
NC
1001 Patton Ave
28806
Open Store
Annc’d to Close





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
2105
210500
Burlington
NC
100 Colonial Mall
27215
Open Store
Open Store
8319
831900
Charlotte
NC
9801 A Southern Pine Blvd
28273
Non-retail
Active Non-retail
8822
882200
Charlotte
NC
4800 A Sirus Ln
28208
Non-retail
Active Non-retail
24005
2400500
Charlotte
NC
8301 Arrowridge Blvd; Suite A
28273
Non-retail
Active Non-retail
7208
720800
Clemmons
NC
2455 Lewisville-Clemmon
27012
Open Store
Open Store
1045
104500
Durham-Northgate
NC
1620 Guess Rd
27701
Open Store
Open Store
1405
140500
Fayetteville
NC
400 Cross Creek Mall
28303
Open Store
Annc’d to Close
2225
222500
Goldsboro
NC
703 N Berkeley Blvd
27534
Open Store
Annc’d to Close
8704
870400
Greensboro
NC
651A Brigham Rd
27409
Non-retail
Active Non-retail
24608
2460800
Greensboro
NC
4523 Green Point Drive
27410
Non-retail
Active Non-retail
30961
3096103
Greensboro
NC
300 PENRY RD
27405
Non-retail
Active Non-retail
2755
275500
Jacksonville
NC
344 Jacksonville Mall
28546
Open Store
Open Store
9619
961900
Morehead City
NC
4841 Arendell St
28557
Open Store
Open Store
9549
954900
Morganton
NC
110-112 Bost Rd
28655
Open Store
Open Store
1646
164600
Pineville
NC
11033 Carolina Place Pkwy
28134
Open Store
Annc’d to Close
3667
366700
Raleigh
NC
8701 Six Forks Road
27615
Open Store
Open Store
4450
445000
Raleigh
NC
4500 Western Blvd
27606
Open Store
Annc’d to Close
7385
738500
Raleigh
NC
819 E Six Forks Rd
27609
Non-retail
Active Non-retail
1805
180500
Raleigh (Crabtree)
NC
4601 Glenwood Ave Unit 1
27612
Open Store
Annc’d to Close
3808
380800
Statesville
NC
1530 East Broad Street
28625
Open Store
Annc’d to Close
7626
762600
Waynesville
NC
1300 Dellwood Road
28786
Open Store
Open Store
3116
311600
Wilmington
NC
815 S College Rd
28403
Closed Store
Closed Store
1375
137500
Winston Salem
NC
3320 Silas Creek Pkwy
27103
Open Store
Open Store
4272
427200
Bismarck
ND
2625 State St
58503
Open Store
Open Store
4057
405700
Fargo
ND
2301 S University Dr
58103
Open Store
Open Store
4022
402200
Grand Forks
ND
1900 S Washington St
58201
Open Store
Open Store
4353
435300
Minot
ND
1-20Th Ave S E
58701
Open Store
Open Store
9319
931900
Alliance
NE
1515 W 3Rd
69301
Open Store
Open Store





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
2421
242100
Grand Island
NE
175 Conestoga Mall
68803
Open Store
Open Store
2023
202300
Concord
NH
270 Loudon Rd
3301
Open Store
Open Store
3175
317500
Hooksett
NH
1267 Hooksett Rd
3106
Open Store
Open Store
8703
870300
Kingston
NH
266 Route 125
3848
Non-retail
Active Non-retail
2443
244300
Manchester
NH
1500 S Willow St
3103
Open Store
Annc’d to Close
1313
131300
Nashua
NH
310 Daniel Webster Hwy Ste 102
3060
Open Store
Open Store
1313
131302
Nashua
NH
310 Daniel Webster Hwy Ste 102
3060
Non-retail
Active Non-retail
2663
266300
Portsmouth
NH
50 Fox Run Rd Ste 74
3801
Open Store
Annc’d to Close
1003
100300
Salem
NH
77 Rockingham Park Blvd
3079
Open Store
Annc’d to Close
4448
444800
Salem
NH
161 S Broadway
3079
Open Store
Open Store
7048
704800
West Lebanon
NH
200 S Main
3784
Open Store
Open Store
3438
343800
Avenel
NJ
1550 St George Ave
7001
Open Store
Open Store
7177
717700
Belleville
NJ
371-411 Main Street
7109
Open Store
Open Store
1464
146400
Deptford
NJ
1750 Deptford Cener Rd
8096
Open Store
Annc’d to Close
24603
2460300
East Hanover
NJ
50 Williams Parkway
7936
Non-retail
Active Non-retail
1204
120400
Freehold
NJ
3710 US Hwy 9 Ste 1100
7728
Open Store
Open Store
3393
339300
Glassboro
NJ
779 Delsea Dr N
8028
Open Store
Annc’d to Close
3499
349900
Kearny
NJ
200 Passaic Ave
7032
Open Store
Open Store
9395
939500
Lawnside
NJ
200 White Horse Pike
8045
Closed Store
Closed Store
1574
157400
Middletown
NJ
1500 Highway 35
7748
Open Store
Annc’d to Close
24649
2464900
Moorestown
NJ
41 TWISOME DR
8057
Non-retail
Active Non-retail
78714
7871400
Secaucus
NJ
1000 New County Road
7094
Non-retail
Active Non-retail
8835
883500
Swedesboro
NJ
2100 Center Square Road, Suite 125 (Bldg. K)
8085
Non-retail
Active Non-retail
3071
307100
Toms River
NJ
213 Highway 37 E
8753
Open Store
Open Store
4478
447800
Trenton
NJ
1061 Whitehorse-Mercervil
8610
Open Store
Open Store
7602
760200
Wall
NJ
1825 Highway 35
7719
Open Store
Open Store
8380
838000
Wall Township
NJ
1324 Wyckoff Road
7753
Non-retail
Active Non-retail
1434
143400
Wayne
NJ
50 Route 46
7470
Open Store
Open Store





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
3056
305600
Wayne
NJ
1020 Hamburg Turnpike
7470
Open Store
Open Store
4470
447000
West Long Branch
NJ
108 Monmouth Rd
7764
Open Store
Open Store
9413
941300
West Orange
NJ
235 Prospect Ave
7052
Open Store
Open Store
3202
320200
Westwood
NJ
700 Broadway
7675
Open Store
Open Store
8905
890500
Albuquerque
NM
5921 Midway Park Blvd NE
87109
Non-retail
Active Non-retail
1287
128700
Coronado
NM
6600 Menaul Blvd Ne Ste 700
87110
Open Store
Annc’d to Close
2597
259700
Farmington
NM
4601 E Main St
87402
Open Store
Open Store
7035
703500
Farmington
NM
3000 East Main St
87402
Open Store
Open Store
7016
701600
Hobbs
NM
2220 North Grimes St
88240
Open Store
Open Store
2527
252700
Las Cruces
NM
700 S Telshor Blvd
88011
Open Store
Open Store
3301
330100
Santa Fe
NM
1712 St Michael’S Dr
87505
Open Store
Open Store
3592
359200
Las Vegas
NV
5051 E Bonanza Rd
89110
Open Store
Open Store
8970
897000
Las Vegas
NV
4320 N Lamb Blvd; Bldg 1 Ste 500
89115
Non-retail
Active Non-retail
5864
586400
Las Vegas - Showroom
NV
7370 S Dean Martin Drive Suite 401
89139
Open Store
Open Store
1328
132800
Las Vegas(Blvd)
NV
3450 S Maryland Pkwy
89109
Open Store
Open Store
1668
166800
Las Vegas(Meadows)
NV
4000 Meadow Ln
89107
Open Store
Open Store
5779
577900
Reno - Mcphails Showroom
NV
7525 Colbert Dr Ste 108
89511
Open Store
Open Store
30960
3096000
Sparks
NV
1750 FRANKLIN WAY
89431
Non-retail
Active Non-retail
4741
474100
Batavia
NY
8363 Lewiston Road
14020
Open Store
Annc’d to Close
9589
958900
Bath
NY
Plaza 15Route 415
14810
Open Store
Open Store
9423
942300
Bridgehampton
NY
2044 Montauk Hwy
11932
Open Store
Open Store
9420
942000
Bronx
NY
1998 Bruckner Blvd
10473
Open Store
Open Store
3415
341500
Buffalo
NY
1001 Hertel Avenue
14216
Open Store
Open Store
1984
198400
Buffalo/Hamburg
NY
S 3701 Mckinley Pkwy
14219
Open Store
Open Store
8854
885400
Cheektowaga
NY
60 Industrial Parkway
14227
Non-retail
Active Non-retail
1623
162300
Clay
NY
4155 State Rt 31
13041
Closed Store
Closed Store
2453
245300
Glens Falls
NY
Aviation Rd
12804
Open Store
Annc’d to Close
9274
927400
Greenwich
NY
West Main St R D #1
12834
Open Store
Open Store
7065
706500
Horseheads
NY
1020 Center Street
14845
Open Store
Open Store
9381
938100
Huntington
NY
839 New York Ave
11743
Open Store
Open Store





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
2584
258400
Lakewood
NY
Rt 394 & Hunt Blvd
14750
Open Store
Annc’d to Close
9415
941500
Mahopac
NY
987 Route 6
10541
Open Store
Annc’d to Close
4034
403400
Mattydale
NY
2803 Brewerton Rd
13211
Open Store
Open Store
24601
2460100
Melville
NY
35 Melville Park Rd
11747
Non-retail
Active Non-retail
8959
895900
Menands
NY
279 Broadway
12204
Non-retail
Active Non-retail
1414
141400
Nanuet
NY
75 W Route 59 Ste 100
10954
Open Store
Annc’d to Close
2933
293300
New Hyde Park
NY
1400 Union Tpke
11040
Open Store
Annc’d to Close
24593
2459300
New Rochelle
NY
5 Plain Ave
10801
Non-retail
Active Non-retail
7749
774900
New York
NY
250 W 34Th St
10119
Open Store
Open Store
7777
777700
New York
NY
770 Broadway
10003
Open Store
Open Store
2593
259300
Newburgh
NY
1401 Route 300
12550
Open Store
Open Store
4123
412300
Niagara Falls
NY
2590 Military Rd
14304
Open Store
Annc’d to Close
4868
486800
Riverhead
NY
605 Old Country Rd
11901
Open Store
Annc’d to Close
8102
810200
Rochester
NY
100 Mushroom Blvd
14623
Non-retail
Active Non-retail
2173
217300
Saratoga
NY
3065 Route 50
12866
Open Store
Open Store
3600
360000
Schenectady
NY
93 West Campbell Rd
12306
Open Store
Annc’d to Close
7676
767600
Sidney
NY
171 Delaware Ave
13838
Open Store
Open Store
1624
162400
Staten Island
NY
283 Platinum Ave
10314
Open Store
Open Store
8753
875300
Syosset
NY
225 Robbins Lane
11791
Non-retail
Active Non-retail
1584
158400
Victor
NY
200 Eastview Mall
14564
Open Store
Annc’d to Close
2683
268300
Watertown
NY
I-81 & Arsenal Rt 3
13601
Open Store
Open Store
7677
767700
Wellsville
NY
121 Bolivar Rd
14895
Open Store
Open Store
9392
939200
West Seneca
NY
349 Orchard Park Rd
14224
Open Store
Annc’d to Close
1674
167400
White Plains
NY
100 Main St
10601
Open Store
Open Store
9416
941600
White Plains
NY
399 Tarrytown Rd
10607
Open Store
Open Store
1733
173300
Yonkers
NY
Rte 87(Ny St)& Cross Ct Pkwy
10704
Open Store
Open Store
9414
941400
Yorktown Heights
NY
Rte 118, 355 Downing Dr
10598
Open Store
Open Store
1944
194400
Yorktown Hts
NY
600 Lee Blvd
10598
Open Store
Annc’d to Close
7383
738300
Barberton
OH
241 Wooster Rd North
44203
Open Store
Open Store
3286
328600
Brunswick
OH
3301 Center Rd
44212
Open Store
Open Store





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
1410
141000
Canton
OH
4100 Belden Village Mall
44718
Open Store
Open Store
4937
493700
Chillicothe
OH
1470 North Bridge Street
45601
Open Store
Annc’d to Close
1810
181000
Cincinnati-Eastgate
OH
4595 Eastgate Blvd
45245
Open Store
Open Store
3013
301300
Cleveland
OH
7701 Broadview Road
44131
Open Store
Open Store
8790
879000
Cleveland
OH
4620 Hickley Industrial Pkwy
44109
Non-retail
Active Non-retail
8712
871200
Columbus
OH
1621 Georgesville Rd
43228
Non-retail
Active Non-retail
8862
886200
Columbus
OH
5330 Crosswind Dr; Ste A
43228
Non-retail
Active Non-retail
24545
2454500
Columbus
OH
2204 City Gate Drive
43219
Non-retail
Active Non-retail
1560
156000
Dayton Mall
OH
2700 Miamisburg Centerville Rd
45459
Open Store
Annc’d to Close
7209
720900
East Liverpool
OH
15891 State Rt 170
43920
Open Store
Annc’d to Close
9096
909600
Fostoria
OH
620 Plaza Dr
44830
Open Store
Open Store
7595
759500
Gahanna
OH
845 Claycraft Road
43230
Non-retail
Active Non-retail
7397
739700
Grove City
OH
2400 Stringtown Road
43123
Open Store
Open Store
30962
3096204
Groveport
OH
5765 GREEN POINTE DRIVE
43125
Non-retail
Active Non-retail
7644
764400
Harrison
OH
10560 Harrison Avenue
45030
Open Store
Open Store
25016
2501600
Lewis Center
OH
8482 COTTER ST
43035
Non-retail
Active Non-retail
7477
747700
Marietta
OH
502 Pike Street
45750
Open Store
Open Store
4257
425700
Middleburg Heights
OH
17840 Bagley Rd
44130
Open Store
Annc’d to Close
1430
143000
Middleburg Hts
OH
6950 W 130Th St
44130
Non-retail
Active Non-retail
8918
891800
Monroe
OH
4425 Salzman Road
45044
Non-retail
Active Non-retail
1564
156400
Niles
OH
5320 Youngstown Rd
44446
Open Store
Annc’d to Close
3243
324300
North Canton
OH
1447 N Main St
44720
Open Store
Open Store
1210
121000
Polaris
OH
1400 Polaris Pkwy
43240
Open Store
Open Store
2104
210400
St Clairsville
OH
Banfield Rd & I-70
43950
Open Store
Open Store
3142
314200
Tallmadge
OH
555 South Ave
44278
Open Store
Open Store
24538
2453800
Warrensvll Ht
OH
4829 Galaxy Pky
44128
Non-retail
Active Non-retail
4782
478200
Clinton
OK
2501 Redwheat Drive
73601
Open Store
Open Store





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
26716
2671600
Lawton
OK
416 Se F Ave
73501
Non-retail
Active Non-retail
2311
231100
Norman
OK
3201 W Main St
73072
Open Store
Annc’d to Close
1091
109100
Okla City/Sequoyah
OK
4400 S Western Ave
73109
Closed Store
Closed Store
8931
893100
Oklahoma City
OK
1425 S Central
73129
Non-retail
Active Non-retail
4363
436300
Tulsa
OK
3643 S 73Rd East Ave
74145
Non-retail
Active Non-retail
24024
2402400
Tulsa
OK
12626 E. 60Th Street
74146
Non-retail
Active Non-retail
1151
115100
Tulsa Woodland Hls
OK
6929 S Memorial Dr
74133
Open Store
Annc’d to Close
4455
445500
Beaverton
OR
3955 S W Murray Blvd
97005
Open Store
Annc’d to Close
6374
637400
Clackamas
OR
14658 Se 82Nd Dr
97015
Non-retail
Active Non-retail
24562
2456200
Clackamas
OR
16131 Se Evelyn Street
97015
Non-retail
Active Non-retail
3839
383900
Corvallis
OR
400 North East Circle Blv
97330
Open Store
Open Store
8883
888300
Eugene
OR
4725 Pacific Ave
97402
Non-retail
Active Non-retail
1119
111900
Happy Valley
OR
11800 SE 82nd Ave
97086
Open Store
Annc’d to Close
2179
217900
Medford
OR
501 Medford Ctr
97504
Open Store
Open Store
8228
822800
Portland
OR
12402 Ne Marx Street
97230
Non-retail
Active Non-retail
8841
884100
Portland
OR
15427 Ne Airport Way
97230
Non-retail
Active Non-retail
2715
271500
Salem
OR
955 Lancaster Dr Ne
97301
Open Store
Annc’d to Close
2119
211900
Salem(Lancaster)
OR
827 Lancaster Dr Ne
97301
Open Store
Annc’d to Close
3888
388800
The Dalles
OR
2640 West Sixth St
97058
Open Store
Open Store
1079
107900
Washington Sq
OR
9800 Sw Washington Square Rd
97223
Open Store
Annc’d to Close
3361
336100
Allentown
PA
1502 South Fourth St
18103
Open Store
Annc’d to Close
8744
874400
Allentown
PA
1820 Race Street
18109
Non-retail
Active Non-retail
2494
249400
Altoona
PA
5580 Goods Lane Suite 1005
16602
Open Store
Open Store
4150
415000
Altoona
PA
528 W Plank Road
16602
Open Store
Annc’d to Close
8875
887500
Altoona
PA
700 N Third Avenue
16601
Non-retail
Active Non-retail





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
1454
145400
Bensalem/Crnwls Hts
PA
100 Neshaminy Mall
19020
Open Store
Annc’d to Close
9161
916100
Berwick
PA
1520 W Front St
18603
Open Store
Open Store
24411
2441100
Bridgeville
PA
300 Bursca Drive; Suite 303
15017
Non-retail
Active Non-retail
1711
171100
Camp Hill
PA
3505 Capitol Hill City Mall Dr
17011
Open Store
Open Store
7746
774600
Carlisle
PA
1180 Walnut Bottom Rd
17013
Open Store
Annc’d to Close
3225
322500
Chambersburg
PA
1005 Wayne Ave
17201
Open Store
Open Store
8781
878100
Chambersburg
PA
1475 Nitterhouse Dr
17201
Non-retail
Active Non-retail
7293
729300
Clifton Heights
PA
713 E Baltimore Pike
19018
Open Store
Open Store
3911
391100
Columbia
PA
3975 Columbia Ave
17512
Open Store
Open Store
3737
373700
Doylestown
PA
4377 Route 313
18901
Open Store
Open Store
2124
212400
Dubois
PA
5522 Shaffer Rd Ste 129
15801
Open Store
Annc’d to Close
7192
719200
Easton
PA
320 South 25Th Street
18042
Open Store
Open Store
3266
326600
Edwardsville
PA
U S Route 11 Mark Plaza
18704
Open Store
Open Store
3963
396300
Elizabethtown
PA
1605 South Market Street
17022
Open Store
Open Store
9662
966200
Ephrata
PA
1127 S State St
17522
Open Store
Open Store
4113
411300
Erie
PA
2873 W 26Th Street
16506
Open Store
Open Store
24517
2451700
Export
PA
1022 Corporate Lane, Bldg #2
15632
Non-retail
Active Non-retail
8873
887300
Gouldsboro
PA
400 First Avenue
18424
Non-retail
Active Non-retail
2244
224400
Hanover
PA
1155 Carlisle St Ste 5
17331
Closed Store
Closed Store
6814
681400
Hermitage
PA
3235 E State-Shennango Vly Ml
16148
Open Store
Annc’d to Close
3597
359700
Holmes
PA
600 Macdade Blvd
19043
Open Store
Open Store
7470
747000
Hummelstown
PA
1170 Mae Street
17036
Open Store
Annc’d to Close
1064
106400
Langhrn/Oxford Vly
PA
2300 E Lincoln Hwy
19047
Open Store
Annc’d to Close
7699
769900
Lebanon
PA
1745 Quentin
17042
Open Store
Open Store
7372
737200
Leechburg
PA
451 Hude Park Road
15656
Open Store
Open Store
3884
388400
Matamoras
PA
111 Hulst Dr, Ste 722
18336
Open Store
Annc’d to Close
433
43300
Middletown
PA
2040 N Union St
17057
Non-retail
Active Non-retail
8275
827500
Morrisville
PA
One Kresge Rd
19030
Non-retail
Active Non-retail
6254
625400
New Castle
PA
2500 W State StUnion Plz
16101
Open Store
Open Store





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
7083
708300
New Castle
PA
2650 Ellwood Rd
16101
Open Store
Open Store
4054
405400
New Kensington
PA
100 Tarentum Rd
15068
Open Store
Annc’d to Close
4064
406400
North Versailles
PA
1901 Lincoln Hwy
15137
Open Store
Open Store
3527
352700
Philadelphia
PA
7101 Roosevelt Blvd
19149
Open Store
Open Store
9409
940900
Phoenixville
PA
1000 Nutt Rd
19460
Open Store
Annc’d to Close
4010
401000
Pittsburgh
PA
880 Butler Street
15223
Open Store
Annc’d to Close
8724
872400
Pittsburgh
PA
27 51St St
15201
Non-retail
Active Non-retail
9438
943800
Pleasant Hills
PA
720 Clairton Blvd/Rte 51
15236
Open Store
Annc’d to Close
1484
148400
Reading
PA
Warren St Bypass & Bern Rd
19610
Open Store
Open Store
1034
103400
Ross Park
PA
1008 Ross Park Mall Dr
15237
Closed Store
Closed Store
8976
897600
Royersford
PA
477 N Lewis Rd
19468
Non-retail
Active Non-retail
24527
2452700
Sharon Hill
PA
800 Calcon Hook Rd
19079
Non-retail
Active Non-retail
3136
313600
Shillington
PA
1 Parkside Ave
19607
Open Store
Open Store
1334
133400
South Hills
PA
300 S Hills Vlg
15241
Closed Store
Closed Store
2605
260500
State College
PA
183 Shiloh Rd
16801
Open Store
Open Store
8962
896200
Steelton
PA
1235 S Harrisburg St
17113
Non-retail
Active Non-retail
2074
207400
Stroudsburg
PA
344 Stroud Mall
18360
Open Store
Open Store
9539
953900
Thorndale
PA
3205 Lincoln Hwy
19372
Open Store
Annc’d to Close
4713
471300
Towanda
PA
Rt #6 Brandford Town Ctr
18848
Open Store
Open Store
3954
395400
Walnutport
PA
400 North Best Ave
18088
Open Store
Open Store
2114
211400
Washington
PA
1500 W Chestnut St
15301
Open Store
Open Store
7374
737400
West Chester
PA
985 Paoli Pike
19380
Open Store
Open Store
1154
115400
Whitehall
PA
1259 Whitehall Mall
18052
Open Store
Open Store
443
44300
Wilkes Barre
PA
Hanover Industrial Pk
13656
Non-retail
Active Non-retail
3268
326800
Wilkes-Barre
PA
910 Wilkes Barre Twp Blvd
18702
Open Store
Open Store
3390
339000
Williamsport
PA
1915 E Third St
17701
Open Store
Open Store
3810
381000
Willow Street
PA
2600 N Willow Street Pike
17584
Open Store
Open Store
3949
394900
Wind Gap
PA
803 Male Rd
18091
Open Store
Open Store
4732
473200
Aguadilla
PR
Road 2 Km 126.5
605
Open Store
Open Store





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
7566
756600
Arecibo
PR
State Road 2 Km 80.2
612
Open Store
Open Store
7570
757000
Bayamon
PR
Plaza Rio Hondo & Comerio Ave
961
Open Store
Open Store
7788
778800
Bayamon
PR
Pr 167 & Las Cumbres
957
Open Store
Open Store
1085
108500
Caguas
PR
Intsctn St Rd Pr 1 & Pr 156
725
Open Store
Open Store
4858
485800
Caguas
PR
Calle Betances Final #400
726
Open Store
Open Store
7419
741900
Caguas
PR
Rafael Cordero & Hwy 30
725
Open Store
Open Store
1925
192500
Carolina
PR
Carolina S/C
988
Open Store
Open Store
7665
766500
Carolina
PR
65Th Infantry Ave
985
Open Store
Open Store
7446
744600
Cayey
PR
Carr Rt #1 - Km 106
736
Open Store
Open Store
2085
208500
Fajardo
PR
State Rd 3
738
Open Store
Open Store
2675
267500
Guayama
PR
Road 3 Km.L34.7
784
Open Store
Open Store
7768
776800
Guaynabo
PR
Pr 20 And Esmeralda
969
Open Store
Open Store
7842
784200
Hato Rey
PR
Plz Las Americas Mall
918
Open Store
Open Store
3993
399300
Juana Diaz
PR
State Rd 149&State Rd 584
795
Open Store
Open Store
1935
193502
Mayaguez
PR
975 Hostos Ave Ste 110
680
Non-retail
Active Non-retail
3882
388200
Mayaguez
PR
Pr Rte #2; Km 149.5
680
Open Store
Open Store
2385
238500
Naranjito
PR
El Mercado Plaza
782
Open Store
Open Store
1945
194500
Ponce
PR
Plaza Del Caribe 2050 (Rd 2)
731
Open Store
Open Store
1945
194502
Ponce
PR
Plaza Del Caribe 2050 (Rd 2)
731
Non-retail
Active Non-retail
7741
774100
Ponce
PR
2643 Ponce Bypass
728
Open Store
Open Store
4844
484400
Rio Piedras
PR
9410 Ave Los Romeros
926
Open Store
Open Store
3896
389600
San German
PR
Castro Perez Ave (Pr 122)
683
Open Store
Open Store
4490
449000
San Juan
PR
Caparra Hgts - San Patricio S/C Roosevelt & San Patricio Avenues
920
Open Store
Open Store
4494
449400
Trujillo Alto
PR
200 Carr 181
976
Open Store
Open Store
7784
778400
Vega Alta
PR
Carr 2, Estatal, Plaza Caribe Mall
692
Open Store
Open Store
7752
775200
Yauco
PR
Sr 128 @ Sr 2 Km 0.5
698
Open Store
Open Store
24560
2456000
Cayce
SC
2110 Commerce Dr
29033
Non-retail
Active Non-retail
4016
401600
Greenville
SC
Church St Extension
29605
Open Store
Open Store
8846
884600
Greenville
SC
115 Haywood Rd
29607
Non-retail
Active Non-retail





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
8858
885800
Ladson
SC
3831 Commercial Cneter Rd
29456
Non-retail
Active Non-retail
7616
761600
Lexington
SC
748 W Main Street
29072
Open Store
Open Store
7274
727400
Mauldin
SC
129 West Butler Avenue
29662
Open Store
Annc’d to Close
2807
280700
Rock Hill
SC
2197 Dave Lyle Blvd
29730
Open Store
Open Store
7043
704300
Rock Hill
SC
2302 Cherry Rd
29732
Open Store
Annc’d to Close
7062
706200
Sumter
SC
1143 Broad St
29150
Open Store
Open Store
4141
414100
West Columbia
SC
1500 Charleston Hwy
29169
Open Store
Open Store
4170
417000
Rapid City
SD
1111 E North St
57701
Open Store
Open Store
7241
724100
Bartlett
TN
8024 Stage Hills Blvd
38133
Non-retail
Active Non-retail
1115
111500
Chattanooga
TN
2100 Hamilton Place Blvd
37421
Open Store
Annc’d to Close
8037
803700
Chattanooga
TN
6300 Enterprise Park Dr; Ste A
37416
Non-retail
Active Non-retail
2335
233500
Clarksville
TN
2801 Wilma Rudolph Blvd
37040
Open Store
Annc’d to Close
1146
114600
Cordova
TN
2800 N Germantown Prkway
38133
Open Store
Annc’d to Close
2036
203600
Jackson
TN
2021 N Highland Ave
38305
Open Store
Open Store
2265
226500
Johnson City
TN
2011 N Roan St
37601
Open Store
Open Store
7460
746000
Knoxville
TN
6909 Maynardville Pike Ne
37918
Open Store
Annc’d to Close
8947
894700
Knoxville
TN
114 Sherlake Rd
37922
Non-retail
Active Non-retail
9621
962100
Lebanon
TN
1443 W Main St
37087
Open Store
Open Store
2156
215600
Maryville
TN
198 Foothills Mall
37801
Open Store
Open Store
8756
875600
Memphis
TN
3952 Willow Lake Blvd; Bldg 5
38118
Non-retail
Active Non-retail
24542
2454200
Memphis
TN
1710 Shelby Oaks Drive
38133
Non-retail
Active Non-retail
2226
222600
Murfreesboro
TN
1720 Old Fort Pkwy
37129
Open Store
Open Store
8206
820600
Nashville
TN
640 Thompson Lane
37211
Non-retail
Active Non-retail
24611
2461100
Nashville
TN
5010 Linbar Drive # 125
37211
Non-retail
Active Non-retail
9735
973500
Sevierville
TN
217 Forks Of River Pkwy
37862
Open Store
Open Store
1395
139500
West Town
TN
7600H Kingston Pike
37919
Open Store
Annc’d to Close
1387
138700
Amarillo
TX
7701 1-40 W
79121
Open Store
Open Store
1137
113700
Austin
TX
1000 E 41St
78751
Open Store
Annc’d to Close





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
1357
135700
Austin/Barton Creek
TX
2901 S Capitol Of Texas Hwy
78746
Open Store
Annc’d to Close
1327
132700
Baytown
TX
1000 San Jacinto Mall
77521
Open Store
Annc’d to Close
30954
3095400
Brownsville
TX
2440 Pablo Kisel Blvd
78526
Closed Store
Closed Store
1217
121702
Corpus Christi
TX
1305 Airline Rd
78412
Non-retail
Active Non-retail
8870
887000
Dallas
TX
1600 Roe St
75215
Non-retail
Active Non-retail
8021
802100
El Paso
TX
39B Concord
79906
Non-retail
Active Non-retail
24554
2455400
El Paso
TX
1335 Geronimo Dr
79925
Non-retail
Active Non-retail
1080
108000
Frisco
TX
2605 Preston Rd
75034
Open Store
Annc’d to Close
447
44700
Garland
TX
2775 W Miller Rd
75042
Non-retail
Active Non-retail
8907
890700
Garland
TX
1501 Kings Rd
75042
Non-retail
Active Non-retail
8807
880700
Grapevine
TX
615 Westport Pkwy; Ste 200
76051
Non-retail
Active Non-retail
2537
253700
Harlingen
TX
2002 S Expy 83
78552
Open Store
Annc’d to Close
24011
2401100
Houston
TX
10055 Regal Row
77040
Non-retail
Active Non-retail
1277
127700
Ingram
TX
6301 Nw Loop 410
78238
Open Store
Annc’d to Close
2147
214700
Irving
TX
2501 Irving Mall
75062
Open Store
Annc’d to Close
2487
248700
Killeen
TX
2000 Killeen Mall
76543
Open Store
Open Store
2247
224702
Laredo
TX
5300 San Dario Ave
78041
Non-retail
Active Non-retail
2557
255700
Longview
TX
3510 Mccann Rd
75605
Open Store
Open Store
1247
124700
Lubbock
TX
6002 Slide Rd
79414
Open Store
Annc’d to Close
4389
438900
Mcallen
TX
1801 South 10Th Street
78503
Open Store
Open Store
7972
797200
Mcallen
TX
3701 North McColl
78503
Non-retail
Active Non-retail
1067
106700
Memorial
TX
303 Memorial City Mall
77024
Open Store
Annc’d to Close
8922
892200
Pflugersville
TX
828 New Meister Lane, Suite 100
78660
Non-retail
Active Non-retail
1629
162900
Pharr
TX
500 N. Jackson Road
78577
Open Store
Open Store
9767
976700
Plano
TX
2301 West Plano Parkwayl, Suite 201
75075
Non-retail
Active Non-retail





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
2637
263700
Port Arthur
TX
3100 FM 365
77642
Open Store
Open Store
1207
120700
Richardson
TX
201 S Plano Rd
75081
Open Store
Open Store
1097
109700
San Antonio
TX
2310 Sw Military Dr
78224
Open Store
Open Store
8747
874700
San Antonio
TX
1331 N Pine St
78202
Non-retail
Active Non-retail
9507
950700
San Antonio
TX
1560 CABLE RANCH RD
78245
Non-retail
Active Non-retail
24029
2402900
San Antonio
TX
5696 Randolph Blvd
78239
Non-retail
Active Non-retail
1127
112700
Shepherd
TX
4000 N Shepherd Dr
77018
Open Store
Open Store
1227
122700
Southwest Ctr
TX
3450 W Camp Wisdom Rd
75237
Open Store
Annc’d to Close
2077
207700
Tyler
TX
4701 S Broadway Ave
75703
Open Store
Annc’d to Close
2617
261700
Victoria
TX
7508 N Navarro St
77904
Open Store
Annc’d to Close
1367
136700
Waco
TX
6001 W Waco Dr
76710
Open Store
Open Store
8948
894800
Salt Lake Cty
UT
175 W 1300 South
84115
Non-retail
Active Non-retail
24604
2460400
Salt Lake Cty
UT
2027 S 4130 W
84104
Non-retail
Active Non-retail
9794
979400
St. George
UT
785 S Bluff
84770
Open Store
Open Store
1888
188800
West Jordan
UT
7453 S Plaza Center Dr
84084
Open Store
Annc’d to Close
1284
128400
Alexandria
VA
5901 Duke St
22304
Open Store
Open Store
4483
448300
Annandale
VA
4251 John Marr Drive
22003
Open Store
Annc’d to Close
2435
243500
Charlottesville
VA
1531Rio Rd E
22901
Open Store
Open Store
3471
347100
Chesapeake
VA
2001 South Military Hwy
23320
Open Store
Open Store
8838
883800
Chesapeake
VA
713 Fenway Ave; Ste D
23323
Non-retail
Active Non-retail
1615
161500
Chspk/Greenbrier
VA
1401 Greenbrier Pkwy
23320
Closed Store
Closed Store
8823
882300
Dulles
VA
45065 Old Ox Rd
20166
Non-retail
Active Non-retail
1814
181400
Fairfax
VA
12000 Fair Oaks Mall
22033
Open Store
Annc’d to Close
1024
102400
Falls Church
VA
6211 Leesburg Pike
22044
Open Store
Open Store
2694
269400
Fredericksburg
VA
100 Spotsylvania Mall
22407
Open Store
Open Store
1575
157500
Hampton
VA
100 Newmarket Fair Mall
23605
Open Store
Annc’d to Close
8836
883600
Richmond
VA
4100 Tomlyn St
23230
Non-retail
Active Non-retail





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
24552
2455200
Richmond
VA
5340 S Laburnum Ave
23231
Non-retail
Active Non-retail
7415
741500
Springfield
VA
6364 Springfield Plaza
22150
Open Store
Annc’d to Close
3785
378500
Tabb
VA
5007 Victory Blvd
23693
Open Store
Open Store
1265
126500
Virginia Beach
VA
4588 Virginia Beach Blvd
23462
Closed Store
Closed Store
7717
771700
Waynesboro
VA
2712 W Main St
22980
Open Store
Annc’d to Close
7259
725900
Williamsburg
VA
118 Waller Mill Rd
23185
Open Store
Annc’d to Close
2784
278400
Winchester
VA
1850 Apple Blossom Dr
22601
Open Store
Open Store
7413
741300
Frederiksted
VI
Remainder Matriculate #1
840
Open Store
Open Store
3972
397200
St. Croix
VI
Sunny Isle S/C, Space #1
820
Open Store
Open Store
3829
382900
St. Thomas
VI
26 - A Tutu Park Mall
802
Open Store
Open Store
7793
779300
St. Thomas
VI
9000 Lockhart Gdns S/C; Ste 1
802
Open Store
Open Store
45061
4506100
Colchester
VT
4 ACORN LANE
3848
Non-retail
Active Non-retail
3133
313300
Bellingham
WA
1001 E Sunset Drive
98226
Open Store
Annc’d to Close
2049
204900
Everett
WA
1302 Se Everett Mall Way
98208
Open Store
Open Store
2329
232900
Kennewick(Pasco)
WA
1321 N Columbia Center Blvd
99336
Open Store
Open Store
3413
341300
Kent
WA
24800 W Valley Hwy
98032
Closed Store
Closed Store
8709
870900
Kent
WA
7650 S 228Th St
98032
Non-retail
Active Non-retail
8897
889700
Kent
WA
6250 S. 196Th Street
98032
Non-retail
Active Non-retail
2330
233000
Puyallup
WA
3500 S MeridianSte 900
98373
Open Store
Annc’d to Close
2329
232902
Richland
WA
1661 B Fowler St
99352
Non-retail
Active Non-retail
36692
3669200
Seattle
WA
701 5th Ave
98104
Non-retail
Active Non-retail
38167
3816700
Seattle
WA
1415 NE 45th Street
98105
Non-retail
Active Non-retail
24526
2452600
Seattle/Tukwilla
WA
12628 Interurban Ave South
98168
Non-retail
Active Non-retail
8004
800400
Spokane
WA
10424 W Aero Rd
99004
Non-retail
Active Non-retail
9480
948000
Spokane
WA
12310 Mirabeau Parkway; Suite 500
99216
Non-retail
Active Non-retail





--------------------------------------------------------------------------------





Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
2239
223900
Vancouver
WA
8800 Ne Vancouver Mall Dr
98662
Open Store
Annc’d to Close
7034
703400
Walla Walla
WA
2200 East Isaacs Ave
99362
Open Store
Open Store
24555
2455500
Brookfield
WI
13040 W Lisbon Rd; Bldg 2 Ste 300
53005
Non-retail
Active Non-retail
8968
896800
Janesville
WI
3920 Kennedy Rd
53545
Non-retail
Active Non-retail
7648
764800
Mauston
WI
800 North Union
53948
Open Store
Open Store
8220
822000
New Berlin
WI
16255-16351 W LINCOLN AVE
53151
Non-retail
Active Non-retail
3692
369200
Oconomowoc
WI
1450 Summit Avenue
53066
Open Store
Open Store
3851
385100
Racine
WI
5141 Douglas Ave
53402
Open Store
Open Store
7649
764900
Ripon
WI
1200 West Fond Du Lac St
54971
Open Store
Open Store
8725
872500
Vandenbroek
WI
N 168 Apoltolic Rd
54140
Non-retail
Active Non-retail
3750
375000
Waupaca
WI
830 West Fulton St
54981
Open Store
Open Store
8782
878200
Wauwatosa
WI
4320 N. 124Th Street
53222
Non-retail
Active Non-retail
6375
282601
Bridgeport
WV
225 Meadowbrook Mall
26330
Open Store
Open Store
4188
418800
Charleston
WV
1701 4Th Ave W
25387
Open Store
Annc’d to Close
4442
444200
Charleston
WV
6531 Mccorkle Avenue S E
25304
Open Store
Open Store
3484
348400
Elkview
WV
I-79/Us 43 Crossings Mall
25071
Open Store
Open Store
3724
372400
Scott Depot
WV
101 Great Teays Blvd
25560
Open Store
Annc’d to Close
2304
230400
Westover/Morgantown
WV
9520 Mall Rd
26501
Open Store
Annc’d to Close
2341
234100
Casper
WY
701 Se Wyoming Blvd
82609
Open Store
Annc’d to Close
4736
473600
Casper
WY
4000 East 2Nd Street
82609
Open Store
Annc’d to Close
2371
237100
Cheyenne
WY
1400 Del Range Blvd
82009
Closed Store
Closed Store
4863
486300
Gillette
WY
2150 South Douglas Hwy
82716
Open Store
Annc’d to Close
7139
713900
Jackson
WY
510 S Hwy 89
83002
Open Store
Open Store
30938
3093800
Glendale
AZ
6767 West Bell Road
85308
Closed Store
Closed Store







--------------------------------------------------------------------------------






SCHEDULE 5.01(n)
Pension Plan Issues
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]








[**] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.
Confidential treatment has been requested with respect to this omitted
information.







--------------------------------------------------------------------------------






SCHEDULE 5.01(p)
UCC FILING JURISDICTIONS
Entity
UCC Filing Jurisdiction
Sears Holdings Corporation
Delaware
Sears, Roebuck and Co.
New York
A&E Factory Service, LLC
Delaware
A&E Home Delivery, LLC
Delaware
A&E Lawn & Garden, LLC
Delaware
A&E Signature Service, LLC
Delaware
BlueLight.com, Inc.
Delaware
California Builder Appliances, Inc.
Delaware
FBA Holdings Inc.
Delaware
Florida Builder Appliances, Inc.
Delaware
Innovel Solutions, Inc.
Delaware
KBL Holding Inc.
Delaware
Kmart Holding Corporation
Delaware
Kmart Operations LLC
Delaware
Kmart.com LLC
Delaware
MaxServ, Inc.
Delaware
MyGofer LLC
Delaware
Private Brands, Ltd.
Delaware
Sears Brands Management Corporation
Delaware
Sears Buying Services, Inc.
Delaware
Sears Development Co.
Delaware
Sears Holdings Management Corporation
Delaware
Sears Home & Business Franchises, Inc.
Delaware
Sears Operations LLC
Delaware
Sears Roebuck Acceptance Corp.
Delaware
Sears, Roebuck de Puerto Rico, Inc.
Delaware
ServiceLive, Inc.
Delaware
SHC Desert Springs, LLC
Delaware
SOE, Inc.
Delaware
StarWest, LLC
Delaware
SYW Relay LLC
Delaware
Wally Labs LLC
Delaware










--------------------------------------------------------------------------------





Entity
UCC Filing Jurisdiction
SHC Licensed Business LLC
Delaware
KLC, Inc.
Texas
Kmart Stores of Texas LLC
Texas
Big Beaver of Florida Development, LLC
Florida
Sears Protection Company (Florida), L.L.C.
Florida
Kmart Corporation
Michigan
Kmart of Michigan, Inc.
Michigan
STI Merchandising, Inc.
Michigan
Troy Coolidge No. 13, LLC
Michigan
Kmart Stores of Illinois LLC
Illinois
Sears Brands Business Unit Corporation
Illinois
Sears Brands, L.L.C.
Illinois
Sears Holdings Publishing Company, LLC
Illinois
Sears Insurance Services, L.L.C.
Illinois
Sears Procurement Services, Inc.
Illinois
Sears Protection Company
Illinois
Sears Home Improvements Products, Inc.
Pennsylvania
Kmart of Washington LLC
Washington
SHC Promotions LLC
Virginia
Sears Protection Company (PR), Inc.
Puerto Rico









--------------------------------------------------------------------------------






SCHEDULE 5.01(s)
EQUITY INTERESTS IN SUBSIDIARIES
None.











--------------------------------------------------------------------------------






SCHEDULE 5.01(t)
LABOR MATTERS
A. Collective Bargaining Agreements
Loan Party or other Subsidiary
Union
Contract Term
Sears Roebuck – Facilities – Chicago, IL
IUOE #399
7/1/16 - 6/30/19
Sears Roebuck – Facilities – Minneapolis, MN
IUOE #70
6/1/16 - 5/31/19
Kmart Corporation – Logistics – RDC – Manteno, IL
IBT #705
2/5/18 -1/31/21
Kmart Corporation – Logistics – RDC – Morrisville, PA
UAW #8275
9/11/16 - 3/8/20
Kmart Corporation – Logistics – RDC – Warren, OH
UAW #2901
9/2/15 - 9/8/18 (extended until 3/31/19)
Sears Roebuck – PRS – Detroit, MI
IBT #243
10/19/17 - 10/18/20
Sears Roebuck – MDO – Livonia, MI
IBT #243
10/26/17 - 10/26/20
Sears Roebuck – Auto Center – Fairview Heights, IL
UFCW #881
3/25/18 - 3/27/21
Sears Roebuck – Retail – Fairview Heights, IL
UFCW #881
3/25/18 - 3/27/21
Sears Roebuck – PRS – Akron, OH
IBT #348
5/19/18 - 5/18/21
Sears Roebuck – PRS – Cleveland, OH
UFCW #880
2/1/16 - 1/31/19
Sears Roebuck – PRS – Philadelphia, PA
IBT #107
7/15/11 - 7/14/15
Kmart Corporation – Logistics –- RSC – Chambersburg, PA
UNITE # 196
3/3/18 - 3/6/21
Kmart Corporation – Distribution Center – Mira Loma, CA
UNITE # 512
1/13/18 - 12/26/20
Sears Roebuck – MDO – Sacramento, CA
IBT #150
11/5/18 - 10/31/21
Sears Roebuck – PRS – St. Louis, MO
IBT #688
11/1/17 - 10/31/20
Sears Roebuck – DDC – Kent, WA
IBT # 174
11/1/16 - 10/31/19
Sears Roebuck – MDO – Kent, WA
IBT # 174
12/4/16 – 9/30/19
Sears Roebuck – PRS – Fairview Heights, IL
UFCW #881
3/25/18 - 3/27/21
Sears Roebuck – PRS – McMurray (Pittsburgh), PA
USW 5852-28
1/1/17 - 12/31/19
Sears Roebuck – PRS – Toledo, OH
IBEW #8
2/1/18 – 1/31/21



B. Material Bonus, Restricted Stock, Stock Option, or Stock Appreciation Plans
1.
Sears Holdings Corporation Annual Incentive Plan, as amended and restated
effective April 10, 2015.

2.
Sears Holdings Corporation Cash Long-Term Incentive Plan, as amended and
restated effective April 10, 2015.

3.
Sears Holdings Corporation Long-Term Incentive Program, effective April 27,
2011.

4.
Sears Holdings Corporation Umbrella Incentive Program, as amended and restated
effective March 7, 2012.










--------------------------------------------------------------------------------





5.
Sears Holdings Corporation Forms of Special Bonus Award Agreement.

6.
Sears Holdings Corporation Forms of Special Bonus & Retention Award Agreement.

7.
Sears Holdings Corporation Forms of Special Retention Award Agreement.

8.
Sears Holdings Corporation Director Compensation Program, as amended.

9.
Sears Holdings Corporation 2013 Stock Plan.



10.
Sears Holdings Corporation Amended and Restated Umbrella Incentive Program /
Amendment to the Performance Measures under the Amended and Restated Sears
Holdings Corporation Umbrella Incentive Program.



11.
Form of Sears Holdings Corporation Restricted Stock Award Agreement.



12.
Form of Sears Holdings Corporation Restricted Stock Award Agreement: Terms and
Conditions.



13.
Form of Sears Holdings Corporation Restricted Stock Unit Award Agreement: Terms
and Conditions.



14.
Form of Cash Right - Addendum to Restricted Stock Award Agreement.



15.
Form of Cash Award - Addendum to Restricted Stock Award Agreement.



16.
Form of LTIP Award Agreement.



C. Employees of Permitted Holder
None.






--------------------------------------------------------------------------------






SCHEDULE 6.01(h)
TRANSACTIONS WITH AFFILIATES
None.








--------------------------------------------------------------------------------






SCHEDULE 6.01(m)
BLOCKED ACCOUNTS
Bank of America, N.A. Account Numbers:
•
[**];

•
[**];

•
[**]; and

•
[**]

•
[**]







[**] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.
Confidential treatment has been requested with respect to this omitted
information.





--------------------------------------------------------------------------------






SCHEDULE 6.01(q)(i)
CASE MILESTONES
DIP Loans
a.
Not later than December 28, 2018, the Bankruptcy Court shall have entered the
Final Financing Order.



b.
Not later than January 5, 2019, the Final Closing Date shall have occurred.

Lease Assumption / Rejection
a.
Not later than 30 days following the Petition Date, the Debtors shall have filed
a motion requesting, and not later than 45 days following the Petition Date,
shall have obtained, an order of the Bankruptcy Court extending the lease
assumption/rejection period such that the lease assumption/rejection period
shall extend 210 days after the Petition Date.    

Inventory Appraisals
a.
Not later than the 10th day of every month commencing with the first full month
immediately following the Petition Date (or such later date as the Collateral
Agent may agree in its reasonable discretion), an updated inventory appraisal
shall be delivered to the Agent.

Budget
a.
On or before December 28, 2018, the Agent has (i) reaffirmed its approval, based
on then current information, of the Approved Initial Budget or (ii) the Loan
Parties have adopted a revised budget acceptable to the Agent in its sole and
absolute discretion.

Plan and Disclosure Statement
a.
Not later than February 18, 2019, the Debtors shall file with the Bankruptcy
Court an Acceptable Plan of Reorganization and a disclosure statement with
respect thereto.



b.
Not later than March 25, 2019, the Bankruptcy Court shall enter an order
approving a disclosure statement with respect to an Acceptable Plan of
Reorganization.



c.
Not later than April 29, 2019, the Bankruptcy Court shall enter an order
confirming an Acceptable Plan of Reorganization.



d.
Not later than May 14, 2019, such Acceptable Plan of Reorganization shall become
effective.












--------------------------------------------------------------------------------






SCHEDULE 6.01(q)(ii)
GO FORWARD PLAN
Store Rationalization and Sale Process. To save as many of their stores and
preserve as many jobs as possible, the Debtors have developed the following
detailed plan to guide their path forward in these Chapter 11 Cases. Pursuant to
this Go Forward Plan, the Debtors have determined to quickly rationalize their
store footprint in accordance with a detailed plan while also implementing the
following key actions:
Initial Store Rationalization
•
On the Petition Date, the Debtors will file a motion to approve procedures (the
“GOB Procedures”) to complete certain store closings in accordance with the
Store Footprint Plan (the “Initial Store Rationalization”) and will seek an
order approving the GOB Procedures for the Initial Store Rationalization by
October 25, 2018.

•
The Initial Store Rationalization will start no later than October 25, 2018 and
a material portion of the Initial Store Rationalization will be underway within
21 days of the Commencement Date.

•
The Debtors will file a motion no later than seven (7) days after the Petition
Date and will obtain an order from the Bankruptcy Court no later than thirty
(30) days after the Petition Date authorizing the rejection of any leases
associated with stores included in the Initial Store Rationalization.

•
Secondary Store Rationalization

•
The Debtors will undertake a detailed review and analysis of the profitability
of a further group of stores identified in the Store Footprint Plan.

•
No later than November 8, 2018, the Debtors will file a notice, pursuant to the
GOB Procedures, to commence a second round of store rationalizations in
accordance with the Store Footprint Plan (the “Secondary Store Rationalization”
and, together with the Initial Store Rationalization, the “Store
Rationalizations”).

•
The Debtors will obtain court approval of, and commence a material portion of,
the Secondary Store Rationalization no later than November 20, 2018.

•
The Debtors will file a motion no later than November 20, 2018 and will obtain
an order from the Bankruptcy Court no later than December 15, 2018 authorizing
the rejection of any leases associated with stores included in the Secondary
Store Rationalization.





--------------------------------------------------------------------------------





•
Go Forward Stores Sale Process

•
Pursuant to the Go Forward Plan, while the Store Rationalizations are in process
the Debtors will pursue the sale (the “Go Forward Stores Sale Process”) of the
Go Forward Stores.

•
Given the cash-burn associated with the continued operation of the Debtors’
businesses, the Debtors must, by December 15, 2018, obtain and find acceptable a
non-contingent and fully-financed (with committed financing containing customary
limited conditionality consistent with acquisition financing commitments (e.g.,
SunGard-style certain funds provisions)) stalking horse bid for the sale of the
Go Forward Stores (which may be either on a going-concern or liquidation basis)
that is reasonably acceptable to the Agent (a “Qualified Stalking Horse Bid”);
provided that failure to obtain and find acceptable a Qualified Stalking Horse
Bid by December 15, 2018 shall not constitute a Default or Event of Default
under the Credit Agreement so long as the Debtors are diligently pursuing a
process reasonably acceptable to the Collateral Agent that is designed to enable
the Debtors to meet the Go Forward Stores Sale Process milestones set forth
below.

•
The Debtors will file a motion requesting approval of bidding procedures and the
selection of a stalking horse bid for the sale of the Go Forward Stores (which
may be either on a going-concern or liquidation basis) pursuant to section 363
of the Bankruptcy Code no later than December 27, 2018, and will obtain an order
of the Bankruptcy Court approving such motion no later than January 14, 2019.

•
An auction for the sale of the Go Forward Stores (and potentially certain other
assets) will be conducted, or the stalking horse bidder will be named as the
winning bidder to the extent no other higher and better offers for the Go
Forward Stores are received, no later than February 2, 2019.

•
The Debtors will obtain an order approving the sale of the Go Forward Stores
pursuant to section 363 of the Bankruptcy Code no later than February 4, 2019,
and will close the sale of the Go Forward Stores by no later than February 8,
2019.



•
Any bid pursuant to the Go Forward Stores Sales Process above must include
non-contingent financing commitments containing customary limited conditionality
consistent with acquisition financing commitments (e.g., SunGard-style certain
funds provisions) that are reasonably acceptable to the Agent and Collateral
Agent, to bridge any gap in the Budget through the anticipated date of closing.









--------------------------------------------------------------------------------






SCHEDULE 6.01(v)
POST-EFFECTIVE DATE REQUIREMENTS
To be provided post-closing.










--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF] NOTICE OF BORROWING
Date: [___], [___]
To:    CANTOR FITZGERALD SECURITIES, as Agent
1801 N. Military Trail, Suite 202
Boca Raton, FL 33431
Attention: N. Horning (Sears)


and


CANTOR FITZGERALD SECURITIES, as Agent
900 West Trade Street, Suite 725
Charlotte, NC 28202
Attention: Bobbie Young (Sears)


Ladies and Gentlemen:
The undersigned refers to that certain Superpriority Junior Lien Secured
Debtor-In-Possession Credit Agreement, dated as of November [__], 2018 (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”), by and among SEARS HOLDINGS CORPORATION, a Delaware corporation and
a debtor and debtor-in-possession (“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP.,
a Delaware corporation and a debtor and debtor-in-possession (“SRAC”), KMART
CORPORATION, a Michigan corporation and a debtor and debtor-in-possession
(“Kmart Corp.”; Kmart Corp. together with SRAC, the “Borrowers”), the several
banks, financial institutions or entities from time to time party thereto as
Term Lenders (each a “Lender” and collectively, the “Lenders”), CANTOR
FITZGERALD SECURITIES (“CFS”), as administrative agent and collateral agent (in
such capacity, together with any of its successors and permitted assigns, the
“Agent”). Capitalized terms used but not defined herein shall have the meanings
set forth in the Credit Agreement.
In accordance with Section 2.02 of the Credit Agreement, [Kmart][SRAC]5 hereby
irrevocably requests a Term Loan Borrowing under the Credit Agreement as
follows:


1.
The requested date of borrowing, which shall be a Business Day, is [__], [__]
(“Borrowing Date”).6 



2.
The aggregate amount of the requested Term Loan is $[__] and is an/a [Interim
DIP Loan] [Subsequent DIP Loan] (the “Requested Loan”).7 







_____________________________


5 Identify Borrower requesting the Term Loan Borrowing herein.


6 Each Term Loan Borrowing must be received by the Agent not later than (x)
12:00 noon on the third Business Day prior to the date of the proposed Term Loan
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances or
(y) 1:00 p.m. on the second Business Day to the date of the proposed Term Loan
Borrowing in the case of a Term Loan Borrowing consisting of Base Rate Advances.
Each Interim DIP Loan and Subsequent DIP Loan shall be drawn in the order and in
the aggregate amount as specified in Sections 2.01(i) and 2.01(ii).


7 Each Term Loan shall be of the same Type pursuant to Section 2.01.











--------------------------------------------------------------------------------





3.
The Requested Loan shall be comprised of [Base Rate Advances] [Eurodollar Rate
Advances].8 



4.
The duration of the Interest Period for the Eurodollar Rate Advances included in
the Requested Loan shall be [two weeks][one month].9 



5.
The undersigned hereby certifies, solely on behalf of the Loan Parties and not
in any individual capacity, that the following statements are true on the date
hereof, and will be true on the Borrowing Date, before and immediately after
giving effect to the funding of the Requested Loan:



a.
The representations and warranties made by each Loan Party in or pursuant to the
Loan Documents are true and correct in all material respects on and as of the
date of the Term Loan Borrowing requested herein, before and after giving effect
to such Term Loan Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date, except to the extent that (i) such
representations or warranties are qualified by a materiality standard, in which
case they are true and correct in all respects, (ii) such representations or
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date);



b.
No event has occurred and is continuing, or would result from the Term Loan
Borrowing requested herein or from the application of the proceeds therefrom,
that constitutes a Default or an Event of Default;



c.
the Borrowing requested herein will not result in the Total Extensions of Credit
exceeding the amount authorized for the Term Loan under the Credit Agreement by
the applicable Financing Order; and



d.
(i) the applicable Financing Order will be in full force and effect and will not
have been vacated, reversed, stayed, amended or modified in any respect, (ii) no
motion for reconsideration of the applicable Financing Order will have been
timely filed by any of the Debtors or their Subsidiaries, and (iii) no appeal of
the applicable Financing Order will have been timely filed.



6.
The proceeds of the Term Loan Borrowings shall be wired by the Agent per the
following wire transfer instructions:

Account Name:
 
Account Number:
 
Account Holder Address:
 
Routing/Transit for ACH:
 
Routing/Transit for Wires:
 
SWIFT:
 





__________________________
8 Term Loan advances may be either Base Rate Advances or Eurodollar Rate
Advances.
9 The undersigned Borrower may request a Borrowing of Eurodollar Rate Advances
with an Interest Period of two weeks or one month; provided, that any Eurodollar
Rate Advances may not be outstanding as part of more than six (6) separate Term
Loan Borrowings.









--------------------------------------------------------------------------------





The undersigned agrees that Agent shall make payments strictly on the basis of
the information set forth above even if such information is incorrect. In the
event any of such information is incorrect, the undersigned hereby agrees that
the undersigned shall be fully liable for any and all losses, costs and expenses
arising therefrom.
[Signature Pages Follow.]







--------------------------------------------------------------------------------





Very truly yours,
[KMART CORPORATION][SEARS ROEBUCK ACCEPTANCE CORP.], as a Borrower
By: _____________________________            
Name:
Title:     

















--------------------------------------------------------------------------------





EXHIBIT B
[FORM OF] ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint].4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by [each, the] Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Acceptance as if set
forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) the portion of [the Assignor’s] [the respective
Assignors’] rights and obligations in its capacity as a Term Lender under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Term Lender) the respective Assignors (in their
respective capacities as Term Lenders) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by [the][any]
Assignor.
(a)Assignor[s]:    ________________________________                        


(b)Assignee[s]:     ___________________________________                    


(c)Holdings: SEARS HOLDINGS CORPORATION, a Delaware corporation.








___________________________


1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.


2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.


3 Select as appropriate.


4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.











--------------------------------------------------------------------------------





(d)Borrowers: SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation, and KMART
CORPORATION, a Michigan corporation.


(e)Agent: CANTOR FITZGERALD SECURITIES, as the administrative agent and
collateral agent under the Credit Agreement.


(f)Credit Agreement: Superpriority Junior Lien Secured Debtor-In-Possession
Credit Agreement, dated as of the date hereof (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), by and
among Holdings, Borrowers, the several banks, financial institutions or entities
from time to time party thereto as Term Lenders (each a “Lender” and
collectively, the “Lenders”), and Agent.


(g)Assigned Interest[s]:
Assignor[s]5
Assignee[s]6
Aggregate amount of
 Term Loan for all Lenders7
Amount of
 Term Loan
Assigned8
Percentage
Assigned of
 Term Loans
 
 
$[_____]
$[_____]
[_____]%



(h)Trade Date:]9 
Effective Date: [_____________ [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
DATE OF DELIVERY OF THIS ASSIGNMENT AND ACCEPTANCE FOR RECORDATION OF TRANSFER
IN THE REGISTER THEREFOR.]








































________________________________


5 List each Assignor, as appropriate.


6 List each Assignee, as appropriate.


7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.


8 Subject to minimum amount requirements pursuant to Section 9.07(a) of the
Credit Agreement.


9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





--------------------------------------------------------------------------------





The terms set forth in this Assignment and Acceptance are hereby agreed to:
[NAME OF ASSIGNOR]




By: _____________________________            
Name:
Title:     
[NAME OF ASSIGNEE]




By: _____________________________            
Name:
Title:     







--------------------------------------------------------------------------------





CONSENTED TO AND ACCEPTED:




CANTOR FITZGERALD SECURITIES, as Agent


By: _____________________________                    
Name:    
Title:     




[SEARS ROEBUCK ACCEPTANCE CORP., as Borrower


By: _____________________________                    
Name:    
Title:     




KMART CORPORATION, as Borrower


By: _____________________________                    
Name:    
Title:     ]1 






























_____________________________
1 If Borrowers’ consent is required pursuant to Section 9.07(a) of the Credit
Agreement





--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.Representations and Warranties.


1.1    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.


1.2    Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Term Lender under the Credit Agreement, (ii)
it meets all the requirements to be an Eligible Assignee under the Credit
Agreement (subject to such consents as may be required under Section 9.07(a) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Term Lender thereunder and,
to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Term Lender thereunder, (iv) it is sophisticated with respect
to decisions to acquire assets of the type represented by [the] [such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the][such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.01(j) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Agent, or any other Term Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Acceptance
and to purchase [the][such] Assigned Interest, and (vii) if it is a Term Lender
that is organized under the laws of a jurisdiction other than that in which the
Borrowers are residents for tax purposes, to the extent reasonably requested by
the Agent, attached hereto are duly completed and executed by [the][such]
Assignee, any United States Internal Revenue Service forms required under
Section 2.12 of the Credit Agreement; and (b) agrees that (i) it will,
independently and without reliance upon the Agent, [the][any] Assignor or any
other Term Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Term Lender.


2.Payments. From and after the Effective Date, the Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued up to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.


3.General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective





--------------------------------------------------------------------------------





as delivery of a manually executed counterpart of this Assignment and
Acceptance. This agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.


4.Fees. This Assignment and Acceptance shall be delivered to the Agent with a
processing and recordation fee of $3,500, to the extent required by the terms of
the Credit Agreement, unless such fee has been waived by the Agent in its sole
discretion.
 









--------------------------------------------------------------------------------





EXHIBIT C
[FORM OF] COMPLIANCE CERTIFICATE
Date of Certificate: [__], 20[__]


To:    CANTOR FITZGERALD SECURITIES, as Agent
1801 N. Military Trail, Suite 202
Boca Raton, FL 33431
    Attention: N. Horning (Sears)


and


CANTOR FITZGERALD SECURITIES, as Agent
900 West Trade Street, Suite 725
Charlotte, NC 28202
Attention: Bobbie Young (Sears)
Ladies and Gentlemen:
The undersigned refers to that certain Superpriority Junior Lien Secured
Debtor-In-Possession Credit Agreement, dated as of November [__], 2018 (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”), by and among SEARS HOLDINGS CORPORATION, a Delaware corporation and
a debtor and debtor-in-possession (“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP.,
a Delaware corporation and a debtor and debtor-in-possession (“SRAC”), KMART
CORPORATION, a Michigan corporation and a debtor and debtor-in-possession
(“Kmart Corp.”; Kmart Corp. together with SRAC, the “Borrowers”), the several
banks, financial institutions or entities from time to time party thereto as
Term Lenders (each a “Lender” and collectively, the “Lenders”), CANTOR
FITZGERALD SECURITIES (“CFS”), as administrative agent and collateral agent (in
such capacity, together with any of its successors and permitted assigns, the
“Agent”). Capitalized terms used but not defined herein shall have the meanings
set forth in the Credit Agreement.
The undersigned, as a duly authorized and acting Authorized Officer of Holdings,
hereby certifies, on behalf of Holdings and each of the other Loan Parties, as
of the date hereof the following:
1.No Defaults or Events of Default.


(a)
Since ___________ (the date of the last similar certification), and except as
set forth in Appendix I, no Default or Event of Default has occurred.



(b)
If a Default or Event of Default has occurred since __________ (the date of the
last similar certification), the Loan Parties have taken or propose to take
those actions with respect to such Default or Event of Default as described on
said Appendix I.



2.Financial Statements.


(a)
Attached hereto as Appendix II are the unaudited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal month ended _________, and the
consolidated balance sheet of Holdings and its Domestic Subsidiaries as of the
end of such fiscal month, and the consolidated statements of income and cash
flows of Holdings and its Subsidiaries and the consolidated statements of income
and cash flows of Holdings and its Domestic Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such month.1 

_____________________________


1 Use paragraph (a) for fiscal month-end financial statements







--------------------------------------------------------------------------------





(b)
Attached hereto as Appendix III are the unaudited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal quarter ended _________, and the
consolidated balance sheet of Holdings and its Domestic Subsidiaries as of the
end of such fiscal quarter, and the consolidated statements of income and cash
flows of Holdings and its Subsidiaries and the consolidated statements of income
and cash flows of Holdings and its Domestic Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter (or if not attached, a copy of the quarterly report filed with the
SEC on form 10-Q, reflecting such consolidated balance sheets and consolidated
statements of income and cash flows, has been delivered to the Agent in
accordance with Section 9.02(b) of the Credit Agreement).2 



(c)
Attached hereto as Appendix IV are the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended __________, and the
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such fiscal year, accompanied by a report without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, which report has been prepared by a Board-appointed auditor
of national standing (or if not attached, a copy of the annual report filed with
the SEC on form 10-K, reflecting such consolidated balance sheet and
consolidated statements of income and cash flows of Holdings and its
Subsidiaries, has been delivered to the Agent in accordance with Section 9.02(b)
of the Credit Agreement).3 



(d)
Attached hereto as Appendix V are the unaudited consolidated balance sheet of
Holdings and its Domestic Subsidiaries for the fiscal year ended _________. and
the consolidated statements of income and cash flows of Holdings and its
domestic Subsidiaries for such fiscal year.4



3.No Material Accounting Changes Etc.


(a)
The financial statements furnished to the Agent for the [fiscal month/fiscal
quarter/fiscal year] ended __________ were prepared in accordance with GAAP.



(b)
Except as set forth in Appendix VI, there has been no change in GAAP used in the
preparation of the financial statements furnished to the Agent for the [fiscal
month/fiscal quarter/fiscal year] ended __________. If any such change has
occurred, a statement of reconciliation conforming such financial statements to
GAAP is attached hereto in Appendix VI.

[Signature Pages Follow]












______________________________
2 Use paragraph (b) for fiscal quarter-end financial statements.
3 Use paragraph (c) for fiscal year-end financial statements.
4 Use paragraph (d) for fiscal year-end financial statements.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, a duly authorized and acting Authorized Officer of Holdings,
on behalf of Holdings and each of the other Loan Parties, has duly executed this
Compliance Certificate as of the date first written above.
HOLDINGS:
SEARS HOLDINGS CORPORATION




By: ______________________________    
Name:
Title:
 







--------------------------------------------------------------------------------





APPENDIX I
Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Loan Parties to be taken on account thereof.]





--------------------------------------------------------------------------------





APPENDIX II





--------------------------------------------------------------------------------





APPENDIX III





--------------------------------------------------------------------------------





APPENDIX IV





--------------------------------------------------------------------------------





APPENDIX V





--------------------------------------------------------------------------------





APPENDIX VI













--------------------------------------------------------------------------------





EXHIBIT D
FORM OF APPROVED BUDGET
[See Attached]













--------------------------------------------------------------------------------





EXHIBIT E
FORM OF FINAL FINANCING ORDER
[See Attached]











--------------------------------------------------------------------------------





EXHIBIT F
[FORM OF] BUDGET CERTIFICATE24 
Date: [__], 20[__]


To:    CANTOR FITZGERALD SECURITIES, as Agent
1801 N. Military Trail, Suite 202
Boca Raton, FL 33431
    Attention: N. Horning (Sears)


and


CANTOR FITZGERALD SECURITIES, as Agent
900 West Trade Street, Suite 725
Charlotte, NC 28202
Attention: Bobbie Young (Sears)


Ladies and Gentlemen:
The undersigned refers to that certain Superpriority Junior Lien Secured
Debtor-In-Possession Credit Agreement, dated as of November [__], 2018 (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”), by and among SEARS HOLDINGS CORPORATION, a Delaware corporation and
a debtor and debtor-in-possession (“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP.,
a Delaware corporation and a debtor and debtor-in-possession (“SRAC”), KMART
CORPORATION, a Michigan corporation and a debtor and debtor-in-possession
(“Kmart Corp.”; Kmart Corp. together with SRAC, the “Borrowers”), the several
banks, financial institutions or entities from time to time party thereto as
Term Lenders (each a “Lender” and collectively, the “Lenders”), CANTOR
FITZGERALD SECURITIES (“CFS”), as administrative agent and collateral agent (in
such capacity, together with any of its successors and permitted assigns, the
“Agent”). Capitalized terms used but not defined herein shall have the meanings
set forth in the Credit Agreement.
The undersigned, as a duly authorized and acting Authorized Officer of Holdings,
hereby certifies on behalf of Holdings and each of the other Loan Parties as of
the date hereof the following:
1.
Approved Budget.



(a)
Attached hereto as Appendix I is a Budget Variance Report, prepared for the last
day of the Prior Week ending [________].25 



(b)
The Loan Parties are in compliance with the Approved Budget, as of the end of a
Budget Test Period.



2.Financial Calculations.
















______________________________


24 To be delivered pursuant to Section 6.03(c), no later than 5:00 pm on the
Wednesday of each week.


25 Insert date.





--------------------------------------------------------------------------------





(a)
Attached hereto as Appendix II is the Rolling Budget, prepared for the last day
of the Prior Week ending [________].26 



(b)
Attached hereto as Appendix III is a Weekly Flash Reporting Package prepared for
the last day of the Prior Week ending [________].27 

The attached Rolling Budget, Weekly Flash Reporting Package and Budget Variance
Report (the “Reports”) were prepared in good faith on the basis of assumptions
believed by Holdings to be reasonable in light of the conditions existing as of
the date hereof. I have no reason to believe that the Reports, in light of such
assumptions, are incorrect or misleading in any material respect.








































_______________________________
26 Insert date.
27 Insert date.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, a duly authorized and acting Authorized Officer of Holdings,
on behalf of Holdings and each of the other Loan Parties, has duly executed this
Budget Certificate as of the date first written above.
HOLDINGS:
SEARS HOLDINGS CORPORATION




By: ______________________________    
Name:
Title:
 





--------------------------------------------------------------------------------





APPENDIX I





--------------------------------------------------------------------------------





APPENDIX II





--------------------------------------------------------------------------------





APPENDIX III













--------------------------------------------------------------------------------





EXHIBIT G-1


[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)


Date: [__], [__]


Reference hereby is made to that certain Superpriority Junior Lien Secured
Debtor-In-Possession Credit Agreement, dated as of November [__], 2018 (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”) by and among SEARS HOLDINGS CORPORATION, a Delaware corporation and
a debtor and debtor-in-possession (“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP.,
a Delaware corporation and a debtor and debtor-in-possession (“SRAC”), KMART
CORPORATION, a Michigan corporation and a debtor and debtor-in-possession
(“Kmart Corp.”; Kmart Corp. together with SRAC, the “Borrowers”), the several
banks, financial institutions or entities from time to time party thereto as
Term Lenders (each a “Lender” and collectively, the “Lenders”), CANTOR
FITZGERALD SECURITIES, as administrative agent (in such capacity, together with
any of its successors and permitted assigns, the “Agent”) and collateral agent
(in such capacity, together with any of its successors and permitted assigns,
“Collateral Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.


Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
for tax purposes of the Term Loan(s) (as well as any Note(s) evidencing such
Term Loan(s)) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iii) it is not a ten percent shareholder of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is not
a controlled foreign corporation related to the Borrowers as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished the Agent and the Borrowers with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrowers
and the Agent, and (2) the undersigned shall have at all times furnished the
Borrowers and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[Signature Page Follows.]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
[NAME OF LENDER]
By: ______________________________    
Name:
Title:











--------------------------------------------------------------------------------





EXHIBIT G-2


[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)  


Date: [__], [__]


Reference hereby is made to that certain Superpriority Junior Lien Secured
Debtor-In-Possession Credit Agreement, dated as of November [__], 2018 (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”) by and among SEARS HOLDINGS CORPORATION, a Delaware corporation and
a debtor and debtor-in-possession (“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP.,
a Delaware corporation and a debtor and debtor-in-possession (“SRAC”), KMART
CORPORATION, a Michigan corporation and a debtor and debtor-in-possession
(“Kmart Corp.”; Kmart Corp. together with SRAC, the “Borrowers”), the several
banks, financial institutions or entities from time to time party thereto as
Term Lenders (each a “Lender” and collectively, the “Lenders”), CANTOR
FITZGERALD SECURITIES, as administrative agent (in such capacity, together with
any of its successors and permitted assigns, the “Agent”) and collateral agent
(in such capacity, together with any of its successors and permitted assigns,
“Collateral Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.


Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation for tax purposes in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iii) it is not a ten percent shareholder of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, and (iv) it is not a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[Signature Page Follows.]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
[NAME OF PARTICIPANT]
By: ______________________________    
Name:
Title:











--------------------------------------------------------------------------------





EXHIBIT G-3


[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)


Date: [__], [__]


Reference hereby is made to that certain Superpriority Junior Lien Secured
Debtor-In-Possession Credit Agreement, dated as of November [__], 2018 (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”) by and among SEARS HOLDINGS CORPORATION, a Delaware corporation and
a debtor and debtor-in-possession (“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP.,
a Delaware corporation and a debtor and debtor-in-possession (“SRAC”), KMART
CORPORATION, a Michigan corporation and a debtor and debtor-in-possession
(“Kmart Corp.”; Kmart Corp. together with SRAC, the “Borrowers”), the several
banks, financial institutions or entities from time to time party thereto as
Term Lenders (each a “Lender” and collectively, the “Lenders”), CANTOR
FITZGERALD SECURITIES, as administrative agent (in such capacity, together with
any of its successors and permitted assigns, the “Agent”) and collateral agent
(in such capacity, together with any of its successors and permitted assigns,
“Collateral Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.




Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies (with respect to itself and its direct or indirect
partners/members that are claiming the portfolio interest exemption) that (i) it
is the sole record owner of the participation in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such participation for tax purposes, (iii) with
respect to such participation, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrowers as described in Section
881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members (or
owners for U.S. federal income tax purposes, as applicable) that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
[Signature Page Follows.]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
[NAME OF PARTICIPANT]
By: ______________________________    
Name:
Title:

















--------------------------------------------------------------------------------





EXHIBIT G-4


[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships for U.S. Federal Income Tax
Purposes)  


Date: [__], [__]


Reference hereby is made to that certain Superpriority Junior Lien Secured
Debtor-In-Possession Credit Agreement, dated as of November [__], 2018 (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”) by and among SEARS HOLDINGS CORPORATION, a Delaware corporation and
a debtor and debtor-in-possession (“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP.,
a Delaware corporation and a debtor and debtor-in-possession (“SRAC”), KMART
CORPORATION, a Michigan corporation and a debtor and debtor-in-possession
(“Kmart Corp.”; Kmart Corp. together with SRAC, the “Borrowers”), the several
banks, financial institutions or entities from time to time party thereto as
Term Lenders (each a “Lender” and collectively, the “Lenders”), CANTOR
FITZGERALD SECURITIES, as administrative agent (in such capacity, together with
any of its successors and permitted assigns, the “Agent”) and collateral agent
(in such capacity, together with any of its successors and permitted assigns,
“Collateral Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies (with respect to its itself and direct or indirect
partners/members that are claiming the portfolio interest exemption) that (i) it
is the sole record owner of the Term Loan(s) (as well as any Note(s) evidencing
such Term Loan(s)) in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
Term Loan(s) (as well as any Note(s) evidencing such Term Loan(s)) for tax
purposes, (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrowers within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrowers as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members (or
owners for U.S. federal income tax purposes, as applicable) that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[Signature Page Follows.]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
[NAME OF LENDER]
By: ______________________________    
Name:
Title:



















--------------------------------------------------------------------------------





EXHIBIT H
[FORM OF] CREDIT CARD NOTIFICATION CREDIT CARD NOTIFICATION
PREPARE ON BORROWER/LOAN PARTY LETTERHEAD - ONE FOR EACH PROCESSOR
_____________________._________________         
To:
[Name and Address of Credit Card Processor]
(“Processor”)
 
Re:
[Sears, Roebuck and Co.]28
Signature Page to Customs Broker Agency Agreement

Dear Sir/Madam:
CANTOR FITZGERALD SECURITIES (“CFS”), as administrative agent and collateral
agent (in such capacity, together with any of its successors and permitted
assigns, the “Collateral Agent”) with respect to a loan arrangement (the “Loan
Arrangement”) evidenced by, among other things, the Superpriority Junior Secured
Debtor-In-Possession Credit Agreement, dated as of November [__], 2018 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time) by and among SEARS HOLDINGS CORPORATION, a Delaware corporation and a
debtor and debtor-in-possession (“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP., a
Delaware corporation and a debtor and debtor-in-possession (“SRAC”), KMART
CORPORATION, a Michigan corporation and a debtor and debtor-in-possession
(“Kmart Corp.”; Kmart Corp. together with SRAC, the “Borrowers”), the several
banks, financial institutions or entities from time to time party thereto as
Term Lenders (each a “Lender” and collectively, the “Lenders”). [The obligations
of the Borrowers have been guaranteed by [Sears, Roebuck and Co., a New York
corporation (the “Company”).] 29 To secure the obligations of the undersigned
under the Loan Arrangement, the undersigned has granted to the Collateral Agent,
for the benefit of the other secured parties (together with the Collateral
Agent, the “Credit Parties”), a lien on, among other things, all credit card
charges submitted by the Company to Processor for processing and the amounts
which Processor owes to the Company on account thereof (the “Credit Card
Proceeds”). As used herein, the term “Collateral Agent” means, initially, CFS,
provided that CFS may at any time deliver written notice to Processor advising
Processor that the Collateral Agent is no longer CFS, following which time the
term “Collateral Agent” shall mean and refer to such other entity as may be
specified on such notice.
The undersigned hereby instructs Processor that, until Processor receives
written notification from the Collateral Agent to the contrary, all amounts as
may become due from time to time from Processor to the Company (including,
without limitation, Credit Card Proceeds) with respect to the above-referenced
Merchant Account Number shall be transferred as follows:
(c)
By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

[_________________________]
ABA #    _________    
Account Name: [Sears]
Account No._________        


_____________________________
28 Insert name of appropriate Loan Party.
29 Use reference to guaranty to the extent the Company is not a Borrower and
insert name of appropriate Loan Party. Otherwise, define Kmart or SRAC as
“Company”.





--------------------------------------------------------------------------------





or
(d)
As Processor may be otherwise instructed from time to time in writing by an
officer of the Collateral Agent.

Upon the written request of the Collateral Agent, a copy of each periodic
statement issued by Processor to the Company should be provided to the
Collateral Agent at the following address (which address may be changed upon
seven (7) days’ written notice given to Processor by the Collateral Agent):
CANTOR FITZGERALD SECURITIES, as Collateral Agent
1801 N. Military Trail, Suite 202
Boca Raton, FL 33431
Attention: N. Horning (Sears)


and


CANTOR FITZGERALD SECURITIES, as Collateral Agent
900 West Trade Street, Suite 725
Charlotte, NC 28202
Attention: Bobbie Young (Sears)
Processor shall be fully protected in acting on any order or direction by the
Collateral Agent respecting the Credit Card Proceeds and other amounts without
making any inquiry whatsoever as to the Collateral Agent’s right or authority to
give such order or direction or as to the application of any payment made
pursuant thereto.
This Credit Card Notification may be amended only with the prior written consent
of the Collateral Agent and may be terminated solely by prior written notice
signed by an officer of the Collateral Agent.
Very truly yours,
[SEARS, ROEBUCK AND CO.]30 


By: ____________________________            
Name: __________________________             
Title: ___________________________            


cc:
Cantor Fitzgerald Securities, as Collateral Agent























______________________________


30 Insert name of appropriate Loan Party.





--------------------------------------------------------------------------------





EXHIBIT I
[FORM OF] THIRD PARTY PAYOR NOTIFICATION
THIRD PARTY PAYOR NOTIFICATION - PHARMACY RECEIVABLES
PREPARE ON BORROWER/LOAN PARTY LETTERHEAD -
ONE FOR EACH THIRD PARTY PAYOR
________________, _______
To:    [Name and Address of Third Party Payor]
(the “Processor”)


Re:    Kmart Corporation
[Account Number[s]: ____________________]


Dear Sir/Madam:
CANTOR FITZGERALD SECURITIES (“CFS”), as administrative agent and collateral
agent (in such capacity, together with any of its successors and permitted
assigns, the “Collateral Agent”) with respect to a loan arrangement (the “Loan
Arrangement”) pursuant to the Superpriority Junior Secured Debtor-In-Possession
Credit Agreement, dated as of November [__], 2018 (as the same may be amended,
restated, supplemented or otherwise modified from time to time) by and among
SEARS HOLDINGS CORPORATION, a Delaware corporation and a debtor and
debtor-in-possession (“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP., a Delaware
corporation and a debtor and debtor-in-possession (“SRAC”), KMART CORPORATION, a
Michigan corporation and a debtor and debtor-in-possession (“Kmart Corp.”; Kmart
Corp. together with SRAC, the “Borrowers”), the several banks, financial
institutions or entities from time to time party thereto as Term Lenders (each a
“Lender” and collectively, the “Lenders”). To secure the obligations of the
undersigned under the Loan Arrangement, the undersigned has granted to the
Collateral Agent, for the benefit of the other secured parties (together with
the Collateral Agent, the “Credit Parties”), a lien on, among other things, all
claims on account of pharmacy services submitted by the Company to the Processor
for processing and the amounts which the Processor owes to the Company on
account thereof (the “Pharmacy Proceeds”). As used herein, the term “Collateral
Agent” means, initially, CFS, provided that CFS may at any time deliver written
notice to the Processor advising the Processor that the Collateral Agent is no
longer CFS, following which time the term “Collateral Agent” shall mean and
refer to such other entity as may be specified on such notice.
The undersigned hereby instructs Processor that, until the Processor receives
written notification from the Collateral Agent to the contrary, all amounts that
may become due from time to time from the Processor to the Company with respect
to the above-referenced Account Number[s] shall be transferred as follows:
(a)
By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

[________________]
ABA # ___________
Account Name: [Sears]
Account No.    
Or















--------------------------------------------------------------------------------





(b)
As the Processor may be otherwise instructed from time to time in writing by an
officer of the Collateral Agent.

Upon the written request of the Collateral Agent, a copy of each periodic
statement issued by the Processor to the Company should be provided to the
Collateral Agent at the following address (which address may be changed upon
seven (7) days’ written notice given to the Processor by the Collateral Agent):
CANTOR FITZGERALD SECURITIES, as Collateral Agent
1801 N. Military Trail, Suite 202
Boca Raton, FL 33431
Attention: N. Horning (Sears)


CANTOR FITZGERALD SECURITIES, as Collateral Agent
900 West Trade Street, Suite 725
Charlotte, NC 28202
Attention: Bobbie Young (Sears)
The Processor shall be fully protected in acting on any order or direction by
the Collateral Agent respecting the Pharmacy Proceeds and other amounts without
making any inquiry whatsoever as to the Collateral Agent’s right or authority to
give such order or direction or as to the application of any payment made
pursuant thereto.
This Notification may be amended only with the written consent of the Collateral
Agent and may be terminated solely by written notice signed by an officer of the
Collateral Agent.
Very truly yours,
KMART CORPORATION
By:    _____________________            
Name:     _____________________            
Title:     _____________________            


cc:    Cantor Fitzgerald Securities, as Collateral Agent











